Exhibit 10.1

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as *) has
been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

AIA® Document A111TM – 1997

 

Standard Form of Agreement Between Owner and Contractor where the basis for
payment is the COST OF THE WORK PLUS A FEE with a negotiated Guaranteed Maximum
Price

 

 

AGREEMENT made as of the fourth day of March in the year 2007

(In words, indicate day, month and year)

 

BETWEEN the Owner:

(Name, address and other information)

 

United Therapeutics Corporation

1110 Spring Street

Silver Spring, MD 20910

 

and the Contractor:

(Name, address and other information)

 

DPR Construction, Inc.

2941 Fairview Park Drive, Suite 600

Falls Church, VA 22042

The Project is:

(Name and location)

 

Administration/Laboratory/Manufacturing Facility located in Research Triangle
Park, NC, as more fully described on Exhibit A attached hereto.

 

The Architect is:

(Name, address and other information)

 

O’Neal, Inc., d/b/a O’Neal Engineering, Inc.

3000 RDU Center Drive, Suite 200

Morrisville, NC 27560

 

The Owner and Contractor agree as follows.

 

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

This document is not intended for use in competitive bidding.

 

AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.

 

This document has been approved and endorsed by the Associated General
Contractors of America.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

1

--------------------------------------------------------------------------------


 


ARTICLE 1  THE CONTRACT DOCUMENTS

The Contract Documents consist of this Agreement, the General Conditions
attached hereto as Exhibit B (the “General Conditions”) other Conditions of the
Contract to the extent set forth or referred to in Exhibits to this Agreement,
Drawings, Specifications, Addenda issued prior to execution of this Agreement,
other documents listed in this Agreement and Modifications issued after
execution of this Agreement; these form the Contract, and are as fully a part of
the Contract as if attached to this Agreement or repeated herein. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. An enumeration of the Contract Documents, other than Modifications,
appears in Article 15. If anything in the other Contract Documents is
inconsistent with this Agreement, this Agreement shall govern, except that
Modifications executed after the date of this Agreement shall govern in the
event of an inconsistency between such Modifications and this Agreement.

 


ARTICLE 2  THE WORK OF THIS CONTRACT

The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.

 


ARTICLE 3  RELATIONSHIP OF THE PARTIES

§ 3.1 The Contractor accepts the relationship of trust and confidence
established by this Agreement and covenants with the Owner to cooperate with the
Architect and exercise the Contractor’s skill and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in an expeditious and economical manner
consistent with the Owner’s interests. The Owner agrees to furnish and approve,
in a timely manner, information required by the Contractor and to make payments
to the Contractor in accordance with the requirements of the Contract Documents.
The Owner and Contractor hereby acknowledge that Owner may engage a “Project
Manager” for the Project. If a Project Manager is engaged, the Owner shall
notify the Contractor in writing about such engagement, and shall specify the
scope of authority of the Project Manager to act on behalf of the Owner.

 

§3.2 The Contractor has provided the Owner with a list setting forth the names,
resumes, relevant experience, type of services to be performed and term of
assignment of all personnel who shall perform the Work, and who are at a level
of superintendent or above, which is attached hereto as Exhibit C. None of such
personnel shall be removed from the Project without the Owner’s prior written
consent (except in the case of the termination, resignation or other departure
of such personnel from the employ of the Contractor), which consent shall not be
unreasonably withheld, or unless the Owner so directs, and the Owner shall have
the authority to approve any replacement. Exhibit C shall be updated to reflect
approved changes.

 


ARTICLE 4  DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

(Paragraphs deleted)

 

§ 4.1 The date of commencement of the Work shall be the date to be fixed in a
notice to proceed issued by the Owner.

 

§ 4.2 The Contract Time shall be measured from the date of commencement.

 

§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than the date of Substantial Completion set forth in the Project
Schedule attached hereto as Exhibit I, subject to adjustment as provided in the
Contract Documents.

 

(Paragraph deleted)

 

§ 4.4 The parties acknowledge that it is extremely difficult to ascertain with
accuracy at the time of execution of this Contract the extent of the actual
damages that the Owner would suffer as a result of any delay in achieving the
date of Substantial Completion of the Work set forth in this Contract, as such
date may be adjusted in accordance with the provisions of this Contract.
Therefore, in the event the Contractor does not achieve Substantial Completion
of the Work within the Contract Time, as adjusted pursuant to the provisions of
the Contract Documents, the Contractor shall pay the Owner, as liquidated
damages and not as a penalty, following sums for each day the actual date of
Substantial Completion of the Work exceeds the authorized Contract Time:

 

First 30 days of delay:

 

$7,500 per day

Each day thereafter:

 

$10,000 per day

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

2

--------------------------------------------------------------------------------


 

Such liquidated damages are hereby agreed to be a reasonable pre-estimate of
damages the Owner will incur as a result of a delay in Substantial Completion of
the Work due to the fault of the Contractor.

 


§ 4.3 IN THE EVENT THE CONTRACTOR ACHIEVES SUBSTANTIAL COMPLETION OF THE WORK
PRIOR TO THE DATE OF SUBSTANTIAL COMPLETION OF THE WORK SET FORTH IN THE PROJECT
SCHEDULE ATTACHED HERETO AS EXHIBIT I, AS SUCH DATE MAY BE ADJUSTED PURSUANT TO
THE PROVISIONS OF THE CONTRACT DOCUMENTS, THE CONTRACTOR SHALL BE ENTITLED TO A
BONUS FOR EACH DAY THE ACTUAL DATE OF SUBSTANTIAL COMPLETION OF THE WORK IS
EARLIER THAN THE AUTHORIZED CONTRACT TIME AS FOLLOWS:

 

(Paragraph deleted)

 

First 30 days of early completion

 

$7,500 per day

All days of early completion thereafter:

 

$10,000 per day

 

Such amounts shall only be paid to the extent there are Savings (defined in
Section 5.2.7). In such case, the Contractor shall be entitled to 100% of the
Savings on account of amounts earned under this Section 4.3 prior to the
allocation of Savings as provided in Section 5.2.7. To the extent the total
amount of Savings is less than the total amount payable to the Contractor under
this Section 4.3, the Owner shall not be liable for such deficiency.

 


ARTICLE 5  BASIS FOR PAYMENT

§ 5.1 CONTRACT SUM

§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.

 

§ 5.1.2 The Contractor’s Fee is: See Exhibit D

 

(Paragraph deleted)

 

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Contractor’s Fee is guaranteed
by the Contractor not to exceed the “Guaranteed Maximum Price” set forth on
Exhibit D, subject to additions and deductions by Change Order as provided in
the Contract Documents. Costs which would cause the Guaranteed Maximum Price to
be exceeded shall be paid by the Contractor without reimbursement by the Owner.
The Cost of the Work portion of the Guaranteed Maximum Price contains a line
item entitled “General Conditions Costs” and Annex 1 to Exhibit D contains a
list of the categories of costs to be reimbursed from this line item. The
Contractor acknowledges and agrees that funds from other line items in the Cost
of the Work portion of the Guaranteed Maximum Price (including but not limited
to the line item for Contingency, described in Section 5.2.8) may not be
transferred to the General Conditions Costs line item.

 

(Paragraph deleted)

 

§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner: See Exhibit D

 

(Paragraph deleted)

 

§ 5.2.3 Unit prices, if any, are as follows: See Exhibit D

 

(Paragraphs & rows deleted)

 

§ 5.2.4 Allowances, if any, are as follows: See Exhibit D

 

(Rows deleted)

 

§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows: See Exhibits A and D

 

(Paragraph deleted)

 

§ 5.2.6 The Cost of the Work portion of the Guaranteed Maximum Price will
contain a line item entitled “Contingency”. It is understood that the
Contingency line item is to cover costs and expenses of the Contractor incurred
as a result of unforeseen or unanticipated events or circumstances; provided,
however, any such cost or expense must otherwise be reimbursable as Cost of the
Work (other than General Conditions Costs, for which Contingency shall not be
used). The Construction Manager may transfer amounts from the Contingency to
other line items (other than the Contractor’s Fee or General Conditions Costs)
without the prior written consent of the Owner, to the extent the Contractor has
provided the Owner with evidence that any such adjustments and increased costs
are reasonably necessary. The Contingency is not available for use by the Owner
for Change Orders.

 

§ 5.2.7 In the event the actual Cost of the Work plus the Contractor’s Fee is
less than the Guaranteed Maximum Price, as adjusted, the difference (“Savings”)
shall be shared sixty five percent (65%) to the Owner and thirty five percent
(35%) to the Contractor except to the extent provided otherwise in Section 4.5
hereof. Savings shall be calculated and paid as part of final payment hereunder.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

3

--------------------------------------------------------------------------------


 


ARTICLE 6  CHANGES IN THE WORK

§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of the
General Conditions.

 

§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of the General Conditions and the terms “costs”
and “a reasonable allowance for overhead and profit” as used in Section 7.3.6 of
the General Conditions shall have the meanings assigned to them in the General
Conditions and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner’s prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts. The Contractor hereby agrees that for changes in the Work
performed by a Subcontractor, (A) the payment to the Subcontractor shall be
equal to (i) the actual cost incurred in performing such changed work; (ii) a
markup of ten percent (10%) of such actual cost for overhead; and (iii) fee of
ten percent (10%) of actual cost. Notwithstanding the foregoing, the total
amount payable to Subcontractors of every tier on account of overhead and fee
for a change to the Work shall not exceed thirty percent (30%). In addition, the
Contractor shall be entitled to Contractor’s Fee equal to the percentage stated
in Exhibit D, based on the total amount payable to the Subcontractors; provided,
however, that the Contractor shall not be entitled to additional General
Conditions costs or Contractor’s Fee on the first $400,000 of additive Change
Orders that do not extend the date of Substantial Completion of the Work. There
shall be no reduction in Contractor’s Fee for deductive Change Orders.
Additional General Conditions Costs incurred by the Contractor on account of
changes in the Work shall be reimbursable to the extent permitted by Article 7
and not excluded by Article 8.

 

§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of the General
Conditions shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms “fee” and “a reasonable allowance for overhead and
profit” shall mean the Contractor’s Fee as set forth in Section 6.2 above and
Exhibit D.

 


ARTICLE 7  COSTS TO BE REIMBURSED

§ 7.1 COST OF THE WORK

The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
written consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 7 and shall exclude those costs expressly excluded by
Article 8.

 

§ 7.2 LABOR COSTS

§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s approval,
at off-site workshops.

 

(Paragraph deleted)

 

§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel listed on Exhibit C, at the hourly billing rates set forth in
Exhibit C, for that portion of their time required for the Work. Such hourly
billing rates may be adjusted on an annual basis beginning January 1, 2008,
provided that no annual adjustment shall exceed 103% of the prior year’s hourly
billing rate.

 

§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work to the extent such
personnel is listed in Exhibit C, at the hourly rates set forth in Exhibit C.

 

§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements and not
Contractor’s supervisory and administrative personnel, customary benefits such
as sick leave, medical and health benefits, holidays, vacations and pensions,
provided such costs are based on wages and salaries included in the Cost of the
Work under Section 7.2.1. The hourly rates set forth in Exhibit C are “fully
burdened”.

 

§ 7.3 SUBCONTRACT COSTS

§ 7.3.1 Payments made or to be made by the Contractor to Subcontractors in
accordance with the requirements of the subcontracts. The items of Work
reimbursable as General Conditions Costs listed in Exhibit D shall not be
included in any trade Subcontracts.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

4

--------------------------------------------------------------------------------


 

§ 7.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.

 

§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner’s property at the completion of
the Work or, at the Owner’s option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.

 

§ 7.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS

§ 7.5.1 Costs, including transportation and storage, unloading, installation,
maintenance and repairs, dismantling and removal to point of origin (if
applicable) of materials, supplies, temporary facilities, machinery, equipment,
and hand tools not customarily owned by construction workers, that are provided
by the Contractor at the site and fully consumed in the performance of the Work;
and cost (less salvage value) of such items if not fully consumed, whether sold
to others or retained by the Contractor. Cost for items previously used by the
Contractor shall mean fair market value.

 

§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner’s prior written approval.

 

§ 7.5.3 Costs of removal of debris from the site.

 

§ 7.5.4 Costs of document reproductions, facsimile transmissions, cell phones
and long-distance telephone calls, postage and parcel delivery charges,
telephone service at the site and reasonable petty cash expenses of the site
office.

 

§ 7.5.5 That portion of the reasonable expenses of the Contractor’s personnel
incurred while traveling in discharge of duties connected with the Work to the
extent included in Exhibit D or with the Owner’s prior written approval.

 

§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in writing in advance by the Owner.

 

§ 7.6 MISCELLANEOUS COSTS

 

(Paragraph deleted)

 

§ 7.6.1 That portion directly attributable to this Contract of insurance and
bond premiums to provide the insurance and bonds required by this Contract to
the extent such costs are set forth on Exhibit D. Insurance costs shall include
the attributable portion of premiums for Contractor’s general liability
insurance, fixed at $12 per thousand dollars of Contract value; If the
Contractor is required to furnish payment and performance bonds hereunder, the
attributable portion of premiums for such bonds shall be $10 per thousand
dollars of Contract value. In the event Owner elects to have Contractor furnish
Subguard insurance instead of requiring subcontractors to provide payment and
performance bonds, the attributable portion of premiums is fixed at $12 per
thousand dollars of Contract value. If the Contractor wishes to self-insure any
of the risks set forth in the Contract Documents, it shall first obtain the
prior written approval of the Owner. Charges on account thereof shall be
approved in writing in advance by the Owner and shall in no event be greater
than the costs of a third-party insurance program.

 

§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work. To the extent the Owner is entitled to any sales tax
exemptions, it shall furnish information necessary for the Contractor to utilize
such exemptions, and to the extent such information is furnished and the
Contractor fails to so utilize the exemptions the Contractor shall not be
entitled to sales tax paid.

 

§ 7.6.3 Fees and assessments for the permits, licenses and inspections for which
the Contractor is required by the Contract Documents to pay. The Owner shall pay
for the building permit.

 

§ 7.6.4 Fees of laboratories for tests required to be arranged and paid for by
the Contractor pursuant to the Contract Documents, except those related to
defective or nonconforming Work for which reimbursement is excluded by

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

5

--------------------------------------------------------------------------------


 

Section 13.5.3 of the General Conditions or other provisions of the Contract
Documents, and which do not fall within the scope of Section 7.7.3.

 

§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s prior written consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Contractor’s Fee or subject to the Guaranteed Maximum Price.
If such royalties, fees and costs are excluded by the last sentence of
Section 3.17.1 of the General Conditions or other provisions of the Contract
Documents, then they shall not be included in the Cost of the Work.

 

(Paragraph deleted)

 

§ 7.6.6 Data processing and accounting costs related to the Work but only to the
extent such costs are set forth on Exhibit D.

 

§ 7.6.7 Deposits lost (including the failure to obtain a refund of a deposit)
for causes other than the Contractor’s negligence or failure to fulfill a
specific responsibility to the Owner as set forth in the Contract Documents.

 

§ 7.6.8 Legal, mediation and arbitration costs, including attorneys’ fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner’s
prior written approval; which approval shall not be unreasonably withheld;
provided, however, that reimbursement hereunder shall be limited to $25,000 in
the aggregate.

 

§ 7.7 OTHER COSTS AND EMERGENCIES

§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

 

§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of the General Conditions.

 

§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers.

 


ARTICLE 8  COSTS NOT TO BE REIMBURSED

§ 8.1 The Cost of the Work shall not include:

 

§ 8.1.1 Salaries and other compensation of the Contractor’s supervisory or
administrative personnel not listed on Exhibit C.

 

§ 8.1.2 Expenses of the Contractor’s principal office and offices other than the
site office.

 

§ 8.1.3 Overhead, indirect, administrative and general expenses, except as may
be expressly included in Article 7.

 

§ 8.1.4 The Contractor’s capital expenses, including interest on the
Contractor’s capital employed for the Work.

 

§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.

 

§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.

 

§ 8.1.7 Any cost not specifically and expressly described in Article 7.

 

§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

6

--------------------------------------------------------------------------------


 

§ 8.1.9 Costs due to the negligence or wrongful act of the Contractor, any
subcontractor, anyone directly or indirectly employed by any of them, or for
those acts that any of them may be liable.

 

§ 8.1.10 Costs or expenses (including legal fees) relating to the bankruptcy of
any Subcontractor (to the extent not recovered from the Subcontractor or its
surety), unless approved in writing by the Owner, such approval not to be
unreasonably withheld.

 

§ 8.1.11 The cost of all fines and penalties, included interest thereon,
assessed against the Contractor by any federal or local governmental or
quasi-governmental authorities, except to the extent due to the Owner’s (or its
agents’) fault or negligence.

 

§ 8.1.12 The cost of any liability, taxes, charges or contributions attributable
to Contractor’s failure to make timely disbursements to Subcontractors.

 

§ 8.1.13 Costs incurred to discharge liens arising out of claims against the
Project or the site, to the extent such liens are filed by the Contractor or its
Subcontractors. Notwithstanding the foregoing, to the extent the reason for the
lien is default by the Owner in making payments due and owing under the Contract
Documents, the costs of discharging such liens shall be paid pursuant to Change
Order.

 

§ 8.1.14 Overtime for supervisory and/or administrative personnel of the
Contractor except to the extent permitted in Section 7.

 

§ 8.1.15 General Conditions Costs in excess of the amount set forth in
Exhibit D.

 


ARTICLE 9  DISCOUNTS, REBATES AND REFUNDS

§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.

 

§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 


ARTICLE 10  SUBCONTRACTS AND OTHER AGREEMENTS

§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor’s own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The forms
of the Contractor’s Subcontract and Purchase Order are set forth in Exhibit H
attached hereto. The Contractor shall not materially modify such forms without
the prior written consent of the Owner, which consent shall not be unreasonably
withheld. The Contractor shall obtain bids from Subcontractors and from
suppliers of materials or equipment fabricated especially for the Work and shall
deliver such bids to the Owner. The Owner shall then determine, with the advice
of the Contractor, which bids will be accepted. The Contractor shall not be
required to contract with anyone to whom the Contractor has reasonable
objection.

 

§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Owner (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

7

--------------------------------------------------------------------------------


 


ARTICLE 11  ACCOUNTING RECORDS

§ 11.1 The Contractor shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Contract, and the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded full access to,
and shall be permitted to audit and copy, the Contractor’s records, books,
correspondence, instructions, drawings, receipts, subcontracts, purchase orders,
vouchers, memoranda and other data relating to this Contract on an “open book”
basis, and the Contractor shall preserve these for a period of five (5) years
after final payment, or for such longer period as may be required by law.
Subcontractors shall have the same obligations to maintain books and records and
to permit audits, except with respect to Work performed on a lump sum basis, the
Subcontractor shall only be required to maintain and make available such books
and records as are specifically required by applicable laws and/or the terms of
the Contract Documents. Notwithstanding the foregoing, the Owner shall not be
entitled to review the underlying financial records relating to (a) amounts
agreed to be paid to the Contractor on a lump sum basis or (b) agreed-to hourly
rates.

 

§ 11.2 If any inspection of the Contractor’s or any Subcontractor’s books and
records or other documents reveals an overcharge, the Contractor shall pay to
the Owner or, at the Owner’s election, the Owner may reimburse itself by taking
a credit against future payments due to the Contractor, an amount equal to the
overage. If one or more overcharges is equal to or greater than Fifty Thousand
Dollars ($50,000) in the aggregate, the Contractor shall also pay all
administrative and auditing expenses incurred by the Owner in determining the
existence and amount of the overcharge, not to exceed Twenty Five Thousand
Dollars ($25,000).

 

§ 11.3 The accounting firm selected by the Owner to perform audits shall be
nationally recognized and shall not be engaged on a contingent fee basis.

 


ARTICLE 12  PAYMENTS

§ 12.1 PROGRESS PAYMENTS

§ 12.1.1 Based upon Applications for Payment submitted to the Architect and the
Owner by the Contractor, and approved by the Owner, the Owner shall make
progress payments on account of the Contract Sum to the Contractor as provided
below and elsewhere in the Contract Documents.

 

§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month. On or before the 25th
calendar day of each month (or in the event such day is a holiday or weekend
day, the preceding business day) the Owner, the Architect and the Contractor
shall meet to review a preliminary draft of such Application for Payment (a
“Pencil Draw”), prepared by the Contractor. Within three (3) days after the
meeting described in the previous sentence, the Contractor shall (a) revise the
Pencil Draw in accordance with any objection or recommendations of either the
Owner or the Architect that is consistent with the requirements for the Contract
Documents, and (b) re-submit the revised Pencil Draw to the Owner and the
Architect as the final Application for Payment. Such Pencil Draw and subsequent
Application for Payment shall include a projection of the Cost of the Work
through the then-current month.

 

§ 12.1.3 Provided that a final Application for Payment (including all required
supporting documentation) is received by the Owner and the Architect not later
than the last day of a month, the Owner shall make payment to the Contractor of
undisputed amounts not later than the last day of the following month. If an
Application for Payment is received by the Owner and the Architect after the
application date fixed above, payment shall be made by the Owner not later than
the next scheduled progress payment, as described in the previous sentence. The
Contractor shall make payment to its Subcontractors within seven (7) business
days after receipt of payment from the Owner. If the Owner becomes aware that
any Subcontractor is not being paid as required, the Owner may elect to issue
joint checks, payable to the Contractor and such Subcontractor for future
payments due such Subcontractor. Such joint checks shall be delivered to the
Contractor and not the Subcontractor.

 

§ 12.1.4 With each Application for Payment, the Contractor shall submit an
itemized report of hours spent working on the Project by Contractor personnel
(“Labor Transaction Reports”), petty cash accounts, receipted invoices or
invoices with check vouchers attached, and any other evidence reasonably
required by the Owner or Architect to demonstrate that cash disbursements
already made by the Contractor on account of the Cost of the Work equal or
exceed (1) progress payments already received by the Contractor; less (2) that
portion of those payments attributable to the Contractor’s Fee; plus (3) Labor
Transaction Reports for the period covered by the present Application for
Payment. With each Application for Payment, the Contractor shall submit (i) its
Waiver and Release of Liens and Claims, in the forms set forth in Exhibit E
hereto, covering all Work performed through the date of the current

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

8

--------------------------------------------------------------------------------


 

Application for Payment, and conditioned only on payment; and (ii) Waivers and
Releases of Liens and Claims from each Subcontractor and supplier in the forms
set forth in Exhibit E, covering all Work performed through the date of the
prior month’s Application for Payment.

 

§ 12.1.5 Each Application for Payment shall be based on the most recent
schedule of values submitted by the Contractor in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Contractor’s Fee,
General Conditions Costs and Contingency shall be shown as separate line items.
The schedule of values shall be prepared in such form and supported by such data
to substantiate its accuracy as the Owner may reasonably require. This schedule,
unless objected to by the Owner, shall be used as a basis for reviewing the
Contractor’s Applications for Payment.

 

§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or
(2) the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

.1                     take that portion of the Guaranteed Maximum Price
properly allocable to completed Work as determined by multiplying the percentage
of completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the schedule of values. Pending
final determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.7 of the General
Conditions;

 

.2                     add that portion of the Guaranteed Maximum Price properly
allocable to materials and equipment delivered and suitably stored at the site
for subsequent incorporation in the Work, or if approved in writing in advance
by the Owner, suitably stored off the site at a location agreed upon in writing;

(Paragraph deleted)

 

.3                     add the Contractor’s Fee, less retainage of ten percent
(10%). When the Cost of the Work paid by the Owner equals 50% of the Guaranteed
Maximum Price, no further retainage on Contractor’s Fee shall be withheld,
subject to the provisions of Section 12.1.8. The Contractor’s Fee shall be
computed upon the Cost of the Work described in the two preceding Clauses at the
rate stated in Exhibit D;

 

.4                     subtract the aggregate of previous payments made by the
Owner;

 

.5                     subtract the shortfall, if any, indicated by the
Contractor in the documentation required by Section 12.1.4 to substantiate prior
Applications for Payment, or resulting from errors subsequently discovered by
the Owner’s accountants in such documentation; and

 

.6                     subtract amounts, if any, for which the Owner has
withheld amounts as provided in Section 9.5 of the General Conditions.

 

§ 12.1.8 Except with the Owner’s prior written approval, payments to
Subcontractors and payments on account of other items of Cost of the Work shall
be subject to retainage of not less than ten percent (10%). When the value of
the Work in place on account of a particular Subcontractor equals 50% of such
Subcontractor’s subcontract amount, no further retainage shall be withheld.
Retainage withheld shall be paid as part of the Application for Payment
immediately following Substantial Completion of the Work, less 200% of the value
of punch list items and other items of incomplete work. The Owner and Contractor
shall agree in writing upon a mutually acceptable procedure for review and
approval of payments and retention for subcontracts.

 

(Paragraph deleted)

 

§ 12.1.9 If a Subcontractor has completed its portion of the Work (including all
punch list items) pursuant to any given subcontract, the Contractor may request
the Owner to disburse the retainage being held by the Owner in respect of such
Subcontractor, after delivering to the Owner any necessary consent to such
disbursement from any sureties in form reasonably satisfactory to the Owner. If
the Owner is reasonably satisfied the Subcontractor’s Work

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

9

--------------------------------------------------------------------------------


 

has been completed in accordance with the Contract Documents and the Owner has
received satisfactory final waivers of liens and claims with respect to the
Subcontractor’s Work, the Owner shall disburse said retainage. Regardless of
whether the Owner has disbursed said retainage to any Subcontractor, the
warranty period referred to in the General Conditions or the other Contract
Documents shall not begin with respect to the portion of the Work performed by
such Subcontractor until the Date of Substantial Completion of the entire Work.

 

§ 12.1.10 Except with the Owner’s prior written approval, the Contractor shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site, unless Owner is reasonably satisfied that
materials or equipment have been procured and are suitably and safely stored,
insured and protected so as to adequately protect Owner’s title thereto and/or
interest therein.

 

§ 12.1.11 Notwithstanding the provisions of Sections 12.1.7.3 and 12.1.8, (a) if
at any time the Owner reasonably believes that the Work is not progressing
satisfactorily, the Owner retains the right to reinstate retainage in whole or
in part.

 

§ 12.2 FINAL PAYMENT

§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when:

 

.1                     the Contractor has fully performed the Contract except
for the Contractor’s responsibility to correct Work as provided in
Section 12.2.2 of the General Conditions, and to satisfy other requirements, if
any, which extend beyond final payment;

 

.2                     a final Application for Payment and a final accounting
for the Cost of the Work have been submitted by the Contractor and reviewed by
the Owner’s accountants;

 

.3                     The Architect and the Owner have approved the final
Application for Payment; and

 

.4                     final waivers and releases of liens and claims from the
Contractor and all Subcontractors and suppliers (contingent only upon final
payment), in the forms set forth in Exhibit E, have been received and approved
by the Owner.

 

§ 12.2.2 The Owner’s final payment to the Contractor shall be made no later than
30 days after the satisfaction of the conditions set forth in Section 12.2.3.

 

§ 12.2.3 The Owner’s accountants will review and report in writing on the
Contractor’s final accounting within thirty (30) days after delivery of the
final accounting to the Owner and the Architect by the Contractor. Based upon
such Cost of the Work as the Owner’s accountants report to be substantiated by
the Contractor’s final accounting, and provided the other conditions of
Section 12.2.1 and other conditions in the Contract relating to final payment
have been met, the Owner will, within seven (7) days after receipt of the
written report of the Owner’s accountants, notify the Contractor in writing of
the amount the Owner believes to be due as final payment. If such amount is less
than the amount requested by the Contractor, the Owner’s notice shall set forth
the reasons for withholding as described in Section 9.5.1 of the General
Conditions. The time periods stated in this Section 12.2.3 supersede those
stated in Section 9.4.1 of the General Conditions.

 

§ 12.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Contractor’s final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to file a Claim on account of the disputed
amount in accordance with Article 4 of the General Conditions. Such Claim shall
be made by the Contractor within 30 days after the Contractor’s receipt of
notice from the Owner that it disagrees with the Contractor’s final accounting;
failure to file a Claim within this 30-day period shall result in the
substantiated amount reported by the Owner’s accountants becoming binding on the
Contractor. Pending a final resolution of the Claim, the Owner shall pay the
Contractor the amount due based on the report of the Owner’s accountants.

 

(Paragraph deleted)

 


ARTICLE 13  TERMINATION OR SUSPENSION

 

(Paragraph deleted)

 

§ 13.1 The Contract may be terminated by the Contractor or by the Owner, as
provided in Article 14 of the General Conditions.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

10

--------------------------------------------------------------------------------


 

§ 13.2 The Work may be suspended by the Owner as provided in Article 14 of the
General Conditions.

 

(Paragraph deleted)

 

(Paragraphs deleted)

 


ARTICLE 14  MISCELLANEOUS PROVISIONS

 

(Paragraph deleted)

 

§ 14.1 Where reference is made in this Agreement to a provision in the General
Conditions or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.

 

(Paragraph deleted)

 

§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below:

 

Six percent (6%) per annum

 

§ 14.3 The Owner’s representative is:

 

(Paragraph deleted)

 

(Paragraph deleted)

 

(Name, address and other information.)

 

Dave Zaccardelli

United Therapeutics Corporation

One Park Drive

Research Triangle Park, NC 27709

Phone: 919-485-8530 x1239

Fax:

e-mail: dzaccardelli@unither.com

 

§ 14.4 The Contractor’s representative is:

(Name, address and other information.)

Randy Preston

105 Moreland Court

Cary, NC 27518

Phone: 919-538-9432

Fax: 919-549-7317

e-mail: randallp@dprinc.com

 

§ 14.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten (10) days’ written notice to the other party.

 

§ 14.6 At the written request of the Owner, the Contractor shall furnish bonds
covering the faithful performance of the Contract and payment of obligations
thereunder within the earlier to occur of (a) thirty (30) days after
establishment of the Guaranteed Maximum Price or (b) three (3) days prior to
commencement of construction work at the site. At the Owner’s election, each
bond shall be in an amount equal to (x) 100% of the Guaranteed Maximum Price or
(y) the Contractor’s Fee and General Conditions Costs portion of the Guaranteed
Maximum Price. The bonds shall be issued by sureties reasonably acceptable to
the Owner, shall name the Owner as obligee (or, at the election of the Owner,
shall name the Owner and the Owner’s lender as dual obligees if commercially
available) and shall be on forms reasonably acceptable to the Owner. In
addition, the Contractor shall require each Subcontractor having a subcontract
with a value in excess of $50,000 to either enroll in the Contractor’s Subguard
program (as further described in Exhibit F) or furnish payment and performance
bonds, each in the amount of such Subcontractor’s contract amount, and naming
the Contractor and the Owner as dual obligees. The forms of bonds shall be
reasonably acceptable to the Owner. The performance bonds required hereunder
shall provide that they expire no earlier than the expiration of the statute of
limitation and repose applicable to the Contract.

 

(Paragraph deleted)

 

§ 14.7 The Drawings, Specifications and other documents prepared by the
Architect (“Instruments of Service”), and copies thereof furnished to the
Contractor, are for use solely with respect to this Project. They are not to be
used by the Contractor, Subcontractors, Sub-subcontractors or suppliers on other
projects, or for additions to this Project outside the scope of the Work,
without the specific written consent of the Owner and Architect. The Contractor,
Subcontractors, sub-subcontractors and suppliers are granted a limited license
to use and reproduce applicable portions of the Instruments of Service
appropriate to and for use in the execution of their Work under the Contract
Documents.

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

11

--------------------------------------------------------------------------------


 

§ 14.8 With respect to Instruments of Service provided by the Architect to the
Owner or the Contractor in electronic form, the Owner and the Contractor agree
that such electronic documentation shall be furnished for the convenience of the
Owner and the Contractor and shall not be relied upon by the Owner or the
Contractor. The only Instruments of Service which may be relied upon by the
Owner and the Contractor are Instruments of Service furnished in written or
graphic form.

 

§14.9 The Contract shall be governed by the law of the State of North Carolina,
without giving effect to principles of conflicts of laws thereof. The Contractor
hereby consents to jurisdiction over its person by any court sitting in the
State of North Carolina, and hereby waives any objection of forum non conveniens
and any similar objection to venue in the State of North Carolina.

 

§14.10 This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Contractor and supersedes all prior negotiations,
representations or agreements, either written or oral. This Agreement may be
amended only by written instrument signed by both the Owner and Contractor. If
anything in any document incorporated into this Agreement is inconsistent with
this Agreement, this Agreement shall govern.

 

§ 14.11 Nothing contained in this Contract shall create a contractual
relationship with or a cause of action in favor of a third party against either
the Owner or the Contractor.

 

§ 14.12 If the Owner requests the Contractor to execute certificates, the
proposed language of such certificates shall be submitted to the Contractor for
its review at least seven (7) days prior to the requested dates of execution.
The Contractor shall promptly execute such certificates as to matters that are
within the scope of its knowledge, with reasonable and appropriate qualifiers as
necessary. The Contractor shall not be required to execute certificates that
would require knowledge, services or responsibilities beyond the scope of this
Contract.

 


ARTICLE 15  ENUMERATION OF CONTRACT DOCUMENTS

§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:

 

§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A111-1997, as modified.

 

(Paragraph deleted)

 

§ 15.1.2 The Exhibits to this Agreement, each of which is incorporated herein by
reference, are as follows:

 

Exhibit A

Scope of Work

Exhibit B

General Conditions (AIA A201, as amended)

Exhibit C

Key Personnel and Hourly Rates

Exhibit D

Guaranteed Maximum Price (including Contractor’s Fee and General Conditions
Costs itemization, Unit Prices, Allowances, Alternates and Contractor’s Fee on
Change Orders)

Exhibit E

Forms of Partial and Final Waivers and Releases of Liens and Claims

Exhibit F

Insurance Requirements

Exhibit G

Other Requirements (RTP Rules and Regulations)

Exhibit H

Form of Subcontract and Purchase Order

Exhibit I

Project Schedule

 

ARTICLE 16  OTHER PROVISIONS

§ 16.1 Whenever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable laws. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, such provision or portion thereof, only
shall be ineffective without in any manner invalidating or affecting the
remaining provisions of this Agreement or the valid portion of such provision,
which provisions are deemed severable. All provisions which by their nature
require performance after expiration or earlier termination of this Agreement
shall survive such expiration or earlier termination.

 

§ 16.2 The waiver by one party of any breach of this Agreement or the failure of
one party to enforce at any time, or for any period of time, any provision
hereof, shall be limited to the particular waiver or non-enforcement, and shall

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

12

--------------------------------------------------------------------------------


 

not operate or be deemed to waive any future breach of this Agreement or be
construed to be a waiver of any other provision of this Agreement.

 

§ 16.3 Each party hereto agrees to do all acts and things and to make, execute
and deliver such written instruments as from time to time are reasonably
required to carry out the terms and intent of this Agreement. The Contractor
shall, and cause all of its Subcontractors to, fully cooperate with the Owner
and comply with all reasonable requests by the Owner for reports, certificates,
statements and further services which are not inconsistent with the terms and
conditions of this Agreement.

 

§ 16.4 The Contractor hereby warrants and represents that the Contractor shall
not knowingly or negligently communicate or disclose at any time to any person
or entity any information in connection with the Project, except (i) with the
Owner’s prior written consent, (ii) as necessary to perform the Work, provided
the Owner receives prior notice of such necessity, (iii) as may be required by
law, or (iv) information which is in the public domain. Any authorized
communication or disclosure shall be limited strictly to the extent of such
authorization. If any person or entity seeks from the Contractor any information
concerning the Project, the Contractor shall promptly notify the Owner. All
information, records and documents furnished by the Owner in connection with the
Project are hereby considered privileged and confidential. The Contractor shall
cause any Subcontractors or any other person or entity performing any portion of
the Work to warrant and represent the items set forth in this Section 16.4. The
representations and warranties contained herein shall survive the complete
performance of the Work or earlier termination of the Agreement.

 

§ 16.5 The Owner and the Contractor, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Agreement and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Agreement. The Contractor shall not assign this Agreement without the written
consent of the Owner. The Contractor under this Agreement may not assign any
monies due to the Contractor under this Agreement without the prior written
consent of the Owner.

 

§ 16.6 The Contractor agrees that it will include the terms of the Agreement and
the other Contract Documents in its subcontracts and other agreements with
persons or entities performing Work on behalf of the Contractor for the Project
(other than financial and business terms unrelated to such parties’ Work).

 

§ 16.7 The Owner shall have the right to assign this Agreement to any affiliated
entities or its Lender or any future purchaser of the Project, effective as of
the date of a written notice provided by the Owner. The Owner shall have the
right to assign this Agreement to any other parties with the prior written
consent of the Contractor, which shall not be withheld so long as such assignee
agrees to remain responsible to fulfill the outstanding terms and conditions of
this Agreement, including the financial obligations. In the event of an
assignment to an affiliate or any other party, in the event that the Contractor
reasonably believes, after receipt of reasonable evidence, that the assignee is
unable to fulfill the Owner’s financial obligations hereunder, the Owner shall
be entitled to assign this Agreement as aforesaid, but shall remain contingently
liable for the Owner’s financial obligations hereunder.

 

§ 16.8 The Construction Manager agrees that all services rendered in connection
with the Project prior to the date of this Agreement and hereby deemed part of
the Work under this Agreement and shall be governed hereby. The Construction
Manager further represents and warrants to the Owner that the Construction
Manager is not aware of any claims that the Construction Manager may have in
connection with the Project as of the date of this Agreement including, without
limitation, any claim for an adjustment in compensation and the Construction
Manager hereby waives and forfeits all right to any such claim of which the
Construction Manager should have knowledge.

 

§ 16.9 All notices given under this Agreement shall be in writing and shall be
deemed properly served if delivered in person to the individual to whom it is
addressed, or transmitted by fax with confirmation of receipt, or two
(2) business days after deposit in the United States mail, if sent postage
prepaid by United States registered or certified mail, return receipt requested.
All notices shall be sent to the persons and addresses set forth below:

 

If to Owner:

 

Dave Zaccardelli

United Therapeutics Corporation

One Park Drive

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

13

--------------------------------------------------------------------------------


 

Research Triangle Park, NC 27709

Phone: 919-485-8530 x1239

Fax:

e-mail: dzaccardelli@unither.com

 

With a copy to:

 

Avi Halpert

United Therapeutics Corporation

1110 Spring Street

Silver Spring, MD 20910

Phone: 240-821-1688

Fax: 301-589-0855

e-mail: ahalpert@unither.com

 

If to Contractor:

 

Randy Preston

DPR Construction, Inc.

TBD

Raleigh, NC

 

(Paragraph deleted)

 

Phone: 919-538-9432

Fax: 919-549-7317

 

(Paragraph deleted)

 

e-mail: RANDALLP@dprinc.com

 

With a copy to:

 

(Paragraph deleted)

 

Jeffrey B. Vertucci

DPR Construction, Inc.

2941 Fairview Park Drive, Suite 600

Falls Church, VA 22042

Phone: 703-698-0100 Ext. 3583

Fax: 703-698-1710

 

(Paragraph deleted)

 

e-mail: jeffve@dprinc.com

 

(Paragraph deleted)

 

(Paragraph deleted)

 

Any of the foregoing parties may designate an alternate person to receive notice
in writing in the manner provided herein for the service of notice.

 

§ 16.10 The Contractor acknowledges receipt of the documents listed in Exhibit G
and agrees that all Work shall be performed in accordance with the requirements
and/or restrictions contained in such documents.

 

This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.

 

UNITED THERAPEUTICS CORPORATION

DPR CONSTRUCTION, INC.

 

 

 

 

 

 

 

 

OWNER (Signature)

CONTRACTOR (Signature)

 

 

 

 

 

 

 

 

(Printed name and title)

(Printed name and title)

 

AIA Document A111TM – 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 10:34:02 on 03/05/07 under Order
No. 1000239947-1 which expires on 5/23/2007, and is not for resale.

User Notes:

 

(4090456021)

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCOPE OF WORK

 

(see Guaranteed Maximum Price)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL CONDITIONS

 

(A201 as amended)

 

--------------------------------------------------------------------------------


 

AIA® Document A201TM – 1997

 

General Conditions of the Contract for Construction

 

 

for the following PROJECT:

(Name and location or address):

Administration/Laboratory/Manufacturing Facility located in Research Triangle
Park, NC, as more fully described on Exhibit A attached to the Agreement

 

THE OWNER:

(Name and address):

United Therapeutics Corporation

1110 Spring Street

Silver Spring, MD 20910

 

THE ARCHITECT:

(Name and address):

O’Neal, Inc., d/b/a O’Neal Engineering, Inc.

3000 RDU Center Drive, Suite 200

Morrisville, NC 27560

 

THE CONTRACTOR:

(Name and address):

DPR Construction, Inc.

2941 Fairview Park Drive, Suite 600

Falls Church, VA 22042

 

 

TABLE OF ARTICLES

 

1

GENERAL PROVISIONS

 

 

2

OWNER

 

 

3

CONTRACTOR

 

 

4

ADMINISTRATION OF THE CONTRACT

 

 

5

SUBCONTRACTORS

 

 

6

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

 

7

CHANGES IN THE WORK

 

 

8

TIME

 

 

9

PAYMENTS AND COMPLETION

 

 

10

PROTECTION OF PERSONS AND PROPERTY

 

 

11

INSURANCE AND BONDS

 

 

12

UNCOVERING AND CORRECTION OF WORK

 

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed. A vertical line in the left margin of this
document indicates where the author has added necessary information and where
the author has added to or deleted from the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

This document has been approved and endorsed by The Associated General
Contractors of America

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No.1000239947-1 which expires on 5/23/2007, and is not
for resale.

User Notes:

(2083241502)

 

1

--------------------------------------------------------------------------------


 

13

MISCELLANEOUS PROVISIONS

 

 

14

TERMINATION OR SUSPENSION OF THE CONTRACT

 

 

AIA Document A201™ – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No.1000239947-1 which expires on 5/23/2007, and is not
for resale.

User Notes:

(2083241502)

 

2

--------------------------------------------------------------------------------


 

INDEX

(Numbers and Topics in Bold are Section Headings)

 

Acceptance of Nonconforming Work

9.6.6, 9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

4.2.3, 10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1

Addenda

1.1.1, 3.11

Additional Costs, Claims for

4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3

Additional Inspections and Testing

9.8.3, 12.2.1, 13.5

Additional Time, Claims for

4.3.4, 4.3.7, 8.3.2

ADMINISTRATION OF THE CONTRACT

3.1.3, 4, 9.4, 9.5

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13, 4.5.1

Allowances

3.8

All-risk Insurance

11.4.1.1

Applications for Payment

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3

Approvals

2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5

Arbitration

4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10

Architect

4.1

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4

Architect, Limitations of Authority and Responsibility

2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6

Architect’s Additional Services and Expenses

2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5

Architect’s Approvals

2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.6

Architect’s Decisions

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Architect’s Inspections

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12, 4.3.6

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for Portions of the Workx

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 1.1.7, 5.2.1, 11.5.1

Boiler and Machinery Insurance

11.4.2

Bonds, Lien

9.10.2

Bonds, Performance, and Payment

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

3

--------------------------------------------------------------------------------


 

Certificates for Payment

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9

Claim, Definition of

4.3.1

Claims and Disputes

3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3

Claims and Timely Assertion of Claims

4.6.5

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2

Claims for Additional Time

3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2

Claims for Concealed or Unknown Conditions

4.3.4

Claims for Damages

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Claims Subject to Arbitration

4.4.1, 4.5.1, 4.6.1

Cleaning Up

3.15, 6.3

Commencement of Statutory Limitation Period

13.7

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3

Concealed or Unknown Conditions

4.3.4, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 1.1.7, 6.1.1, 6.1.4

Consent, Written

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1

Construction Schedules, Contractor’s

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

4.3.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR SUSPENSION OF THE

5.4.1.1, 11.4.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1

Contract Documents, The

1.1, 1.2

Contract Documents, Copies Furnished and Use of

1.6, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2

Contract Sum, Definition of

9.1

Contract Time

4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1,

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

4

--------------------------------------------------------------------------------


 

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate Contractors and Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8

Contractor’s Relationship with the Architect

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Contractor’s Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Contractor’s Review of Contract Documents

1.5.2, 3.2, 3.7.3

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

4.3.10, 14.1

Contractor’s Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14

Contractual Liability Insurance

11.1.1.8, 11.2, 11.3

Coordination and Correlation

1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and Specifications

1.6, 2.2.5, 3.11

Copyrights

1.6, 3.17

Correction of Work

2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3

Correlation and Intent of the Contract Documents

1.2

Cost, Definition of

7.3.6

Costs

2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

6.2.5, 3.14

Damage to Construction of Owner or Separate Contractors

3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4

Damages, Claims for

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Disputes

4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

1.1.1, 1.3, 2.2.5, 3.11, 5.3

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

4.3.5, 10.6, 14.1.1.2

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1

Equipment, Labor, Materials and

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

5

--------------------------------------------------------------------------------


 

Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2

Failure of Payment

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Faulty Work

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.5

Fire and Extended Coverage Insurance

11.4

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3, 10.5

Identification of Contract Documents

1.5.1

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Injury or Damage to Person or Property

4.3.8, 10.2, 10.6

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5

Instructions to Bidders

1.1.1

Instructions to the Contractor

3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2

Insurance

3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11

Insurance, Boiler and Machinery

11.4.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.4.3

Insurance, Owner’s Liability

11.2

Insurance, Project Management Protective Liability

11.3

Insurance, Property

10.2.5, 11.4

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4

Interpretations, Written

4.2.11, 4.2.12, 4.3.6

Joinder and Consolidation of Claims Required

4.6.4

Judgment on Final Award

4.6.6

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Liens

2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10

Limitation on Consolidation or Joinder

4.6.4

Limitations, Statutes of

4.6.3, 12.2.6, 13.7

Limitations of Liability

2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Loss of Use Insurance

11.4.3

Material Suppliers

1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3, 10.5

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

6

--------------------------------------------------------------------------------


 

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

4.4.8

Mediation

4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3

Notice

2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2

Notice, Written

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Notice of Testing and Inspections

13.5.1, 13.5.2

Notice to Proceed

8.2.2

Notices, Permits, Fees and

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

Observations, Contractor’s

1.5.2, 3.2, 3.7.3, 4.3.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.4.1.5

Orders, Written

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Owner’s Authority

1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.5

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.4.3

Owner’s Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 12.2.4. 14.2.2.2

Owner’s Right to Clean Up

6.3

Owner’s Right to Perform Construction and to Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3

Partial Occupancy or Use

9.6.6, 9.9, 11.4.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Payment, Failure of

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Payment, Final

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Payments, Progress

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2

PCB

10.3.1

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

7

--------------------------------------------------------------------------------


 

Performance Bond and Payment Bond

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Permits, Fees and Notices

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION OF

10

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4

Progress Payments

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

Project, Definition of the

1.1.4

Project Management Protective Liability Insurance

11.3

Project Manual, Definition of the

1.1.7

Project Manuals

2.2.5

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.4

PROTECTION OF PERSONS AND PROPERTY

10

Regulations and Laws

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1

Resolution of Claims and Disputes

4.4, 4.5, 4.6

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field Conditions by Contractor

1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3

Review of Contractor’s Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

4.6.2

Safety of Persons and Property

10.2, 10.6

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules,

1.4.1.2, 3.10, 3.Construction12.1, 3.12.2, 4.3.7.2, 6.1.3

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5

Site Visits, Architect’s

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17

Statute of Limitations

4.6.3, 12.2.6, 13.7

Stopping the Work

2.3, 4.3.6, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

SUBCONTRACTORS

5

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

8

--------------------------------------------------------------------------------


 

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2

Submittals

1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3

Subrogation, Waivers of

6.1.1, 11.4.5, 11.4.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.7

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

4.3.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14

Surety

4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.4

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

4.3.6, 5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.6.4

Termination by the Contractor

4.3.10, 14.1

Termination by the Owner for Cause

4.3.10, 5.4.1.1, 14.2

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1,13.5

TIME

8

Time, Delays and Extensions of

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Time Limits

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Time Limits on Claims

4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6

Title to Work

9.3.2, 9.3.3

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions

4.3.4, 8.3.1, 10.3

Unit Prices

4.3.9, 7.3.3.2

Use of Documents

1.1.1, 1.6, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

4.3.10, 9.10.5, 11.4.7, 13.4.2

Waiver of Claims by the Owner

4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4

Waiver of Consequential Damages

4.3.10, 14.2.4

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.4.7

Warranty

3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3

Weather Delays

4.3.7.2

Work, Definition of

1.1.3

Written Consent

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

9

--------------------------------------------------------------------------------


 

Written Interpretations

4.2.11, 4.2.12, 4.3.6

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Written Orders

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

10

--------------------------------------------------------------------------------


 


ARTICLE 1  GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents consist of the Agreement between Owner and Contractor,
including all Exhibits, of which these General Conditions are Exhibit B)
(hereinafter the “Agreement”), other Conditions of the Contract (Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor’s bid or portions of Addenda relating to bidding
requirements). The Contractor acknowledges that he has had an opportunity to
visit the site and to consult with the Architect, the Owner and the Owner’s
representatives to obtain any clarifications necessary to establish the Contract
Sum. In that regard, Contractor warrants that it has reviewed the Contract
Documents.

 

§ 1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or
(4) between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect’s duties.

 

§ 1.1.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

 

§ 1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

§ 1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

§ 1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.

 

§ 1.1.7 THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

 

§ 1.1.8 KNOWLEDGE

The terms “knowledge,” “recognize,” “observe” and “discover,” their respective
derivatives and similar terms, as used in the Contract Documents referring to
the Contractor, shall be interpreted to mean what the Contractor knows,
recognizes, observes and discovers in exercising the care, skill and diligence
required by the Contract Documents. The expression “reasonably inferable” shall
be interpreted to mean reasonably inferable by a contractor familiar with the
Project and exercising the care, skill and diligence required by the Contract
Documents.

 

§ 1.1.9 CONTRACTOR’S COST AND EXPENSE

Whenever in these General Conditions the Contractor is required to bear a cost
“at it’s expense”, “at it’s cost” or similar phrases, such costs and expenses
shall be reimbursable as Cost of the Work to the extent permitted by the
provisions of Article 7 of the Agreement and not excluded by the provisions of
Article 8 of the Agreement.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

11

--------------------------------------------------------------------------------


 

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the intended results.

 

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. In general, the Drawings shall be considered as
establishing location, quantity and relationship of materials and the
Specifications shall be considered as defining type and quality of materials and
workmanship requirements. In the event of an inconsistency between the Drawings
and Specifications regarding quality or quantity, the quality or quantity shall
be determined by reviewing the intent of the Contract Documents as a whole.

 

§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

§ 1.2.4 The Contractor shall not commence the Work, or thereafter perform any
Change Order Work, without prior written instructions from the Owner or its
authorized representative. Drawings are, in general, drawn to scale, and are of
necessity diagrammatic; symbols are used to indicate materials and structural,
mechanical and electrical control requirements. The Contractor acknowledges that
it is not possible to indicate all connections, fittings, fastenings, etc. which
are required to be furnished for the proper execution of the Work and which are
reasonably inferred from the Drawings. Any connections, fittings, fastenings,
etc. required to be furnished for the proper execution of the Work and which are
reasonably inferred shall be provided by the Contractor at no increase to the
Contract Sum using industry standards and good construction practice as a basis
for making such inference. Connections, fittings, fastenings, etc. included in
the Contract Documents shall be furnished by Contractor as part of the Contract
Sum. In addition, all Work and services performed by the Contractor shall
conform to CGMP standards mandated by the Food and Drug Administration (and
similar European and Japanese standards)and all other federal, state and local
laws, ordinances, orders, rules, codes and regulations bearing on the
performance of the Work (“Applicable Laws”).

 

§ 1.2.5 It is Contractor’s responsibility to request from the Architect any and
all required clarifications of all questions which may have arisen or may arise
as to intent of the Contract Documents. The Architect shall issue clarifications
to the Contractor only after written approval thereof by the Owner. Should the
Contractor have failed to request such clarification, in accordance with the
standards described in Section 3.2.1 below, then the Owner or Architect (after
consultation with the Owner) shall direct that the Work proceed by any method
indicated, specified or required by the Contract Documents in the interest of
maintaining the best construction practice, and such direction by the Owner or
Architect shall not constitute the basis for a claim for extra costs or time by
the Contractor. Notwithstanding the foregoing, even if the Contractor fails to
request a clarification in a timely manner, and the issue involves an omission
of an item in the Contract Documents, the Contractor shall not be responsible
for the costs associated with providing such item (unless such item or assembly
is required for the proper performance of the building system or component of
which it is a part), but will be responsible for the incremental costs incurred
as a result of the delay in reporting such omission.

 

§ 1.2.6 The Contractor shall verify all dimensions prior to execution of any
particular phase of the Work. Whenever inaccuracies or discrepancies are found,
the Contractor shall consult the Architect prior to any construction or
demolition. Should any dimensions be missing, the Architect will be consulted
and, after consultation with the Owner, will supply such dimensions prior to
execution of the Work. Dimensions for items to be fitted into constructed
conditions at the job will be taken at the job. Whenever a stock size
manufactured item or piece of equipment is specified by its nominal size, the
actual space requirements for setting or entrance to the setting space shall be
determined by the Contractor and communicated in writing to the Architect prior
to construction thereof. No extra costs will be allowed by reason of Work
requiring adjustments in order to accommodate the particular item of equipment.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

12

--------------------------------------------------------------------------------


 

§ 1.2.7 Contractor shall follow the reference standards and reference
specifications indicated in the Contract Documents. The applicable reference
standard or reference specification shall be the most recent issue thereof as of
the date of the specification or drawing in which such reference standard or
reference specification is indicated, prior to the Contract signing date unless
another issue is specifically indicated in such specification or drawing. Upon
request, the Contractor shall make available at the Contractor’s main office or
at the Project site copies of all applicable reference standards and reference
specifications for the use of the Architect and the Owner.

 

§ 1.2.8 The Contractor represents and warrants that all of the design elements
in the Project which are not functionally required, and which were designed by,
under or through the Contractor, are either (i) in the public domain and not
subject to a copyright or other intellectual property claim by another person or
entity, or (ii) are the Contractor’s independent creation, or (iii) fully within
the scope of an applicable license procured by the Contractor, which shall
remain in full force and effect while any portion of the Project is standing.
This representation and warranty shall, notwithstanding the applicable statute
of limitations, survive until the Project is destroyed, demolished or otherwise
removed. If the Contractor’s representation and warranty proves false or
inaccurate in any material manner, the Contractor shall defend, indemnify and
hold harmless the Owner, any successor-in-interest to the Owner and any
successor in title from any loss or expense (including attorneys’ fees and other
court costs) resulting therefrom. This indemnification shall be in addition to
all other remedies afforded the Owner under this Agreement, by law or in equity
and shall survive termination or expiration of this Agreement.

 

§ 1.3 CAPITALIZATION

§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles of numbered articles or (3) the titles
of other documents published by the American Institute of Architects.

 

§ 1.4 INTERPRETATION

§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 1.5 EXECUTION OF CONTRACT DOCUMENTS

§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Documents upon request.

 

§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has carefully reviewed all of the Contract Documents, visited the
Site, become familiar with local conditions under which the Work is to be
performed (including, without limitation, the location, condition, layout and
nature of the Site and surrounding areas, generally prevailing climatic
conditions, anticipated labor supply and costs, availability and costs of
materials, tools and equipment) and correlated personal observations with
requirements of the Contract Documents. The Contractor represents that it has
had the opportunity to obtain any and all clarifications necessary to
understanding the Work to be performed and to establish the Contract Sum and
Project Schedule.

 

§ 1.6
OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE

 

(Paragraphs deleted)

 

§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect’s consultants, as
well as all documents, reports and other information prepared by the Contractor
and those within its control, are and shall remain the property of the Owner.
They shall not be used on any other project without the prior written consent of
the Owner. The Contractor and Subcontractors may retain one record set; all
other copies shall be destroyed by the Contractor and Subcontractors after final
completion of the Work and the Contractor shall provide to the Owner
certifications from the Contractor and all Subcontractors regarding such
destruction.

 


ARTICLE 2  OWNER

§ 2.1 GENERAL

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner has designated David Zaccardelli as its representative, who shall have
express authority to bind the Owner with respect to all matters requiring the
Owner’s approval or authorization, except as otherwise provided in a written
notice to the Contractor. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term “Owner” means the Owner or the
Owner’s authorized representative.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

13

--------------------------------------------------------------------------------


 

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the “Site”, and
the Owner’s interest therein.

 

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

 

(Paragraph deleted)

 

§ 2.2.1 The Owner shall secure and pay for the Building Permit. The Contractor
shall provide and pay for all other necessary permits and fees, including all
temporary and final certificates of occupancy.

 

§ 2.2.2 The Owner shall furnish surveys or other information describing physical
characteristics, legal limitations and utility locations for the Site, and shall
furnish or cause to be furnished to the Contractor a legal description of the
Site.

 

(Paragraph deleted)

 

(Paragraphs deleted)

 

§ 2.2.3 Information or services under the Owner’s control shall be furnished by
the Owner with reasonable promptness to avoid delay in the orderly progress of
the Work.

 

§ 2.2.4 The Contractor will be furnished, free of charge, four (4) full size and
one (1) half size sets of Drawings and one copy of the Project Manual, which
contains the Specifications. It shall be the Contractor’s responsibility to
provide as many additional copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

 

§ 2.3 OWNER’S RIGHT TO STOP THE WORK

§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or fails
to carry out Work in accordance with the Contract Documents in any material
respect, the Owner may issue a written order to the Contractor to stop the Work,
or any portion thereof, until the cause for such order has been eliminated;
however, the right of the Owner to stop the Work shall not give rise to a duty
on the part of the Owner to exercise this right for the benefit of the
Contractor or any other person or entity. This right shall be in addition to,
and not in restriction of, the Owner’s rights under Section Article 12.

 

§ 2.3.2 If, after consultation with the Architect, suspension of the Work is
warranted by reason of unforeseen conditions, which may adversely affect the
Work if such Work were continued, the Owner may suspend the Work by written
notice to the Contractor. In such event, the Contract Time and/or the Contract
Sum shall be adjusted accordingly. If the Contractor, in its reasonable
judgment, believes that a suspension is warranted by reason of unforeseen
circumstances, which may adversely affect the quality of the Work if the Work
were continued, the Contractor shall immediately provide written notice to the
Owner and Architect of such belief.

 

§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period, without prejudice to other remedies the Owner may have,
correct such deficiencies. In such case an appropriate Change Order shall be
issued deducting from payments then or thereafter due the Contractor the
reasonable cost of correcting such deficiencies, including Owner’s expenses and
compensation for the Architect’s additional services made necessary by such
default, neglect or failure. If payments then or thereafter due the Contractor
are not sufficient to cover such amounts, the Contractor shall pay the
difference to the Owner.

 


ARTICLE 3  CONTRACTOR

§ 3.1 GENERAL

§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Contractor” means the Contractor or the Contractor’s
authorized representative.

 

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents and Applicable Laws.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

14

--------------------------------------------------------------------------------


 

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents and Applicable Laws either by
activities or duties of the Architect in the Architect’s administration of the
Contract, or by tests, inspections or approvals required or performed by persons
other than the Contractor.

 

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

 

(Paragraph deleted)

 

§ 3.2.1 The Contractor hereby specifically acknowledges and declares, based on
the Standard of Care (defined below) that the Drawings, the Specifications, and
all Addenda, are sufficient to enable the Contractor to construct the Work
outlined therein and in accordance with Applicable Laws and otherwise fulfill
its obligations hereunder. The Contractor represents that it has carefully
examined all Contract Documents and acknowledges that the Contractor shall not
be entitled to an extension of the Contract Time or an adjustment in the
Contract Sum to the extent the Contract Documents contain inconsistencies,
discrepancies or omissions of which the Contractor had knowledge, or which the
Contractor should have had knowledge, based on the standard of care expected of
national contractors performing pharmaceutical manufacturing and laboratory
construction and involved in negotiations prior to construction but not
performing full preconstruction services (the “Standard of Care”). The
Contractor represents and warrants that the Contractor has examined the Site and
is familiar with the conditions under which the Work is to be performed,
including without limitation, the location, condition, layout and nature of the
Site and surrounding areas, generally prevailing climactic conditions,
anticipated labor supply and costs, availability and cost of materials, tools
and equipment, restrictions set forth in the Contract Documents and other
similar matters. The Owner acknowledges that the services to be provided by the
Contractor shall not impose on the Contractor professional responsibilities,
duties, services and activities for which the Owner has contracted with the
Architect, nor shall the Contractor incur any liability for non-performance of
such services by the Architect. The foregoing shall not relieve the Contractor
from its obligations under the Contract Documents with respect to performance
specifications.

 

§ 3.2.2 Any design errors or omissions noted by the Contractor shall be reported
promptly to the Architect and the Owner, but it is recognized that the
Contractor’s review is made in the Contractor’s capacity as a contractor and in
accordance with the Standard of Care and not as a licensed design professional
unless otherwise specifically provided in the Contract Documents. The Contractor
is not required to ascertain that the Contract Documents are in accordance with
applicable laws, statutes, ordinances, building codes, and rules and
regulations, but any nonconformity discovered by or made known to the Contractor
shall be reported promptly to the Architect and the Owner.

 

§ 3.2.3 If the Contractor believes that it is entitled under the terms of the
Contract Documents to an adjustment in the Contract Sum or Contract Time because
of clarifications or instructions issued by the Architect in response to the
Contractor’s notices or requests for information pursuant to Sections 3.2.1 and
3.2.2, the Contractor shall make Claims as provided in Sections 4.3.6 and 4.3.7.
If the Contractor fails to perform the obligations of Sections 3.2.1 and 3.2.2,
the Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. The Contractor shall
not be liable to the Owner or Architect for damages resulting from errors,
inconsistencies or omissions in the Contract Documents or for differences
between field measurements or conditions and the Contract Documents unless the
Contractor recognized (or should have recognized based on the Standard of Care)
such error, inconsistency, omission or difference and failed to report it to the
Architect.

 

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage. The Contractor shall be
responsible for and shall supervise, coordinate and direct the Work of all
Subcontractors and Sub-subcontractors. The Contractor shall be solely
responsible for laying out the Work.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

15

--------------------------------------------------------------------------------


 

§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors. For purposes of these General
Conditions, “Subcontractors” shall mean all entitles, including but not limited
to materialmen, suppliers and vendors, having a contract with the Contractor or
an entity who has a contract with the Contractor. The Contractor shall not be
responsible for the work of separate contractors, except as provided in
Article 6 below.

 

§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

§ 3.4 LABOR AND MATERIALS

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work. Should the progress or conditions of the Work require
work to be performed after regular hours, or should the Contractor elect to
perform Work after regular working hours, in the absence of an acceleration of
Contractor’s schedule specifically directed by Owner, the additional cost of
performing such Work shall not cause an increase to the Contract Sum.

 

§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

§ 3.4.4The Owner and the Architect, as the Owner may direct, will consider a
formal request directed to the Architect for the substitution of products in
place of those specified. Such request will only be considered pursuant to the
conditions set forth in the Specifications. Upon the Architect’s review and
recommendation, these substitutions will be submitted to the Owner for its
written approval.

 

§ 3.4.4.1 No request for substitution for materials or equipment that has been
specified or described in the Drawings or Specifications by using the name of a
proprietary item or the name of a particular manufacturer, fabricator, supplier
or distributor may be made by the Contractor, unless the proposed substitute for
the named item is of like or better type, function, quality and design as the
named item. The procedure for review of substitutions by the Architect and the
Owner will be as set forth below.

 

§ 3.4.4.2 Materials and equipment specified by name or names of one or more
manufacturers shall be used to establish the Contract Sum.

 

§ 3.4.4.3 The Contractor may offer as substitutions, materials and items of
equipment of manufacturers other than those specified by submitting an itemized
cost breakdown of the impact of such substitutions on the project cost and
schedule. Proposed substitutions must be accompanied by full descriptive and
technical data.

 

§ 3.4.4.4. Requests for review of substitute items of materials and equipment
will not be accepted by the Architect or the Owner from anyone other than the
Contractor. If the Contractor wishes to furnish or use a substitute item of
material or equipment, for its convenience and not as a value engineering or
other suggestion or recommendation, the Contractor shall make written
application to the Architect and the Owner for acceptance thereof, certifying
that the proposed substitute will perform adequately the functions called for by
the specified design, be similar and of equal substance to that specified and be
suited to the same use capable of performing the same function as that
specified. The application will state whether or not acceptance of the
substitute for use in the Work will require a change in the Contract Documents
to adapt the design to the substitute and whether or not incorporation or use of
the substitute in connection with the Work is subject to payment of any license
fee or royalty. All variations of the proposed substitute from that specified
shall be identified in the application and available maintenance, repair and
replacement service will be included. The application will also contain an
itemized statement of the cost and schedule impact that will result directly or
indirectly from acceptance of such substitute, including costs of redesign

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

16

--------------------------------------------------------------------------------


 

and claims of the other Contractors and Subcontractors affected by the resulting
change, all of which shall be considered by the Architect and the Owner in
evaluating the proposed substitute. The Architect and the Owner may require the
Contractor to furnish, at the Contractor’s expense, additional data about the
proposed substitute. The Owner and the Architect will be the sole judges of
acceptability, and no substitute will be ordered or installed without the
Owner’s prior written acceptance. The Owner may require the Contractor to
furnish, at the Contractor’s expense, a special performance guarantee or other
surety with respect to any substitute. By making requests for substitutions
based on Subparagraph 3.4.4 above, the Contractor:

 

a)                     represents that it or its Subcontractor(s) has personally
investigated the proposed substitute product and determined that it is equal or
superior in all respects to that specified;

 

b)                    represents that it will provide the same warranty for the
substitution as the original product specified;

 

c)                     certifies that the cost and schedule data presented is
complete and includes all related costs and schedule adjustments under the
Contract Documents, but excludes costs under separate contracts, and excludes
the Architect’s or Engineer’s redesign costs, and waives all claims for
additional costs and schedule adjustments related to the substitution which
subsequently become apparent; and

 

d)                    agrees to coordinate the installation of the accepted
substitute making such changes as may be required for the Work to be complete in
all respects.

 

§ 3.4.4.5. All of the Architect’s redesign costs incurred by reason of an
approved substitution shall be deducted from the Contract Sum and paid by the
Owner to the Architect. Value engineering credits against the Contract Sum shall
be net of additional Architect’s fees and costs in connection therewith.

 

§ 3.4.4.6 Copies of Material Safety Data Sheets (MSDS) for all applicable
products shall be kept on site and current in accordance with OSHA regulations
and will be provided to the Owner as part of the operation and maintenance
manuals

 

§ 3.4.5 With respect to value engineering suggestions made or evaluated by the
Contractor, the Owner acknowledges that the Contractor is not acting in the
capacity of a design professional. Notwithstanding anything contained in the
Contract to the contrary, any recommended solutions proposed by the Contractor
to value engineering discussions or RFIs are merely suggestions for the Owner
and the Architect to consider. By accepting such suggestions, the Owner accepts
full responsibility for the impact of such suggestions on the Project and will
cause the Architect to perform such redesign as necessary to incorporate such
suggestions into the Contract Documents.

 

§ 3.4.6 Prior to the execution of the Agreement, and prior to commencement of
the Work, Contractor shall provide the Owner and Architect, as the Owner may
direct, with a list of the names of the proprietary or selected manufacturers
providing products under each section of the Specifications, and the names of
the installing Subcontractors where applicable. The Owner will reply in writing
within ten (10) working days to the Contractor stating whether the Owner or the
Architect, after due investigation, has reasonable objection to any such
proposal. If the names of any proposed manufacturer or installer is not
available, the Architect may state that action on missing items will be deferred
until the Contractor provides the missing names. Failure to object to a
manufacturer shall not constitute a waiver of any of the requirements of the
Contract Documents, and all products furnished by the listed manufacturer must
conform to such requirements.

 

§ 3.5 WARRANTY

§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

17

--------------------------------------------------------------------------------


 

§ 3.5.2 The Contractor agrees to assign to the Owner at the time of Substantial
Completion of the Work any and all manufacturer’s warranties relating to
materials and labor used in the Work. In connection therewith, the Contractor
further agrees to perform the Work in such manner consistent with and so as to
preserve any and all manufacturers warranties. All manufacturer’s warranties
shall be endorsed to provide that the warranty shall recommence and be
reinstated in full in connection with, and on completion of, any corrective work
required in connection with any item covered by such warranty; provided,
however, that the total warranty period shall not extend beyond the original
warranty period plus six (6) months. Such corrective work shall be completed in
accordance with the requirements of any and all applicable manufacturers’
warranties.

 

§ 3.6 TAXES

§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor. To the extent the Contractor is required to pay
sales, consumer, use and similar taxes (other than taxes on the income of the
Contractor or its Subcontractors) that were not legally enacted as of the date
of the Agreement (whether or not yet effective or merely scheduled to go into
effect), the Contractor shall be entitled to an increase in the Contract Sum
equal to the amount of such additional taxes (without markup for overhead or
profit).

 

§ 3.7 PERMITS, FEES AND NOTICES

§ 3.7.1 The Contractor shall give notices required by Applicable Laws.

 

(Paragraph deleted)

 

(Paragraph deleted)

 

§ 3.7.2 It is not the Contractor’s responsibility to ascertain that the Contract
Documents are in accordance with Applicable Laws. However, if the Contractor
observes that portions of the Contract Documents are at variance therewith, the
Contractor shall promptly notify the Architect and Owner in writing, and
necessary changes shall be accomplished by appropriate Modification.

 

§ 3.7.3 If the Contractor performs Work knowing it to be contrary to Applicable
Laws (or which it should have known was contrary to Applicable Laws based on the
Standard of Care) without such notice to the Architect and Owner, the Contractor
shall assume appropriate responsibility for such Work and shall bear the costs
attributable to correction. Additionally, the Owner has furnished to the
Contractor information as to the applicable zoning, set back or other locational
requirements applicable to the Work (as set forth in the Exhibits to the
Agreement), and the Contractor shall not violate such requirements during the
performance of the Work. The Contractor shall advise the Owner and the Architect
of any changes in Applicable Laws of which it becomes aware.

 

§ 3.8 ALLOWANCES

 

(Paragraph deleted)

 

§ 3.8.1 The Contractor has included in the Contract Sum the allowances set forth
on Exhibit D.

 

§ 3.8.2 Unless otherwise provided in the Contract Documents:

.1                     allowances shall cover the cost to the Contractor of
materials and equipment delivered at the Site and all required taxes, less
applicable trade discounts;

.2                     Contractor’s costs for unloading and handling at the
Site, labor, installation costs, overhead, profit and other expenses
contemplated for stated allowance amounts shall be included in the Contract Sum
but not in the allowances;

.3                     whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3.8.2.1 and (2) the Contractor shall not receive an
adjustment to profit or overhead on account of increases or decreases in the
amount of allowances.

 

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work. The Contractor shall not
commence any Work involving allowances (i) until the Owner is furnished with all
pricing data requested, and (ii) when authorized by the Owner in writing.

 

§ 3.9 SUPERINTENDENT

§ 3.9.1 The Contractor shall employ a competent Project Manager, superintendent
and necessary assistants who shall be in attendance at the Project Site during
performance of the Work. The Project Manager shall represent the Contractor, and
communications given to the Project Manager shall be as binding as if given to
the Contractor. Important communications shall be confirmed in writing. Other
communications shall be similarly confirmed on written request in each case.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

18

--------------------------------------------------------------------------------


 

§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

 

(Paragraph deleted)

 

§ 3.10.1 The Project Schedule is attached to the Agreement as Exhibit I. The
Project Schedule shall be revised at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Contract Documents, and shall provide for expeditious
and practicable execution of the Work. No revision of the Project Schedule shall
be effective unless agreed to in writing by the Owner and the Contractor. The
Project Schedule shall be updated monthly and included with the Contractor’s
Application for Payment for review and approval by the Owner. If the Project
Schedule is not updated monthly, the Owner, in its sole discretion, may delay
payment of Contractor’s Application for Payment until a revised Project
Schedule is provided. The Project Schedule shall contain the dates that are
critical in ensuring the timely and orderly completion of the Work in accordance
with the requirements of the Contract Documents. The date of Substantial
Completion of the Work shown on the Project Schedule shall not be exceeded,
except to the extent said date may be extended pursuant to the provisions of the
Contract Documents. In addition to the Project Schedule updates described
herein, the Owner may also may require the Contractor to provide throughout the
course of the Project two-week “look ahead” schedules in detail which is
reasonably acceptable to the Owner.

 

§ 3.10.2 The Contractor shall prepare and keep current, for the Architect’s and
Owner’s approval, a schedule of submittals which is coordinated with the Project
Schedule Where a particular submittal is not set forth on the submittal
schedule, the Architect shall have 14 days after receipt to review such
submittal.

 

§ 3.10.3 The Contractor shall perform the Work in accordance with the most
recent Project Schedule approved in writing by the Owner and the Contractor.

 

§ 3.10.4 If the Owner determines through reasonable evidence that the critical
path of the Work is behind schedule, the Owner shall have the right, but not the
obligation, to order the Contractor to take corrective measures necessary to
expedite the progress of construction, including, without limitation,
(i) working additional shifts or overtime, (ii) supplying additional manpower,
equipment and/or facilities, or (iii) other similar measures (collectively
“Extraordinary Measures”). The determination of whether the progress of the Work
is behind schedule shall take into account any extensions of time to which the
Contractor is entitled under Section 8.3.1 below. In no event shall the Owner
have control over, charge of, or any responsibility for construction means,
methods, techniques, sequences or procedures or for safety precautions and
programs in connection with the Work. The Contractor shall not be entitled to an
adjustment in the Contract Sum in connection with Extraordinary Measures, except
to the extent they are required due to no fault of the Contractor, in which case
Extraordinary Measures shall be reimbursed pursuant to Change Order.

 

§ 3.10.5 The Contractor shall prepare a monthly summary report in a form and of
sufficient detail and character as approved by the Owner. The report shall
specify whether the Project is on schedule and, if not, the reason therefor and
the steps to be undertaken to bring the Project back to the original schedule.

 

.1             The Contractor shall also prepare a report not later than thirty
(30) calendar days after the Contract is awarded which shall include a complete
list of suppliers, items to be purchased from the suppliers or fabricators to be
permanently incorporated into the Work, time required for fabrication and the
scheduled delivery dates for each item. As soon as available, copies of purchase
orders shall be furnished to the Owner.

 

.2             If requested by the Owner, the Contractor shall prepare a weekly
report in a form and of sufficient detail and character as approved by the
Owner. Accompanying the report shall be an updated current project schedule, the
updated report herein above described, a listing and status of all change
requests, bulletins, modifications, etc.

 

.3             The Contractor shall prepare such additional reports as any
lender for the Project may reasonably request. The Contractor shall hold weekly
progress meetings at the job site, or at such other time and frequency as are
acceptable to the Owner. Progress of the Work shall be reported in detail with
reference to construction schedules. Each interested Subcontractor shall have
present a competent representative to report on the status and condition of its
work and to receive information.

 

.4             Contractor shall prepare and submit a CPM Arrow Diagram Network
schedule to the Owner within thirty (30) calendar days of the award of the
Contract. The CPM schedule shall contain starting and completion dates for all
phases of the Work including, but not limited to, major work items by floor
level, shop

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

19

--------------------------------------------------------------------------------


 

drawing submittal and approval dates, roughing-in dates, and equipment and
material delivery dates. The schedule shall be reviewed at the weekly
construction meetings to be held at the job site. Notwithstanding the foregoing,
Owner reserves the right to require Contractor to update the schedule as often
as the Owner deems reasonably necessary. A copy of the schedule shall be
maintained at all times on the job site, and revised and updated copies shall be
provided to the Owner, if required. The progress schedule and revisions thereof
prepared by the Contractor shall be furnished to the Owner and the Architect for
informational purposes only. Any revisions to the schedule shall be accompanied
by a written explanation of the reasons for such revisions. Failure of the
Contractor to deliver an initial schedule within the time specified above or to
deliver timely updates of such schedule upon request by Owner, as provided for
above, may be grounds for the Owner to withhold progress payments for the Work
completed until such time as the schedules are delivered to the Owner.

 

§ 3.10.6 In the implementation of the Critical Path Method (CPM) of scheduling,
the following conditions and interpretations shall apply:

 

.1             The schedule shall contain a level of detail and identification
of individual trades acceptable to Owner and shall include milestones agreed to
by Owner and Contractor (individually, a “Milestone” and collectively
“Milestones”).

 

.2             If, subsequent to the approval of the initial detailed
construction schedule, Contractor desires to change its plan of construction, it
shall submit the requested revisions to the Owner for approval.

 

.3             When the Owner orders changes to the Contract which have the
potential to impact the substantial completion date, a schedule will be prepared
by the Contractor and provided to the Owner for approval. Change order logic
will affect only those activities and performance dates directly concerned with
such changes. Adjustments in the scheduled substantial completion date proposed
by Contractor due to changes in the Work will be considered only to the extent
that such changes impact actual completion as indicated in the latest edition of
the schedule prior to such change being proposed.

 

.4             Any change to the approved detailed construction schedule and
completion date must be approved in writing by the Owner. All requests for
adjustment to the completion date due to changes must accompany the change
proposal.

 

.5             If the detailed construction schedule demonstrates, in the
Owner’s reasonable opinion, that the Contractor is anticipated to miss a
scheduled Milestone by more than fourteen (14) days due to events within the
Contractor’s control, Contractor shall accelerate the Work at the Owner’s
direction until such time as it is apparent, in the Owner’s opinion that the
next Milestone will be achieved in accordance with the schedule.

 

.6             Float or slack time is defined as the amount of time between the
earliest start date and the latest start date or between the earliest finish
date and the latest finish date of a chain of activities in the network
analysis. Float or slack time shall be available to the Contractor for its use,
subject to the further provisions of this section. The Contractor acknowledges
and agrees that actual delays affecting paths of activities will not entitle the
Contractor to a time extension unless the Contractor demonstrates that such
delays adversely impact the critical path of the Work. Notwithstanding the
foregoing, the Contractor waives the right to assert a Claim against the Owner
in the event that the Contractor is unable to achieve Substantial Completion of
the Work before the scheduled date of Substantial Completion, regardless of the
reason for the Contractor’s failure, including, but not limited to, acts or
omissions of the Owner or those within its control.

 

§ 3.10.7 The Owner may engage a consultant to prepare and update, on a monthly
basis, a schedule and cost monitoring procedure for its own purposes. The
Contractor shall cooperate with the Owner’s consultants in providing additional
data and information necessary for updating the Owner’s schedule and cost
monitoring system on a monthly basis or as may be required by the condition of
the Work.

 

§ 3.10.8 In the event that the Contractor or any of its Subcontractors on their
own initiative accelerates or otherwise changes the sequence or duration of any
of the construction activities from such sequences or durations as indicated on
the Construction Schedule established at the commencement of the Work, the
Owner, unless agreed in writing otherwise, will not be liable for any claims for
any direct costs, delay costs or extension of time or any other costs which may
result from such actions by the Contractor or its Subcontractors. Any
acceleration of the Work in part or

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

20

--------------------------------------------------------------------------------


 

in total for which the Contractor requires a change in any of the conditions of
this Contract will not be given consideration by the Owner without the Owner’s
prior specific approval in writing of such acceleration.

 

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

§ 3.11.1 The Contractor shall maintain at the Site for the Owner one complete
record copy of the Drawings, Specifications, Addenda, Change Orders and other
Modifications, in good order, legible and marked currently to record field
changes, revisions and additions thereto approved by the Architect and
selections made during construction (“Redline Record Drawings”), and one record
copy of approved Shop Drawings, Product Data, Samples and similar required
submittals. Redline Record Drawings shall include all architectural and
structural changes; plumbing, heating, ventilating, air conditioning, and
electrical work changes; and changes to grades, utilities and all other Work as
well as Work required by Change Orders. If any Work is performed otherwise than
as shown in such final Drawings or such changes, revisions or additions, the
Contractor shall clearly define on such Drawings the Work as so installed. These
shall be available to the Owner and the Architect and shall be delivered to the
Owner as a condition to final completion of the Work.

 

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action. All shop
drawings shall (i) comply with performance specifications and other criteria
established by the Contract Documents; (ii) comply with all Applicable Laws; and
(iii) permit the Work, when completed, to perform as indicated by the Contract
Documents. Shop drawings shall be modified at no cost to the Owner as necessary
to obtain any permits or approvals and as required to comply with any
requirement of the Contract Documents.

 

§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit in writing to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents in accordance
with the approved submittal schedule, and otherwise with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.

 

§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.

 

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.

 

§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

21

--------------------------------------------------------------------------------


 

and the Owner in writing of such deviation at the time of submittal and (1) the
Architect and the Owner have given written approval to the specific deviation as
a minor change in the Work, or (2) a Change Order or Construction Change
Directive has been issued authorizing the deviation. The Contractor shall not be
relieved of responsibility for errors or omissions in Shop Drawings, Product
Data, Samples or similar submittals by the Architect’s approval thereof.

 

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect’s approval of a resubmission
shall not apply to such revisions.

 

§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of Applicable Laws. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional’s written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.

 

§ 3.12.11 The Contractor shall not be relieved of responsibility for any
deviation from the requirements of the Contract Documents by the Architect’s
review and/or approval of Shop Drawings, Product Data or samples unless the
Contractor has specifically informed the Architect in writing of such deviation
at the time of submission and the Architect has indicated in writing as to the
review and/or approval of such Shop Drawings, Product Data or samples relevant
to the specific deviation. The Contractor shall not be relieved from
responsibility for errors or omissions in the Shop Drawings, Product Data or
samples by the Architect’s review and/or approval thereof.

 

§ 3.12.12 Shop drawings and other submittals shall be submitted for approval to
the Architect with one copy to the Owner.

 

§ 3.12.13 The Contractor shall assemble for the Architect’s approval and
transmittal to the Owner three (3) complete copies in loose leaf binders of all
operating and maintenance data from all manufacturers whose equipment is
installed in the Work. The Contractor shall also prepare a check list of
schedules showing the type of lubricant to be used at each point of application,
and the intervals between lubrication for each item of equipment.

 

§ 3.13 USE OF SITE

§ 3.13.1 The Contractor shall confine operations at the Site to areas permitted
by Applicable Laws, permits and the Contract Documents and shall not
unreasonably encumber the Site with materials or equipment.

 

§ 3.13.2 Only the materials and equipment which are to be used directly in the
Work shall be brought to and stored on the Project site by the Contractor.
Materials or equipment no longer required for the Work shall be promptly removed
from the Project site. Protection of construction materials and equipment stored
at the Project site from weather, theft, damage or all other adversity is solely
the responsibility of the Contractor.

 

§ 3.14 CUTTING AND PATCHING

§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

22

--------------------------------------------------------------------------------


 

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

§ 3.14.3 The Contractor shall not cut or alter any completed or installed
portion of the Work without the prior written approval of the Owner. Any request
by the Contractor for such approval shall be in the form of a submission of Shop
Drawings. The submission shall show the nature and extent of the cutting or
alteration to be performed and the method of restoration of the cut or altered
work so that the finished Work will comply in all respects with the Contract
Documents. Such submission shall be accompanied by sufficient information to
enable the Architect to determine if the proposed cutting or alteration (a) is
necessary, (b) will not adversely affect the structural integrity or moisture
resistance or watertight integrity of any element of the Project, (c) will not
require modification of the Contract Documents or change in other items of the
Work, (d) will not result in a cost disadvantage to the Owner, (e) will be
protected by guarantees and warranties at least as stringent as those required
in the Contract Documents for the Work affected and (f) will be in conformity
with the intent of the Contract Documents.

 

§ 3.15 CLEANING UP

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

§ 3.15.3 The Contractor shall be responsible for replacing any damaged or broken
glass at completion of the Work. After broken glass has been replaced, the
Contractor shall remove all labels and wash and polish both sides of all glass.

 

§ 3.16 ACCESS TO WORK

§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.

 

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect and the Owner.

 

§ 3.18 INDEMNIFICATION

 

(Paragraph deleted)

 

§ 3.18.1 Contractor hereby agrees, to the fullest extent permitted by law, to
defend, with counsel reasonably acceptable to Owner (except to the extent the
Owner or Contractor is not given the opportunity to review counsel by the
insurance company assuming such defense), indemnify and hold harmless Owner, the
Architect, the Owner’s Lender, and their respective owners, partners, members,
managers, shareholders, affiliates, officers, directors, employees, trustees,
agents, successors and assigns (each, an “Owner lndemnitee” and collectively,
“Owner Indemnitees”) from and against any and all claims, damages, liabilities,
losses, costs, expenses. proceedings (including any brought in or before any
court. administrative body, arbitration panel or other tribunal), fines,
penalties and expenses (including attorneys’ fees and disbursements), causes of
action or the like (including claims relating to bodily injury (including mental
injury or death), personal injury (including violation of civil rights,
defamation, wrongful arrest and invasion of privacy), property damage (including
loss of use or value) or theft, or damage to the environment, in each case in
any way deriving from a claim made by a third

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

23

--------------------------------------------------------------------------------


 

party (including any governmental or quasi-governmental party) against any Owner
Indemnitee arising from or out of, or in connection with, or relating to (or
alleged to arise from or out of, or in connection with, or to relate to)
directly or indirectly, in whole or in part (i) the negligent acts or omissions
of Contractor. its agents. subcontractors or suppliers or their respective
owners, partners. members, managers, shareholders, affiliates, officers,
directors, employees, trustees or agents (each, a “Contractor Party” and
collectively, “Contractor Parties”) (ii) the Work, or any other work in or
around the Site, except to the extent caused by or contributed to by such Owner
Indemnitee, (iii) the breach of any covenant to be performed by Contractor
hereunder (and, without limiting the foregoing, Contractor shall be liable to
the Owner Indemnitees for any costs and expenses, including attorneys’ fees and
expenses, incurred by any Owner Indemnitee in the enforcement of its rights
under this Agreement. including a demand for indemnification hereunder) and
(iv) a misrepresentation made by Contractor hereunder. This indemnity shall
survive the expiration or termination of the Contract. The waiver of
consequential damages set forth in Section 4.3.10 shall not apply to the
indemnification obligations of the Contractor hereunder.

 

§ 3.18.2 The Contractor intends that the Owner Indemnitees (other than Owner)
shall be third-party beneficiaries of this Agreement.

 

§ 3.18.3 The obligations of the Contractor under this Section 3.18 shall not
extent to the liability of the Architect the Architect’s consultants and agents
and employees of any of them arising out of (1) the preparation or approval of
maps, drawings, opinions, reports, surveys, change orders, construction change
directives, designs or specifications, or (2) the giving of or failure to give
directions or instructions by the Architect, the Architect’s consultants and
agents and employees of any of them, to the extent such giving or failure to
give is the cause of the injury or damage.

 


§ 3.19 CONTRACTOR’S WORK FORCE

§ 3.19.1 The Contractor shall maintain on the Project at all times a sufficient
work force to carry out its obligations in full in an efficient and timely
manner. The Contractor shall employ only competent, skilled workmen who will
work in harmony with other workmen.

 

§ 3.19.2 The Contractor shall not employ any labor or allocate any portions of
the Work to any trade if such employment or allocation is expected to cause
strikes, work stoppages, delays, suspension of the Work or other interference
with the smooth progress of the Work.

 

§ 3.19.3 If the Work is to be performed by trade unions, the Contractor shall
reconcile, without delay, damage or cost to the Owner and without recourse to
the Owner, any conflict between the Contract Documents and any agreements or
regulations of any kind at any time in force among members or councils which
regulate or distinguish what activities shall not be included in the work of any
particular trade.

 

§ 3.19.4 In case the progress of the Work is affected by any undue delay in
furnishing or installing any items or materials or equipment required under the
Contract Documents because of such conflict involving any such labor agreement
or regulations, the Owner may require that other material or equipment of equal
kind and quality be provided pursuant to a Change Order or Construction Change
Directive.

 

§ 3.20 ACCESS TO THE WORK

§ 3.20.1 The Owner and the Architect shall at all times have access to the Work
wherever it is being carried out for review of the Work as well as marketing
activities of the Owner. The Contractor shall provide reasonable accommodations
and safe facilities for such access and for observation at the Project site, at
the place of manufacture or elsewhere.

 

§ 3.21 SIGNS

§ 3.21.1 No sign, sign trademark or other advertisement shall be displayed on or
about the Project site without the prior written consent of the Owner, which
shall be withheld, conditioned or delayed in the sole discretion of the Owner.
If Owner consents to the hanging of any signs at the Project, Owner will
designate an appropriate area for such signs. Notwithstanding the foregoing,
under no circumstances will Contractor or any of its Subcontractors be permitted
to hang or erect a sign on the building structure. At Owner’s sole direction and
discretion, Contractor and/or its Subcontractors shall remove any signs from the
Project.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

24

--------------------------------------------------------------------------------


 

§ 3.22 CONTRACTOR’S EXAMINATION OF SITE

§ 3.22.1 By executing their respective contracts, the Contractor and
Subcontractors each represent that they have visited the Site, have made due
allowance for reasonably apparent difficulties to be encountered, have compared
Drawings and Specifications with existing conditions, and have informed
themselves of all existing conditions, including work by others, if any, being
performed.

 

§ 3.22.2 Failure to visit the site shall in no way relieve the Contractor or a
Subcontractor from furnishing materials or equipment or performing work that may
be required to complete the Work in accordance with Contract Documents without
additional cost to Owner.

 

§ 3.23 SURVEYS, LINES AND LEVELS

 

(Paragraph deleted)

 

§ 3.23.1 Contractor shall establish all lines, grades, benchmarks and other
information required for all of the Work executed under the Contract Documents.
All grades shown on Drawings are believed to be correct but the Contractor shall
verify them at the site and notify the Architect in writing of any discrepancies
found before proceeding with the Work; Contractor shall check the drawings
against such established lines and grades and notify the Architect in writing of
any discrepancies found.

 


ARTICLE 4  ADMINISTRATION OF THE CONTRACT

§ 4.1 ARCHITECT

§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner and Architect. Consent shall not
be unreasonably withheld.

 

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect whose status under the Contract Documents shall be that of the
former Architect.

 

§ 4.2 ARCHITECT’S ADMINISTRATION OF THE CONTRACT

§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner’s representative (1) during
construction, (2) until final payment is due and (3) with the Owner’s
concurrence, from time to time during the periods for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract. Notwithstanding the foregoing, the Owner’s representative may provide
administration of the Contract in lieu of the Architect, to the extent such
administration does not relate to professional design services. The Architect
shall not exceed the authority vested in it in accordance with the Owner’s
written instructions.

 

§ 4.2.2 The Architect, as a representative of the Owner, will visit the Site at
intervals appropriate to the stage of the Contractor’s operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and deficiencies in the Work, and (3) to determine in general if
the Work is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-Site
inspections to check the quality or quantity of the Work. The Architect will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents, except as
provided in Section 3.3.1.

 

§ 4.2.3 The Architect will not be responsible for the Contractor’s failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

25

--------------------------------------------------------------------------------


 

§ 4.2.4 Communications Facilitating Contract Administration. Communications by
and with the Architect’s consultants shall be through the Architect.
Communications by and with Subcontractors and material suppliers shall be
through the Contractor. Communications by and with separate contractors shall be
through the Owner.

 

§ 4.2.5 Based on the Architect’s evaluations of the Contractor’s Applications
for Payment, the Architect will review and, upon the Owner’s request, may
certify the amounts due the Contractor and may, at the Owner’s request, issue
Certificates for Payment in such amounts. Such certifications shall be advisory
only and shall not be binding on the Owner.

 

§ 4.2.6 The Architect will have authority to recommend to the Owner the
rejection of Work that does not conform to the Contract Documents, and the cost
for the repair or replacement of such Work shall be the sole responsibility of
the Contractor. Whenever the Architect considers it necessary or advisable, the
Architect may recommend to the Owner that there be inspection or testing of the
Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is
fabricated, installed or completed. However, no recommendation by the Architect,
nor a decision made in good faith either to make or not make such recommendation
shall give rise to a duty or responsibility of the Architect to the Contractor,
Subcontractors, material and equipment suppliers, their agents or employees, or
other persons or entities performing portions of the Work.

 

§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken (a) in accordance with the submittal
schedule agreed to among the Owner, the Architect and the Contract, or (b) if a
submittal is not referred to in the submittal schedule, with such reasonable
promptness as to cause no delay in the Work or in the activities of the Owner,
Contractor or separate contractors while allowing sufficient time in the
Architect’s professional judgment to permit adequate review. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect’s review of the Contractor’s submittals
shall not relieve the Contractor of the obligations under Sections 3.3, 3.5 and
3.12. The Architect’s review shall not constitute approval of safety precautions
or, unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect’s approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.

 

§ 4.2.8 The Architect will assist the Contractor in the preparation of Change
Orders and shall assist the Owner in the preparation of Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4.

 

§ 4.2.9 The Architect and the Owner will conduct inspections to determine the
date or dates of Substantial Completion and the date of final completion, and
the Architect will receive and forward to the Owner, for the Owner’s review and
records, written warranties and related documents required by the Contract and
assembled by the Contractor, and the Architect will issue a final Certificate
for Payment upon compliance with the requirements of the Contract Documents,
which certificate shall be advisory only and not binding on the Owner.

 

§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the Site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

 

§ 4.2.11 The Architect shall, upon the Owner’s request, advise the Owner
regarding matters concerning performance of the Contractor under and
requirements of, the Contract Documents on written request of the Owner. The
Architect’s response to such requests will be made in writing within any time
limits agreed upon or otherwise with reasonable promptness. If no agreement is
made concerning the time within which interpretations required of the Architect
shall be furnished in compliance with this Section 4.2, then delay shall not be
recognized on account of failure by the Architect to furnish such
interpretations until 15 days after written request is made for them.

 

§ 4.2.12 Interpretations and recommendations of the Architect will be consistent
with the intent of and reasonably inferable from the Contract Documents and will
be in writing or in the form of drawings. When making such

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

26

--------------------------------------------------------------------------------


 

interpretations and recommendations, the Architect will not be liable for
results of interpretations or recommendations so rendered in good faith.

 

§ 4.3 CLAIMS AND DISPUTES

§ 4.3.1 Definition. A Claim is a demand or assertion by the Contractor seeking,
as a matter of right, adjustment or interpretation of Contract terms, payment of
money, extension of time or other relief with respect to the terms of the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the Contractor.

 

§ 4.3.2 Time Limits on Claims. Except to the extent otherwise provided in the
Contract Documents, Claims must be initiated within ten (10) days after
occurrence of the event giving rise to such Claim or within ten (10) days after
the Contractor first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the Owner and
the Architect.

 

§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments not in dispute in
accordance with the Contract Documents.

 

§ 4.3.4 Claims for Concealed or Unknown Conditions. Subject to the provisions of
Sections 1.1.8 and 3.22, if conditions are encountered at the Site which are
(1) subsurface or otherwise concealed physical conditions which differ
materially from those indicated in the Contract Documents or (2) unknown
physical conditions of an unusual nature, which differ materially from those
ordinarily found to exist and generally recognized as inherent in construction
activities of the character provided for in the Contract Documents, then notice
by the observing party shall be given to the other party promptly before
conditions are disturbed and in no event later than ten (10) days after first
observance of the conditions. The Owner will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor’s cost of, or time required for, performance of any part of the
Work, will recommend to the Owner an equitable adjustment in the Contract Sum or
Contract Time, or both. If the Owner determines that the conditions at the Site
are not materially different from those indicated in the Contract Documents and
that no change in the terms of the Contract is justified, the Owner shall so
notify the Contractor in writing, stating the reasons. Claims by either party in
opposition to such determination must be made within 21 days after the Owner has
given notice of the decision. If the conditions encountered are materially
different, the Contract Sum and Contract Time shall be equitably adjusted, but
if the Owner and Contractor cannot agree on an adjustment in the Contract Sum or
Contract Time, the adjustment shall be subject to dispute resolution as provided
in Section 4.4 below. If notice of such condition is not given with the ten
(10) day period set forth above, any Claim relating thereto shall be waived.

 

§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6. Contractor shall have no claim against the Owner or the Project
for additional compensation for services rendered or Work performed outside the
scope of this Agreement unless it shall have advised the Owner before rendering
such services or performing such Work that such construction is outside the
scope of this Agreement and the Owner has authorized such services or Work in
writing, in accordance with Article 7. The Owner may also require the approval
of the Lender, if any, prior to authorizing Work outside the scope of this
Agreement. The Contractor shall have no claim against the Owner or the Project
for other relief unless notice of such claim has been given within fifteen (15)
days after the date on which such claim arises.

 

§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment of undisputed amounts by the Owner,
(5) termination of the Contract by the Owner, (6) Owner’s suspension or
(7) other reasonable grounds, Claim shall be filed in accordance with this
Section 4.3.

 

§ 4.3.7 Claims for Additional Time

§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
Contractor shall have no claim

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

27

--------------------------------------------------------------------------------


 

against the Owner or the Project for additional compensation for services
rendered or Work performed outside the scope of the Contract Documents unless it
shall have advised the Owner in writing before rendering such services or
performing such Work that such construction is outside the scope of the Contract
Documents and the Owner has authorized such services or Work in writing. The
Owner may also require the approval of the Lender, if any, prior to authorizing
Work outside the scope of the Contract Documents. The Contractor shall have no
claim against the Owner or the Project for other relief unless written notice of
such claim has been given within ten (10) days after the date on which such
claim arises or such other time period as is specified elsewhere in the Contract
Documents. Notwithstanding anything in the Contract Documents to the contrary,
an extension of time shall be granted only to the extent the Contractor can
demonstrate that the subject matter of the Claim will prevent the Contractor
from achieving Substantial Completion of the Work within the Contract Time, as
adjusted.

 

§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
Notwithstanding the foregoing, the Contractor acknowledges that the scheduled
date of Substantial Completion set forth in the Project Schedule anticipates a
certain number of lost days due to normal weather conditions. Only unusual or
extreme weather conditions for the time of year will be considered as
justification for an extension of time to achieve substantial completion of the
Work or portions thereof. Extensions of time for weather delay will only be
considered if such inclement weather exceeds the average of that recorded by the
National Oceanic and Atmospheric Administration for the same month and closest
recording location over the preceding ten (10) years.

 

§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding ten (10) days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.

 

§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract.. This mutual waiver includes:

.1                     damages incurred by the Owner for rental expenses, for
losses of use, income, profit, financing, business and reputation, and for loss
of management or employee productivity or of the services of such persons; and

.2                     damages incurred by the Contractor for principal office
expenses including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit.

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents. This waiver shall not apply to the extent any
insurance policy required to be obtained and maintained by the Contractor or the
Owner includes compensation for consequential damages, but only to the extent
such compensation for consequential damages is actually paid by the applicable
insurance company.

 

§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES

 

(Paragraph deleted)

 

§ 4.4.1MEETING OF SENIOR STAFF. Within fifteen (15) days after the filing of a
Claim by the Contractor, the Owner’s and Contractor’s senior staff member on
Site shall meet to attempt to resolve such claim.

 

(Paragraph deleted)

 

§ 4.4.2 MEDIATION. If such Claim is not resolved by senior staff within thirty
(30) days of the filing of the same, the claim shall be subject to nonbinding
mediation at the election of the Owner pursuant to written notice to the
Contractor. If the Owner elects nonbinding mediation, the Contractor and the
Owner shall select a mutually acceptable mediator, and shall share the cost
thereof. If the parties are unable to agree on the selection of a mediator, they
shall utilize the American Arbitration Association’s mediation services. The
mediator shall be given any written statement(s) of the parties and may review
the Site and any relevant documentation. The mediator shall

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

28

--------------------------------------------------------------------------------


 

call a meeting of the parties affected by such Claim within ten (10) business
days after his/her appointment, which meeting shall be attended by senior
non-Site representatives of the parties with authority to settle such Claim.
During such ten (10) day period, the mediator may meet with the affected parties
separately. No minutes shall be kept and the comments and/or findings of the
mediator, together with any written statements prepared, shall be non-binding,
confidential and without prejudice to the rights and remedies of any party. The
entire mediation process shall be completed within twenty (20) business days of
the date the mediator is selected, unless the parties agree otherwise in
writing.

 

§ 4.4.3 LITIGATION OR ARBITRATION

 

(Paragraphs deleted)

 

§ 4.4.3.1 Any Claim arising out of or related to the Contract, except those
waived as provided for in Sections 4.3.10, 9.10.4 and 9.10.5, shall, if
mediation is unsuccessful, be subject to litigation or, at the sole election of
the Owner, arbitration. If the Owner does not elect arbitration, such Claim
shall be litigate in the appropriate courts of the State of North Carolina.

 

§ 4.4.3.2 Any arbitration shall be in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association currently in effect.
The demand for arbitration shall be filed in writing with the other party to the
Contract and with the American Arbitration Association, and a copy shall be
filed with the Architect.

 

§ 4.4.3.3 A demand for arbitration shall be made within thirty (30) days after
the mediation process is complete, and in no event shall it be made after the
date when institution of legal or equitable proceedings based on such Claim
would be barred by the applicable statute of limitations.

 

§ 4.4.4.4 Any arbitration permitted hereunder may include, by consolidation or
joinder or in any other manner, an additional person or entity not a party to
this Agreement involved in the dispute to the extent such additional person or
entity has consented to such consolidation or joinder pursuant to agreement or
specifically with respect to such dispute. The Contractor shall include in its
agreements with Subcontractors and others performing Work the joinder or
consolidation requirement as aforesaid The foregoing agreement to arbitrate and
other agreements to arbitrate with an additional person or entity duly consented
to by parties to the Agreement shall be specifically enforceable under
applicable law in any court having jurisdiction thereof.

 

§ 4.4.5.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration or filing a complaint in litigation must assert in the
demand all Claims then known to that party on which litigation or arbitration,
as applicable, is permitted.

 

(Paragraphs deleted)

 

§ 4.4.6 The award rendered by the arbitrator or arbitrators, if applicable,
shall be final, and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof.

 


ARTICLE 5  SUBCONTRACTORS

§ 5.1 DEFINITIONS

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the Site or supply materials or
equipment for the Project. The term “Subcontractor” is referred to throughout
the Contract Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor. The term “Subcontractor” does
not include a separate contractor or subcontractors of a separate contractor.

 

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the Site or
supply materials or equipment for the Project. The term “Sub-subcontractor” is
referred to throughout the Contract Documents as if singular in number and means
a Sub-subcontractor or an authorized representative of the Sub-subcontractor.

 

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

§ 5.2.1 As part of its bid to the Owner, the Contractor has furnished to the
Owner the names of persons or bidders (including those who are to furnish
materials or equipment fabricated to a special design) proposed for each
principal portion of the Work.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

29

--------------------------------------------------------------------------------


 

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

(Paragraph deleted)

 

§ 5.2.3 Upon request of the Owner, Contractor shall make available to the Owner
at the Contractor’s main office copies of all bids, proposals, or other
information concerning the Subcontractors and material suppliers, including
financial statements, which may be helpful to the Owner, or any person or entity
providing financing on behalf of the Owner, in evaluating any of the
Subcontractors proposed to perform any part of the Work. Contractor may also be
required to make available to the Owner with respect to the proposed
subcontractors and material suppliers such other proof of financial stability
and experience, lists of completed projects and letters of reference as may be
required by the Owner. Upon request of the Owner, Contractor shall submit for
review its forms of subcontract and purchase order. Submission of the foregoing
information and review by Owner shall not relieve Contractor from sole
responsibility for all subcontractors and suppliers

 

§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute. Owner may require the Contractor to change any Subcontractor
previously approved and, if at such time the Contractor is not then in default
hereunder, the Contract Sum or Contract Time, or both, shall be increased or
decreased by the difference in cost and/or time occasioned by such change.

 

§ 5.3 SUBCONTRACTUAL RELATIONS

§ 5.3.1 By written agreement, the Contractor shall require each Subcontractor,
to the extent of the Work to be performed by the Subcontractor, to be bound to
the Contractor by terms of the Contract Documents, and to assume toward the
Contractor all the obligations and responsibilities, including the
responsibility for safety of the Subcontractor’s Work, which the Contractor, by
these Documents, assumes toward the Owner and Architect. Each subcontract
agreement shall preserve and protect the rights of the Owner and Architect under
the Contract Documents with respect to the Work to be performed by the
Subcontractor so that subcontracting thereof will not prejudice such rights, and
shall allow to the Subcontractor, unless specifically provided otherwise in the
subcontract agreement, the benefit of all rights, remedies and redress against
the Contractor that the Contractor, by the Contract Documents, has against the
Owner. The Contractor shall require each Subcontractor to enter into similar
agreements with Sub-subcontractors. The Contractor shall make available to each
proposed Subcontractor, prior to the execution of the subcontract agreement,
copies of the Contract Documents to which the Subcontractor will be bound, and,
upon written request of the Subcontractor, identify to the Subcontractor terms
and conditions of the proposed subcontract agreement which may be at variance
with the Contract Documents. Subcontractors will similarly make copies of
applicable portions of such documents available to their respective proposed
Sub-subcontractors. The Contractor shall furnish to the Owner copies of all
subcontract agreements within ten (10) days of the execution thereof.

 

§ 5.3.2    Subject to the provisions of Section 3.10.4.1 above, every
Subcontract shall:

 

.1                      require that such Work be performed in accordance with
the requirements of the Contract Documents;

 

.2                     waive all rights the contracting parties may have against
one another or that the Subcontractor may have against the Owner for damages
caused by fire or other perils covered by the property insurance described in
the Contract Documents;

 

.3                     require the Subcontractor to carry and maintain insurance
required by the provisions of Exhibit F to the Agreement, and furnish all
information required by the provisions of Exhibit F; and

 

.4                    require the Subcontractor to furnish the waivers of liens
set forth in Exhibit E to the Agreement as well as such other documents as the
Owner may reasonably request prior to receiving any payments for Work performed.

 

.5                    affirmatively state that the Contractor is not entitled to
backcharge the Subcontractor for amounts owed to the Contractor on projects
other than the Project.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

30

--------------------------------------------------------------------------------


 

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

.1                     assignment is effective only after termination of the
Contract by the Owner pursuant to Section 14 and only for those subcontract
agreements which the Owner accepts by notifying the Subcontractor and Contractor
in writing; and

.2                     assignment is subject to the prior rights of the surety,
if any, obligated under bond relating to the Contract.

 

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in direct, out-of-pocket cost resulting from the suspension.

 


ARTICLE 6  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts (“Separate Contracts”) in connection with other portions of the
Project or other construction or operations on the Site under Conditions of the
Contract identical or substantially similar to these including those portions
related to insurance and waiver of subrogation. If the Contractor claims that
delay or additional cost is involved because of such action by the Owner, the
Contractor shall make such Claim as provided in Section 4.3.

 

(Paragraph deleted)

 

§ 6.1.2 A “Separate Contractor” is a contractor who enters into a Separate
Contract with the Owner.

 

§ 6.1.3 The Contractor shall provide for organization, direction and
coordination of the activities of the Owner’s own forces and of each Separate
Contractor with the Work of the Contractor, who shall cooperate with them. The
Owner will provide to the Contractor, when available, the names of Separate
Contractors and their respective schedules.

 

§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.

 

§ 6.2 MUTUAL RESPONSIBILITY

§ 6.2.1 The Contractor shall afford the Owner and Separate Contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a Separate Contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Owner and the Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or Separate Contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a Separate Contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a Separate Contractor.

 

§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or Separate Contractors as provided in Section 10.2.5.

 

§ 6.2.5 The Owner and each Separate Contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

31

--------------------------------------------------------------------------------


 

§ 6.3 OWNER’S RIGHT TO CLEAN UP

§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the,
after two (2) days written notice, the Owner may clean up and the Owner will
allocate the cost among those responsible.

 


ARTICLE 7  CHANGES IN THE WORK

§ 7.1 GENERAL

§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents. Unless
otherwise agreed to in writing by the Owner, any adjustments to the Contract
Time resulting from changes to the Contract Documents shall be agreed upon at
the time of approval of each change request unless otherwise noted in the Change
Order. Requests for changes to the Contract made by the Contractor will
simultaneously include, if applicable, any request for change of the Contract
Time to the extent that the delay time is known at the time of the request. If
the delay time is not known at the time of the request, the Contractor shall
furnish supplemental information as to the delay time within ten (10) days of
the date when such information becomes known.

 

§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.

 

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed in accordance with the
dates set forth in the applicable Change Order, Construction Change Directive or
order for a minor change in the Work. Notwithstanding anything contained in the
Contract Documents to the contrary, a change in the Contract Sum or the Contract
Time shall be accomplished only by Change Order or Construction Change
Directive.

 

§ 7.1.4 No course of conduct or dealing between the parties, no express or
implied acceptance of alterations or additions to the Work and no claim that the
Owner has been unjustly enriched by any alteration or addition to the Work,
whether there is any unjust enrichment, shall be the basis of any claim for
adjustment in compensation due the Contractor in connection with the Project or
for adjustment in any time period provided for under the Contract. Moreover, the
Contractor hereby waives and forfeits all claims that any work, services or
other activities were performed pursuant to an oral contract or other oral
agreement separate from the Contract.

 

§ 7.1.5 Agreement on any Change Order shall constitute a final settlement of all
matters relating to the change in the Work which is the subject of the Change
Order, including, but not limited to, all direct and indirect costs associated
with such change and any and all adjustments to the Contract Sum and the Project
Schedule. The Schedule of Values shall be modified accordingly for Work covered
by Change Orders.

 

§ 7.1.6 No Change Order or Construction Change Directive shall be effective or
binding on the Owner unless it is executed by the Owner.

 

§ 7.2 CHANGE ORDERS

§ 7.2.1 A Change Order is a written instrument prepared by the Architect or
Contractor, or both and signed by the Owner, the Contractor and Architect,
stating their agreement upon all of the following:

.1                     change in the Work;

.2                     the amount of the adjustment, if any, in the Contract
Sum; and

.3                     the extent of the adjustment, if any, in the Contract
Time.

 

§ 7.2.2 In all cases, regardless of the method used to determine the value of
changes, the estimated or actual cost shall be submitted in detailed breakdown
form, giving quantity and unit costs of each item, labor cost with hourly rates,
allowable overhead and profit. No additional amount will be paid for submittal
in this form for resubmittal should the breakdown be considered inadequate by
the Architect.

 

§ 7.2.3 Time being of the essence in the performance of this Contract, any Work
which is the subject of a change to this Contract will be proceeded with
promptly upon receipt by the Contractor of a written instruction signed by

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

32

--------------------------------------------------------------------------------


 

the Owner. Proceeding with such Work by the Contractor will not be delayed in
the event of dispute between the Owner and the Contractor on the method of
evaluating the change or on the amount of any adjustment to the Contract Sum or
Contract Time.

 

§ 7.2.4 If the Contractor believes that it is entitled to additional payment, or
to an extension of time, for performing Work ordered to be done, it shall notify
the Owner in writing as provided in Article 4 before performing such Work.

 

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner, directing a change in the Work prior to
agreement on adjustment, if any, in the Contract Sum or Contract Time, or both.
The Owner may by Construction Change Directive, without invalidating the
Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.

 

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods, at
the election of the Owner in its sole discretion:

.1                    mutual acceptance of a lump sum properly itemized and
supported by sufficient substantiating data to permit evaluation;

.2                     unit prices stated in the Contract Documents or
subsequently agreed upon;

.3                     cost to be determined in a manner agreed upon by the
parties and a mutually acceptable fixed or percentage fee; or

.4                     as provided in Section 7.3.6.

 

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Owner of
the Contractor’s agreement or disagreement with the method, if any, provided in
the Construction Change Directive for determining the proposed adjustment in the
Contract Sum or Contract Time.

 

§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Owner on the basis of reasonable expenditures and savings of
those performing the Work attributable to the change, plus markups as set forth
in Section 6.2 of the Agreement. In such case, and also under Section 7.3.3.3,
the Contractor shall keep and present, in such form as the Architect may
prescribe, an itemized accounting together with appropriate supporting data.
Unless otherwise provided in the Contract Documents, costs for the purposes of
this Section 7.3.6 shall be limited to the following:

.1                     costs of labor, including social security, old age and
unemployment insurance, fringe benefits required by agreement or custom, and
workers’ compensation insurance;

.2                     costs of materials, supplies and equipment, including
cost of transportation, whether incorporated or consumed;

.3                     rental costs of machinery and equipment, exclusive of
hand tools, whether rented from the Contractor or others;

.4                      costs of premiums for all bonds and insurance, permit
fees, and sales, use or similar taxes related to the Work; and

.5                      additional costs of supervision and field office
personnel directly attributable to the change.

 

§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

33

--------------------------------------------------------------------------------


 

§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, to the extent permitted by the Lender, amounts not in
dispute for such changes in the Work shall be included in Applications for
Payment accompanied by a Change Order indicating the parties’ agreement with
part or all of such costs. For any portion of such cost that remains in dispute,
the Contractor may file a Claim as provided in Article 4.

 

§ 7.3.9 When the Owner and Contractor agree in writing to adjustments in the
Contract Sum and Contract Time such agreement shall be effective immediately and
shall be recorded by preparation and execution of an appropriate Change Order.

 

§ 7.3.10 If the Change in the Work will result in an extension or contraction of
the Contract Time or other dates of Substantial Completion, and the parties are
unable to agree as to the number of days by which the time for performance will
be extended or contracted, then the matter shall be submitted to the Architect
for its advisory (i.e., non-binding) recommendation and the Owner’s decision,
subject to dispute by the Contractor in accordance with the provisions of
Article 4.

 

§ 7.4 FIELD CHANGES

§ 7.4.1 In order to deal with field conditions, to expedite the progress of the
Work, to coordinate the Work among the various trades or otherwise for the
mutual convenience of the Owner and the Contractor, the Architect may authorize
or direct, by Field Change Order, minor departures from the scope of Work as
defined in the Drawings and Specifications that do not result in any change in
the Contract Sum, result in extension in the Contract Time, or give rise to any
claim by the Contractor against the Owner. If the Contractor believes that a
Field Change Order will extend the Contract Time or increase the Contract Sum,
it shall notify the Owner in writing before proceeding with the Field Change
Order.

 

§ 7.5 DETERMINATION OF COST

§ 7.5.1 Other than the markups provided for in the Agreement, the Contractor
agrees that it shall not be entitled to any further markup for general
conditions or fee on the basis of the number of changes initiated, the aggregate
of the changes, or any similar claim. Each change order shall not contain any
reservation of rights or residual claims to additional adjustments for time or
price being preserved beyond the entitlements actually set forth in the change
order.

 

(Paragraphs deleted)

 


ARTICLE 8  TIME

§ 8.1 DEFINITIONS

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the entire Work.

 

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

§ 8.1.3 The date of Substantial Completion is the date certified by the Owner
and the Architect in accordance with Section 9.8.

 

§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

 

§ 8.2 PROGRESS AND COMPLETION

§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

 

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the Site or
elsewhere prior to the effective date of insurance required by Exhibit F to be
furnished by the Contractor and Owner, as applicable. The date of commencement
of the Work shall not be changed by the effective date of such insurance. Unless
the date of commencement is established by the Contract Documents or a notice to
proceed given by the Owner, the Contractor shall notify the Owner in writing not
less than five days or other agreed period before commencing the Work to permit
the timely filing of mortgages, mechanic’s liens and other security interests.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

34

--------------------------------------------------------------------------------


 

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion of the entire Work within the Contract Time
and shall achieve Substantial Completion of designated portions of the Work by
the dates set forth in the Project Schedule.

 

§ 8.3 DELAYS AND EXTENSIONS OF TIME

§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by Force Majeure (hereinafter defined) (collectively, “Excusable
Delays”) then the Contract Time shall be extended by Change Order, subject to
satisfaction of the conditions set forth in the other provisions of the Contract
Documents relating to Claims.

 

§ 8.3.2 “Force Majeure” is defined as (1) extraordinary conditions of weather
for the area and time of year, war or national conflicts or priorities arising
therefrom, fires beyond the reasonable control of the Contractor, strikes or
other labor disruptions not due to breach of applicable collective bargaining
agreements or any other cause beyond Contractor’s reasonable control not the
fault of the Owner or those within its control (but not including delays caused
by Contractor, Subcontractors or other within Contractor’s control).

 

§ 8.3.3 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3. In the case of a continuing delay only one Claim is
necessary. The Contractor shall immediately take all steps reasonably possible
to lessen the adverse impact of any delay.

 

§ 8.3.4 The Contractor shall not be entitled to any such extension of time for
Excusable Delays unless Contractor notifies the Owner in writing within five
(5) scheduled work days after discovery of each such Excusable Delay, together
with essential supporting data, and thereafter promptly gives written notice of
the cessation thereof. The Contractor shall not be entitled to recover from the
Owner, and hereby waives, any and all claims against the Owner for, increased
compensation or damages that the Contractor may suffer on account of any
Excusable Delay, including increased compensation or damages for disruption,
interference, acceleration or loss of efficiency or productivity.
Notwithstanding the foregoing, (a) the Contractor is entitled to increased
compensation due to Excusable Delays due to the act or neglect of the Owner or
Architect equal to only the Contractor’s out-of-pocket expenses and incremental
General Conditions Costs on account of the Excusable Delay; and (b) the
Contractor is entitled to increased compensation due to Excusable Delays due to
Force Majeure in excess of the first fifteen (15) days, in the aggregate, equal
to only the Contractor’s out-of-pocket expenses and incremental General
Conditions Costs on account of the Force Majeure delay, plus other costs,
overhead and profit only to the extent paid under the Builder’s Risk insurance
policy described in Exhibit F; to the extent such Builder’s Risk insurance
policy compensates the Contractor for additional General Conditions Costs for
delay, such delay shall not be counted against the fifteen (15) days set forth
above. At the Owner’s option, the Contractor shall submit to the Owner a
proposal to accelerate the Work to mitigate some or all of the Excusable Delay,
which proposal, if accepted in writing, shall become the basis for a Change
Order increasing the Contract Sum and increasing the Contract Time only by the
amount of delay not mitigated by such acceleration.

 

§ 8.3.5 The provisions set forth in this Section 8.3 are the Contractor’s sole
remedy in the event of Excusable Delay. In the event of concurrent delay, no
additional compensation shall be paid.

 

§ 8.3.6 Claims not made within the time limit set forth above are hereby waived,
except to the extent otherwise paid under the Builder’s Risk insurance policy.

 

§ 8.3.7 TIME IS OF THE ESSENCE OF THIS CONTRACT. Contractor agrees that the Work
can be performed in the time agreed to herein. On a best efforts basis,
estimating time for proposed Change Orders shall not exceed twenty (20) days
from date of receipt of sufficient information and/or drawings with reference to
such plans or Change Orders. Revisions to initial proposals are to be prepared
with immediacy.

 

(Paragraph deleted)

 


ARTICLE 9  PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM

§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

35

--------------------------------------------------------------------------------


 

§ 9.2 SCHEDULE OF VALUES

§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Owner and Architect a schedule of values allocated to various portions of
the Work, prepared in such form and supported by such data to substantiate its
accuracy as the Owner may require. This schedule, unless objected to by the
Owner or Architect, shall be used only as a basis for reviewing the Contractor’s
Applications for Payment where appropriate under the Contract Documents. The
Contractor may adjust the schedule of values from time to time on the basis of
modifications of subcontracts and allocations of estimates to actual costs,
subject to the written approval of the Owner, not to be unreasonably withheld.
The schedule of values and each Application for Payment shall list separately
the Contractor’s general conditions costs and fee and all Change Orders issued
by the Owner prior to the date of the particular Application for Payment
(including as a single line item all of the costs of such Change Order). The
schedule of values shall be prepared in such a manner that each item of Work and
each subcontracted item of Work is shown as a single line item on AIA Documents
G702/703, Application and Certificate for Payment, and Continuation Sheet.

 

§ 9.3 APPLICATIONS FOR PAYMENT

 

(Paragraph deleted)

 

§ 9.3.1 Each Application for Payment shall also include an affidavit or
affirmation by the Contractor setting forth the following:

 

.1             A certification that all work for which payment is requested has
been completed in accordance with the Contract Documents.

 

.2             The names and addresses of all Subcontractors and materialman.

 

.3                                      The contract amount of each such
subcontract, the cost of materials acquired or to be acquired from such
materialmen with whom the Contractor has contracted directly, and the amounts
paid and owed to each such Subcontractor and materialmen.

 

.4             The contract amount of the Contractor’s contract with the Owner,
including all adjustments.

 

.5             The amount paid by the Owner to the Contractor to the date of
application.

 

.6             The amount of the current application.

 

.7             The balance due on the contract amount after such payment is
made.

 

.8             The amount of money retained by the Owner and the amount of the
work that has been completed.

 

§ 9.3.2 The Contractor will furnish with each Application for Payment evidence
in the form of a list of disbursements and release of liens and claims (in the
forms attached to the Agreement as Exhibit E) confirming that all amounts
included in previous progress payments for which the Contractor has received
payment for Work executed by Subcontractors (or for which the Contractor is
obligated to pay Subcontractors but is not entitled to reimbursement by the
Owner pursuant to the provisions of the Contract Documents) have been paid in
full to such Subcontractors or have been withheld for a proper reason. Nothing
contained in this provision shall place any additional responsibilities on the
Owner or the Architect other than those indicated in other relevant provisions
in this Contract.

 

§ 9.3.3 As provided in Section 7.3.8, such applications may include requests for
payment on account of changes in the Work which have been properly authorized by
Construction Change Directives, or by interim determinations of the Owner, but
not yet included in Change Orders.

 

§ 9.3.4 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.

 

§ 9.3.5 Payments shall be made on account of materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work. If
approved in advance in writing by the Owner, payment may similarly be made for
materials and equipment suitably stored off the site at a location agreed upon
in writing. Payment for

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

36

--------------------------------------------------------------------------------


 

materials and equipment stored on or off the site shall be conditioned upon
compliance by the Contractor with procedures satisfactory to the Owner to
establish the Owner’s title to such materials and equipment or otherwise protect
the Owner’s interest, and shall include the costs of applicable insurance,
storage and transportation to the site for such materials and equipment stored
off the site.

 

§ 9.3.6 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.

 

.1             The Contractor further expressly undertakes to defend the Owner
Indemnitees, at the Contractor’ sole expense, against any actions, lawsuits or
proceedings brought against the Owner Indemnitees as a result of liens filed
against the Work, the Project site, the site of any of the Work or payments due
the Contractor (referred to collectively as “Liens”). The Contractor hereby
agrees to indemnify and hold the Owner Indemnitees harmless against any damages,
costs, expenses (including, without limitation, reasonable attorneys’ fees),
losses, claims and liabilities arising out of or in connection with Liens or
claims of Lien, unless such Lien is due solely to a failure by the Owner to pay
the Contractor amounts not in dispute in accordance with the provisions of the
Contract Documents. The Contractor hereby agrees that liens filed on account of
amounts which are subject to a good faith dispute between the Owner and the
Contractor shall nevertheless be required to be bonded off by the Contractor,
but the Owner shall be responsible to pay the cost of bonding off the lien
pursuant to Change Order if the ultimate resolution of the dispute results in
the Owner being required to pay such disputed amount; otherwise the cost of
bonding off the lien shall be reimbursable as Cost of the Work.

 

.2             The Contractor shall discharge all such Liens within ten
(10) days after written notice by the Owner, and may contest a Lien only if the
Contractor furnishes the Owner with security acceptable to the Owner or procures
a lien release bond that complies with the requirements of the lien laws of the
State of North Carolina and those set forth below in this Clause 9.3.3.2. The
Owner shall release any payments withheld due to a Lien or claim of Lien if the
Contractor obtains security acceptable to the Owner or a lien release bond which
is: (i) issued by a surety acceptable to the Owner, ii) in form and substance
satisfactory to the Owner and (iii) in an amount not less than one hundred
twenty five percent (125%) of such Lien. By posting a lien release bond or other
acceptable security, however, the Contractor shall not be relieved of any
responsibilities or obligations under this Section 9.3, including, without
limitation, the duty to defend and indemnify the Owner Indemnitees.

 

.3             Notwithstanding anything to the contrary in the Contract
Documents, if the Contractor fails to post a bond or other security acceptable
to the Owner in connection with any Lien or claim of Lien as required by the
provisions of this Section, the Owner may, after three (3) business days’
written notice to the Contractor, if the Contractor has not bonded or otherwise
discharged such Lien within such three (3) business day period, discharge such
Lien or Lien claim by payments to the lien claimant or by such other means as
the Owner, in the Owner’s sole discretion, determines is the most economical or
advantageous method of settling the dispute. The Contractor shall promptly
reimburse the Owner, upon demand, for any payments so made. In such case, the
Contractor shall have no claim against the Owner relating to the appropriateness
or propriety of payment so made.

 

§ 9.4 CERTIFICATES FOR PAYMENT

§ 9.4.1 The Architect will, within seven days after receipt of the Contractor’s
Application for Payment, but only upon the request of the Owner, either issue to
the Owner a Certificate for Payment, with a copy to the Contractor, for such
amount as the Architect determines is properly due, or notify the Contractor and
Owner in writing of the Architect’s reasons for withholding certification in
whole or in part as provided in Section 9.5.1. Such Certificate for Payment is
advisory only and not binding on the Owner.

 

§ 9.4.2 The issuance of a Certificate for Payment, if issued, will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect’s knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

37

--------------------------------------------------------------------------------


 

completion and to specific qualifications expressed by the Architect. The
issuance of a Certificate for Payment will further constitute a representation
that the Contractor is entitled to payment in the amount certified. However, the
issuance of a Certificate for Payment will not be a representation that the
Architect has (1) made exhaustive or continuous on-site inspections to check the
quality or quantity of the Work, (2) reviewed construction means, methods,
techniques, sequences or procedures, (3) reviewed copies of requisitions
received from Subcontractors and material suppliers and other data requested by
the Owner to substantiate the Contractor’s right to payment, or (4) made
examination to ascertain how or for what purpose the Contractor has used money
previously paid on account of the Contract Sum.

 

§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION

 

(Paragraph deleted)

 

§ 9.5.1 The Owner may withhold approval of an Application for Payment to the
extent as may be necessary to protect the Owner from loss for which the
Contractor is responsible because of:

.1                     defective Work not remedied;

.2                     third party claims filed or reasonable evidence
indicating probable filing of such claims unless security acceptable to the
Owner is provided by the Contractor;

.3                     failure of the Contractor to make payments properly to
Subcontractors or for labor, materials or equipment;

.4                     reasonable evidence that the Work cannot be completed for
the unpaid balance of the Contract Sum;

.5                     damage to the Owner or another contractor to the extent
not covered by insurance;

.6                     reasonable evidence that the Work will not be completed
within the Contract Time, and that the unpaid balance would not be adequate to
cover actual or liquidated damages for the anticipated delay;

.7                     material failure to carry out the Work in accordance with
the Contract Documents; or

.8                     any other material default or breach of the Contractor
under the Contract Documents.

 

If the Owner intends to withhold all or any part of an Application for Payment
for one or more of the reasons set forth above, the Owner shall notify the
Contractor in writing within ten (10) days after the Application for Payment is
submitted of the reasons for withholding.

 

§ 9.5.2 When the above reasons for withholding are removed, payment will be made
for amounts previously withheld as part of the next Application for Payment. If
the Contractor disputes any determination with regard to amounts paid, the
Contractor shall nevertheless expeditiously continue to prosecute the Work and
the Owner shall continue to make timely payment of amounts not in dispute.

 

§ 9.6 PROGRESS PAYMENTS

§ 9.6.1 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

 

(Paragraphs deleted)

 

§ 9.6.2 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.

 

(Paragraphs deleted)

 

§ 9.6.3 A progress payment, or partial or entire use or occupancy of the Project
by the Owner shall not constitute acceptance of Work not in accordance with the
Contract Documents.

 

(Paragraphs deleted)

 

§ 9.6.4 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors shall be held by the Contractor for those
Subcontractors who performed Work or furnished materials, or both, under
contract with the Contractor for which payment was made by the Owner. Nothing
contained herein shall require money to be placed in a separate account and not
commingled with money of the Contractor, shall create any fiduciary liability or
tort liability on the part of the Contractor for breach of trust or shall
entitle any person or entity to an award of punitive damages against the
Contractor for breach of the requirements of this provision.

 

§ 9.7 FAILURE OF PAYMENT

§ 9.7.1 If the Owner does not pay the Contractor undisputed amounts within
thirty (30) days after the date set forth in the Agreement due, , then the
Contractor may, upon seven (7) additional business days’ written notice to the
Owner,

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

38

--------------------------------------------------------------------------------


 

stop the Work until payment of the undisputed amount owing has been received.
The cessation of work shall be deemed an Excusable Delay under the provisions of
Section 8.3 above.

 

§ 9.8 SUBSTANTIAL COMPLETION

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use all inspections and tests required under the Contract Documents
have been completed successfully, all systems and equipment installed by or on
behalf of the Contractor are in good working order, a temporary or permanent
certificate of occupancy is received, all governmental, quasi-governmental and
other approvals required under the Contract Documents and necessary for
occupancy are obtained and the Owner has approved the Substantial Completion of
the Work. Notwithstanding the foregoing, if there is a delay in achieving
Substantial Completion of the Work or portions thereof because the Contractor
cannot obtain a certificate of occupancy or other approval due to reasons other
than the fault of the Contractor, then Substantial Completion shall be deemed to
have occurred for purposes of calculation of liquidated damages and release of
retainage.

 

§ 9.8.2 When the Contractor considers that the Work, or a designated portion
thereof which is acceptable to the Owner, is substantially complete as defined
in Subparagraph 9.8.1, the Contractor shall prepare for submission to the Owner
and the Architect a list of items to be completed or corrected. The failure to
include any items on such list does not alter the responsibility of the
Contractor to complete all Work in accordance with the Contract Documents.
Within ten (10) days of submission of such list, the Owner and Architect will
conduct an inspection to determine whether the Work or designated portion
thereof is, in fact, substantially complete. When the Owner and the Architect on
the basis of an inspection determines that the Work or designated portion
thereof is substantially complete, the Architect will then prepare a Certificate
of Substantial Completion which shall establish the Date of Substantial
Completion, shall state the responsibilities of the Owner and the Contractor for
security, maintenance, heat, utilities, damage to the Work and insurance and
shall fix the time within which the Contractor shall complete the items listed
therein. Warranties required by the Contract Documents shall commence on the
Date of Substantial Completion. The Certificate of Substantial Completion shall
be submitted to the Owner and the Contractor for their written acceptance of the
responsibilities assigned to them in such Certificate. If the Architect and the
Owner are required to inspect the Work to determine Substantial Completion more
than twice due to the fault or neglect of the Contractor, all costs charged by
the Architect and other costs incurred by the Owner on account of additional
inspections shall be paid to the Owner by the Contractor or deducted from
amounts otherwise due to the Contractor..

 

§ 9.8.3 Not more than four (4) weeks after Substantial Completion and before
Final Payment, the Contractor shall produce to the Architect (a) a three-ring
binder containing manuals for the Work equipment and operating systems as well
as all documentation with respect to manufacturer’s warranties, and (b) one
(1) full set of Record Drawings of the Work.

 

§ 9.8.4 Applications for Payment shall not be processed by the Owner until it is
satisfied that the as-built drawings are being satisfactorily maintained and
updated. The Contractor acknowledges and recognizes the Owner’s need to have an
accurate set of such drawings available at all times.

 

§ 9.9 PARTIAL OCCUPANCY OR USE

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

39

--------------------------------------------------------------------------------


 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

§ 9.10 FINAL COMPLETION AND FINAL PAYMENT

§ 9.10.1 Upon receipt of written notice that the entire Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect and the Owner will promptly make such inspection and, when they
all find the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect’s knowledge, information and belief,
and on the basis of the Architect’s on-Site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect’s final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor’s being entitled to final payment
have been fulfilled.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Owner and the Architect (1) an
affidavit that payrolls, bills for materials and equipment, and other
indebtedness connected with the Work for which the Owner or the Owner’s property
might be responsible or encumbered (less amounts withheld by Owner) have been
paid or otherwise satisfied (or shall be paid from the proceeds of final
payment), (2) a certificate evidencing that insurance required by the Contract
Documents to be maintained by the Contractor and to remain in force after final
payment is currently in effect and will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner, (3) a
written statement that the Contractor knows of no substantial reason that such
insurance will not be renewable to cover the period required by the Contract
Documents, (4) consent of surety, if any, to final payment and (5) other data
establishing payment or satisfaction of obligations, including, but not limited
to, final waivers and releases of liens from the Contractor and first tier
Subcontractors in the forms set forth in Exhibit E (conditioned only on the
receipt of final payment), to the extent and in such form as may be designated
by the Owner. If a Subcontractor refuses to furnish a final waiver and release
of liens and claims as specified, the Contractor may furnish a bond satisfactory
to the Owner to indemnify the Owner against such lien. If such lien remains
unsatisfied after payments are made, the Contractor shall refund to the Owner
all money that the Owner may be compelled to pay in discharging such lien,
including all costs and reasonable attorneys’ fees.

 

§ 9.10.3 If, after Substantial Completion of the entire Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Owner so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Owner prior to certification of such payment. Such payment shall be made under
terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

§ 9.10.4 Acceptance of final payment by the Contractor or a Subcontractor shall
constitute a waiver of Claims by that payee except those previously made in
writing and identified by that payee as unsettled at the time of final
Application for Payment.

 

§ 9.10.5 Application for final payment shall contain the information required in
Applications for Payment specified in the Contract Documents and shall include,
in addition, the following:

 

.1 A certification by the Contractor that all Work has been completed in
accordance with the Contract Documents.

 

.2 A certification by the Contractor that he has complied with all of the
requirements for final payment reasonably imposed by Owner’s Lender, if any
(provided that such requirements are provided to the Contractor on or before
Substantial Completion of the Work).

 

.3 A certification by the Contractor that all warranties, guarantees,
certificates, operating manuals and other

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

40

--------------------------------------------------------------------------------


 

documents required by the Contract Documents, including the conformed or
as-built construction drawings, have been delivered to the Architect or Owner.

 

.4 A certification by the Contractor that all Work performed and all materials
and equipment furnished by the Contractor are guaranteed against defects in
material and workmanship for a period of one year from the date of Substantial
Completion of the Work or for such longer period as is provided for in the
Contract Documents and specifying that the Contractor will make good any defects
in materials, equipment or workmanship which may develop or become apparent
during the guarantee period, including, as necessary, the removal and
replacement of the Work of the Owner or any other contractor or the repair of
damage caused in the Work of the Owner or any other Contractor necessitated
thereby.

 

.5 A certification by the Contractor that the Application for final payment
includes a list of all outstanding claims of the Contractor previously made in
writing (by description and maximum value) against the Owner arising in
connection with the Project.

 

.6 A certification by the Contractor that the conformed or as-built construction
drawings maintained by the Contractor are complete and accurate.

 

§ 9.11 SCHEDULE OF ANTICIPATED PROGRESS PAYMENTS

 

(Paragraph deleted)

 

§ 9.11.1 Before commencing the Work, the Contractor shall submit to the Owner a
schedule of anticipated progress payments which shall be based upon the Project
Schedule and Schedule of Values. The Contractor shall revise and update the
payment schedule as necessary from time to time to conform it to the Project
Schedule as revised and updated.

 


ARTICLE 10  PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

§ 10.2 SAFETY OF PERSONS AND PROPERTY

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

.1                     employees on the Work and other persons who may be
affected thereby;

.2                     the Work and materials and equipment to be incorporated
therein, whether in storage on or off the Site, under care, custody or control
of the Contractor or the Contractor’s Subcontractors or Sub-subcontractors; and

.3                     other property at the Site or adjacent thereto, such as
trees, shrubs, lawns, walks, pavements, roadways, structures and utilities not
designated for removal, relocation or replacement in the course of construction.

 

§ 10.2.2 The Contractor shall give notices and comply with Applicable Laws
bearing on safety of persons or property or their protection from damage, injury
or loss.

 

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable,

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

41

--------------------------------------------------------------------------------


 

and not attributable to the fault or negligence of the Contractor. The foregoing
obligations of the Contractor are in addition to the Contractor’s obligations
under Section 3.18.

 

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the Site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

§ 10.2.7 The Contractor shall not load or permit any part of the construction or
Site to be loaded so as to endanger its safety.

 

§ 10.3 HAZARDOUS MATERIALS

§ 10.3.1 “Hazardous Materials” means any substance:

 

.1     the presence of which requires investigation or remediation under any
federal, state or local law, statute, regulation, ordinance, order, or common
law; or

 

.2     which is or becomes defined, at any time during the duration of this
Agreement, as a “hazardous waste”, “hazardous substance”, pollutant or
contaminant under any federal, state or local law, statute, regulation, rule or
ordinance or amendments thereto, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq. (“CERCLA”), as amended, or the Resource, Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901 et seq. (“RCRA”), and any comparable North Carolina
law; or

 

.3     which is petroleum, including crude oil or any fraction thereof not
otherwise designated as a “hazardous substance” under CERCLA, including without
limitation gasoline, diesel fuel or other petroleum hydrocarbons; or

 

.4     which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous and is or becomes regulated at
any time during the duration of this Agreement by any governmental authority or
agency or by any instrumentality of the United States, the State of North
Carolina, or any political subdivision thereof; or

 

.5     the presence of which on the Project Site causes or threatens to cause a
nuisance upon the Project Site or to adjacent properties or poses or threatens
to pose a hazard to the health or safety of persons on or about the Project
Site; or

 

.6     the presence of which on adjacent properties could constitute a trespass
by the Design/Builder or the Authority; or

 

.7     which contains asbestos.

 

§ 10.3.2 If any Hazardous Materials, other than those (1) included in the
Contractor’s scope of Work or (2) brought to the site by the Contractor, are
encountered on the Site by the Contractor (collectively, “Owner Hazardous
Materials”), the Contractor shall, upon recognizing the condition, immediately
stop Work in the affected area and report the condition to the Owner and the
Architect in writing. The Owner shall obtain the services of a licensed
laboratory to verify the presence or absence of the Owner Hazardous Materials
reported by the Contractor and, in the event such material or substance is found
to be Owner Hazardous Materials, to verify that it has been rendered harmless.
Unless otherwise required by the Contract Documents, the Owner shall furnish in
writing to the Contractor and Architect the names and qualifications of persons
or entities who are to perform tests verifying the presence or absence of Owner
Hazardous Materials or who are to perform the task of removal or safe
containment of such Owner Hazardous Materials. When the Owner Hazardous
Materials have been rendered harmless, Work in the affected area shall resume
upon written agreement of the Owner and the Contractor, such agreement not to be
unreasonably withheld. Such delay shall be deemed to be Force Majeure, and the
Contractor shall be entitled to a time extension and compensation to the extent
provided in Section 8.3. If Contractor is directed to perform the remedial work,
such remedial work shall be compensated pursuant to the Change Order provisions
of the Contract Documents.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

42

--------------------------------------------------------------------------------


 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of the
existence of Owner Hazardous Materials at the Site if in fact the Owner
Hazardous Materials present the risk of bodily injury or death as described in
Section 10.3.1 and have not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself) and except to the extent such damage, loss or expense is not due to the
negligence or willful misconduct of a party seeking indemnity. The Contractor
agrees, however, that the Owner’s indemnity obligations under this
Section 10.3.3 shall be conditional upon the Contractor’s full compliance with
Subparagraph 10.3.2 above, and in no event shall this indemnity apply where the
Contractor contributed to the release, disbursement or unlawful handling of
Owner Hazardous Materials

 

§ 10.4 PHYSICAL CONDITION OF SITE

 

(Paragraph deleted)

 

(Paragraph deleted)

 

The Owner assumes no responsibility or liability for the physical condition or
safety of the Site or any improvements located on the Site, except to the extent
a portion of the Site is within the exclusive control of the Owner and not the
Contractor and except as otherwise provided in Section 10.3 above. The
Contractor shall be solely responsible for providing a safe place for the
performance of the Work. The Contractor shall use best efforts to provide for
the safety and protection of all persons who may come in contact with the Work
within or adjacent to the Site.

 

§ 10.5 EMERGENCIES

§ 10.5.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7. The Contractor shall notify the Owner and the Architect of such
emergency as promptly as is practicable under the circumstances.

 

(Paragraph deleted)

 

§ 10.6 SECURITY OF PROJECT AREA

10.6.1 The Contractor shall be responsible for the protection and security of
the Work and of its own personnel, materials, supplies and equipment whether on
or off the Site. The Owner may provide guards, watchmen or other security for
the Project; but the Owner shall be under no obligation to the Contractor to do
so and by doing so shall not assume any responsibility to the Contractor.

 

§ 10.7 SAFETY REQUIREMENTS

§ 10.7.1 The Contractor shall comply with all applicable safety requirements of
the Owner, all insurance carriers and all governmental agencies having
jurisdiction. The Contractor shall provide barriers, barricades, fences,
flagmen, fire prevention and other measures and safeguards necessary for the
protection of health, safety and property. The Contractor shall maintain the
good order and discipline of its employees and other persons under its direction
and control or present at the Project site in connection with the Contractor’s
work, and shall enforce the Owner’s regulations with respect to safety, fire
prevention and smoking. The use of alcoholic beverages, drugs and other
dangerous substances constitute a danger to life, health or property and are
strictly prohibited at the Project site. Contractor specifically agrees that he
will comply with all of the statutory and regulatory requirements of the Drug
Free Workplace Act of 1990.

 

§ 10.8 OFF-SITE SAFETY MEASURES AND TRAFFIC

§ 10.8.1 The Contractor shall provide for the protection of the general public
and the buildings, sidewalks and streets adjacent to the Project site and shall
cooperate with all authorities having jurisdiction in maintaining the free flow
of traffic in the vicinity of the Project site. Where such authorities are
legally entitled to reimbursement, the Contractor shall reimburse such
authorities for the cost of such traffic control measures, including the cost of
policemen, or other traffic control personnel.

 

(Paragraphs deleted)

 

§ 10.9 LOSS PREVENTION PROGRAM

§ 10.9.1 Contractor shall establish and administer a safety and loss prevention
program, including fire prevention, in compliance with the requirements of the
Owner, all insurance carriers, and governmental agencies having jurisdiction.
The Contractor’ shall designate a safety and loss prevention supervisor and
shall give him responsibility and authority to enforce the program and to
coordinate the Contractor’s safety program with those of the Owner, all
insurance carriers and other contractors.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

43

--------------------------------------------------------------------------------


 

§ 10.10 REPORT OF ACCIDENTS

§ 10.10.1 Contractor shall promptly report to the Owner in writing any accident
occurring on or off the Project site that relates to the Work and, in no event,
later than twenty-four (24) hours after the Contractor’s learning of such
accident, and shall, in addition, immediately give notice, by telephone or
messenger, of any accident resulting in death or serious personal injury or
property damage. Such report shall include all known details of the
circumstances, the nature and extent of any injuries or property damage, the
names of all witnesses and other persons who may have knowledge of the
circumstances of the accident, and such other details as the Owner or the
Owner’s insurer shall require.

 

§ 10.11 PROTECTION OF WORK IN PROGRESS AND FINISHED WORK

 

(Paragraph deleted)

 

§ 10.11.1 Contractor shall routinely inspect and protect the Work and property
of its Subcontractors, whether finished or unfinished, from damage, injury, or
loss arising in connection with operations under the Contract Documents, and
shall carry out its operations so as to avoid damage, injury or loss to
completed Work and to the work of the Owner and any separate contractor of the
Owner, including, but not limited to, the Other Contractor. If the Owner or a
separate Contractor has not sufficiently protected the Work the Contractor shall
promptly so notify the Owner.

 


ARTICLE 11  INSURANCE AND BONDS

 

(Paragraphs deleted)

 

(Paragraphs deleted)

 

§ 11.1 See provisions of Exhibit F with respect to Insurance Requirements.

 

(Paragraphs deleted)

 


ARTICLE 12  UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK

§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect’s
examination and be replaced at the Contractor’s expense without change in the
Contract Time.

 

§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner’s expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor’s expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs. The foregoing shall apply in like effect to surveys or tests as well
as examination of the completed Work. In all cases the cost shall include the
cost of professional advice and services necessary to complete the examination,
survey and tests.

 

§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the requirements of the Contract Documents, whether
discovered before or after Substantial Completion and whether or not fabricated,
installed or completed. Costs of correcting such rejected Work, including
additional testing and inspections and compensation for the Architect’s services
and expenses made necessary thereby, shall be at the Contractor’s expense.

 

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice within ten (10) days after
discovery of the condition. During the one year period for correction of Work,
if the Owner fails to notify the Contractor within such ten (10) day period and
give the Contractor an opportunity to make the correction, the Owner waives the
right to require correction by the Contractor, but such waiver shall in no way
operate to void or impair the warranties given by the Contractor under the
Contract Documents, and the Owner shall have no liability to the Contractor for
damages in delay of notification. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4. The obligations under this Section shall also include any repairs
and/or replacement to

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

44

--------------------------------------------------------------------------------


 

any part of the Work and any other real and personal property which is damaged
in the process of correcting any defective Work. The Contractor shall not be
responsible to the extent repairs performed by others do not conform to the
requirements of the Contract Documents or applicable warranties furnished by
manufacturers.

 

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

§ 12.2.2.3 The one-year period for correction of Work shall be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2 for an
additional six month period from the date of completion of such corrective Work.

 

§ 12.2.3 The Contractor shall remove from the Site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or Separate
Contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.

 

§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the periods for
correction of Work as described herein relate only to the specific obligation of
the Contractor to correct the Work, and have no relationship to the time within
which the obligation to comply with the Contract Documents may be sought to be
enforced, nor to the time within which proceedings may be commenced to establish
the Contractor’s liability with respect to the Contractor’s obligations other
than specifically to correct the Work.

 

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

 


ARTICLE 13  MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW

§ 13.1.1 The Contract shall be governed by the law of the State of North
Carolina without reference to the rules governing choice of law.

 

(Paragraphs deleted)

 

§ 13.2 RIGHTS AND REMEDIES

§ 13.2.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

§ 13.2.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

§ 13.3 TESTS AND INSPECTIONS

§ 13.3.1 If the Contract Documents or Applicable Laws require any portions of
the Work to be inspected, tested or approved, unless otherwise provided, the
Contractor shall make arrangements for such tests, inspections and approvals
with an independent testing laboratory or entity acceptable to the Owner, or
with the appropriate public authority, and shall bear all related costs of
tests, inspections and approvals. The Contractor shall give the Owner and
Architect timely notice of when and where tests and inspections are to be made
so that the Architect may be present for such procedures. The Owner shall bear
costs of tests, inspections or approvals which do not become requirements until
after bids are received or negotiations concluded.

 

§ 13.3.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

45

--------------------------------------------------------------------------------


 

authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Owner and the
Architect of when and where tests and inspections are to be made so that the
Architect may be present for such procedures. Such costs, except as provided in
Section 13.5.3, shall be at the Owner’s expense.

 

§ 13.3.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Owner’s and Architect’s services and expenses shall be at the Contractor’s
expense.

 

§ 13.3.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

§ 13.3.5 If the Architect or the Owner wish  to observe tests, inspections or
approvals required by the Contract Documents, the Contractor shall give
reasonable prior notice to the Architect and the Owner of the dates, places and
times of such tests. .

 

§ 13.3.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

 

§ 13.3.7 If, after the commencement of the Work, the Architect determines that
any of the work requires special observation, testing or approval which Section
13.5.1 does not include, it may, upon written authorization from the Owner, in
lieu of the procedure specified in Section 13.5.2, secure the services of an
independent testing agency to perform such tests, inspections and approvals. The
Contractor shall make all arrangements, furnish all samples and materials, and
deliver the samples and materials to the testing agency. Reports of such tests,
observations and approvals shall be submitted to the Architect. The Contractor
or the Owner shall bear the costs of such tests, as provided above.

 

§ 13.3.8 All observations, tests and approvals of any methods or means of
construction, materials or workmanship included in the Work required by the
Specifications or by Applicable Laws shall be performed at such times as the
Owner shall approve by independent agencies selected by the Owner.
Representatives of the testing laboratories and observers shall have access to
the Work at all times. The Contractor shall furnish samples of all materials and
component parts of the Work required as test specimens in connection with the
tests and observations and shall furnish labor and facilities at the site as
necessary in connection with testing and observation services. All observations
or testing shall be done in a timely manner so as to avoid unnecessary delay in
the completion of the Work by the Contractor.

 

§ 13.3.9 The Owner may require testing or observation, not required by the
Specifications or by Applicable Laws, or any methods or means of construction,
material or workmanship in order to determine the acceptability thereof under
the Contract Documents. Representatives of the testing laboratories and
observers shall have access to the Work at all times. The Contractor shall
furnish samples of all materials and component parts of the Work required as
test specimens in connection with the testing and observation services. All
observations or testing shall be done in a timely manner so as to avoid
unnecessary delay in the completion of the Work by the Contractor. If such
testing or observation does not disclose that the methods or means of
construction, material or workmanship are not in compliance with the Contract
Documents, the Owner shall bear the cost of such testing and observation and of
the labor and facilities in connection with such testing and observations. if
such testing or observation discloses that such methods of means of
construction, material or workmanship are not in compliance with the Contract
Documents, the Contractor shall bear such cost.

 

§ 13.3.10 The Owner may in its discretion provide and pay for such other tests
and inspections he deems necessary or appropriate during construction through an
independent quality control agency. The Contractor shall cooperate with such
tests and shall notify the testing agency at least 24 hours prior to performing
any test directed by Owner. The Contractor acknowledges that the tests referred
to herein may include, without limitation, concrete and reinforcement inspection
and testing, waterproofing inspection, structural steel inspection, inspections
and testing in connection with mechanical and electrical installations.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

46

--------------------------------------------------------------------------------


 

§ 13.4 QUALITY OF WORKMANSHIP AND MATERIALS

 

(Paragraph deleted)

 

§ 13.4.1 The Contractor shall perform the Work in accordance with the best
modern practice and shall employ only first-class workmanship and materials as
specified in the Contract Documents.

 

§ 13.5  INTERPRETATION

§ 13.5.1 All personal pronouns used in this Contract, whether used in the
masculine, feminine or neuter gender, shall include all other genders; and the
singular shall include the plural and vice versa. Titles of Articles, Paragraphs
and Subparagraphs are for convenience only, and neither limit nor amplify the
provisions of this Contract in itself. The use herein of the word “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such words as “without limitation,” or “but not limited
to,” or words of similar import) is used with reference thereto, but rather
shall be deemed to refer to all other items or matters that could reasonably
fall within the broadest possible scope of such general statement, term or
matter.

 

(Paragraph deleted)

 

§ 13.5.2 Wherever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, only such provision or portion thereof shall
be ineffective, without in any manner invalidating or affecting the remaining
provisions of this Agreement or valid portions of such provision, which are
hereby deemed severable.

 


ARTICLE 14  TERMINATION OR SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped
through no act or fault of the Contractor or a Subcontractor, Sub-subcontractor
or their agents or employees or any other persons or entities performing
portions of the Work under direct or indirect contract with the Contractor

.1                     for a period of 90 days on account of the issuance of an
order of a court or other public authority having jurisdiction;

.2                     for a period of 90 days on account of an act of
government, such as a declaration of national emergency, making material
unavailable; or

.3                     for a period of 30 days because the Owner has not made
payments to the Contractor of amounts not in dispute and due and owing.

 

(Paragraph deleted)

 

(Paragraph deleted)

 

§ 14.1.2 If one of the reasons described in Section 14.1.1, the Contractor may,
upon ten (10) business days’ written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
costs incurred resulting from such termination, proven loss with respect to
subcontractors, vendors, materials, equipment, tools, and construction equipment
and machinery as provided in Section 14.3 below plus Contractor’s Fee on Work
performed. Such recovery shall be the sole remedy of the Contractor in the event
of a Contractor termination of the Contract.

 

(Paragraph deleted)

 

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

§ 14.2.1 The Owner may terminate the Contract if the Contractor:

.1                     persistently or repeatedly refuses or fails to supply
enough properly skilled workers or proper materials;

.2                     fails to make payment to Subcontractors for materials or
labor in accordance with the respective agreements between the Contractor and
the Subcontractors;

.3                     persistently disregards laws, ordinances, or rules,
regulations or orders of a public authority having jurisdiction;

.4                     fails to provide or maintain the bonds or insurance
required by the Contract Documents; or

.5                     otherwise is guilty of substantial breach of a provision
of the Contract Documents.

 

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, ten (10) days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

.1                     take possession of the Site and of all materials,
equipment, tools, and construction equipment and machinery thereon owned by the
Contractor;

.2                     accept assignment of subcontracts pursuant to Section
5.4; and

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

47

--------------------------------------------------------------------------------


 

.3                     finish the Work by whatever reasonable method the Owner
may deem expedient. Upon request of the Contractor, the Owner shall furnish to
the Contractor a detailed accounting of the costs incurred by the Owner in
finishing the Work.

 

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

 

§ 14.2.4 When the Work is finally complete, if the unpaid balance of the
Contract Sum exceeds all costs of finishing the Work, including compensation for
the Architect’s and Owner’s services and expenses made necessary thereby, and
other damages incurred by the Owner and not expressly waived, such excess shall
be paid to the Contractor. If such costs and damages exceed the unpaid balance,
the Contractor shall pay the difference to the Owner. This obligation for
payment shall survive termination of the Contract.

 

§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. Such suspension shall be treated as an Excusable
Delay, and the provisions of Section 8.3 shall apply to time extensions and
increases in the Contract Sum.

 

(Paragraph deleted)

 

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:

.1                     cease operations as directed by the Owner in the notice;

.2                     take actions necessary, or that the Owner may direct, for
the protection and preservation of the Work; and

.3                     except for Work directed to be performed prior to the
effective date of termination stated in the notice and those subcontracts of
which the Owner elects to take assignment (as stated in the notice), terminate
all existing subcontracts and purchase orders and enter into no further
subcontracts and purchase orders.

 

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with proportionate Contractor’s Fee on Work
performed. The foregoing shall be the Contractor’s sole remedy in the event of
termination for convenience, and the Contractor hereby waives any claims for
compensation or damages other than as set forth above.

 

§ 14.5 SURVIVAL OF PROVISIONS

§ 14.5.1  All provisions of the Contract Documents relating to indemnification
and other obligations that may extend beyond termination of the Contract shall
survive termination or other expiration of the Contract.

 


ARTICLE 15  OTHER PROVISIONS

§ 15.1  WORK TO CONTINUE DURING DISPUTES

§ 15.1.1  In the event of a dispute, controversy or question between the Owner
and the Contractor or the Contractor and any other person, with respect to the
Project, or this Agreement, or the interpretation of the Contract Documents, the
performance of any portion of the Work, the delivery of any materials, the
payment of any money or otherwise, the Owner and the Contractor shall continue
to perform their respective obligations under this Agreement without
interruption or delay, pending the resolution or settlement of such dispute,
controversy or question; and the Contractor shall not directly or indirectly
stop or delay the performance of the Work, including the delivery of materials
to the site.

 

§ 15.2     PARTIAL OCCUPANCY BY OWNER

§ 15.2,1 The Owner reserves the right to place and install equipment and
furnishings in the building as necessary and convenient prior to substantial
completion, and the Contractor shall cooperate with the Owner and coordinate
work with the Owner to allow installation of such equipment and furnishings.
Such placing of equipment and partial occupancy of the addition shall not be
construed as evidence of completion of the Work or any portion of it, nor
signify Owner’s acceptance of the Work or any part of it.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

48

--------------------------------------------------------------------------------


 

§ 15.3  OCCUPANCY

§ 15.3.1  The Contractor shall allow the Owner to take possession of and use any
partially completed portion of the structure, or to place and install as much
equipment and machinery during the process of the work as is possible without
unreasonable interference with the progress of the Contractor. Possession and
use of the structure or placing and installing of equipment, or both, shall not
in any way evidence the completion of the Work or signify the Owner’s acceptance
of the Work or any part thereof.

 

§ 15.4  INTERFERENCE WITH ADJOINING PROPERTIES

§ 15.4.1 All operations necessary for the execution of the Work shall, so far as
compliance with the requirements of the Contract permits, be carried on so as
not to interfere unnecessarily or improperly with the convenience of the public,
or the access to, use and occupation of public or private roads and footpaths to
or of properties whether in the possession of the Owner or of any other person.
The Contractor shall save harmless and indemnify the Owner in respect of all
claims, proceedings, damages, costs, charges and expenses whatsoever arising out
of, or in relation to, any such matters in so far as the Contractor is
responsible therefor.

 

§ 15.4.2 The Contractor shall use every reasonable means to prevent any of the
highways or bridges communicating with or on the routes to the site from being
damaged or injured by any Traffic of the Contractor or any of its Subcontractors
and, in particular, shall select routes, choose and use vehicles and restrict
and distribute loads so that any such extraordinary traffic as may arise from
the moving of plant and materials from and to the site shall be limited, as
reasonably possible, so that no damage or injury may be occasioned to such
highways and bridges. Contractor shall save harmless and indemnify the Owner in
respect of all claims, proceedings, damages, costs, charges and expenses
whatsoever arising out of, or in relation to, any such matters in so far as the
Contractor is responsible therefor.

 

AIA DOCUMENT A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:18:37
on 03/06/2007 under Order No. 1000239947-1 which expires on 5/23/2007, and is
not for resale.

User Notes:

 

(2083241502)

 

49

--------------------------------------------------------------------------------


 

Exhibit C
CONTRACTOR’S FIXED RATES
For the Contract between
United Therapeutics and DPR Construction, Inc.

 

Project Name:

 

United Therapeutics Solid Dose Facility

Address:

 

Research Triangle Park, NC

DPR Job No.:

 

TBD

 

Labor Rates (per Man-hour) – [March 4, 2007]

 

Classification

 

Rates

 

Overtime
Rates

 

Double-time
Rates

 

Principal

 

*

 

n/a

 

n/a

 

Project Executive

 

*

 

n/a

 

n/a

 

Project Sponsor

 

*

 

n/a

 

n/a

 

Senior Project Manager

 

*

 

n/a

 

n/a

 

Project Manager

 

*

 

n/a

 

n/a

 

Process Manager

 

*

 

n/a

 

n/a

 

Equipment Manager

 

*

 

n/a

 

n/a

 

Assistant Project Manager

 

*

 

n/a

 

n/a

 

Project Engineer

 

*

 

n/a

 

n/a

 

Document Control/ETOP

 

*

 

n/a

 

n/a

 

Scheduler

 

*

 

n/a

 

n/a

 

FOC (Field Office Coordinator)

 

*

 

n/a

 

n/a

 

Senior Superintendent

 

*

 

n/a

 

n/a

 

Superintendent-CSA/Interiors

 

*

 

n/a

 

n/a

 

Superintendent-MEP

 

*

 

n/a

 

n/a

 

Superintendent-Equip/Electrical/Instr.

 

*

 

n/a

 

n/a

 

Safety Manager

 

*

 

n/a

 

n/a

 

Estimator

 

*

 

n/a

 

n/a

 

Project Accountant

 

*

 

n/a

 

n/a

 

General Foreman

 

*

 

*

 

*

 

Carpenter Foreman

 

*

 

*

 

*

 

Carpenter

 

*

 

*

 

*

 

Labor Foreman

 

*

 

*

 

*

 

Laborer

 

*

 

*

 

*

 

Payment and performance bond (as % of Cost of the work)

 

*

%

n/a

 

n/a

 

General Liability Insurance (as % of Cost of the work)

 

*

%

n/a

 

n/a

 

Builders Risk Insurance (as % of the Cost of the work)-Owner’s option.

 

By Owner

 

n/a

 

n/a

 

 

The composite rates defined herein are fixed as stipulated rates by agreement of
the Owner and DPR Construction, Inc. and include all statutory fringes,
benefits, payroll taxes and insurance, and employee benefits. Notwithstanding
any language in the Contract Documents to the contrary, these fixed rates shall,
when multiplied by actual, allowable hours worked, constitute cost of the work,
as that term is used

 

--------------------------------------------------------------------------------


 

in the Contract Documents, to calculate DPR Construction, Inc.’s contract
compensation and/or Change Order pricing for each labor classification and
equipment item listed. Owner agrees to compensate DPR Construction, Inc.’s labor
solely in accordance with these fixed rates. Where Owner has the right under the
Contract Documents to audit Contractor’s costs, such right with respect to these
fixed rates shall be limited to auditing the quantity of labor hours worked and
shall not include items of cost included in the fixed rates.

 

Contractor’s Fixed Rates are subject to increase on an annual basis on the
anniversary date of the rates as shown above. Such rate change shall be
accomplished by Change Order to the Contract.

 

2

--------------------------------------------------------------------------------


Exhibit D

 

GUARANTEED MAXIMUM PRICE

 

1. GMP Bid Package Summary

 

--------------------------------------------------------------------------------


 

DPR Construction, Inc.

 

March 4, 2007

 

United Therapeutics Solid Dose Facility
Research Triangle Park, NC
Guaranteed Maximum Price
Summary

 

 

 

 

201,690

Square Feet

 

DESCRIPTION

 

Current GMP

 

Scope
Changes

 

Accepted VE

 

Pending VE

 

Remarks

 

 

 

Subcontracts/Trades

 

 

 

 

 

 

 

 

 

 

 

CP001

 

Surveying

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP002

 

Sitework, site Utilities & Paving

 

$

*

 

$

*

 

$

(*

)

$

*

 

Unclassified site

 

CP003

 

Landscaping

 

*

 

$

*

 

$

*

 

$

*

 

 

 

CP004

 

Hardscape

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP005

 

Concrete

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP006

 

Stone Setting

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP007

 

Masonry

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP008

 

Structural and Misc Steel

 

$

*

 

$

*

 

$

*

 

$

*

 

Added 100+ tons

 

CP009

 

Millwork

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP010

 

Waterproofing and Caulking

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP011

 

Fireproofing

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP012

 

Metal Panels

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP013

 

Roofing

 

$

*

 

$

*

 

$

(*

)

$

*

 

 

 

CP014

 

Doors, Frames, Hardware

 

$

*

 

$

(*

)

$

*

 

$

(*

)

 

 

CP015

 

Special Doors and Dock Equipment

 

$

*

 

$

*

 

$

*

 

$

(*

)

Proprietary Specs.

 

CP016

 

Glass and Glazing

 

$

*

 

$

(*

)

$

*

 

$

(*

)

 

 

CP017

 

Drywall

 

$

*

 

$

(*

)

$

*

 

$

*

 

Framing to ext skin

 

CP018

 

Tile

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP019

 

Acoustical Ceilings

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP020

 

Floor Coverings

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP021

 

Epoxy Flooring Systems

 

$

*

 

$

(*

)

$

*

 

$

*

 

 

 

CP022

 

Painting

 

$

*

 

$

(*

)

$

*

 

$

*

 

 

 

CP023

 

Specialties

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP024

 

Signage

 

 

 

$

*

 

$

*

 

$

*

 

 

 

CP025

 

Folding Partitions

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP026

 

Lockers

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP027

 

Wire Partitions

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP028

 

Lab Casework

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP029

 

Seating

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP030

 

Elevators

 

$

*

 

$

*

 

$

(*

)

$

*

 

 

 

CP031

 

Plumbing/HVAC

 

$

*

 

$

*

 

$

(*

)

$

*

 

 

 

CP032

 

Fire Protection

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP033

 

Electrical & Fire Alarm

 

$

*

 

$

*

 

$

(*

)

$

(*

)

 

 

CP034

 

HVAC Instrumentation and Controls

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP035

 

Testing and Balancing

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP036

 

Process Piping

 

$

*

 

$

*

 

$

*

 

$

(*

)

 

 

CP037

 

Environmental Rooms

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP038

 

Chainlink Fencing

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

CP039

 

Storage Racks

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

Subguard

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

General Requirements

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

Exterior wall Consultant

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

Subtotal Subcontracts/Trades

 

$

*

 

$

*

 

$

(*

)

$

(*

)

 

 

 

--------------------------------------------------------------------------------


 

DESCRIPTION

 

Current GMP

 

Scope
Changes

 

Accepted VE

 

Pending VE

 

Remarks

 

Allw #

 

Allowances:

 

 

 

 

 

 

 

 

 

 

 

1

 

Reproduction Costs
(w/General Conditions)

 

*

 

$

*

 

 

*

 

 

*

 

 

 

2

 

Unsuitable Soil

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

3

 

Exterior Signage

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

4

 

Reflecting Pools

 

$

*

 

$

*

 

 

(*

)

 

(*

)

 

 

5

 

Aquarium

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

6

 

Solar Panels

 

$

*

 

$

*

 

 

*

 

 

*

 

Added & Optional

 

7

 

Courtyard Steps

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

8

 

Cat Walks

 

*

 

$

*

 

 

*

 

 

*

 

 

 

9

 

Walkway Pads

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

10

 

Interior Signage

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

11

 

Process Equipment Feeders

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

12

 

Glatt Hookup

 

$

*

 

$

*

 

 

*

 

 

*

 

Add from Equip budget

 

13

 

Fuel Oil

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

14

 

Audio Visual

 

$

*

 

$

*

 

 

*

 

 

*

 

 

 

15

 

Covered Parking

 

$

*

 

$

*

 

 

*

 

 

*

 

Added 3/2/07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal Direct Work

 

$

*

 

$

*

 

$

(*

)

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Conditions

 

$

*

 

*

%

 

 

 

 

 

 

 

 

General Liability Insurance

 

$

*

 

*

%

 

 

 

 

 

 

 

 

Builders Risk Insurance

 

By Owner

 

 

 

 

 

 

 

 

 

 

 

Fee

 

$

*

 

*

%

 

 

 

 

 

 

 

 

Construction Contingency

 

$

*

 

*

%

 

 

 

 

 

 

 

 

Design Contingency

 

By Owner

 

 

 

 

 

 

 

 

 

 

 

Project Contingency

 

By Owner

 

 

 

 

 

 

 

 

 

 

 

P&P Bond (DPR)

 

Excluded

 

 

 

 

 

Add Alternate in Basis of Estimate

 

 

 

Indirect Costs on VE

 

 

 

 

 

$

(*

)

$

(*

)

 

 

 

 

Sub Total Indirect Costs

 

$

*

 

 

 

$

(*

)

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Guaranteed Maximum Price

 

 

78,424,342

 

 

 

 

 

 

 

As currently Drawn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accepted Value Engineering

 

 

(*

)

 

 

 

 

 

 

See Attached VE detail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Current GMP

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Value Engineering

 

 

(*

)

 

 

 

 

 

 

See Attached VE detail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Possible GMP

 

 

*

 

Target GMP to be no more than $* Million w/Final VE

 

 

 

Scope addes from “Owners line items”

 

 

(*

)

 

 

 

 

Previously carried with UT Costs

 

 

--------------------------------------------------------------------------------


 

2. Bid Package Detail

 

--------------------------------------------------------------------------------


 

2941 Fairview Park Drive

Suite 600

Falls Church, VA 22042

(703) 698-0100

(703) 698-1710

 

[g107032ka15i001.jpg]

 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/8/2007

PACKAGE/TRADE :

Sitework

BID TAKER:

M. Tylee

SPEC SECTIONS:

221113/221313/311000/312000

DPR JOB #:

16-26002-01

BUDGET COMPARISON

312319/321216/321373/321313

PRECON JOB #:

07-001

 

330500/334100/334713

 

 

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Mountain States
Contractors

 

Faulconer Construction

 

TGC Development

 

The Mangum Group

 

Thompson Contracting

 

 

 

Address:

 

3874 S. Alston Ave., Ste 103

 

113 Edinburgh St., Ste 130

 

6508 Mount Herman Road

 

6105 Chapel Hill Road

 

101 Petfinder Lane

 

 

 

Location:

 

Durham, NC 27713

 

Cary, NC 27511

 

Durham, NC 27703

 

Raleigh, NC 27607

 

Raleigh, NC 27603

 

 

 

Phone:

 

919-484-8993

 

919-380-9293

 

919-596-1206

 

919-783-5700

 

919-779-0065

 

 

 

Fax:

 

919-484-0142

 

919-380-9089

 

919-868-2600

 

919-783-6072

 

919-779-0509

 

 

 

Contact:

 

Jamie Sullivan

 

Ray Lindholm

 

Gyb Lyttle

 

Michael Hoke

 

Jimmy Shackelford

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clear and Grub

 

ls

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

1

 

$

*

 

 

 

*

 

Erosion and Sediment Control

 

ls

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

1

 

$

*

 

 

 

 

 

Haul Road and Crane Road

 

sy

 

 

 

$

*

 

3,400

 

$

*

 

4,260

 

$

*

 

2,050

 

$

*

 

 

 

 

 

Excavation and Backfill

 

cy

 

 

 

$

*

 

47,132

 

$

*

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Stone base under slab on grade

 

tons

 

 

 

$

*

 

5,525

 

$

*

 

4,533

 

$

*

 

6,625

 

$

*

 

 

 

 

 

Water Lines and tie in

 

lf

 

 

 

$

*

 

4,068

 

$

*

 

4,042

 

$

*

 

4,268

 

$

*

 

 

 

 

 

Fire Pump House

 

ea

 

 

 

*

 

 

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Sewer Line and tie in

 

lf

 

 

 

$

*

 

590

 

$

*

 

595

 

$

*

 

765

 

$

*

 

 

 

 

 

Storm System and tie in

 

lf

 

 

 

$

*

 

3,159

 

$

*

 

3,159

 

$

*

 

3,217

 

$

*

 

 

 

 

 

Roof Drainage to 5’ outside

 

lf

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Curb and gutter

 

lf

 

 

 

$

*

 

3,857

 

$

*

 

4,124

 

$

*

 

3,700

 

$

*

 

 

 

 

 

Wheel stops

 

ea

 

 

 

$

*

 

34

 

*

 

34

 

$

*

 

34

 

$

*

 

 

 

 

 

Asphalt paving

 

sy

 

 

 

$

*

 

12,873

 

$

*

 

15,812

 

$

*

 

12,720

 

$

*

 

 

 

 

 

Pavement Marking

 

ls

 

 

 

$

*

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Other

 

ls

 

 

 

$

*

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete fence, delete permanent seeding, dispose CL/CH offsite, import
replacement for CL/CH, remove ABC and fabric in temp parking, add 4” PVC from
pumphouse and meter vault to ditch, add fine grading, add stone base under
concrete paving

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Revised civil plans

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Unclassified

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unclassified at relocated pond

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Additional undercut or removal of unsuitable

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Utility surveying

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Export spoils (800 cy)

 

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Mark pipe ends

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Stone under concrete paving

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Sleeves

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Dust control and street cleaning

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Traffic control and flagmen

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Wood barricades and signage

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Increase sanitary sewer main from 8” to 10”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

2941 Fairview Park Drive

Suite 600

Falls Church, VA 22042

(703) 698-0100

(703) 698-1710

 

[g107032ka15i001.jpg]

 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/8/2007

PACKAGE/TRADE :

Sitework

BID TAKER:

M. Tylee

SPEC SECTIONS:

221113/221313/311000/312000

DPR JOB #:

16-26002-01

BUDGET COMPARISON

312319/321216/321373/321313

PRECON JOB #:

07-001

 

330500/334100/334713

 

 

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Mountain States
Contractors

 

Faulconer Construction

 

TGC Development

 

The Mangum Group

 

Thompson Contracting

 

 

 

Address:

 

3874 S. Alston Ave., Ste 103

 

113 Edinburgh St., Ste 130

 

6508 Mount Herman Road

 

6105 Chapel Hill Road

 

101 Petfinder Lane

 

 

 

Location:

 

Durham, NC 27713

 

Cary, NC 27511

 

Durham, NC 27703

 

Raleigh, NC 27607

 

Raleigh, NC 27603

 

 

 

Phone:

 

919-484-8993

 

919-380-9293

 

919-596-1206

 

919-783-5700

 

919-779-0065

 

 

 

Fax:

 

919-484-0142

 

919-380-9089

 

919-868-2600

 

919-783-6072

 

919-779-0509

 

 

 

Contact:

 

Jamie Sullivan

 

Ray Lindholm

 

Gyb Lyttle

 

Michael Hoke

 

Jimmy Shackelford

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Haul cleared debris; no burning on site

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Delete top 2” of stone base on building pad

 

 

 

 

 

$

(*

) 

 

 

$

(*

) 

 

 

*

 

 

 

$

(*

) 

 

 

$

*

 

Mass rock by unit price; classified site

 

 

 

 

 

$

(*

) 

 

 

$

(*

) 

 

 

$

(*

)

 

 

*

 

 

 

$

*

 

Trench rock by unit price; classified site

 

 

 

 

 

$

(*

) 

 

 

$

(*

) 

 

 

$

(*

) 

 

 

*

 

 

 

$

*

 

Unsuitable removal and replacement; classified site

 

 

 

 

 

$

(*

) 

 

 

$

*

 

 

 

$

(*

) 

 

 

*

 

 

 

$

*

 

Add concrete paving

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Add sidewalks

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mass rock excavatoin

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Trench rock excavation

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Haul others’ spoil offsite

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Light duty paving

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Heavy duty paving

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

8” ABC temporary gravel

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

6”ABC gravel paving

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Curb and gutter

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/14/2007

PACKAGE/TRADE :

Hardscape

BID TAKER:

M. Tylee

SPEC SECTIONS:

None

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

David Allen Company

 

Valley Crest

 

Fred Adams Paving

 

 

Address:

 

150 Rush Street

 

710 East Club Blvd

 

118 International Drive

 

 

Location:

 

Raleigh, NC 27603

 

Durham, NC 27704

 

Morrisville, NC 27560

 

 

Phone:

 

919-821-7100

 

919-697-7309

 

919-468-9101

 

 

Fax:

 

919-821-7137

 

919-220-6550

 

919-468-9102

 

 

Contact:

 

Mike Norton

 

Bob Horvath

 

Debbie Adams-Saunders

 

 

E-Mail:

 

mikenorton@davidallen.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete pavers

 

sf

 

3,800

 

$

*

 

3,800

 

$

*

 

5,250

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional square footage to match documents

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Special shapes

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

Cleanup and dumpster

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4” ABC stone base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Changes of courtyard design

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide herringbone pattern at curved walkway.

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Provide herringbone pattern at Dining Courtyard.

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Provide running bond pattern at Dining Courtyard perpendicular to transition
walls.

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete pavers, installed

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Sand base compacted

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Metal edging

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Special shape (describe)

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Special shape (describe)

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Fabric beneath sand base

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/7/2007

PACKAGE/TRADE :

Concrete

BID TAKER:

M. Tylee

SPEC SECTIONS:

313116/033053/033513/033713

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Blair Concrete Service

 

Miller and Long

 

State Utility Contractors

 

Southerland Assoc

 

Century Contractors

 

 

 

Address:

 

6336 Oleander Drive

 

3801 Centurion Drive

 

4417 Old Charlotte Hwy

 

255 E. Hebron Street

 

5100 Smith Farm

 

 

 

Location:

 

Wilmington, NC 28043

 

Garner, NC 27529

 

Monroe, NC 28111

 

Charlotte, NC 28273

 

Matthews, NC 28104

 

 

 

Phone:

 

910-343-4316

 

919-831-2100

 

704-289-6400

 

704-527-4000

 

704-821-2234

 

 

 

Fax:

 

910-343-4316

 

919-831-1141

 

704-282-0590

 

704-527-4459

 

0

 

 

 

Contact:

 

Tracey Florence

 

Ben White

 

Reece Burger

 

Dean Kite

 

Manfred Helbig

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excavation and backfill

 

cy

 

6,569

 

*

 

7,500

 

*

 

32,500

 

$

*

 

7,500

 

$

*

 

12,620

 

$

*

 

Footings and grade beams

 

cy

 

1,909

 

*

 

1,881

 

*

 

1,500

 

$

*

 

1,800

 

$

*

 

2,249

 

$

*

 

Slab on grade and pits

 

cy

 

3,035

 

*

 

2,901

 

*

 

3,000

 

$

*

 

2,520

 

$

*

 

2,654

 

$

*

 

Elevated decks

 

cy

 

1,622

 

*

 

1,431

 

*

 

2,000

 

$

*

 

1,510

 

$

*

 

1,697

 

$

*

 

Additional concrete in elevated decks

 

cy

 

134

 

*

 

Lump Sum

 

*

 

No Bid

 

*

 

Lump Sum

 

$

*

 

Lump Sum

 

$

*

 

Reinforcing steel and WWM

 

tons

 

265

 

*

 

258

 

*

 

265

 

$

*

 

265

 

$

*

 

296

 

$

*

 

Aquarium foundation and walls

 

cy

 

46

 

*

 

21

 

*

 

50

 

$

*

 

35

 

$

*

 

28

 

$

*

 

Reflecting pools complete

 

ls

 

No Bid

 

*

 

1

 

*

 

No Bid

 

*

 

1

 

$

*

 

1

 

$

*

 

Site concrete

 

cy

 

1,026

 

*

 

1,007

 

*

 

900

 

$

*

 

950

 

$

*

 

1,281

 

$

*

 

Other - Walls & Piers

 

cy

 

174

 

*

 

N/A

 

*

 

Lump Sum

 

$

*

 

Lump Sum

 

$

*

 

*

 

*

 

Other - Pipe Bridge Piers & Pits

 

cy

 

243

 

*

 

N/A

 

*

 

N/A

 

*

 

Lump Sum

 

$

*

 

*

 

*

 

Other - 6000sf - Equipment Pads (Allowance)

 

cy

 

350

 

*

 

N/A

 

*

 

N/A

 

*

 

*

 

*

 

*

 

*

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reflecting pools complete

 

ls

 

1

 

*

 

In Bid

 

$

(*

)

1

 

*

 

ls

 

$

(*

) 

 

 

 

 

Additional concrete in elevated decks

 

ls

 

In Bid

 

*

 

In Bid

 

*

 

1

 

$

*

 

ls

 

 

*

 

 

 

 

 

Setting of sleeves

 

ls

 

In Bid

 

*

 

In Bid

 

*

 

1

 

$

*

 

ls

 

*

 

 

 

 

 

Perimeter Insulation - 2’ Around Perimeter

 

ls

 

1

 

$

*

 

In Bid

 

*

 

In Bid

 

*

 

1

 

$

*

 

 

 

 

 

Perimeter Toe Boards

 

ls

 

1

 

$

*

 

In Bid

 

*

 

In Bid

 

*

 

1

 

$

*

 

 

 

 

 

Caulking / Sealants For This scope Of Work

 

ls

 

1

 

$

*

 

In Bid

 

*

 

In Bid

 

*

 

ls

 

*

 

 

 

 

 

Hardners / Sealers

 

ls

 

1

 

$

*

 

In Bid

 

*

 

In Bid

 

*

 

ls

 

*

 

 

 

 

 

Shoring

 

ls

 

1

 

$

*

 

 

 

$

(*

)

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Furnish Stair Nosings

 

ea

 

 

 

$

*

 

 

 

$

*

 

 

 

$

 *

 

ls

 

*

 

 

 

 

 

Provide 6,000 SF of concrete pads

 

sf

 

6,000

 

*

 

6,000

 

*

 

 

 

$

*

 

ls

 

*

 

 

 

 

 

Provide specified vapor barriers / retarders vs 10 mill poly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ls

 

$

*

 

 

 

 

 

One Mobilization

 

ls

 

1

 

*

 

N/A

 

*

 

N/A

 

*

 

N/A

 

*

 

 

 

 

 

Foundation Drain Credit If Not Required

 

lf

 

0

 

*

 

3,000

 

$

(*

)

0

 

*

 

0

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

(*

)

 

 

$

*

 

 

 

$

(*

)

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/7/2007

PACKAGE/TRADE :

Concrete

BID TAKER:

M. Tylee

SPEC SECTIONS:

313116/033053/033513/033713

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Blair Concrete Service

 

Miller and Long

 

State Utility Contractors

 

Southerland Assoc

 

Century Contractors

 

 

 

Address:

 

6336 Oleander Drive

 

3801 Centurion Drive

 

4417 Old Charlotte Hwy

 

255 E. Hebron Street

 

5100 Smith Farm

 

 

 

Location:

 

Wilmington, NC 28043

 

Garner, NC 27529

 

Monroe, NC 28111

 

Charlotte, NC 28273

 

Matthews, NC 28104

 

 

 

Phone:

 

910-343-4316

 

919-831-2100

 

704-289-6400

 

704-527-4000

 

704-821-2234

 

 

 

Fax:

 

910-343-4316

 

919-831-1141

 

704-282-0590

 

704-527-4459

 

0

 

 

 

Contact:

 

Tracey Florence

 

Ben White

 

Reece Burger

 

Dean Kite

 

Manfred Helbig

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mud slabs at pits

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

Kitchen slab

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

2” stone at slab on grade

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Temporary stair landing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Membrane waterproofing at elevator pits

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

2” perimeter insulation

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Concrete hardener

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Concrete sealer

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Stair nosing material 130 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Bike rack material 25 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Trench drain material 200 lf

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Temporary heat for winter concrete

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Toe boards at elevated slab perimeter and openings

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

 

 

Courtyard steps 135 lf (20 cy)

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Concrete paver subslab 5200 sf

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

50 hour work week

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

60 hour work week

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

Final dimension changes due to equipment

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Added post hoist slab depressions w/embed angle 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Reduced Glatt platform slab on metal deck by 240 sf

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/7/2007

PACKAGE/TRADE :

Concrete

BID TAKER:

M. Tylee

SPEC SECTIONS:

313116/033053/033513/033713

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Blair Concrete Service

 

Miller and Long

 

State Utility Contractors

 

Southerland Assoc

 

Century Contractors

 

 

 

Address:

 

6336 Oleander Drive

 

3801 Centurion Drive

 

4417 Old Charlotte Hwy

 

255 E. Hebron Street

 

5100 Smith Farm

 

 

 

Location:

 

Wilmington, NC 28043

 

Garner, NC 27529

 

Monroe, NC 28111

 

Charlotte, NC 28273

 

Matthews, NC 28104

 

 

 

Phone:

 

910-343-4316

 

919-831-2100

 

704-289-6400

 

704-527-4000

 

704-821-2234

 

 

 

Fax:

 

910-343-4316

 

919-831-1141

 

704-282-0590

 

704-527-4459

 

0

 

 

 

Contact:

 

Tracey Florence

 

Ben White

 

Reece Burger

 

Dean Kite

 

Manfred Helbig

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

In lieu of comp the slabs per struct dwgs - future kitchen

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

*

 

 

 

*

 

 

 

$

(*

)

2” lean concrete slab in kitchen held down 4”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

(*

) 

 

 

$

(*

) 

 

 

$

*

 

4” topping slab on 2” lean concrete slab later trip

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

4” stone base over 2” stone base by others

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

 *

 

Concrete sealer

 

 

 

 

 

*

 

 

 

$

(*

)

 

 

$

*

 

 

 

$

(*

) 

 

 

$

(*

)

Loading platform foundation

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Pit waterproofing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/13/2007

PACKAGE/TRADE :

Stone Setting

BID TAKER:

M. Tylee

SPEC SECTIONS:

044243

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

David Allen Company

 

Carolina Stone Setting

 

 

 

 

 

 

 

Address:

 

150 Rush Street

 

10315B Chapel Hill Rd

 

 

 

 

 

 

 

Location:

 

Raleigh, NC 27603

 

Morrisville, NC 27560

 

 

 

 

 

 

 

Phone:

 

919-821-7100

 

919-467-4692

 

 

 

 

 

 

 

Fax:

 

919-821-7137

 

919-467-4660

 

 

 

 

 

 

 

Contact:

 

Moss Cowart

 

Richard Hathaway

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exterior granite panels on stud framing

 

sf

 

 

 

$

*

 

2,974

 

$

*

 

 

 

 

 

Exterior granite panels on cast in place concrete

 

sf

 

 

 

$

*

 

2,617

 

$

*

 

 

 

 

 

Interior granite panels on stud framing

 

sf

 

 

 

$

*

 

134

 

$

*

 

 

 

 

 

Granite tile at pool ledge and sides

 

sf

 

 

 

*

 

1,724

 

$

*

 

 

 

 

 

Joint sealers

 

lf

 

 

 

*

 

6,039

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8’ diameter aquarium

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final dimension changes due to measurements

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

8’ diameter aquarium

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Joint sealants 6100 lf

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete granite tile at lobby ledge and pools

 

 

 

 

 

*

 

 

 

$

(*

) 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Granite pavers on mud base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Granite pavers on sand base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/13/2007

PACKAGE/TRADE :

Masonry

BID TAKER:

M. Tylee

SPEC SECTIONS:

042200

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name: Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Brodie Contractors
3901 Computer Drive
Raleigh, NC 27609
919-782-2482
919-782-2062
Doug Gray

 

Moxley Masonry
5109B Unicon Drive
Wake Forest, NC 27587
919-562-2020
919-562-4044
Joe Mandato

 

Whitman Masonry
120 E. Main Street
Benson, NC 27504
919-894-8511
919-894-1756
Doug Burton

 

Joyner Masonry
104 Parcel Stree
Greenville, NC 27834
252-752-1578
252-752-9010
John Thienpont

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior masonry

 

ea

 

 

 

*

 

 

 

$

*

 

18,500

 

$

*

 

 

 

$

*

 

Exterior masonry

 

ea

 

 

 

 

 

 

 

$

*

 

5,600

 

$

*

 

 

 

 

 

Dowel replacement

 

ea

 

 

 

 

 

 

 

$

*

 

65

 

$

*

 

 

 

 

 

Scaffolding

 

ls

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Stand alone mockup

 

ea

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Patching and openings

 

ls

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Composite cleanup

 

ls

 

 

 

 

 

 

 

$

*

 

incl

 

 

 

 

 

 

 

Caulking

 

ls

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial
Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Framed openings for trades

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Miscellaneous structural supports

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change exterior masonry from gray ground face to gray standard masonry.

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/6/2007

PACKAGE/TRADE :

Structural and Misc Steel

BID TAKER:

M. Tylee

SPEC SECTIONS:

051200/052100/055000/053100/

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Steel Fab of VA
3721 S. Amherst Hwy.
Madison Heights, VA 24572
434-929-0667
434-929-0667
Ken Hudnall
bhardin@steelfab-inc.com

 

South Carolina Steel
113 E. Warehouse Court
 Taylors, SC 29687
864-244-2860
864-244-8776
Richard Tucker
richard.tucker@cmcsg.com

 

Weldon Steel
101 Kennametal Road
Weldon, NC 27890
252-536-2113
252-536-2866
Kris Neal
kneal@weldonsteel.com

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

tons

 

1,591

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Metal Roof Deck

 

sq

 

1,198

 

$

*

 

 

 

 

 

 

 

 

 

Metal Floor Deck

 

sq

 

930

 

$

*

 

 

 

 

 

 

 

 

 

Erect Structural Steel

 

ls

 

1

 

$

*

 

 

 

 

 

 

 

 

 

Erect Miscellaneous Steel

 

ls

 

1

 

$

*

 

 

 

 

 

 

 

 

 

Furnish Miscellaneous Steel

 

ls

 

1

 

$

*

 

 

 

 

 

 

 

 

 

Miscellaneous Steel Allowed

 

ls

 

1

 

$

*

 

 

 

 

 

 

 

 

 

Engineering/Shop Drawings

 

ls

 

1

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hold price for 60 days

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Steel touchup

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

Vented deck for lightweight insulating concrete

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Perimeter cable rail at roofs

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Anchor bolt survey

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/6/2007

PACKAGE/TRADE :

Structural and Misc Steel

BID TAKER:

M. Tylee

SPEC SECTIONS:

051200/052100/055000/053100/

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Steel Fab of VA
3721 S. Amherst Hwy.
Madison Heights, VA 24572
434-929-0667
434-929-0667
Ken Hudnall
bhardin@steelfab-inc.com

 

South Carolina Steel
113 E. Warehouse Court
Taylors, SC 29687
864-244-2860
864-244-8776
Richard Tucker
richard.tucker@cmcsg.com

 

Weldon Steel
101 Kennametal Road
Weldon, NC 27890
252-536-2113
252-536-2866
Kris Neal
kneal@weldonsteel.com

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second erection of Glatt area steel after Glatts in

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Touch up paint

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Final dimension changes due to equipment

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Steel supports and removal at skylights 12 each

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Perimeter cable at roofs

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Roof deck for lightweight concrete

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Temporary roof openings for Glatts

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Install lavatory top supports 106 lf

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Install SS posts at reception and lobby

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Install elevator sill angles 40 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Install elevator pit ladders 2 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Install stainless steel door jambs

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Install carbon steel door jambs

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish 44 stainless steel posts for Serving Line cabinets

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Lift for steel testing

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Embed angles at scale pits

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Furnish embed angles at post hoist pits 63 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Steel changes at Glatts

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Install top of CMU tube and plate 92 lf

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Install top of CMU brace angle 160 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Catwalks 88 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/6/2007

PACKAGE/TRADE :

Structural and Misc Steel

BID TAKER:

M. Tylee

SPEC SECTIONS:

051200/052100/055000/053100/

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Steel Fab of VA
3721 S. Amherst Hwy.
Madison Heights, VA 24572
434-929-0667
434-929-0667
Ken Hudnall
bhardin@steelfab-inc.com

 

South Carolina Steel
113 E. Warehouse Court
Taylors, SC 29687
864-244-2860
864-244-8776
Richard Tucker
richard.tucker@cmcsg.com

 

Weldon Steel
101 Kennametal Road
Weldon, NC 27890
252-536-2113
252-536-2866
Kris Neal
kneal@weldonsteel.com

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intumescent Fireproofing Shop Topcoat

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Warehouse steel to start 07/31/07

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

50 hour work week M-F

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

60 hour work week M-S

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6” pipe bollards

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

18” high Wildeck railing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

44” high Wildeck railing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Floor guardrail at sliding doors

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/15/2007

PACKAGE/TRADE :

Millwork

BID TAKER:

M. Tylee

SPEC SECTIONS:

062023/064023/066513/097513

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Summum Woodwork
420 Du Marche, Ste 20
St. Jerome, Quebec, CAN
450-431-4541
450-565-3623
Simon LeCroix

 

Allegheny Millwork
104 Commerce Blvd
Lawrence, PA 15055
410-721-1356
724-820-1372
Mike Chambers

 

Cleora Sterling
616 Highway 54 West
Chapel Hill, NC 27516
919-967-8988
919-967-0447
Tim Lloyd

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Solid surface wall panels

 

sf

 

9,590

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Toilet Rooms

 

sf

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Reception areas and lobby

 

sf

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Cafeteria and Coffee Bar

 

sf

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

General cabinets and counters

 

lf

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Wall panels

 

ls

 

3,970

 

$

*

 

 

 

*

 

 

 

$

*

 

Window seats, wood

 

ls

 

136

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Window seats, curved solid surface

 

ls

 

68

 

$

*

 

 

 

 

 

 

 

 

 

Other

 

ls

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protection of work

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Stainless steel legs in Serving

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Safety requirements

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final dimension changes due to Cafeteria vendor

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Glass countertop at Lobby 11101

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

No urea formaldehyde in MDF and particleboard

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

FSC certified lumber

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Wall panels

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Faucet and soap dispenser grommets

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Tray guides

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Stair rail caps

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Sneeze guard, glass counters and shelves

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/15/2007

PACKAGE/TRADE :

Millwork

BID TAKER:

M. Tylee

SPEC SECTIONS:

062023/064023/066513/097513

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Summum Woodwork
420 Du Marche, Ste 20
St. Jerome, Quebec, CAN
450-431-4541
450-565-3623
Simon LeCroix

 

Allegheny Millwork
104 Commerce Blvd
Lawrence, PA 15055
410-721-1356
724-820-1372
Mike Chambers

 

Cleora Sterling
616 Highway 54 West
Chapel Hill, NC 27516
919-967-8988
919-967-0447
Tim Lloyd

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish and install sneeze guards

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Furnish and install glass shelves at wet bars

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Furnish and install glass partition at serving line

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

Furnish and install glass countertop at lobby reception

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

Furnish and install glass shelves at reception areas

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

MDF and particle board without urea formaldehyde

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wood panels

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Solid polymer wall panels

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/15/2007

PACKAGE/TRADE :

Waterproofing and Caulking

BID TAKER:

M. Tylee

SPEC SECTIONS:

071353/079200

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

ABG Caulking & Waterproofing
3407 W. Andrew Johnson Hwy
Morristown, TN 37814
423-587-0638
423-587-3921
Scott Shaw

 

Seager Waterproofing

 

Watertight Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elastomeric sheet waterproofing

 

sf

 

500

 

$

*

 

 

 

*

 

 

 

*

 

Concrete floor joints

 

sf

 

14,404

 

$

*

 

 

 

 

 

 

 

 

 

Masonry control joints and top of wall

 

sf

 

4,275

 

$

*

 

 

 

 

 

 

 

 

 

Steel window frames

 

sf

 

2,068

 

$

*

 

 

 

 

 

 

 

 

 

Special doors

 

lf

 

15

 

$

*

 

 

 

 

 

 

 

 

 

Granite

 

ls

 

6,100

 

*

 

 

 

 

 

 

 

 

 

Personnel doors

 

ls

 

250

 

$

*

 

 

 

 

 

 

 

 

 

Inside corner coves

 

ls

 

11,348

 

*

 

 

 

 

 

 

 

 

 

Glatt closures

 

ls

 

115

 

*

 

 

 

 

 

 

 

 

 

Cabinet trim

 

ls

 

 

 

*

 

 

 

 

 

 

 

 

 

Solid surface wall cladding

 

ls

 

7,238

 

*

 

 

 

 

 

 

 

 

 

Fire extinguishers

 

ls

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clean build for cGMP

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Concrete pavement caulking

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Cleanup

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Granite

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Coves 11348 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

cGMP sealants 5,000 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Solid surface cladding

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/15/2007

PACKAGE/TRADE :

Waterproofing and Caulking

BID TAKER:

M. Tylee

SPEC SECTIONS:

071353/079200

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

ABG Caulking & Waterproofing
3407 W. Andrew Johnson Hwy
Morristown, TN 37814
423-587-0638
423-587-3921
Scott Shaw

 

Seager Waterproofing

 

Watertight Systems

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bentonite at elevator pits in lieu of sheet membrane

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Crystalline inside elevator pits

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Waterproofing beneath pools

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Delete solid surface caulking

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Delete granite caulking

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Provide sandwich slab waterproofing at balcony slab

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Elastomeric waterproofing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

cGMP caulking

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

General caulking

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Masonry control joints

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Floor joints

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Special door frames

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Personnel door frames

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Crystalline waterproofing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/20/2007

PACKAGE/TRADE :

Fireproofing

BID TAKER:

M. Tylee

SPEC SECTIONS:

078100

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:
Address:
Location:
Phone:
Fax:
Contact:
E-Mail:

 

Metro Dynamic
281 N. Swarthmore Ave.
Swarthmore, PA 19081
410-440-3272
410-465-3670
Frank Magee

 

Warco
3809 Weona Ave.
Charlotte, NC 28209
704-521-5200
704-521-5199
Jim Tolman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intumescent fireproofing exposed

 

sf

 

 

 

$

*

 

 

 

*

 

 

 

 

 

Intumescent fireproofing concealed

 

sf

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Shop primer at steel fabricator’s shop

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Metal Panels

BID TAKER:

M. Tylee

SPEC SECTIONS:

054000/072100/074212/074243/

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

SPS Corporation

 

SECO

 

Ranger Glass

 

 

Address:

 

1229 Perry Road

 

7308 Van Claybon Dr.

 

19031 Aldine Westfield

 

 

Location:

 

Apex, NC 27502

 

Apex, NC 27523

 

Houston, TX 71111

 

 

Phone:

 

919-367-8885

 

919-387-6577

 

281-821-3777

 

 

Fax:

 

919-367-0179

 

919-387-1626

 

281-821-3785

 

 

Contact:

 

Bob Murphy

 

Rob Drane

 

Omar Maalouf

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insulated panels

 

sf

 

63,500

 

$

*

 

53,700

 

$

*

 

 

 

*

 

Composite wall panels

 

sf

 

44,109

 

$

*

 

41,200

 

$

*

 

 

 

 

 

Louvers

 

sf

 

504

 

$

*

 

504

 

$

*

 

 

 

 

 

Integral window system without glass

 

sf

 

1,500

 

$

*

 

1,500

 

$

*

 

 

 

 

 

Coping material

 

lf

 

4,300

 

$

*

 

1

 

$

*

 

 

 

 

 

Steel Framing

 

ls

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Stainless steel column and beam covers

 

ls

 

1

 

*

 

1

 

$

*

 

 

 

 

 

Other

 

ls

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second mobilization to complete construction openings

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50 work week

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Second mobilization to complete construction openings

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Lobby stainless steel panels and studs 448 sf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide all glass in integral windows

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Alternate metal panel manufacturer

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

Add for glass and glazing per CP016

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

50 hour work week

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

60 hour work week

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional exterior wall penetrations

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Roofing and Skylights

BID TAKER:

M. Tylee

SPEC SECTIONS:

072100/075323/077129

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Baker Roofing

 

Burns & Scalo

 

Hamlin Roofing

 

Service Roofing

 

Peach State Roofing

 

 

 

Address:

 

517 Mercury Street

 

22 Rutgers Road

 

1411 W. Garner Road

 

3317 Hobby Court

 

4520 Preslyn Drive

 

 

 

Location:

 

Raleigh, NC 27603

 

Pittsburgh, PA 15205

 

Garner, NC 27529

 

Raleigh, NC 27604

 

Raleigh, NC 27616

 

 

 

Phone:

 

919-829-2975

 

800-622-4336

 

919-772-8780

 

919-873-0370

 

919-878-6134

 

 

 

Fax:

 

919-828-9352

 

412-928-8702

 

919-779-5768

 

919-873-9450

 

919-878-6135

 

 

 

Contact:

 

Bruce Harrington

 

Mark

 

Tom Fissel

 

Hank Redeker

 

Daniel Lopez

 

 

 

E-Mail:

mikenorton@davidallen.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roofing and Sheet Metal

 

sf

 

 

 

$

*

 

121,800

 

$

*

 

122,800

 

$

*

 

 

 

*

 

1

 

$

*

 

Skylights

 

ea

 

 

 

$

*

 

10

 

$

*

 

10

 

$

*

 

 

 

 

 

 

 

$

*

 

Gutters and downspouts

 

lf

 

 

 

$

*

 

750

 

$

*

 

750

 

$

*

 

 

 

 

 

 

 

$

*

 

Wood blocking

 

lf

 

 

 

$

*

 

21,750

 

$

*

 

17,500

 

$

*

 

 

 

 

 

 

 

$

*

 

Other

 

lf

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lightweight insulating concrete on metal deck

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

$

*

 

Mobile guardrail

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Temporary roof openings

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Temporary roof landings

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Second mobilization to complete construction openings

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Walkway pads 4000 lf

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

*

 

Roof curb flashing 650 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Plumbing roof vents 80 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Process roof vents 50 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Temporary roof membrane

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Wood blocking

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Roofing and Skylights

BID TAKER:

M. Tylee

SPEC SECTIONS:

072100/075323/077129

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Baker Roofing

 

Burns & Scalo

 

Hamlin Roofing

 

Service Roofing

 

Peach State Roofing

 

 

 

Address:

 

517 Mercury Street

 

22 Rutgers Road

 

1411 W. Garner Road

 

3317 Hobby Court

 

4520 Preslyn Drive

 

 

 

Location:

 

Raleigh, NC 27603

 

Pittsburgh, PA 15205

 

Garner, NC 27529

 

Raleigh, NC 27604

 

Raleigh, NC 27616

 

 

 

Phone:

 

919-829-2975

 

800-622-4336

 

919-772-8780

 

919-873-0370

 

919-878-6134

 

 

 

Fax:

 

919-828-9352

 

412-928-8702

 

919-779-5768

 

919-873-9450

 

919-878-6135

 

 

 

Contact:

 

Bruce Harrington

 

Mark

 

Tom Fissel

 

Hank Redeker

 

Daniel Lopez

 

 

 

E-Mail:

mikenorton@davidallen.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

%

 

 

 

 

 

 

 

 

Carlisle 60 mil white TPO

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

$

(*

)

 

 

$

*

 

 

 

$

(*

)

20 year total system warranty

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Adhered 60 mil EPDM from alternate manufacturer

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Adhered 60 mil white TPO from alternate manufacture

 

 

 

 

 

$

(*

) 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

50 hour work week

 

 

 

 

 

$

*

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

60 hour work week

 

 

 

 

 

$

*

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Walkway padsper ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Vent thru roofper ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Curb flashingper lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Roof hatchper ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Pipe penetratioinper ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Temporary roof membraneper sf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Remove/replace damaged roofper sf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/19/2007

PACKAGE/TRADE :

Doors and Hardware

BID TAKER:

M. Tylee

SPEC SECTIONS:

081113/081613/081416

DPR JOB #:

16-26002-01

BUDGET COMPARISON

085123/087111/087113

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Engineering Specialties

 

J.S. Archer Co.

 

Martin Architectural

 

C.H. Edwards

 

 

 

Address:

 

801 Mt. Vernon Rd.

 

10466 Dow-Gil Rd.

 

511 E. Chatham St.

 

4005 S. Memorial Drive

 

 

 

Location:

 

Raleigh, NC 27607

 

Ashland, VA 23005

 

Cary, NC 27511

 

Greenville, NC 27834

 

 

 

Phone:

 

919-851-8448

 

301-920-1435

 

919-469-9661

 

252-756-8500

 

 

 

Fax:

 

919-851-8073

 

301-920-1435

 

919-469-9630

 

252-756-3884

 

 

 

Contact:

 

Bob Betz

 

Cindy Alonso

 

Steve Newburg

 

Shep Edwards

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hollow Metal Frames

 

ea

 

151

 

$

*

 

86

 

$

*

 

143

 

$

*

 

202

 

$

*

 

Hollow Metal Doors

 

ea

 

111

 

$

*

 

96

 

$

*

 

89

 

$

*

 

91

 

$

*

 

Flush Wood Doors

 

ea

 

142

 

$

*

 

143

 

$

*

 

143

 

$

*

 

148

 

$

*

 

FRP Personnel Doors

 

leaves

 

94

 

$

*

 

 

 

*

 

94

 

$

*

 

93

 

$

*

 

Hardware

 

ea

 

 

 

$

*

 

414

 

$

*

 

417

 

$

*

 

332

 

$

*

 

Steel Windows

 

ea

 

22

 

$

*

 

22

 

$

*

 

22

 

$

*

 

21

 

$

*

 

Installation

 

ls

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

Temporary Doors

 

ls

 

 

 

 

 

 

 

 

 

20

 

$

*

 

20

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRP Personnel Doors

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Temporary Doors

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Door adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

FRP Personnel Doors

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternate FRP door manufacturer

 

 

 

 

 

$

(*

)

 

 

*

 

 

 

$

(*

)

 

 

$

(*

)

Install permanent cores rather than deliver to Owner

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alternate HM door manufacturer

 

 

 

 

 

*

 

 

 

*

 

 

 

$

(*

)

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/21/2007

PACKAGE/TRADE :

Specialty Doors

BID TAKER:

M. Tylee

SPEC SECTIONS:

083000, 083323,083326,111300

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Loading Dock Systems of the Carolinas

 

ASI
Technologies

 

Passport Door & Dock Systems

 

Dougherty Equipment

 

Arbon Equipment

 

 

 

Address:

 

ALTERNATE BID

 

 

 

 

 

 

 

 

 

 

 

Location:

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

 

919 329 8203

 

760 518 8692

 

919 639 0334

 

 

 

 

 

 

 

Fax:

 

919 329 8205

 

727 864 3585

 

919 639 8939

 

 

 

 

 

 

 

Contact:

 

Jeff Cannon

 

Jeff Frederick

 

Mark Kolosky

 

Ken Woods

 

James Gardner

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

083000 Horizontal Sliding [ASI Technologies]

 

18

 

 

 

*

 

18

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083000 Aluminum Rollup Door [ASI Technologies]

 

6

 

 

 

*

 

6

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083000 Medium Duty Service Door [Chase Industries]

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083000 Fabric Rollup Doors [Nergeco]

 

13

 

 

 

*

 

 

 

*

 

13

 

$

*

 

 

 

*

 

 

 

*

 

083323 Rollup Service Door [Overhead Door or Raynor]

 

10

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083323 Coiling Fire Shutter [Overhead Door or Raynor]

 

8

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083323 Fire Counter Shutter [Overhead Door or Raynor]

 

2

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

083326 Coiling Security Grilles [OH Door or Raynor]

 

3

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

111300 Loading Dock Equipment [Rite Hite, McGuire, Pentalift]

 

3

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

3

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish and install stainless steel door jambs

 

 

 

 

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Furnish and install stainless steel covers

 

 

 

 

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Control wiring

 

 

 

 

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Sales tax

 

 

 

 

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Furnish and install stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Furnish and install stainless steel covers

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Control wiring

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Sales tax

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Caulk door frames and covers

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/21/2007

PACKAGE/TRADE :

Specialty Doors

BID TAKER:

M. Tylee

SPEC SECTIONS:

083000, 083323,083326,111300

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Loading Dock Systems of the Carolinas

 

ASI
Technologies

 

Passport Door & Dock Systems

 

Dougherty Equipment

 

Arbon Equipment

 

 

 

Address:

 

ALTERNATE BID

 

 

 

 

 

 

 

 

 

 

 

Location:

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

 

919 329 8203

 

760 518 8692

 

919 639 0334

 

 

 

 

 

 

 

Fax:

 

919 329 8205

 

727 864 3585

 

919 639 8939

 

 

 

 

 

 

 

Contact:

 

Jeff Cannon

 

Jeff Frederick

 

Mark Kolosky

 

Ken Woods

 

James Gardner

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Horizontal sliding Cleanseal 150 LXP

 

 

 

 

 

$

*

 

 

 

$

(*

)

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Fabric rollup Cleanseal 115S

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Counter shutters by Cornell 2 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Rolling steel fire doors by Cornell 8 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Rolling steel doors by Cornell 10 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Security grilles by Cornell 3 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Counter shutters by Cookson 1 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Rolling steel fire doors by Cookson 9 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Alt. Rolling steel doors by Cookson 8 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Alt. Security grilles by Cookson 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Alt. Stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Fabric rollup Protecdor by Rite Hite

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Horizontal sliding Chase Durus 18 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Fabric rollup R-Bac 14 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Alt. Aluminum rollup doors by Rytec 6 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Alt. Stainless steel door jambs

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Kelley hydraulic dock levelers 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Kelley truck restraints 3 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Kelley dock seals 3 ea

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Serco hydraulic dock levelers 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Serco truck restraints 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Serco dock seals 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Poweramp hydraulic dock levelers 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alt. Poweramp truck restraints 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

Alt. Poweramp dock seals 3 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/13/2007

PACKAGE/TRADE :

Glass and Glazing

BID TAKER:

M. Tylee

SPEC SECTIONS:

072100/084100/084233/084413

DPR JOB #:

16-26002-01

BUDGET COMPARISON

084426/085123/088000/088400

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

SPS Corporation

 

Galaxy Glass

 

Ranger Glass

 

 

Address:

 

1229 Perry Road

300 E. Industrial Park Dr

19031 Aldine Westfield

 

 

Location:

 

Apex, NC 27502

 

Manchester, NH 03109

 

Houston, TX 71111

 

 

Phone:

 

919-367-8885

 

603-626-1800

 

281-821-3777

 

 

Fax:

 

919-367-0179

 

603-626-1830

 

281-821-3785

 

 

Contact:

 

John Lynn

 

Steve Amacio

 

Omar Maalouf

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Curtainwall and exterior storefront

 

sf

 

 

 

$

*

 

 

 

*

 

29,000

 

$

*

 

Interior storefront

 

sf

 

 

 

$

*

 

 

 

 

 

24,000

 

$

*

 

Revolving doors

 

sf

 

2

 

$

*

 

 

 

 

 

2

 

$

*

 

Integral window system glass only

 

sf

 

1,656

 

$

*

 

 

 

 

 

1,626

 

$

*

 

Door lites

 

sf

 

72

 

$

*

 

 

 

 

 

 

 

$

*

 

Glass in steel window frames

 

sf

 

 

 

$

*

 

 

 

 

 

770

 

$

*

 

Final cleaning

 

sf

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

Sneeze guard, glass shelves, glass ptn, glass counter

 

ls

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final cleaning

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Base flashing

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Field tests

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Factory tests

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/13/2007

PACKAGE/TRADE :

Glass and Glazing

BID TAKER:

M. Tylee

SPEC SECTIONS:

072100/084100/084233/084413

DPR JOB #:

16-26002-01

BUDGET COMPARISON

084426/085123/088000/088400

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

SPS Corporation

 

Galaxy Glass

 

Ranger Glass

 

 

Address:

 

1229 Perry Road

300 E. Industrial Park Dr

19031 Aldine Westfield

 

 

Location:

 

Apex, NC 27502

 

Manchester, NH 03109

 

Houston, TX 71111

 

 

Phone:

 

919-367-8885

 

603-626-1800

 

281-821-3777

 

 

Fax:

 

919-367-0179

 

603-626-1830

 

281-821-3785

 

 

Contact:

 

John Lynn

 

Steve Amacio

 

Omar Maalouf

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide all glass in integral windows

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alternate metal panel manufacturer

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Curtainwall and metal panel combination

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Delete Sneeze guards

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

(*

)

Delete Glass shelves at wet bars

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

(*

)

Delete Glass partition at beverage

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Delete Glass countertop at lobby

 

 

 

 

 

*

 

 

 

$

*

 

 

 

$

(*

)

Delete Glass shelves at reception

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

50 hour work week

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

60 hour work week

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Head and sill flashing

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Base flashing

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

Joint sealant

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/14/2007

PACKAGE/TRADE :

Drywall

BID TAKER:

M. Tylee

SPEC SECTIONS:

054000/072100/083113/085123

DPR JOB #:

16-26002-01

BUDGET COMPARISON

092116.23/092213/092900/097513

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Environamics

 

Precision Walls

 

Shields, Inc.

 

 

 

Address:

 

1401 Freedom Drive

1230 NE Maynard Road

2625 Hope Church Rd

 

 

 

Location:

 

Charlotte, NC 28208

 

Cary, NC 27513

Winston Salem, NC 27103

 

 

Phone:

 

704-376-3613

 

919-832-0380

 

336-765-9040

 

 

 

Fax:

 

704-376-0246

 

919-459-2982

 

336-765-3715

 

 

 

Contact:

 

Lou Santospago

 

Matt Chance

 

Mike Chambers

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drywall partitions

 

sf

 

471,683

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Drywall ceilings and soffits

 

sf

 

16,105

 

$

*

 

 

 

 

 

40,754

 

$

*

 

Install HM door and window frames

 

sf

 

229

 

$

*

 

 

 

 

 

242

 

$

*

 

Install metal deck on terraces

 

sf

 

1

 

$

*

 

 

 

 

 

2,500

 

$

*

 

Interior preformed coves

 

sf

 

5,674

 

$

*

 

 

 

 

 

292

 

$

*

 

Temporary doors

 

sf

 

20

 

$

*

 

 

 

 

 

 

 

$

*

 

Expansion joints

 

ls

 

 

 

 

 

 

 

 

 

406

 

$

*

 

Wall protection sheets

 

ls

 

 

 

 

 

 

 

 

 

4,940

 

$

*

 

Other

 

ls

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacuuming floor track

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Benchmark wall finish

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Door adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Construction openings

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Kydex caulking

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Blocking for trades

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50 hour work week

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

60 hour work week

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional wall penetrations

 

 

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/23/2007

PACKAGE/TRADE :

Tile

BID TAKER:

M. Tylee

SPEC SECTIONS:

093000

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Tilesetters of Raleigh

 

David Allen Company

 

 

 

 

Address:

 

5411 Old Poole Road

 

151 Rush Steeet

 

 

 

 

Location:

 

Raleigh, NC 27610

 

Raleigh, NC 27601

 

 

 

 

Phone:

 

919-231-7420

 

919-821-7100

 

 

 

 

Fax:

 

919-231-7405

 

919-821-7137

 

 

 

 

Contact:

 

Lewis Hunter

 

Don Scott

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceramic floor tile

 

sf

 

3,399

 

$

*

 

3,300

 

$

*

 

 

 

 

 

Ceramic base

 

sf

 

1,232

 

$

*

 

1,200

 

$

*

 

 

 

 

 

Pool ledges and sides

 

sf

 

2,079

 

$

*

 

1,719

 

$

*

 

 

 

 

 

Waterproofing membrane

 

sf

 

3,399

 

$

*

 

3,300

 

$

*

 

 

 

 

 

Joint sealants

 

sf

 

 

 

*

 

 

 

*

 

 

 

 

 

Other

 

sf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete pool tile

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide ceramic tile floor, base, wainscot in showers

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Delete pool tile

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceramic floor tile

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Ceramic base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Ceramic wall tile

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Waterproofing membrane

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Backing board

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/14/2007

PACKAGE/TRADE :

Acoustical

BID TAKER:

M. Tylee

SPEC SECTIONS:

054000/072100/092213/092900

DPR JOB #:

16-26002-01

BUDGET COMPARISON

095113/095133/095424/095443

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Environamics

 

Precision Walls

 

Acoustics, Inc.

 

 

Address:

 

1401 Freedom Drive

 

1230 NE Maynard Road

 

7730 England Street

 

 

Location:

 

Charlotte, NC 28208

 

Cary, NC 27513

 

Charlotte, NC 28273

 

 

Phone:

 

704-376-3613

 

919-832-0380

 

704-523-4316

 

 

Fax:

 

704-376-0246

 

919-459-2982

 

704-522-8164

 

 

Contact:

 

Lou Santospago

 

Matt Chance

 

Phil Ricciardi

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Acoustical ceilings

 

sf

 

 

 

*

 

 

 

$

*

 

93,800

 

$

*

 

Wood panel ceilings

 

sf

 

 

 

 

 

 

 

$

*

 

3,200

 

$

*

 

Fabric ceilings

 

sf

 

 

 

 

 

 

 

$

*

 

1,800

 

$

*

 

Acoustic wall panels

 

sf

 

 

 

 

 

 

 

$

*

 

1,500

 

$

*

 

Joint sealants

 

sf

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

Domes

 

sf

 

 

 

 

 

 

 

$

*

 

 

 

*

 

Other

 

sf

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Delete acoustical wall panels

 

 

 

 

 

$

*

 

 

 

$

(*

)

 

 

$

(*

)

Delete seismic supports

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACT-1

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

ACT-2

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

ACT-3

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

ACT-4

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

ACT-5

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

Wood panel ceiling

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Acoustical wall panels

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/22/2007

PACKAGE/TRADE :

Floor Covering

BID TAKER:

M. Tylee

SPEC SECTIONS:

096400/096513/096516

DPR JOB #:

16-26002-01

BUDGET COMPARISON

096519/096536.13/096813

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Bonitz Flooring

 

Allison Brothers

 

Brock Contract Flooring

 

 

Address:

 

10701 World Trade Blvd

 

4017 Laurel Lane

 

0

 

 

Location:

 

Raleigh, NC 27617

 

Durham, NC 27703

 

Raleigh, NC 27624

 

 

Phone:

 

919-361-1528

 

919-596-7996

 

919-570-1300

 

 

Fax:

 

919-361-1501

 

919-596-0554

 

919-570-1305

 

 

Contact:

 

Dale Lambe

 

Bill Hollcraft

 

Damon Brock

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wood floor

 

sf

 

1

 

$

*

 

8,000

 

$

*

 

 

 

*

 

Resilient Tile

 

sf

 

6,975

 

$

*

 

7,200

 

$

*

 

 

 

 

 

Resilient Sheet Floor

 

sf

 

9,900

 

$

*

 

7,200

 

$

*

 

 

 

 

 

Resilient Tile (Static Dissipative)

 

sf

 

1,125

 

$

*

 

900

 

$

*

 

 

 

 

 

Resilient Base

 

lf

 

15,480

 

$

*

 

19,440

 

$

*

 

 

 

 

 

Carpet Tiles

 

sy

 

8,500

 

$

*

 

8,600

 

$

*

 

 

 

 

 

Rubber Base

 

ls

 

700

 

$

*

 

incl

 

 

 

 

 

 

 

Other  

 

ls

 

1

 

 

 

incl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final cleaning and waxing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Stair risers, treads, nosings

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete wood floor in Library; add carpet tile and base

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

Delete wood floor in Corridor 20112 and Entry 20113; add carpet tile and base

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wood floor

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

Wood base

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

Resilient Tile

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Sheet Vinyl Floor

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Resilient Tile (Static Dissipative)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Resilient Base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Carpet Tile

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Leveling Compound

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Vapor Retarder Membrane

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Rubber Base

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/22/2007

PACKAGE/TRADE :

Epoxy Flooring

BID TAKER:

M. Tylee

SPEC SECTIONS:

096623/096723

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Cornerstone Flooring

 

David Allen Company

 

Bonitz Floor Coatings

 

Surface Concepts

 

Stonhard

 

 

Address:

 

750 Patrick Place, Bldg A

 

151 Rush St.

 

4539 Enterprise Dr NW

 

2445 Burch  Bridge

 

0

 

 

Location:

 

Brownsburg, IN 46112

 

Raleigh, NC 27611

 

Concord, NC 28027

 

Burlington, NC 27217

 

0

 

 

Phone:

 

317-852-6522

 

919-821-7100

 

704-262-6400

 

336-570-0872

 

800-854-0310

 

 

Fax:

 

317-852-6433

 

919-821-7137

 

704-262-6401

 

336-570-2818

 

856-321-7510

 

 

Contact:

 

Jaime Goldenburg

 

Don Scott

 

Dale Lambe

 

Max McDonald

 

Glenn Murrell

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resinous Floor

 

sf

 

35,900

 

$

*

 

 

 

*

 

 

 

*

 

47,600

 

$

*

 

43,221

 

$

*

 

Resinous Base

 

lf

 

5,450

 

$

*

 

 

 

*

 

 

 

*

 

13,450

 

$

*

 

9,384

 

$

*

 

Epoxy Terrazzo Floor

 

sf

 

9,530

 

$

*

 

10,278

 

$

*

 

39,900

 

$

*

 

 

 

*

 

 

 

 

 

Epoxy Terrazzo Base

 

lf

 

1,700

 

$

*

 

758

 

$

*

 

6,000

 

$

*

 

 

 

*

 

 

 

 

 

Waterproofing or Grout

 

sf

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

*

 

 

 

 

 

Joint Sealants

 

lf

 

 

 

*

 

 

 

*

 

 

 

*

 

3,000

 

$

*

 

 

 

 

 

Other  

 

ls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

"Yet to Buy"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final cleaning and waxing

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Waterproofing or Grout beneath resinous flooring

 

 

 

35,900

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Waterproofing or Grout beneath epoxy terrazzo

 

 

 

9,530

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Joint sealants at resinous  6700 lf

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Joint sealants at epoxy terrazzo 1050 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Hoisting

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal "Yet to Buy"

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + "Yet To Buys"

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Change floor and base at Employee Entrance 10233, Control Entry 10236, Vestibule
10245, and Stair 10245 from epoxy terrazzo to resinous flooring.

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resinous Floor

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Resinous Base

 

 

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Epoxy Terrazzo Floor

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Epoxy Terrazzo Base

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Waterproofing

 

 

 

 

 

$

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Grout Bed

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

Floor Prep

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Leveling Compound

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Other

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Other

 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/16/2007

PACKAGE/TRADE :

Painting and Wallcovering

BID TAKER:

M. Tylee

SPEC SECTIONS:

099323/099600

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Colin Fairweather & Sons

 

Langdon-McKenzie

 

McKenzie Paint Company

 

Kenna Custom Painting

 

Pro-Tec Finishes

 

 

Address:

 

514 S. Harrington St.

 

1403 Mechanical Blvd

 

8545 Highway 52

 

2517 Noblin Road

 

5200 Trademark Drive

 

 

Location:

 

Raleigh, NC 27601

 

Garner, NC 27529

 

Rockwell, NC 28138

 

Raleigh, NC 27604

 

Raleigh, NC 27610

 

 

Phone:

 

919-828-9220

 

919-662-0455

 

704-209-3420

 

919-855-0082

 

919-255-1510

 

 

Fax:

 

919-828-0915

 

919-662-8976

 

704-209-3422

 

919-855-0073

 

919-255-1650

 

 

Contact:

 

Patt Martin

 

Paul Nappen

 

Shane Bolton

 

Tom Kenna

 

Jerry Cacchione

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drywall

 

sf

 

208,593

 

$

*

 

216,487

 

$

*

 

247,584

 

$

*

 

270,000

 

$

*

 

333,500

 

$

*

 

Doors and Frames

 

ea

 

255

 

$

*

 

244

 

$

*

 

130

 

$

*

 

165

 

$

*

 

164

 

$

*

 

Metals

 

lf

 

2,080

 

$

*

 

16,744

 

$

*

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

Exposed Structure

 

lf

 

0

 

$

*

 

436

 

$

*

 

4,446

 

$

*

 

80,000

 

$

*

 

0

 

$

*

 

Masonry

 

lf

 

25,911

 

$

*

 

64,617

 

$

*

 

20,568

 

$

*

 

41,000

 

$

*

 

59,600

 

$

*

 

VWC

 

ls

 

13,375

 

$

*

 

16,740

 

$

*

 

 

 

$

*

 

1,400

 

$

*

 

 

 

$

*

 

FWC

 

ls

 

2,901

 

$

*

 

incl

 

 

 

incl

 

 

 

370

 

$

*

 

incl

 

 

 

Exterior Masonry

 

ls

 

5,670

 

$

*

 

incl

 

 

 

?

 

 

 

 

 

$

*

 

incl

 

 

 

Mobilization, Safety, Equipment, etc.

 

ls

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Wood panels

 

ls

 

 

 

 

 

 

 

 

 

 

 

 

 

900

 

$

*

 

 

 

 

 

 

 

ls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Omit exterior CMU, increase GWB to deck, exposed structure, wallcovering

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

$

(*

)

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

(*

)

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pipe painting 8500 lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concrete coating on balcony

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Finish coats on gypsum plaster domes

 

 

 

 

 

*

 

 

 

$

*

 

 

 

*

 

 

 

$

*

 

 

 

$

*

 

Delete intermediate and finish from steel

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

$

(*

)

 

 

$

(*

)

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Door openings

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Drywall

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Masonry

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Exposed Structure

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Wood panels

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Pipe up to 2” diameter

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Pipe 2”-4” diameter

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Pipe 4”-6” diameter

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Pipe 6”-8” diameter

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Ductwork

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Architectural Specialties

BID TAKER:

M. Tylee

SPEC SECTIONS:

102113.19/104400

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Engineering Specialties

 

Martin Architectural

 

 

 

 

Address:

 

801 Mt. Vernon Rd

 

511 E. Chatham St.

 

 

 

 

Location:

 

Raleigh, NC 27607

 

Cary, NC 27513

 

 

 

 

Phone:

 

919-851-8448

 

919-469-9661

 

 

 

 

Fax:

 

919-851-8073

 

919-469-9630

 

 

 

 

Contact:

 

Bob Betz

 

Steve Newbern

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toilet Compartments

 

ea

 

24

 

$

*

 

24

 

$

*

 

 

 

 

 

Urinal Screens

 

ea

 

4

 

*

 

4

 

$

*

 

 

 

 

 

Shower Stalls

 

ea

 

16

 

*

 

16

 

*

 

 

 

 

 

Toilet Accessories

 

ea

 

 

 

$

*

 

387

 

$

*

 

 

 

 

 

Fire Extinguishing

 

ea

 

 

 

*

 

 

 

*

 

 

 

 

 

Installation of above

 

ls

 

1

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Extinguishers and Cabinets 63 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Shower stalls 16 ea

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete Shower Stalls

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toilet compartments

 

 

 

 

 

*

 

 

 

*

 

 

 

$

0.00

 

Handicap Toilet compartments

 

 

 

 

 

*

 

 

 

*

 

 

 

$

0.00

 

Urinal screens

 

 

 

 

 

*

 

 

 

*

 

 

 

$

0.00

 

Fire Extinguishers

 

 

 

 

 

*

 

 

 

*

 

 

 

$

0.00

 

Fire Extinguisher Cabinets

 

 

 

 

 

*

 

 

 

*

 

 

 

$

0.00

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Folding Partitions

BID TAKER:

M. Tylee

SPEC SECTIONS:

102226.13/102226.33

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Precision Walls

 

Acousti

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Location:

 

Cary, NC 27513

 

Raleigh, NC

 

 

 

 

Phone:

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

Contact:

 

Len Rothstein

 

Paul Camardella

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accordion partitions

 

ea

 

2

 

$

*

 

2

 

*

 

 

 

 

 

Operable partitions

 

ea

 

2

 

$

*

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete Accordion Partitions

 

 

 

 

 

$

(*

)

 

 

 

 

 

 

 

 

Provide alt mfr for accordion partitions

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

Provide alt mfr for operable partitions

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accordion partition

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Operable partition

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Other

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Lockers and Benches

BID TAKER:

M. Tylee

SPEC SECTIONS:

105113

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Engineering Specialties

 

Martin Architectural

 

Andrews & Hamilton

 

 

Address:

 

801 Mt. Vernon Road

 

 

 

 

 

 

Location:

 

Raleigh, NC 27607

 

Cary, NC 27513

 

Raleigh, NC

 

 

Phone:

 

919-851-8448

 

 

 

 

 

 

Fax:

 

919-851-8073

 

 

 

 

 

 

Contact:

 

Bob Betz

 

Heather

 

Bernie Andrews

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Single tier lockers

 

ea

 

0

 

$

*

 

 

 

 

 

 

 

 

 

Double tier lockers

 

ea

 

90

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide lockers in factory custom color

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

Furnish and install metal lockers from alt mfr

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Single tier lockers

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Double tier lockers

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

6’ Maple bench with stainless steel legs

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Wire Partitions

BID TAKER:

M. Tylee

SPEC SECTIONS:

111900

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Engineering Specialties

 

California Wire Products

 

Andrews & Hamilton

 

 

Address:

 

801 Mt. Vernon Rd

 

1128 W Bradford Circle

 

0

 

 

Location:

 

Raleigh, NC 27607

 

Corona, CA 92882

 

Raleigh, NC

 

 

Phone:

 

919-851-8448

 

800-486-7730

 

0

 

 

Fax:

 

919-851-8073

 

951-735-1070

 

0

 

 

Contact:

 

Bob Betz

 

Bob Toole

 

Bernie Andrews

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire partitions

 

sf

 

1,848

 

$

*

 

1,848

 

$

*

 

 

 

 

 

Sliding gates

 

ea

 

2

 

*

 

 

 

*

 

 

 

 

 

Installation

 

ea

 

1

 

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Installation

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Installation

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide wire partition in custom color

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

Provide wire partition from alt mfr

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wire partition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sliding gate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceiling panels

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/12/2007

PACKAGE/TRADE :

Lab Casework

BID TAKER:

M. Tylee

SPEC SECTIONS:

123553.13

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Nycom, Inc.

 

Gallagher Stone

 

Atlantic Lab Products

 

 

Address:

 

2415 Presidential Drive

 

0

 

0

 

 

Location:

 

Durham, NC 27703

 

Statesville, NC

 

Sumter, SC

 

 

Phone:

 

919-957-9545

 

919-784-0583

 

0

 

 

Fax:

 

919-957-3602

 

919-784-0585

 

0

 

 

Contact:

 

Jonathan Nystrom

 

Craig Krist

 

Walker Jones

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laboratory Casework

 

sf

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Fume Hoods

 

ea

 

6

 

$

*

 

6

 

$

*

 

 

 

 

 

Biological Safety Cabinets

 

ea

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Pass Thrus

 

ea

 

3

 

$

*

 

4

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protection

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delete biological safety cabinets

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

Delete pass thru

 

 

 

 

 

$

(*

)

 

 

$

(*

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lab fixtures (furnish only)

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/20/2007

PACKAGE/TRADE :

Seating

BID TAKER:

M. Tylee

SPEC SECTIONS:

126112

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

KI

 

Universal Equipment

 

 

 

 

 

 

 

Address:

 

5308 Southwind Rd

 

Reedy Creek Rd

 

 

 

 

 

 

 

Location:

 

Greensboro, NC 27455

 

Cary, NC 27513

 

 

 

 

 

 

 

Phone:

 

336-288-0220

 

0

 

 

 

 

 

 

 

Fax:

 

336-458-9500

 

0

 

 

 

 

 

 

 

Contact:

 

Doug Fairburn

 

Lee Ritsema

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seating

 

ea

 

162

 

$

*

 

162

 

$

*

 

 

 

 

 

Installation

 

ea

 

162

 

$

*

 

162

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide uprights in custom color

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Provide back cushion assembly, arm caps, and end caps in least costly finish of
those listed on page 5 of the specification

 

 

 

 

 

$

(*

)

 

 

$

*

 

 

 

 

 

Provide seating from an alternate manufacturer

 

 

 

 

 

$

(*

)

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seating

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

ADA Seating

 

 

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/20/2007

PACKAGE/TRADE :

Elevators

BID TAKER:

M. Tylee

SPEC SECTIONS:

142400

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Otis Elevator

ThyssenKrupp Elevator

 

 

 

 

Address:

 

6010-D Triangle Dr

5995-10 Chapel Hill Rd

 

 

 

 

Location:

 

Raleigh, NC 27617

 

Raleigh, NC 27607

 

 

 

 

 

Phone:

 

919-510-6415

 

919-851-8557

 

 

 

 

 

Fax:

 

919-

 

919-851-4557

 

 

 

 

 

Contact:

 

Jill Craig

 

Tim Lord

 

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Passenger elevator

 

ea

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Freight elevator

 

ea

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Rock drilling

 

lf

 

1

 

*

 

1

 

$

*

 

 

 

 

 

Other

 

ls

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Full glass wall at rear of passenger elevator

 

 

 

 

 

 

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protection of cabs

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

0

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

*

%

 

 

*

%

 

 

 

 

Provide standard ceiling height in freight elevator

 

 

 

 

 

*

 

 

 

$

(*

)

 

 

 

 

Provide standard ceiling height in passenger elevator

 

 

 

 

 

*

 

 

 

$

(*

)

 

 

 

 

Delete elevator pit ladders from scope of work

 

 

 

 

 

*

 

 

 

$

(*

)

 

 

 

 

Perform grouting of elevator sills

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rock drilling per lf

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

--------------------------------------------------------------------------------


 

 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

HVAC and Plumbing

 

Construction Package #31

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

INTERVIEW DATE:

February 14, 2007

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

 

 

RECOMMENDED

 

 

 

 

 

Company Name

 

CENTURY CONTRACTORS, INC.

 

ENVIRONMENTAL AIR SYSTEMS

 

GAMEWELL MECHANICAL

 

JOHN J KIRLIN

 

Company Address

 

5100 Smith Farm Road

 

521 Banner Avenue

 

1417 Jake Alexander Blvd South

 

8200 Brownleigh Drive

 

 

 

Matthews, NC 28105

 

Greensboro, NC 27401

 

Salisbury, NC 28164

 

Raleigh, NC 27623

 

Contact

 

Howard Smith

 

H. Monroe Gentry

 

Mike Heilig

 

Joseph Turner

 

Phone #

 

704-821-8050

 

336-273-1975

 

704-633-1030

 

919-787-4862

 

Fax#

 

704-821-8078

 

336-273-1762

 

704-636-5014

 

919-787-9091

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

Plumbing

 

$

*

 

$

*

 

$

*

 

$

*

 

HVAC

 

$

*

 

$

*

 

$

*

 

$

*

 

Performance and Payment Bond Cost

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

*

 

$

*

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

Variable Frequency Drives

 

 

 

$

*

 

*

 

$

*

 

Rigid Board Ductwork at MER / Penthouse

 

 

 

$

*

 

$

*

 

*

 

PI’s and TI’s per Instrument List (Taps)

 

 

 

$

*

 

*

 

*

 

Insulate Outdoor Condenser Water Piping

 

 

 

$

*

 

$

*

 

*

 

Value Added Piping Not Shown on Drawings as Defined

 

 

 

*

 

*

 

$

*

 

Perchloric / Glass Wash Area Hoods

 

 

 

$

*

 

$

*

 

*

 

Mold Insurance

 

 

 

$

*

 

$

*

 

*

 

Add Fuel Oil Day Tanks / Fuel

 

 

 

$

*

 

$

*

 

$

*

 

Deduct VAV Controllers

 

 

 

$

(*

)

$

(*

)

*

 

Hot Water at Showers

 

 

 

$

*

 

$

*

 

*

 

Air Curtains Shown and Not Scheduled

 

 

 

*

 

$

*

 

*

 

Extended Equipment Warranties (6 Months)

 

 

 

$

*

 

$

*

 

*

 

Additional Isolation Valves

 

 

 

$

*

 

$

*

 

*

 

Trap Primers

 

 

 

*

 

$

*

 

*

 

Natural Gas Piping to Kitchen Stub In

 

 

 

$

*

 

$

*

 

*

 

UG Kitchen Rough In

 

 

 

*

 

$

*

 

$

*

 

Ductwork Differences

 

 

 

*

 

*

 

$

*

 

Build Out of Shelled Areas

 

 

 

$

(*

)

*

 

*

 

TOP Documentation

 

 

 

$

*

 

*

 

$

*

 

MEP Coordination Process

 

 

 

 

*

 

$

*

 

$

*

 

Exterior UG Sanitary Process Waste Piping

 

 

 

*

 

$

*

 

$

*

 

Lump Sum Add (JJ Kirlin Only)

 

 

 

*

 

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

*

 

$

*

 

$

*

 

$

*

 

Yet to Buy

 

 

 

 

 

 

 

 

 

6 Ton Hoist and Beams at Chiller Room

 

 

 

$

*

 

$

*

 

$

*

 

Fire Proof Patch

 

 

 

$

*

 

$

*

 

$

*

 

90% Drawings

 

 

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

*

 

$

*

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

*

 

$

*

 

INTANGIBLES

 

 

 

 

 

 

 

 

 

Total Lineal Footage of HVAC Piping (32,140)

 

 

 

33,417 LF

 

22,044 LF

 

27,111 LF

 

Total Lineal Footage of Plumbing Piping (30,180)

 

 

 

30,319 LF

 

26,200 LF

 

26,500 LF

 

Total Poundage of Ductwork (347,390)

 

 

 

332,000 LBS

 

343,854 LBS

 

300,000LBS

 

Total Square Fooyage of Insulation (129,004)

 

 

 

121,200 SF

 

121,200 SF

 

97,400 SF

 

 

--------------------------------------------------------------------------------


 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

Fire Protection

 

Construction Package #32

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

INTERVIEW DATE:

February 14, 2007

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

 

 

RECOMMENDED

 

 

 

 

 

 

 

Company Name

 

ALLIED FIRE PROTECTION

 

ASSOCIATED SPRINKLER CO.

 

CAROLINA FIRE CONTROL

 

EAST COAST FIRE PROTECTION

 

INDUSTRIAL
PIPING, INC.

 

Company Address

 

PO Box 27075

 

206 E. Seneca Road

 

300 Manor Avenue SW

 

7711 Welborn Street

 

800 Culp Road

 

 

 

 

 

 

 

 

 

Suite 103

 

 

 

 

 

Raleigh, NC 27611

 

Greensboro, NC 27406

 

Concord, NC 28025

 

Raleigh, NC 27615

 

Pineville, NC 28134

 

 

 

 

 

 

 

 

 

 

 

 

 

Contact

 

Micahel Houston

 

Dan Prevette

 

Tony Manka

 

Manny Ortiz

 

Doug McQuiston

 

Phone #

 

919-772-9200

 

336-373-3901

 

704-784-4218

 

919-872-3250

 

704-588-1100

 

Fax#

 

919-779-4220

 

336-373-3902

 

704-784-0455

 

919-877-5775

 

704-588-5614

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

 

 

Fire Protection

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

Performance and Payment Bond

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

 

 

Fire Extinguishers

 

 

 

*

 

*

 

 

 

$

(*

)

Fire Hose Cabinets (8)

 

 

 

*

 

$

*

 

 

 

$

*

 

Underground from 5’ Out to 12” AFF (3 @ 10” & 1 @ 8”)

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Detection Wiring for Preaction and FM-200 Systems

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Water Curtains on Inside of Glass

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Third Preaction System

 

 

 

*

 

*

 

 

 

$

*

 

Temporary Fire Protection (Standpipe System)

 

 

 

*

 

$

*

 

 

 

*

 

Mold Insurance

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Shell Space Deduct - Kitchen Area

 

 

 

$

(*

)

*

 

 

 

$

(*

)

Shell Space Deduct - Second Floor Process Area

 

 

 

$

(*

)

*

 

 

 

$

(*

)

Welded Joints Above Process Area

 

 

 

$

*

 

$

*

 

 

 

$

*

 

90% Drawing Revisions

 

 

 

 

 

 

 

 

 

 

 

FP Coverage Under Platforms / Obstructions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy

 

 

 

 

 

 

 

 

 

 

 

Prefabricated Pump House

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Cut Holes in Ceiling Tile for Sprinkler Heads

 

 

 

*

 

*

 

 

 

*

 

Painting of Exposed Sprinkler Piping

 

 

 

*

 

*

 

 

 

*

 

FP Coverage for Floating Ceiling in Auditorium

 

 

 

$

*

 

$

*

 

 

 

$

*

 

Fire Proof Patch

 

 

 

$

*

 

$

*

 

 

 

$

*

 

90% Drawings

 

 

 

$

*

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

INTANGABLES

 

 

 

 

 

 

 

 

 

 

 

  Subcontractor

FM-200 System

 

 

 

Fire Systems, Inc.

 

Fire Systems, Inc.

 

 

 

American Fire Technologies

 

  Lead Time

Fire Pump

 

 

 

12 Weeks

 

14 Weeks

 

 

 

12-14 Weeks

 

  Alternate #1

Fire Pump - Change in Capacity (3000 GPM to 1500 GPM)

 

 

 

$

*

 

$

(*

)

 

 

$

(*

)

  Cost Item

Linear Footage of Exposed Pipe (Painter Scope)

 

 

 

9000 LF

 

7500 LF

 

 

 

7055 LF

 

 

--------------------------------------------------------------------------------


 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

Electrical and Fire Alarm

 

Construction Package #33

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

INTERVIEW DATE:

February 15, 2007

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

 

 

RECOMMENDED

 

 

 

 

 

Company Name

 

AC CORPORATION

 

BERG ELECTRIC

 

STARR ELECTRIC

 

 

 

Company Address

 

301 Creek Rdige Road

 

2310 Presidential Drive

 

300 Sherwee Drive

 

 

 

 

 

 

 

Suite 104

 

 

 

 

 

 

 

Greensboro, NC 27406

 

Durham, NC 27703

 

Raleigh, NC 27603

 

 

 

Contact

 

David Williams

 

Larry Lindsey

 

Mack Brown

 

 

 

Phone #

 

336-273-4472

 

919-806-5050

 

919-772-3200

 

 

 

Fax#

 

336-274-6035

 

919-806-5858

 

919-772-4700

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

Electrical

 

$

*

 

$

*

 

$

*

 

 

 

Fire Alarm

 

$

*

 

$

*

 

$

*

 

 

 

Voice / Data Rough In

 

$

*

 

$

*

 

$

*

 

 

 

Performance and Payment Bond Costs

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

Mold Insurance

 

 

 

$

*

 

$

*

 

 

 

Temporary Power to Site

 

 

 

$

*

 

$

*

 

 

 

Lay Down Area Lighting

 

 

 

$

*

 

$

*

 

 

 

Fire Detection Wiring (PA & FM200)

 

 

 

$

*

 

$

*

 

 

 

Utilize Cat Gensets ILO Generac

 

 

 

$

(*

)

$

(*

)

 

 

Motorized Shades

 

 

 

*

 

*

 

 

 

On Site Safety (Non-Working)

 

 

 

$

*

 

*

 

 

 

Grounding Across Duct Flex’s

 

 

 

$

*

 

$

*

 

 

 

Install Loose VFD’s

 

 

 

$

*

 

$

*

 

 

 

Shell Space

 

 

 

$

*

 

$

(*

)

 

 

Site Signage

 

 

 

*

 

$

*

 

 

 

Coated PVC in lieu of Rigid at Process Areas

 

 

 

*

 

$

*

 

 

 

MC Cable at Office Walls in lieu of EMT

 

 

 

*

 

$

(*

)

 

 

EMT in lieu of Rigid at Mechanical Rooms

 

 

 

*

 

$

(*

)

 

 

MEP Coordination Process

 

 

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Access Control and CCTV (Siemens)

 

 

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

*

 

$

*

 

$

(*

)

$

0

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy

 

 

 

 

 

 

 

 

 

Fire Proof Patch

 

 

 

$

*

 

$

*

 

 

 

90% Drawings

 

 

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

INTANGABLES

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

Instrumentation and Controls

 

Construction Package #34

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

INTERVIEW DATE:

February 14, 2007

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

RECOMMENDED

 

 

 

 

 

 

 

Company Name

 

COOPER ELECTRIC

 

MAVERICK TECHNOLOGIES

 

PROFORMANCE GROUP, INC.

 

 

 

Company Address

 

1706 E. Wendover Avenue

 

7996 North Point Boulevard

 

15 Brookfield Oaks Drive

 

 

 

 

 

Greensboro, NC 27405

 

Winston - Salem, NC 27106

 

Greenville, SC 29607

 

 

 

Contact

 

Jim Albertson

 

Dave Coppa

 

Rodney Smith

 

 

 

Phone #

 

336-275-8439

 

336-896-0288

 

864-675-9001

 

 

 

Fax#

 

336-275-0665

 

336-896-9066

 

864-288-1591

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

Building Automation Systems

 

$

*

 

$

*

 

$

*

 

 

 

Process Instrumentation and Controls

 

$

*

 

$

*

 

$

*

 

 

 

System Engineering

 

*

 

$

*

 

*

 

 

 

Performance and Payment Bond Cost - BAS

 

$

*

 

$

*

 

$

*

 

 

 

Performance and Payment Bond Cost - PC&I

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

Non-Working Safety Requirement Adjustment

 

$

*

 

$

*

 

$

*

 

 

 

Mold Insurance

 

$

*

 

$

*

 

$

*

 

 

 

EMT vs. Ridgid Conduit at MER

 

$

(*

)

$

(*

)

$

(*

)

 

 

Glatt Machines Connections

 

*

 

$

*

 

$

*

 

 

 

Bench Test and Calibration

 

*

 

*

 

*

 

 

 

Handling and Tagging All Instruments

 

*

 

$

*

 

$

*

 

 

 

TAB Support (96 Mhrs)

 

$

*

 

$

*

 

$

*

 

 

 

Premium Time Start Up and Testing (200 Mhrs)

 

*

 

$

*

 

$

*

 

 

 

TOP Requirements

 

*

 

*

 

$

*

 

 

 

Shell Area Work

 

$

(*

)

*

 

*

 

 

 

DPR Functional Performance Testing Supervision

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

(*

)

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy

 

 

 

 

 

 

 

 

 

Fire Proof Patch

 

$

*

 

$

*

 

$

*

 

 

 

90% Drawings

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

INTANGABLES

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

Testing and Balancing

 

Construction Package #35

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

 

 

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

 

 

RECOMMENDED

 

 

 

 

 

Company Name

 

ENVIROTROL, INC.

 

THE PHOENIX AGENCY of NC

 

 

 

 

 

Company Address

 

2203 Sullivan Street

 

5750 Shattalon Drive

 

 

 

 

 

 

 

Greensboro, NC 27415

 

Winston - Salem, NC 27105

 

 

 

 

 

Contact

 

Scott Goller

 

Rafail Mebel

 

 

 

 

 

Phone #

 

336-273-9587

 

336-744-1998

 

 

 

 

 

Fax#

 

336-272-4162

 

336-744-5151

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

Air and Water Testing and Balancing

 

$

*

 

$

*

 

 

 

 

 

Performance and Payment Bond Costs

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOP Documentation

 

$

*

 

$

*

 

 

 

 

 

Coordination with Commissioning Master Planning

 

$

*

 

$

*

 

 

 

 

 

200 Hours

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

*

 

$

*

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

0

 

$

0

 

 

 

 

 

 

 

 

 

 

 

INTANGABLES

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BID ANALYSIS AND SPREAD SHEET

 

PROJECT:

 

United Therapeutics - Solid Dose Facility

[g107032ka23i001.gif]

LOCATION:

 

Research Triangle Park - Raleigh, North Carolina

 

 

 

TRADES:

 

Process Piping and Process Equipment Setting

 

Construction Package #36

 

BID DUE DATE/TIME:

February 12, 2007 at 2PM

 

 

 

 

 

ESTIMATOR:

MSC

 

 

DPR Budget:

 

$0

INTERVIEW DATE:

February 16, 2007

 

 

Total Budget

 

$0

 

 

 

 

Comparison Total

 

$0

 

 

 

 

(Under) / Over Budget:

 

$0

 

 

 

RECOMMENDED

 

 

 

 

 

 

 

Company Name

 

DYNAMIC SYSTEMS, INC.

 

KINETIC SYSTEMS, INC.

 

JOHN J KIRLIN

 

 

 

Company Address

 

220-B Dominion Drive

 

4226 Surles Court

 

8200 Brownleigh Drive

 

 

 

 

 

 

 

Suite 500

 

 

 

 

 

 

 

Morrisville, NC 27560

 

Durham, NC 27703

 

Raleigh, NC 27623

 

 

 

Contact

 

Tim West

 

Bob Portman

 

Joseph Turner

 

 

 

Phone #

 

919-678-6300

 

919-474-4600

 

919-787-4862

 

 

 

Fax#

 

919-678-6301

 

919-474-8214

 

919-787-9091

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID

 

 

 

 

 

 

 

 

 

Process Piping

 

$

*

 

$

*

 

$

*

 

 

 

Process Equipment Setting

 

$

*

 

$

*

 

*

 

 

 

Performance and Payment Bond Costs - Process Piping

 

$

*

 

$

*

 

$

*

 

 

 

Performance and Payment Bond Costs - Process Equipment Setting

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

BASE BID TOTAL

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarifications

 

 

 

 

 

 

 

 

 

Dedicated Power Requirements

 

$

*

 

$

*

 

$

*

 

 

 

Confirmation TOP Documentation

 

$

*

 

$

*

 

$

*

 

 

 

Insulation of SS Ductwork

 

$

*

 

$

*

 

$

*

 

 

 

Mold Insurance

 

*

 

*

 

*

 

 

 

Vacuum Pump

 

*

 

$

*

 

$

*

 

 

 

Trim Piping to Portable Vessels

 

$

*

 

$

*

 

$

*

 

 

 

Additional Crane Capability

 

$

*

 

$

*

 

$

*

 

 

 

Adjust Joints for CDA Piping to Brazed

 

$

*

 

$

*

 

$

*

 

 

 

CDA 4” & 6” to SS

 

*

 

$

*

 

$

*

 

 

 

Glatt Room Piping and Hook Ups

 

$

(*

)

*

 

*

 

 

 

WPU Unit Located at First Floor

 

*

 

*

 

*

 

 

 

Dust Collection System

 

*

 

$

(*

)

*

 

 

 

Add for 1-1/2” Insulation (Techlite)

 

$

*

 

$

*

 

$

*

 

 

 

Acetone Pump

 

*

 

 

 

$

*

 

 

 

N2 Piping Service to Acetone Room

 

$

*

 

$

*

 

$

*

 

 

 

Process Duct Construction (16ga to 12ga)

 

*

 

$

*

 

$

*

 

 

 

Service Panels

 

$

*

 

$

*

 

$

*

 

 

 

Add Block Valves for Instrument Air

 

$

*

 

$

*

 

$

*

 

 

 

Exposed Air Piping Change (C to SS)

 

$

*

 

*

 

$

*

 

 

 

Add Valve at Drops (CDA and N2)

 

$

*

 

$

*

 

$

*

 

 

 

RO Water to Humidifiers

 

$

*

 

$

*

 

$

*

 

 

 

CA to Cooling Towers

 

*

 

$

*

 

$

*

 

 

 

Equipment Protection During Construction

 

$

*

 

$

*

 

$

*

 

 

 

Process Equipment Tagging

 

$

*

 

$

*

 

$

*

 

 

 

Controls Interaction Time

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Scope Clarification Cost Total

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy

 

 

 

 

 

 

 

 

 

Flexible Hoses Shown

 

*

 

*

 

*

 

 

 

Fire Proof Patch

 

$

*

 

$

*

 

$

*

 

 

 

90% Drawings

 

$

*

 

$

*

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

Yet to Buy Cost Total

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT TRADE COST TOTAL

 

$

*

 

$

*

 

$

*

 

$

0

 

 

 

 

 

 

 

 

 

 

 

INTANGIBLES (Not in Scope of Work Cost Above)

 

 

 

 

 

 

 

 

 

Total Footage of Process Piping (13,670)

 

13,450 LF

 

12,834 LF

 

14,000 LF

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/21/2007

PACKAGE/TRADE :

Environmental Rooms

BID TAKER:

M. Tylee

SPEC SECTIONS:

132126

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Harris Environmental

 

Luwa Environmental
Specialties

 

 

 

 

 

 

 

Address:

 

11 Connector Road

 

4412 Tryon Road

 

 

 

 

 

 

 

Location:

 

Andover, MA 01810

 

Raleigh, NC 27606

 

 

 

 

 

 

 

Phone:

 

978-470-8600

 

919-829-6061

 

 

 

 

 

 

 

Fax:

 

978-475-7903

 

919-833-9476

 

 

 

 

 

 

 

Contact:

 

Yury Zlobinsky

 

Dan Gresens

 

 

 

 

 

 

 

E-Mail:

 

 

 

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental Rooms

 

ea

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

Startup and Commissioning

 

ea

 

 

 

*

 

 

 

*

 

 

 

 

 

Validation documents

 

ea

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sales tax

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

18’ ceiling height

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Closure panels

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18’ ceiling height

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

Signage

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

Startup and commissioning

 

 

 

 

 

*

 

 

 

*

 

 

 

 

 

Validation documents

 

 

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide 10’ ceiling height for both rooms

 

 

 

 

 

*

 

 

 

$

(*

)

 

 

 

 

Provide redundant air handling equipment

 

 

 

 

 

*

 

 

 

$

*

 

 

 

 

 

Provide storage racks in environmental rooms

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/20/2007

PACKAGE/TRADE :

Fence and Gates

BID TAKER:

M. Tylee

SPEC SECTIONS:

323113/312000

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

Allied Fence

 

Frye Fence

 

Seegars Fence

 

 

Address:

 

5840 Lease Lane

 

3221 Durham Drive

 

1240 Corporation Pkwy

 

 

Location:

 

Raleigh, NC 27617

 

Raleigh, NC 27603

 

Raleigh, NC 27610

 

 

Phone:

 

919-783-8530

 

919-779-4700

 

919-231-5473

 

 

Fax:

 

0

 

0

 

0

 

 

Contact:

 

Kelli

 

James Frye

 

Rick Alford

 

 

E-Mail:

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chainlink fence

 

ea

 

1

 

$

*

 

1

 

$

*

 

1,092

 

$

*

 

25’ sliding gate

 

ea

 

 

 

$

*

 

 

 

$

*

 

1

 

$

*

 

35’ sliding gate

 

lf

 

 

 

$

*

 

 

 

$

*

 

1

 

$

*

 

Loop detection

 

ls

 

 

 

$

*

 

 

 

$

*

 

2

 

$

*

 

Lightning protection

 

ls

 

 

 

$

*

 

 

 

$

*

 

1

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loop detection

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Lightning protection

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loop detection

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Lightning Protection

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Signage

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add one personnel gate

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Provide concertina wire in lieu of barbed wire

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Provide gate hardware spare parts

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Personnel gates

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Rock excavation and disposal offsite

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

--------------------------------------------------------------------------------


 

PROJECT:

UNITED THERAPEUTICS

DATE:

2/20/2007

PACKAGE/TRADE :

Storage Racks

BID TAKER:

M. Tylee

SPEC SECTIONS:

105613/132126

DPR JOB #:

16-26002-01

BUDGET COMPARISON

 

PRECON JOB #:

07-001

 

BID BREAKDOWN FORM

 

 

 

Name:

 

G&W Equipment

 

Dillon Supply

 

Carolina Handling

 

 

Address:

 

6212 Westgate Road

 

440 Civic Blvd

 

2717 W. Highway 97

 

 

Location:

 

Raleigh, NC 27617

 

Raleigh, NC 27610

 

Wendell, NC 27591-9320

 

 

Phone:

 

919-781-0505

 

919-838-4200

 

919-365-9077

 

 

Fax:

 

0

 

0

 

0

 

 

Contact:

 

Matt Lennartz

 

Marty Killeen

 

Jeff Palmerton

 

 

E-Mail:

 

 

 

 

 

 

 

 

Units

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Quantity

 

Amount

 

Bid Breakdown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Metal Storage Racks

 

ea

 

1

 

$

*

 

1

 

$

*

 

1

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Base Bid

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

Post Bid Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Freight and tax

 

 

 

 

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Bid Adjustments

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

COMPARISON TOTAL (Initial Contract Amount)

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

“Yet to Buy”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signage, fire extinguishers, end guards

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal “Yet to Buy”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOR Amount = Contract Amount + “Yet To Buys”

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alternates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOND:

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Provide metal storage shelves in cooler and freezer

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Provide galvanized finish in lieu of baked enamel

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

Provide 6th level per note on R1-123

 

 

 

 

 

$

*

 

 

 

$

*

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Prices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DPR Construction, Inc.

 

General Requirements

 

 

 

 

 

 

Estimate Detail

 

 

 

 

PROJECT:

 

United Therapeutics Solid Dose Facility

 

 

 

 

LOCATION:

 

Research Triangle Park, NC

 

DPR JOB NO:

 

TBD

ARCHITECT:

 

O'Neal

 

DATE:

 

3/4/07

CLIENT:

 

United Therapeutics

 

ESTIMATOR:

 

JBV

 

SYS

 

 

 

 

 

 

 

 

 

 

 

 

 

NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

General Requirements

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety/Cleanup

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Safety-labor

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor months 1-3

 

 

 

mh

 

*

 

 

 

*

 

 

 

Labor months 4-7, 1 carp FT

 

692.8

 

mh

 

*

 

*

 

*

 

 

 

Labor months 8-12, 1 carp FT

 

866.0

 

mh

 

*

 

*

 

*

 

 

 

Labor months 13-15, 1 carp FT

 

519.6

 

mh

 

*

 

*

 

*

 

 

 

Labor months 16-24, 1 carp FT

 

1,558.8

 

mh

 

*

 

*

 

*

 

 

 

Safety mat'l (rails, penetrations, stair, etc)

 

1.0

 

ls

 

*

 

*

 

*

 

 

 

Interim Cleanup -labor

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor months 1-3

 

 

 

mh

 

*

 

 

 

*

 

 

 

Labor months 4-7, 1 laborers FT

 

692.8

 

mh

 

*

 

*

 

*

 

 

 

Labor months 8-12, 2 laborers FT

 

1,732.0

 

mh

 

*

 

*

 

*

 

 

 

Labor months 13-15, 2 laborers FT

 

2,078.4

 

mh

 

*

 

*

 

*

 

 

 

Labor months 16-24, 2 laborers FT

 

3,117.6

 

mh

 

*

 

*

 

*

 

 

 

Clean build protocol (Material mn 16-24)

 

9.0

 

mn

 

*

 

*

 

*

 

 

 

Final Clean-up-office

 

151,690.0

 

sf

 

*

 

*

 

*

 

 

 

Final Clean-up-cGMP

 

50,000.0

 

sf

 

*

 

*

 

*

 

 

 

Debris Boxes

 

 

 

 

 

 

 

 

 

*

 

 

 

Pulls months 1-3, 1 pulls/wk

 

13.0

 

Pulls

 

*

 

*

 

 

 

 

 

Pulls months 4-7, 1.5 pulls/wk

 

17.3

 

Pulls

 

*

 

*

 

 

 

 

 

Pulls months 8-12, 2 pulls/wk

 

32.5

 

Pulls

 

*

 

*

 

 

 

 

 

Pulls months 13-15, 3 pulls/wk

 

26.0

 

Pulls

 

*

 

*

 

 

 

 

 

Pulls months 16-24, 3 pulls/wk

 

77.9

 

Pulls

 

*

 

*

 

 

 

 

 

Site Fencing

 

 

 

 

 

 

 

 

 

*

 

 

 

Guard Service

 

 

 

 

 

 

 

 

 

*

 

 

 

SUBTOTAL: Safety/Cleanup

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Services

 

 

 

 

 

 

 

 

 

 

 

 

 

Temp utilities @ DPR trailers-consumpt.

 

24.0

 

mn

 

*

 

*

 

 

 

 

 

Office Trailer (Break trailer & Toilet facilities)

 

20.0

 

mo

 

*

 

*

 

 

 

 

 

Temp. Electrical Set-up/take down Const.

 

 

 

 

 

 

 

 

 

*

 

 

 

Temporary lighting-bldg & site

 

 

 

 

 

 

 

 

 

*

 

 

 

Temporary lighting-relamping

 

 

 

 

 

 

 

 

 

*

 

 

 

Temporary Heat

 

 

 

 

 

 

 

 

 

*

 

 

 

Tarps

 

 

 

 

 

 

 

 

 

*

 

 

 

Temp encl/equip labor (3 ea 50%PT)

 

 

 

 

 

 

 

 

 

*

 

 

 

Propane

 

 

 

 

 

 

 

 

 

*

 

 

 

Unit rental (4 units)

 

 

 

 

 

 

 

 

 

*

 

 

 

Construction Power Consumption

 

 

 

 

 

 

 

 

 

*

 

 

 

Misc Generators

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

Months 1-3

 

3.0

 

mn

 

*

 

*

 

 

 

 

 

Months 4-7

 

4.0

 

mn

 

*

 

*

 

 

 

 

 

Months 8-12

 

5.0

 

mn

 

*

 

*

 

 

 

 

 

Months 13-15

 

3.0

 

mn

 

*

 

*

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Permanent Power consumption (mn 16-24)

 

 

 

 

 

 

 

 

 

*

 

 

 

Permanent Utility Consumption (gas, fuel, water, etc.)

 

 

 

 

 

 

 

 

 

*

 

 

 

Protect finishes

 

9.0

 

mn

 

*

 

*

 

 

 

 

 

Protect Equipment

 

12.0

 

mn

 

*

 

*

 

 

 

 

 

Protect flooring

 

1.0

 

Ls

 

*

 

*

 

 

 

 

 

Protect ceilings, walls

 

 

 

 

 

 

 

 

 

*

 

 

 

Protect Aquarium

 

 

 

 

 

 

 

 

 

*

 

 

 

Off site storage (if req'd 3,000sf warehouse)

 

 

 

 

 

 

 

 

 

*

 

 

 

All hoisting/temp elev/cranes/etc

 

 

 

 

 

 

 

 

 

*

 

 

 

Temp freight elevator (extend warrantee)

 

 

 

 

 

 

 

 

 

*

 

 

 

Trash Chute

 

6.0

 

mn

 

*

 

*

 

 

 

 

 

Misc hoisting

 

 

 

 

 

 

 

*

 

 

 

 

 

SUBTOTAL: Temporary Services

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Surveyor - Registered (to be subcont.)

 

 

 

 

 

 

 

*

 

*

 

 

 

Temporary Roads & parking

 

 

 

 

 

 

 

 

 

*

 

 

 

Dust Control & street cleaning

 

 

 

 

 

 

 

 

 

*

 

 

 

Wood Barricades/Signs@ trailer/bldg entry

 

 

 

 

 

 

 

 

 

*

 

 

 

Flagman/Traffic Control (with trades as req'd)

 

 

 

 

 

 

 

 

 

*

 

 

 

Testing/Inspection-by Owner-3rd party inspect

 

 

 

 

 

 

 

 

 

*

 

 

 

SUBTOTAL: Site Conditions

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 16 - General Requirements

 

 

 

 

 

 

 

 

 

*

 

 

 

--------------------------------------------------------------------------------


3. General Conditions

 

--------------------------------------------------------------------------------


 

DPR Construction, Inc.

 

General Conditions Breakdown

 

 

 

 

 

 

Estimate Detail

 

 

 

PROJECT:

United Therapeutics Solid Dose Facility

 

 

 

 

LOCATION:

Research Triangle Park, NC

 

DPR JOB NO:

 

TBD

ARCHITECT:

O’Neal

 

DATE:

 

3/4/07

CLIENT:

United Therapeutics

 

ESTIMATOR:

 

JBV

 

SYS
NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

TOTAL

 

15

 

Jobsite Management

 

 

 

 

 

 

 

 

 

 

 

 

 

C.M. Staff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Executive

 

600.6

 

mh

 

*

 

*

 

 

 

 

 

 

Project Sponsor

 

33.6

 

wk

 

*

 

*

 

 

 

 

 

 

Senior Project Manager

 

108.3

 

wk

 

*

 

*

 

 

 

 

 

 

Project Manager

 

95.3

 

wk

 

*

 

*

 

 

 

 

 

 

MEP Coordinator

 

45.5

 

wk

 

*

 

*

 

 

 

 

 

 

Equipment Manager

 

39.0

 

wk

 

*

 

*

 

 

 

 

 

 

Assistant Project Manager

 

86.6

 

wk

 

*

 

*

 

 

 

 

 

 

Project Engineer

 

82.3

 

wk

 

*

 

*

 

 

 

 

 

 

Document Control/ETOP

 

97.4

 

wk

 

*

 

*

 

 

 

 

 

 

Scheduler

 

26.0

 

wk

 

*

 

*

 

 

 

 

 

 

FOC

 

103.9

 

wk

 

*

 

*

 

 

 

 

 

 

Project Superintendent

 

106.1

 

wk

 

*

 

*

 

 

 

 

 

 

Superintendent-CSA/Interiors

 

90.9

 

wk

 

*

 

*

 

 

 

 

 

 

Superintendent-MEP

 

69.3

 

wk

 

*

 

*

 

 

 

 

 

 

Superintendent-Equip/Electrical/Instr.

 

56.3

 

wk

 

*

 

*

 

 

 

 

 

 

Safety Coordinator

 

76.9

 

wk

 

*

 

*

 

 

 

 

 

 

Buyout and Procurement

 

17.3

 

wk

 

*

 

*

 

 

 

 

 

 

Project Accountant

 

59.3

 

wk

 

*

 

*

 

 

 

 

 

SUBTOTAL: Management

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Trailer (Four wide)

 

25.0

 

mo

 

*

 

*

 

 

 

 

 

 

Office Trailer (conf trailer)

 

20.0

 

mo

 

*

 

*

 

 

 

 

 

 

Jobsite Set-up/take down

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

 

Office furniture (all trailers)

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

 

Copy Machine (2 ea Full Size)

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Computer

 

258.0

 

mm

 

*

 

*

 

 

 

 

 

 

Network & Server

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

T1 Line set up and charges

 

20.0

 

mo

 

*

 

*

 

 

 

 

 

 

Printers/Fax 2 ea

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Plotter

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Jobsite Telephones

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Jobsite Telephones-Service set up

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

 

Nextel Monthly Cost

 

258.0

 

mm

 

*

 

*

 

 

 

 

 

 

Temporary Toilets (trailers)

 

 

 

 

 

 

 

*

 

 

 

 

 

 

Project Sign

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

SUBTOTAL: Jobsite Office

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Office Eq/Servcs

 

 

 

 

 

 

 

*

 

 

 

 

 

 

Postage/Federal Express

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Office Supplies & Close out materials

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Meetings, water, coffee etc.

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Progress Photographs/digital camera

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

 

Blueprinting-Bid Sets-GMP

 

1.0

 

ls

 

*

 

*

 

 

 

 

 

 

Blueprinting-during construction after GMP

 

 

 

 

 

 

 

*

 

CD & Shops

 

 

 

SUBTOTAL: Jobsite Office Eq/Servcs

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 15 - Jobsite Management

 

 

 

 

 

 

 

 

 

*

 

 

1

--------------------------------------------------------------------------------


 

DPR Construction, Inc.

 

General Conditions Breakdown

 

 

 

 

 

 

Estimate Detail

 

 

 

PROJECT:

United Therapeutics Solid Dose Facility

 

 

 

 

LOCATION:

Research Triangle Park, NC

 

DPR JOB NO:

 

TBD

ARCHITECT:

O’Neal

 

DATE:

 

3/4/07

CLIENT:

United Therapeutics

 

ESTIMATOR:

 

JBV

 

SYS
NO.

 

DESCRIPTION

 

QUANTITY

 

UNIT

 

UNIT COST

 

SUBTOTAL

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Jobsite Management

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety/Cleanup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jobsite Safety-labor

 

 

 

 

 

*

 

 

 

*

 

 

 

 

Misc Safety equipment & Materials

 

25.0

 

mo

 

*

 

*

 

 

 

 

 

 

Fire extinguishers

 

1.0

 

Ls

 

*

 

*

 

 

 

 

 

 

First Aid supplies and equipment

 

25.0

 

mo

 

*

 

*

 

 

 

 

 

 

Interim Cleanup -labor

 

 

 

 

 

 

 

*

 

*

 

 

 

 

Clean build protocol

 

 

 

 

 

 

 

*

 

*

 

 

 

 

Final Clean-up-building

 

 

 

 

 

 

 

*

 

*

 

 

 

 

Debris Boxes (to supplement trades)

 

 

 

 

 

 

 

*

 

*

 

 

 

 

Site Fencing

 

 

 

 

 

 

 

*

 

*

 

 

 

 

Guard Service

 

 

 

 

 

 

 

*

 

*

 

 

 

SUBTOTAL: Safety/Cleanup

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Living/travel-Per diem

 

294.2

 

wk

 

*

 

*

 

 

 

 

 

 

Expediting/travel for equipment

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Jobsite Vehicles (Supers trucks)

 

74.5

 

mo

 

*

 

*

 

 

 

 

 

 

Car Allowances

 

92.0

 

mo

 

*

 

*

 

 

 

 

 

 

Fuel

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Temp utilities @ DPR trailers-set up

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Temporary Toilets (8 ea)

 

23.0

 

mo

 

*

 

*

 

 

 

 

 

 

Temp utilities @ DPR trailers-consumpt.

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Temp. Electrical Set-up/take
down Const.

 

 

 

 

 

 

 

*

 

 

 

 

 

 

Temporary Heat

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Construction Power Costs, set up

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Temporary Roads

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Protect finishes

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Protect Equipment

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Temporary Partitions

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Off site storage (if req’d)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

All hoisting/temp elev/cranes/etc

 

 

 

 

 

 

 

 

 

*

 

 

 

SUBTOTAL: Temporary Services

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Surveyor - Registered (to be subcont.)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Dust Control

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Wood Barricades/Signs@ trailer/bldg entry

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Flagman/Traffic Control (with trades as req’d)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Misc Yard Charges (with trades if req’d)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Labor- Yard (with trades if req’d)

 

 

 

 

 

 

 

 

 

*

 

 

 

 

Testing/Inspection-by Owner-3rd party inspect

 

 

 

 

 

 

 

 

 

*

 

 

 

SUBTOTAL: Site Conditions

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL: 16 - Jobsite Management

 

 

 

 

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL GENERAL CONDITIONS COSTS

 

 

 

 

 

 

 

 

 

*

 

 

2

--------------------------------------------------------------------------------


 

United Therapeutics- Solid Dose-RTP

 

 

 

 

 

 

 

 

 

2007

 

Position

 

2007

 

Rate/hr

 

Rate/wk

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

June

 

July

 

Aug

 

Sept

 

Oct

 

Nov

 

Dec

 

Mass Excavate/Foundations/Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Super Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Skin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interiors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commissioning & Validation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Close Out

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

Project Executive

 

 

*

Tom K

 

$

*

 

 

 

 

 

 

10

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

Project Sponsor

 

 

*

Bob M

 

$

*

 

 

10

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

25

%

25

%

Senior Project Manager

 

 

*

Randy

 

$

*

 

 

50

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Project Manager

 

 

*

Jack P

 

$

*

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Process Manager

 

 

*

Earl

 

$

*

 

 

 

 

 

 

25

%

25

%

25

%

25

%

25

%

25

%

50

%

50

%

50

%

Equipment Manager

 

 

*

Paul P

 

$

*

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Asst Project manager

 

 

*

Scott

 

$

*

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Project Engineer

 

 

*

Dave F

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

Document Control/ETOP

 

 

*

TBD

 

$

*

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Scheduler

 

 

*

TBD

 

$

*

 

 

 

 

 

 

100

%

100

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

FOC

 

 

*

TBD

 

$

*

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Senior Superintendent

 

 

*

Greg

 

$

*

 

 

50

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Superintendent-CSA/Interiors

 

 

*

Lynn

 

$

*

 

 

 

 

 

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Superintendent-MEP

 

 

*

Chris M

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

%

100

%

Superintendent-Equip/Electrical/Instr.

 

 

*

Paul P

 

$

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety Manager

 

 

*

TBD

 

$

*

 

 

 

 

25

%

25

%

25

%

25

%

25

%

100

%

100

%

100

%

100

%

100

%

Buyout & procurement

 

 

*

Various

 

$

*

 

 

 

 

100

%

100

%

100

%

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Accountant

 

 

*

Chris G

 

$

*

 

 

20

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

Total Man-hours

 

 

 

 

 

 

 

0.0

 

26.0

 

105.0

 

132.0

 

235.0

 

219.0

 

199.0

 

234.0

 

234.0

 

239.0

 

254.0

 

254.0

 

 

 

 

2008

 

Position

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

June

 

July

 

Aug

 

Sept

 

Oct

 

Nov

 

Dec

 

Mass Excavate/Foundations/Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Super Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Skin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interiors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commissioning & Validation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Close Out

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

Project Executive

 

25

%

25

%

25

%

10

%

10

%

10

%

10

%

10

%

10

%

10

%

10

%

10

%

Project Sponsor

 

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

25

%

Senior Project Manager

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Project Manager

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Process Manager

 

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

Equipment Manager

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asst Project manager

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Project Engineer

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Document Control/ETOP

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Scheduler

 

20

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

20

%

FOC

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Senior Superintendent

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Superintendent-CSA/Interiors

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Superintendent-MEP

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Superintendent-Equip/Electrical/Instr.

 

 

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

Safety Manager

 

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

100

%

50

%

50

%

Buyout & procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accountant

 

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

50

%

Total Man-hours

 

254.0

 

254.0

 

254.0

 

251.0

 

251.0

 

251.0

 

251.0

 

251.0

 

251.0

 

251.0

 

241.0

 

241.0

 

 

 

 

2009

 

Position

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

TOTALS

 

Mass Excavate/Foundations/Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Super Structure

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Skin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interiors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commissioning & Validation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Close Out

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

23

 

24

 

25

 

26

 

Total

 

$

*

Project Executive

 

5

%

5

%

 

 

 

 

 

 

 

 

$

* 

Project Sponsor

 

5

%

5

%

5

%

 

 

 

 

 

 

$

*

Senior Project Manager

 

100

%

100

%

50

%

 

 

 

 

 

 

$

*

Project Manager

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Process Manager

 

50

%

50

%

50

%

 

 

 

 

 

 

$

*

Equipment Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

Asst Project manager

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

Project Engineer

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Document Control/ETOP

 

100

%

100

%

50

%

 

 

 

 

 

 

$

*

Scheduler

 

20

%

 

 

 

 

 

 

 

 

 

 

$

*

FOC

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Senior Superintendent

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Superintendent-CSA/Interiors

 

100

%

 

 

 

 

 

 

 

 

 

 

$

*

Superintendent-MEP

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Superintendent-Equip/Electrical/Instr.

 

100

%

100

%

 

 

 

 

 

 

 

 

$

*

Safety Manager

 

25

%

25

%

 

 

 

 

 

 

 

 

$

*

Buyout & procurement

 

 

 

 

 

 

 

 

 

 

 

 

 

$

*

Accountant

 

50

%

100

%

100

%

 

 

 

 

 

 

$

*

Total Man-hours

 

211.0

 

197.0

 

51.0

 

0.0

 

0.0

 

0.0

 

 

 

 

--------------------------------------------------------------------------------


 

4. Basis of Estimate

 

--------------------------------------------------------------------------------


 

UNITED THERAPEUTICS SOLID DOSE FACILITY

BASIS OF GMP ESTIMATE

 

RESEARCH TRIANGLE PARK, NORTH CAROLINA

 

BASIS OF GMP ESTIMATE

 

The Basis of Estimate is a written explanation stating the clarifications and
exclusions used in establishing the Guaranteed Maximum Price estimate dated
March 4, 2007. The GMP estimate is the primary representation of the anticipated
construction costs for the new United Therapeutics Solid dose Facility in
Raleigh North Carolina.

 

The project consists of the construction of a two story production facility
totaling approximately 206,000 square feet.

 

Refer to section 5 n this GMP for documentation prepared and provided by O’Neal
Inc. in preparation of this Guaranteed Maximum Price.

 

ALLOWANCES

 

“Owner Allowances” shall mean a sum of money set aside on a cost reimbursable
line item basis as an owner’s allowance for items United Therapeutics and CM/GC
agree have not been sufficiently designed or specified to establish firm line
item pricing at the time the Guaranteed Maximum Price is initially agreed upon.
When an Owner’s allowance line item becomes sufficiently designed or specified
to establish firm line item pricing, such item shall be closed out on a lump sum
basis by change order signed by CM/GC and United Therapeutics. No expenditure
for such line item shall be made prior to closeout of such item, except with the
advance written consent of United Therapeutics. Following the closeout of a line
item by change order, all costs necessary to achieve completion of such line
item work shall be at CM/GC’s sole cost and expense.

 

1.  Not Used

 

Not Used

 

2.  Unsuitable soils

Allowance for excavation and removal of unsuitable soils, and replacing of same
if required.

 

$

*

 

3.  Exterior Site Signage

To include signage, foundations, landscaping, electrical requirements and any
other construction systems required for the exterior site entrance sign.
Exterior building signage if required; will also be part of this allowance.

 

$

*

 

4.  Reflecting Pools

Includes all systems required including: site, foundations, structure, finishes,
mechanical and electrical systems.

 

$

*

 

5.  Aquarium

Includes aquarium chamber and equipment, foundations, structure, finishes,
mechanical and electrical systems required. Also included is one (1)
pretreatment tank filling, tank cleaning and start up costs.

 

$

*

 

6.  Solar Panels

Includes solar panels and any mechanical and electrical systems required by the
solar panels. Allowance is based on the 4,288 sq. ft. of panels currently
reflected on the contract documents.

 

$

*

 

7.  Courtyard Steps

Includes all cast in place concrete systems; and finish and electrical systems
required, as current grading plans dictate steps will be required.

 

$

*

 

8.  Not Used

 

Not Used

 

 

MARCH 4, 2007

BASIS OF GMP ESTIMATE

DPR CONSTRUCTION, INC.

 

1

--------------------------------------------------------------------------------


 

9.  Walkway Pads

Furnish and install manufacturers’ standard roof walkway pads not shown on the
construction documents.

 

$

*

 

10.  Interior Signage

For code compliant and directional interior signage only

 

$

*

 

11.  Process Equipment Feeders

Conduit, wire and connections where circuits are not identified on distribution
drawings E7-07 thru E7-13.

 

$

*

 

12.  Glatt Hookup

All installation, hook up trim out-work associated with the Glatt equipment and
it’s components. Scope may include Mechanical, Electrical, control wiring
interconnect, insulation ect.. required for equipment installation.

 

$

*

 

13.  Fuel Oil

Initial fill and top-off for fuel oil testing. Note: Fuel oil allowance of
$2.50/gallon is included in this allowance.

 

$

*

 

14.  Audiovisual Equipment

All audio visual and sound systems required for the auditorium only. Includes
equipment, power,  wiring and devices

 

$

*

 

15.  Covered Parking Allowance

Allowance for covered parking area to include: foundations, structure, exterior
“skin” components, roofing, signage, mechanical and electrical systems.

 

$

*

 

 

CONTINGENCIES

1.             We have included the following :

 

•      Construction Contingency is included as a DPR controlled contingency. The
Construction Contingency can be committed by DPR Construction, Inc without
authorization from the Owner in order to cover costs anticipated but not
committed to on the current construction documents. These costs may include
“scope busts” (i.e. coordination issues between trades), missed scope during the
subcontractor bidding process and inefficiencies created by such items as
weather, mishaps, etc. Construction Contingency does not account for design
revisions or design development revisions that result in an increase in scope or
a change in materials that cause an increase in costs. It also does not cover
costs associated with schedule delays caused by the owner, the owners’
vendors/contractors and the owner’s consultants.

 

As part of DPR’s final billing of the project, any savings to the Contingency
GMP will  be split between United Therapeutics and DPR Construction at the
agreed upon percentages in the contract

 

We do not include:

•      Course of Construction (COC) Contingency. We consider COC contingency to
cover the unforeseen circumstances, code compliance, and unexpected owner
revisions. Historically this is 3 to 5% of construction costs. Generally the
owner manages and carries this fund.

•      Design Contingency.

 

CLARIFICATIONS

Please note the following clarifications:

 

2

--------------------------------------------------------------------------------


 

GENERAL

1.             Design, engineering and consultant fees are not included. Pricing
represents anticipated construction costs only, not total project costs.

2.             Clarifications noted in this “Basis of GMP Estimate” are intended
to supplement the contract documents and clarify our understanding of any
conflicting and/or incomplete items.

3.             Order of document precedence will be as depicted in contract
between United Therapeutics and DPR.

4.             This GMP is not a “line item” guarantee. The total amount of this
guaranteed Maximum Price is a guaranteed price. Shifting of monies from one line
item to another can be accomplished without approval of the owner. Any unused
monies, after completion will revert to the owner; unless indicated differently
in the owner/contractor agreement.

5.             As agreed to in during our contract and insurance negotiations;
DPR will carry the Pollution Liability insurance under our company policy with a
$* deductible. Should United Therapeutics require a project specific Pollution
Liability insurance policy with a $* deductible, DPR will obtain a quote for
this policy.

6.             This proposal is based on working regular straight time hours
Monday through Thursday from 7:00 a.m. to 5:30 p.m. and excludes overtime and
shift premiums.

7.             Building permits and local fees are not included. Utility
connection fees (i.e. Domestic Water, Natural Gas, Sanitary Sewer, Storm Drain,
Fire Water, and Electrical) are by others.

8.             State and local taxes are included.

9.             DPR Construction, Inc. will connect to water and power sources
installed by others for the performance of our work. Consumption costs for power
& water for the performance of our work is included, for temporary consumption.
When the permanent systems are charged and running, the cost of permanent
consumption shall be borne by the owner.

10.          Not Used.

11.           Builders Risk insurance is not included. Owner’s policy will be
reviewed by DPR. If supplemental insurance is required, an adjustment will be
made to this GMP in accordance with contract terms

12.           Furniture, fixtures and equipment are excluded.

13.           100% Payment and Performance Bond is excluded. Should a P&P bond
be required; add 0.8% of the total cost of the work.

14.           Third party testing and inspection is excluded. The owner will
employ and pay direct an independent testing lab for testing and inspections
required.

15.           Un-foreseeable subsurface or concealed conditions or any other
conditions not shown in the contract documents are excluded.

16.           DPR will employ an exterior wall and roofing consultant to offer a
“third party” review of waterproofing details. This cost is included in the GMP.

17.           All supplementary conditions and Division 1 specifications
referenced in the contract documents are excluded as none were provided.

18.           Owner legal and administrative costs are not included.

19.           All owner vendors/suppliers/contractors will be required to review
and approve the DPR schedule and attend all site meetings that require
vendors/suppliers/contractors attendance.

20.           Hazardous soils survey and abatement (if required) PCB, asbestos,
lead contamination, soil contamination. Removal and/or encapsulation is
excluded.

21.           Telephones, PBX, computers, printers, networks, software ect.. are
not included.

22.           Meters, costs of and installation of same is not included.

23.           Subguard program for subcontractors is included.

 

3

--------------------------------------------------------------------------------


 

24.           Attic stock and spare parts allowances are to be administered via
change order except for attic stock required by contract documents.

25.           Clean room consumables; final certification of hoods, booths and
hepafilters are not included in this GMP.

26.           Triple cleaning and sanitization is excluded.

27.           Commissioning and validation services are excluded.

28.           Mock-ups not specifically specified are not included in this GMP.

29.           Code related design items that may be required by the local Fire
Marshall and are not currently indicated on the current documents are not
included in this GMP.

30.           Costs associated with re-routing, re-support, material changes to
systems currently designed are not included. All systems (unless noted in this
basis of design) are assumed to be coordinated and designed correcty.

31.           Davits, window washing equipment is not shown nor included in this
GMP.

32.           Areas indicated as “hatched” on the floor plans are “shelled”
space GMP includes the “demising” partition around these spaces, and code
compliant MEP systems. We do not include any finishes, equipment, casework ect.
in these spaces.

33.           This GMP does not include the cost of a professional engineers
stamp on any subcontractor or vendors shop/fabrications drawings unless
specifically required by the contract documents

34.           Additional costs for schedule compression, out of sequence
operations, wage premiums for non-standard working timeframes and associated
operations are not included in this GMP.

35.           This GMP is based on water used to flush, test and treat piping
systems can be dumped into local sanitary drainage systems and that no special
treatment, handling and/or off site removal is required. This includes the water
after the waste neutralization, sanitary sewer and sanitary sewer POC has been
mechanically completed by DPR and start up and debug completed by United
Therapeutics.

36.           Window blinds are not shown nor included in the GMP.

37.          Not Used.

 

CP001 - SURVEYING

1.           No Clarifications

 

CP 002 SITEWORK-SITE UTILITIES & PAVING

1.           Permit or bond costs to work in utility easements are not included.

2.           Landscaping and irrigation is not included. The Owner is carrying
this cost.

3.           Road widening and turn lanes on T.W. Alexander are excluded.

4.           Wetland mitigation is excluded.

5.           We exclude rock excavation, unsuitable soil removal and
replacement, dewatering, special foundations, and wetland mitigation from the
jacking pit to the sanitary sewer tie-in at manhole on west side of T.W.
Alexander because soil investigation was not done for this area.

6.           We exclude removal and relocation of offsite utilities at sanitary
sewer crossing beneath T.W. Alexander from jacking pit to tie-in. We exclude
easements (EMC and DOT). Easements are needed by 5/01/07 as not to impede site
development and DPR schedule.

7.           We exclude the following which pertains to routing of primary power
and natural gas to the building or equipment yard: clearing and grubbing, tree
protection fence, silt fence, erosion control, staking, surveying, and grading.
This is assumed to be completed by local utilities.

8.           We included clearing and grubbing, erosion control, staking and
surveying, and traffic control at the sanitary sewer crossing at T.W. Alexander.

9.           Infrastructure work for permanent power and natural gas must be
completed as not to impede site development and DPR schedule.

 

4

--------------------------------------------------------------------------------


 

10.         We included an allowance of $* for the concrete steps at the
courtyard as depicted on C1-03.2. Details of the steps have not been provided.
We anticipate a reinforced block of concrete with 6” risers and 12” treads
without a footing beneath the steps. Pavers are included with Hardscape (CP 004)

 

CP 004 HARDSCAPE

1.             Concrete pavers will be supplied as Hanover Architectural
Products, natural finish, charcoal in color.

2.             To meet ICPI specifications, we have included a 1” (inch) sand
base over 4” (four) of stone base. Sand swept joints are included.

3.             Not Used.

 

CP 005 CAST IN PLACE CONCRETE

1.             This estimate assumes 12” thick concrete in equipment pad in pads
where thicknesses are not indicated.

2.             We excluded furnishing the embed angle for the equipment pits.
These will be furnished by the equipment vendor per the notes on the drawings.

3.             Not Used.

4.             Deep foundations, subsurface dewatering and all unusual
subsurface conditions to construct new foundations as described above are
excluded. None are shown or anticipated.

5.             Perimeter drainage around footings is excluded as none is shown.

6.             Concealed foundation walls will be formed to a class C finish.

7.             Wet curing is included where epoxy and/or terrazzo floors occur.

8.             Concrete curb carrying curtain wall partition surrounding process
area is included as 18” high x 12” thick ref. 4/A3-106.2, in lieu of 8” as
stated in general partition type notes, A0-01.

9.           Architectural concrete finishes, special form liners, colored
concrete is not included.

10.           Rubbed concrete finishes are not included.

 

CP 006 – STONE SETTING

1.           We included polished black granite installed per Marble Institute
of America standards in lieu of the specified thin veneer wall cladding system
as follows:

•      1 ¼” thick on concrete wall.

•      ¾” thick on metal studs at aquarium. This will be a base, a vertical
panel, and a cap.

•      2” thick on exterior walls.

 

CP 007 MASONRY

1.           Exterior masonry is included as grey ground face masonry with
standard grey mortar. Custom color masonry and colored mortar are excluded.

2.           Masonry walls that require conventional vertical reinforcing will
be reinforced at 32” oc.

 

CP 008 STRUCTURAL AND MISCELLEANOUS STEEL

1.           We excluded any architecturally exposed structural steel. None is
shown or indicated.

2.           We excluded any galvanized dipped structural steel except for
exposed portions in pipe support structures.

3.           We excluded providing a lift or rolling scaffold for the third
party steel testing.

4.           Not Used.

 

5

--------------------------------------------------------------------------------


 

5.           We included four (4) temporary roof opening covers for installation
of the Glatt equipment through the roof after installation of the permanent roof
system. The covers will consist of a steel frame covered with roof deck with
lifting eyes at each corner.

6.           Standard gray oxide primer will be used on steel that is to receive
the spray fireproof intumescent paint.

7.           Post legs at reception counters will have a #4 polish finish.

8.           Stainless steel door frames will have a mill finish.

9.           Structural supports for the photovoltaic panels are included within
the solar panel allowance.

 

CP 009 MILLWORK

1.           All solid surface materials are priced using “Corian” C color group
with a matte finish. Integral solid surface sink bowels are priced using Corian
model $* available in “A” or “B” color group.

2.           Stainless steel and glass “sneeze guards” will consist of straight
lengths to form a “facetted” radius.

 

CP 010 WATERPROOFING AND CAULKING

1.           Even though waterproofing for elevator pits is not indicated, we
have included waterproofing all elevator pits.

 

2.           Caulking for slabs on grade is included only where slabs receive a
sealed finish.

 

CP 011 SPRAY ON FIREPROOFING

1.           Fireproofing systems are based on a restrained assembly.

 

CP 012 METAL PANELS

1.           “Formawall” panel system is based on a 2” thick x 36” wide module.
Standard ½” reveal, 20 gauge G-90 non-embossed flat smooth galvanizes steel
exterior coated with a 2.4 mil Duraguard Plus florofinish stock color/22 gauge
G-90 embossed planked galvanized steel interior coated with standard Artic Ice
polyester.

2.           Thru-Tube window/panel Integrated system, “Formabond” systems and
louvers/panel systems are coated with a 1.6 mil Duraguard florofinish stock
color paint, as Duraguard Plus is unavailable for these systems.

3.           Tube steel is located at foam panel systems over 29’0” tall only.

4.           Stainless Steel column covers and beam wraps are included as
Pittcon 1500 series materials.

5.           Metal Panels and substrate for same at areas that appear to be
“curved and/or radius” are included as segmented panels. Curved wall systems are
not included for any exterior wall systems.

 

CP 013 ROOFING

1.           Walkway pads and roof vents are not indicated. We have included
allowances for these items.

2.           We included rigid insulation; TPO roof membrane and gravel stop
over the four (4) temporary roof opening covers for installation of the Glatt
equipment through the roof after installation of the permanent roof system.

3.           Per Approved V/E (013-010 roofing systems are based on a 60 mil TPO
roofing system in lieu of EPDM.

 

CP 014  DOORS/FRAMES/HARDWARE

1.           Extended maintenance and quarterly preventive maintenance of finish
hardware per section 087111 paragraphs 1.8 A and B is not included.

 

6

--------------------------------------------------------------------------------


 

CP 015 SPECIAL DOORS

1.         Photo eye operation for sliding doors is included. We excluded radio
controlled actuators, motion detection, and loop detection for operation.

2.         Remote mounted push button station for aluminum overhead door is
excluded.

3.         Medium service doors were not indicated on the finish Schedule;
therefore we exclude these doors.

4.         Push button operation for high speed fabric roll up doors is
included. We exclude radio controlled actuators, motion detection and loop
detection for operation.

5.         The overhead and coiling doors will be as manufactured by Cornell as
the specified manufacturers (Overhead Door and Raynor) could not meet the
specification. These doors include: roll up service doors, fire rated coiling
shutters, rolling steel fire doors, and roll up security grills.

 

CP 016 GLASS AND GLAZING

1.           No clarifications

 

CP 017 DRYWALL

1.         Vacuum cleaning of drywall track for cGMP clean build practices for
pharmaceutical facilities is included in this proposal.

2.         Single room mockup for Level 5 baseline is included.

 

CP 018 TILE

1.     We excluded patterns in the tile installation.

 

CP 019 ACOUSTICAL

1.           Fabric panel system is based on standard white finish; not custom
colors.

2.           Wood panel ceilings are based on “plain sliced”, readily available
hardwood veneers. (red oak, birch or ash)

 

CP 020 VINYL/WOOD/CARPET FLOORING SYSTEMS

1.         VCT is included as Armstrong “Stonetex” in manufacturers’ standard
colors.

2.         We excluded patterns in the vinyl flooring installation.

3.         Carpet Tile is included as an allowance of $*/sy (installed).

4.         Sleeper system under wood floors is included as: 1x4 treated material
(16” o.c.) with ½” plywood over sleepers (2” thickness). 15# felt will be
installed as an underlayment for Northern Hard Maple MFMA floors. Floors will be
finished with one (1) seal coat and three (3) Urethane Poly coats. Grain
direction will remain in the same direction in all areas.

5.         We excluded patterns in the wood floor installation. All boards are
assumed to run in the same direction.

6.         We excluded vapor transmission barrier beneath the floor coverings.

 

CP 021 EPOXY FLOORING SYSTEMS

1.         Resinous flooring is included on platform stair landings and
platforms in the Glatt rooms. The stair treads are checkered plate as shown.

2.         We included vapor transmission barrier beneath the resinous floor and
epoxy terrazzo.

 

CP 022  PAINTING

1.           Exterior masonry is unpainted.

 

7

--------------------------------------------------------------------------------


 

2.           The vinyl wall covering is included as a material allowance of $*
per lineal yard, which is the average price of the five selections. The location
of the five selections is undefined on the finish schedule.

3.           Wood paneling will be field finished.

 

CP 023  SPECIALTIES

1.           Fiberglass shower stalls will have an embossed tile pattern as
shown on the interior elevations.

2.           Toilet accessories are included per the schedule on the drawings as
a specification has not been issued.

3.           We included a total of 63 fire extinguishers and cabinets.

 

CP 024 SIGNAGE

1.           See allowances.

 

CP 025 FOLDING PARTITIONS

1.           No clarifications

 

CP 026 LOCKERS

1.           No clarifications

 

CP 027 WIRE PARTITIONS

1.           Wire partitions are 18’ in height as shown on the building
sections.

 

CP 028 LABORATORY CASEWORK

1.           Non-elevated casework in glasswash 11214 and 11210 are included as
steel cabinets with 1” epoxy countertops.

2.           Steel adjustable shelving is included in room 11211.

3.           Island cores are 12” wide as shown. Wall cores are 8” wide as
shown. Cores do not extend to the  ceiling.

4.           Field ASHRAE testing for fume hoods is included. We assume this
task will be witnessed by the Owner’s commissioning agent.

5.           Fixtures are included as “Watersaver Colortech” (specification
conflict).

6.           Mobile Lab Carts and vandal resistant fixtures are not included.

7.           Standard roller catches are included in lieu of magnetic.

 

CP 029 SEATING

1.           Seating uprights are furnished in manufacturer’s standard colors.

 

CP 030 ELEVATORS

1.           Full height safety glass with baked enamel frame is included for
the rear wall only.

2.           Manufacturers “standard” ceiling height is included for the
passenger elevator, per V/E (030-01).

 

GENERAL NOTES – MECHANICAL, ELECTRICAL AND PROCESS TRADES

1.           This proposal is based upon shell construction of the second floor
process area and the first floor kitchen area. We shall bring all services into
the area and cap off each service for future connection. In addition, we shall
furnish and set all equipment serving the area. To this end,

 

8

--------------------------------------------------------------------------------


 

the future construction of these areas shall not interfere with the ongoing
operations outside of this future construction. This proposal includes code
required fire alarm and emergency lighting. We shall provide a minimal amount of
HVAC for space conditioning and freeze protection.

2.           This proposal is based on utilizing the new HVAC equipment for
temporary heating, ventilation and air conditioning during the finishing trades
work and is based on a duration of six months. We have included start up,
testing and operation of the equipment for this duration. We have included
cleaning, filter change out and extended warranty costs for this activity.

3.           This proposal includes “clean build” protocol requirements.

4.           This proposal excludes MEP trade assistance with system
commissioning and validation. Once these contractors are hired by the owner, we
can then ascertain the correct amount of assistance required dependent on
duration.

5.           This proposal excludes seismic bracing and restraints.

6.           This proposal excludes costs for installation of items marked as
“future”.

 

CP 031 – HVAC AND PLUMBING

1.           This proposal includes additional isolation valves at HVAC service
mains to shut down portions of the piping systems to make repairs or perform
service without having to shut down entire systems which may affect building
operations. All equipment has isolation valves as shown on the construction hook
up details.

2.           This proposal includes trap primers at floor drains where a
constant flow of water is not available.

3.           This proposal excludes the furnishing of the propane tanks.

4.           This proposal includes electric heat tracing of the make up water
to the cooling towers as shown on the construction documents and we exclude heat
tracing for the exterior condenser water piping and fuel oil piping. These
piping services are insulated.

5.           This proposal includes air curtains shown on the construction
drawings and which are not scheduled.

6.           This proposal includes costs for roof drains shown on the
architectural drawings, which are not shown on the plumbing drawings.

7.           This proposal includes steam piping from the humidifiers to the
dispersion tubes at the air handlers, which is not shown on the construction
drawings.

8.           This proposal includes costs to insulate all ductwork in mechanical
rooms, penthouses and lower than seven feet above the finished floor in rigid
duct board in lieu of duct wrap as specified.

9.           This proposal includes a grease trap which would be associated with
the kitchen build out.

10.         The fuel oil storage and delivery system serves the emergency
generators and boilers only. The emergency generators are furnished with belly
tanks for fuel oil storage, as specified and shall act as day tanks for the fuel
oil delivery system to the emergency generators.

11.         This proposal includes $* of equipment, piping and ductwork
currently not shown on the construction documents and incorporated for a
complete and operation systems. The systems and costs are as follows:

 

High and Low Pressure Steam and Condensate Systems Piping

 

$

*

 

Boiler Feedwater Piping

 

$

*

 

Boiler Blowdown Piping

 

$

*

 

Chemical Feed Piping

 

$

*

 

Vents and Drains

 

$

*

 

Pumped Condensate Piping

 

$

*

 

Cooled Steam Condensate

 

$

*

 

 

9

--------------------------------------------------------------------------------


 

Steam to Cooling Towers

 

$

*

 

AHU Condensate Drain Piping

 

$

*

 

Rupture Disc Piping

 

$

*

 

Heating Hot Water Piping to Reflecting Pools

 

$

*

 

Air Curtains

 

$

*

 

BI/BO Filter Housings for Dust Collectors

 

$

*

 

 

These values are approximate and shown for clarification that we have attempted
to include all materials for a complete and operational system. These costs do
not include any item which is reasonably unforeseeable.

 

12.         This proposal includes ductwork constructed to the specified duct
construction standards. There is value engineering available to reduce the duct
construction standards appropriate for the related equipment external static
pressures. Any duct system which is not currently marked with a system
construction pressure class shall be constructed using the external static
pressure on the equipment schedule. Please refer to the value engineering list.

13.         This proposal excludes any sound attenuation other than that which
is specified to be furnished with the HVAC equipment.

14.         This proposal excludes duct lining.

15.         This proposal is based upon utilizing schedule 80 polypropylene pipe
and schedule 40 polypropylene fittings for the process waste and vent system.

16.         This proposal excludes DOP and filter integrity testing.

17.        As per the V/E session on 03/02/07 this proposal includes:

•      item #031-02; revision of above ground sanitary sewer drainage piping
from extra heavy cast iron hub and spigot pipe and fitting to service weigh no
hub cast iron pipe and fittings.

•      item #031-04; a change of the carbon steel piping specification from
A-106 pipe to A53 ERM pipe for heating hot water, chilled water, chiller vent,
propane, and condenser water only. All steam and steam condensate piping shall
remain seamless.

•      item #031-05; the steam boiler relief vent piping shall vent each boiler
separately in lieu of a header configuration as currently designed.

•      item #031-06; the ductwork classification of air handling units #1 and #2
shall be changed from 10” wg to 3” wg SMACNA duct construction standards.

•      item #031-07; the ductwork material specification for air handing systems
#1 and #2 have been changed from stainless steel to galvanized steel
construction.

•      item #031-08; the ductwork classification of air handling units #5, #8,
#9, #12, #14 and #16 shall be changed from 10” wg to 3” wg SMACNA duct
construction standards.

•      item #031-11; the ductwork material specification for low wall return
duct shall change from 16 gage stainless steel to 20 gage stainless steel.

 

CP 032 – FIRE PROTECTION

1.     This proposal includes a prefabricated pump house for the fire protection
pump.

2.     This proposal includes upright sprinkler heads at the shelled areas.

3.     This proposal is based upon a 1500 GPM fire pump.

4.     This proposal excludes a spare tank of fire suppression system gas.

5.     This proposal includes a water curtain on both sides of the two story
glass window at the process areas as required by NFPA-13.

 

10

--------------------------------------------------------------------------------


 

6.           This proposal includes two temporary fire protection standpipes
connected to a common fire department connection for temporary fire protection
during the course of construction.

7.           This proposal excludes fire suppression at the kitchen hood
(shelled area).

8.           This proposal excludes a fire water storage tank.

9.           This proposal is based upon submission of drawings stamped by a
NICET certified fire protection system designer. This proposal excludes a
professional engineers stamp.

 

CP 033 – ELECTRICAL AND FIRE ALARM

1.           This proposal is based upon utilizing three (3) Caterpillar 750kW
emergency generators. The specified generator manufacturer could not meet the
specification requirements. The proposed emergency generators provide a
significant cost savings and meet the intent of the specification requirements.

2.           This proposal is based upon utilizing a Siemens access control and
closed circuit television system.

3.           This proposal excludes cable tray. The voice / data system rough in
costs contained in this proposal are limited to in wall conduit terminating with
a 90 degree bend at the accessible ceiling space, wall outlet boxes and pull
cord; and the two (2) – 4” conduits from the Server Room terminating at the
property line as shown on drawing ES1-02.

4.           This proposal excludes voice / data equipment, cabling, devices,
terminations and testing.

5.           This proposal is based upon the local power utility company
furnishing and installing the transformers, pull boxes, conduit and associated
cabling to the primary side of the transformers to the location shown on the
construction drawings.

6.           This proposal includes two 480 volt, 125 amp power connections to a
single point on each of the packaging line equipment. All electrical work beyond
that point shall be furnished and installed by the manufacturer.

7.           This proposal is based on all wiring being installed in conduit,
except for in wall cabling within the office area; that wiring shall be
installed in MC cable. item 033-07. As per the value engineering session this
proposal includes item#033-08; which utilizes MC cable in the accessible ceiling
office areas in lieu of conduit, except for home runs.

8.           This proposal excludes power for motor controlled window shades. We
cannot ascertain a quantity. We can furnish power for the cost of $* per shade /
power location.

9.           This proposal is based upon utilizing EMT conduit at the mechanical
rooms and penthouses in lieu of rigid steel conduit as specified.

10.         This proposal includes PVC coated conduit at process areas where
conduit is exposed and subject to wash down.

11.         This proposal includes two 30 amp circuits for site entrance
signage.

12.         This proposal excludes audio / visual rough in, equipment, cabling,
devices, terminations and testing.

13.         This proposal is based on site lighting furnished and installed
according to the electrical drawings labels ES1-01 and ES1-03.

14.         This proposal excludes sound isolation pads behind in-wall
electrical boxes.

 

CP 034 – BUILDING AUTOMATION SYSTEMS AND PROCESS CONTROLS

1.           This proposal is excludes monitoring of the coolers and freezers.

2.           This proposal includes 200 man hours of premium time differential
for off hours controls system start up and testing.

3.           This proposal includes additional coordination time between the
controls and the balancing contractors.

4.           This proposal is based on all controls wiring being installed in
EMT except in classified areas where rigid conduit is required by code.

 

11

--------------------------------------------------------------------------------


 

5.           This proposal is based on utilizing Cat 5e plenum rated cable for
control and communications wiring between the VAV boxes in the office area
ceilings.

6.           This proposal includes bench testing, field testing and field
calibration of all instruments and controls devices.

7.           This proposal includes DPR supervision of all controls functional
testing.

8.           This proposal is based on client input for the development of the
controls programming and the visual output of the software.

9.           This proposal is based on 15 calendar days for Operational
Acceptance Test in lieu of the 30 consecutive day test required by specification
section 255100, paragraph 3.8.C and D.

 

CP035 – TESTING AND BALANCING

1.           This proposal includes additional man hours to coordinate the
testing and balancing work with the MEP subcontractors prior to starting the
work and to ascertain all controls, valves and devices are oriented, accessible
and properly tagged.

2.           This proposal includes additional costs for the testing and
balancing agent to coordinate with the master commissioning plan.

3.           This proposal includes additional costs for the testing and
balancing agent to review the mechanical and electrical turn over packages prior
to submission to he owners commissioning and validation agents.

 

CP 036 – PROCESS PIPING AND PROCESS EQUIPMENT SETTING

1.           This proposal includes non-video boroscoping of only the orbital
welded hygienic piping systems inclusive of WPU, WIP and RO. Add alternate
pricing to follow for the cost of video boroscoping the WPU piping only.

2.           This proposal is based upon utilizing argon as the pressure testing
medium in lieu of water.

3.           This proposal is based upon utilizing L hard copper tubing with
wrot copper fittings for pipe sizes 2” and smaller and schedule 10 stainless
steel piping with grooved fittings for the compressed air system. The copper
joints shall be silver solder brazed. This is in place of the schedule 40 black
piping with welded fittings and copper tubing with 95/5 solder joints as
specified. This is done due to the compressed air connections to the process
equipment.

4.           This proposal includes nitrogen and compressed air drops as shown.
There is no detail for the drops except for connection to panels. All “loose”
drops shall be furnished with a shut off valve only to 5’ above the finished
floor.

5.           Regarding discrepancies between the flow diagrams and P&ID’s; this
proposal includes installation of the larger pipe size. This occurs at three
locations involving WPU water.

6.           This proposal excludes the WPU, CA, HW and CW panels shown on
detail no. 4 on drawing R5-001. We were not able to find this panel on any
orthographic drawing.

7.           This proposal includes passivation of the WPU, WIP, RO and Acetone
piping systems only. We have excluded passivation of the stainless steel process
ductwork.

8.           This proposal excludes costs for installation of atomizing air
piping and is considered to be part of the Glatt machine hook up allowance.

9.           This proposal excludes costs for solutions piping. There is
insufficient information on the construction documents to ascertain installation
costs.

10.         This proposal excludes radiographic and / or ultrasonic examination
of process piping.

11.         This proposal includes ½” block valves at various locations for
instrument air piping furnished under the controls contract.

12.         This proposal includes RO water to the humidifiers serving process
areas. Currently, there is no water piping shown to the humidifiers. These drops
are shown on the P&ID’s, but not on the P drawings.

 

12

--------------------------------------------------------------------------------


 

13.         There is currently no information for the flame arrestors shown on
P&ID R6-003 and P&ID R6-004. We have included a cost of $* each for these items.

14.         This proposal is based upon the acetylene piping being constructed
under specification section SS03.

15.         This proposal excludes CAP 30 and CAP 100 piping. There is none
shown on the construction drawings.

16.         This proposal excludes furnishing and installation of thermal
insulation for process equipment furnished by the owner for installation under
this scope of work.

 

CP 037 - ENVIRONMENTAL ROOMS

1.           Room structures will consist of 4” urethane insulated panels with
0.032 white stucco aluminum interior and exterior finish. Panels will join with
camlocks at panel edges. Panels will comply with ASTM E-84 and FM 4894 class 1
standards.

2.           Refrigerator is designed to operate at 4 degree C (+/- 1 degree C)
and supporting a “live load” of 10 w/sf. Freezer s designed to operate at -20
degree C (+/- 1 degree C) and supporting a “live load” of 2 w/sf.

3.           Refrigerator floor will have a 4” insulated cam lok floor with a 14
gauge galvanized steel top and 1/8” thick tempered board aluminum top and load
capacity of 600 PSF. Armstrong Corlon (standard selections) is included as a
finish floor material. Ramps are not included.

4.           Illumination will be 50 foot candles 40” AFF.

5.           Control panel to include Honeywell 10” two pen circular controller
and two (2) Honeywell UDC-2500 PID Controllers.

6.           Three line hot gas by-pass design and R-404 refrigerant are
included in both rooms.

7.           Pressurized ceiling plenum with egg-crate tiles and anodized
aluminum grid is not included.

 

CP 038 – CHAIN LINK FENCE

1.           No clarifications

 

CP 039 – STORAGE RACKS

1.           No clarifications

 

- END OF BASIS OF ESTIMATE -

 

13

--------------------------------------------------------------------------------


 

5. List of Contract Documents

 

--------------------------------------------------------------------------------


 

[g107032ka31i001.jpg]

 

LIST OF DOCUMENTS

 

DPR Project Number: 16-26002, Various Dates

 

United Therapeutics

3000 RDU Center Drive, Suite 200

Morrisville, NC  27560

 

Architect:

 

O’Neal Engineering, Inc.

Civil Engineer / Structural Engineer:

 

Criser Troutman Tanner Consulting Engineers

Landscape Architect:

 

Lappas & Havener, PA

Surveyor:

 

The John R. McAdams Company, Inc.

 

A.            Specifications

ARCHITECTURAL

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

033053

 

Concrete slab on grade substrates (...to receive epoxy terrazzo)

 

11/21/06

 

0

033513

 

Curing, sealing, and hardening concrete floors

 

11/21/06

 

0

033713

 

Shotcrete

 

11/21/06

 

0

042200

 

Unit Masonry Assemblies

 

11/21/06

 

0

044243

 

Exterior Wall Cladding System

 

01/24/07

 

0

054000

 

Cold formed Metal Framing

 

11/21/06

 

0

055000

 

Metal Fabrications

 

11/21/06

 

0

055213

 

Pipe and Tube Railings

 

11/21/06

 

0

057200

 

Stainless Steel Railing Systems

 

11/21/06

 

0

062023

 

Interior Finish Carpentry

 

11/21/06

 

0

064023

 

Interior Architectural Woodwork

 

11/21/06

 

0

066513

 

Solid Surface Fabrications

 

11/21/06

 

0

071353

 

Elastomeric Sheet Waterproofing

 

11/21/06

 

0

072100

 

Thermal Insulation

 

11/21/06

 

0

074212

 

Exterior Insulated Horizontal Metal Wall Panels

 

11/21/06

 

0

074243

 

Metal Composite Wall System

 

11/21/06

 

0

075323

 

EPDM Membrane Roof

 

11/21/06

 

0

077129

 

Manufactured Roof Expansion Joints

 

11/21/06

 

0

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

078100

 

Sprayed Fire Resistive Materials

 

11/21/06

 

0

078400

 

Through Penetration Firestop Systems

 

11/21/06

 

0

078446

 

Fire Resistive Joint Systems

 

11/21/06

 

0

079200

 

Joint Sealants

 

11/21/06

 

0

079500

 

Expansion Control

 

11/21/06

 

0

081113

 

Steel Doors and Frames

 

11/21/06

 

0

081416

 

Flush Wood Doors

 

11/21/06

 

0

081613

 

FRP Personnel Doors

 

11/21/06

 

0

083000

 

Specialty Door Systems

 

11/21/06

 

0

083113

 

Access Doors and Frames

 

11/21/06

 

0

083323

 

Overhead Coiling Doors and Fire Shutters

 

11/21/06

 

0

083326

 

Overhead Coiling Security Grilles

 

11/21/06

 

0

084100

 

Aluminum Entrances and Storefronts

 

11/21/06

 

0

084233

 

Revolving Door Entrances

 

11/21/06

 

0

084413

 

Aluminum Curtain Wall

 

11/21/06

 

0

084426

 

Structural Glass Curtain Wall

 

11/21/06

 

0

084523

 

Insulated translucent Fiberglass Sandwich Panel Skylight System

 

11/21/06

 

0

085123

 

Steel Window Frames

 

11/21/06

 

0

087111

 

Door Hardware

 

11/21/06

 

0

087111

 

Hardware Schedule

 

11/21/06

 

0

087113

 

Automatic Door Operators

 

11/21/06

 

0

088000

 

Glazing

 

11/21/06

 

0

088400

 

Plastic Glazing

 

11/21/06

 

0

092116.23

 

Gypsum Board Shaft Wall Assemblies

 

11/21/06

 

0

092213

 

Non- Load Bearing Steel Framing

 

11/21/06

 

0

092900

 

Gypsum Board

 

11/21/06

 

0

093000

 

Tiling

 

11/21/06

 

0

095113

 

Acoustical Panel Ceilings

 

11/21/06

 

0

095133

 

Acoustical Metal Wall /Ceiling Panel Systems

 

11/21/06

 

0

095424

 

Flat Panel Wood Ceiling Systems

 

11/21/06

 

0

095443

 

Stretch Fabric Ceiling Systems

 

11/21/06

 

0

096400

 

Wood Flooring

 

11/21/06

 

0

096513

 

Resilient Wall Base and Accessories

 

11/21/06

 

0

096516

 

Resilient Sheet Flooring

 

11/21/06

 

0

096519

 

Resilient Tile Flooring

 

11/21/06

 

0

096536.13

 

Resilient Tile Flooring (static dissipative)

 

11/21/06

 

0

096623

 

Epoxy Terrazzo

 

11/21/06

 

0

096723

 

Resinous Flooring

 

11/21/06

 

0

096813

 

Carpet Tile

 

11/21/06

 

0

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

097513

 

Solid Surface Wall Cladding

 

11/21/06

 

0

099323

 

Wood Stains and Transparent Finishes

 

11/21/06

 

0

099600

 

High Performance Coatings

 

11/21/06

 

0

101423

 

Signs

 

11/21/06

 

0

Signage Job Description

 

Page 1

 

11/12/06

 

0

102113.19

 

Toilet Compartments

 

11/21/06

 

0

102226.13

 

Accordion Folding Partitions

 

11/21/06

 

0

102226.33

 

Operable Partition Panels

 

11/21/06

 

0

102623

 

Protective Sheet Wall Covering

 

11/21/06

 

0

104400

 

Fire protective Specialties

 

11/21/06

 

0

105113

 

Metal Lockers

 

11/21/06

 

0

111300

 

Loading Dock Equipment

 

11/21/06

 

0

111900

 

Security Cage for Quarantine, Label Store and Control

 

11/21/06

 

0

123553.13

 

Metal Laboratory Casework

 

11/21/06

 

0

126112

 

Upholstered Audience Seating

 

11/21/06

 

0

142400

 

Hydraulic Elevators

 

11/21/06

 

0

 

ELECTRICAL

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

260500

 

Common Work Results for Electrical

 

11/21/06

 

0

260510

 

Grounding and Bonding

 

11/21/06

 

0

260519

 

Conductors and Cables — 600V & Below

 

11/21/06

 

0

260522

 

Raceways and Boxes

 

11/21/06

 

0

260529

 

Hangers & Supports for Electrical Systems

 

11/21/06

 

0

260553

 

Electrical Identification

 

11/21/06

 

0

262213

 

Dry Type Transformers

 

11/21/06

 

0

262300

 

Switchgear

 

11/21/06

 

0

262413

 

Switchboard

 

11/21/06

 

0

262416

 

Panelboards

 

11/21/06

 

0

262419

 

Motor Control Centers

 

11/21/06

 

0

262726

 

Wiring Devices

 

11/21/06

 

0

262813

 

Fuses: 600 VAC and Below

 

11/21/06

 

0

262913

 

Low Voltage Motor Starters — Individual

 

11/21/06

 

0

262923

 

Variable Frequency Drives

 

11/21/06

 

0

263213

 

Bi-Fuel Emergency Engine Generator Distribution Switchgear and Pre-Fab Building

 

11/21/06

 

0

263253

 

Static Uninterruptible Power Supply Guide Specification

 

11/21/06

 

0

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

263623

 

Transfer Switches

 

11/21/06

 

0

263819

 

Motors — AC 200HP & Below (Single Speed)

 

11/21/06

 

0

265113

 

Building Lighting

 

11/21/06

 

0

267010

 

Safety/Disconnect Switches

 

11/21/06

 

0

283100

 

Fire Alarm System

 

11/21/06

 

0

 

MECHANICAL

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

011113.23

 

Mechanical General Provisions

 

11/21/06

 

0

220500

 

Common Work Results for Plumbing

 

11/21/06

 

0

223500

 

Domestic Hot Water Generator

 

11/21/06

 

0

224200

 

Plumbing Fixtures

 

11/21/06

 

0

224500

 

Emergency Plumbing Fixtures

 

11/21/06

 

0

226100

 

Compressed Air Generation System

 

11/21/06

 

0

226200

 

Central Vacuum System

 

11/21/06

 

0

230500

 

Common Work Results for HVAC

 

11/21/06

 

0

230533

 

Heat Tracing for HVAC Piping

 

11/21/06

 

0

230700

 

Mechanical Insulation

 

11/21/06

 

0

230701

 

Mechanical Equipment Insulation

 

11/21/06

 

0

230800

 

Start-up of Mechanical Systems

 

11/21/06

 

0

230801

 

Testing, Adjusting and Balancing

 

11/21/06

 

0

231114

 

Fuel Oil System

 

11/21/06

 

0

232100

 

General Piping Specifications

 

11/21/06

 

0

Service Index

 

Page 1, Page 2

 

11/21/06

 

 

232101

 

Mechanical Valves

 

11/21/06

 

0

232102

 

Piping Specialties

 

11/21/06

 

0

232103

 

Hangers and Supports

 

11/21/06

 

0

232105

 

Centrifugal Pumps

 

11/21/06

 

0

232106

 

Mechanical Identification

 

11/21/06

 

0

232107

 

Mechanical Sound, Vibration and Seismic Control

 

11/21/06

 

0

232213

 

Steam and Condensate Piping

 

11/21/06

 

0

232223

 

Steam Condensate Pumps

 

11/21/06

 

0

232500

 

HVAC Water Treatment

 

11/21/06

 

0

233100

 

HVAC Ductwork and Accessories

 

11/21/06

 

0

233101

 

Metal Process Ductwork and Accessories

 

11/21/06

 

0

233300

 

Duct Accessories

 

11/21/06

 

0

233400

 

Centrifugal Fans

 

11/21/06

 

0

233500

 

Power Ventilators

 

11/21/06

 

0

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

233501

 

Dust Collectors

 

11/21/06

 

0

233600

 

Air Terminals

 

11/21/06

 

0

233601

 

HEPA Filter Housings

 

11/21/06

 

0

233602

 

HEPA Filter Terminal Units

 

11/21/06

 

0

233700

 

Air Inlets and Outlets

 

11/21/06

 

0

233723

 

HVAC Gravity Ventilators

 

11/21/06

 

0

233813

 

Commercial Kitchen Hoods

 

11/21/06

 

0

235100

 

Breeches, Chimneys and Stacks

 

11/21/06

 

0

235239

 

Fire Tube Boilers

 

11/21/06

 

0

235313

 

Boiler Feedwater Pumps

 

11/21/06

 

0

235316

 

Deaerators and Surge Tanks

 

11/21/06

 

0

235700

 

Heating Hot Water Generation Skid

 

11/21/06

 

0

236400

 

Centrifugal Liquid Chiller — Water Cooled

 

11/21/06

 

0

236500

 

Packaged Induced Draft Cooling Towers

 

11/21/06

 

0

237313

 

Modular Indoor Central Station Air Handling Units

 

11/21/06

 

0

237500

 

Custom Air Handling Unit

 

11/21/06

 

0

238219

 

Fan Coil Units

 

11/21/06

 

0

238239

 

Unit Heaters

 

11/21/06

 

0

238400

 

Humidifiers

 

11/21/06

 

0

259500

 

Integrated Automation Control Sequences for HVAC

 

11/21/06

 

0

 

CIVIL

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

311000

 

Site Clearing

 

11/21/06

 

1

312000

 

Earth Moving

 

11/21/06

 

1

312319

 

Dewatering

 

11/21/06

 

1

313116

 

Termite Control

 

11/21/06

 

1

321216

 

Asphalt Paving

 

11/21/06

 

1

321313

 

Concrete Paving

 

11/21/06

 

1

321373

 

Concrete Paving Joint Sealants

 

11/21/06

 

0

323113

 

Chain Link Fences and Gates

 

11/21/06

 

1

329200

 

Turf and Grasses

 

11/21/06

 

1

330500

 

Common Work for Utilities

 

11/21/06

 

1

334100

 

Storm Utility Drainage Piping

 

11/21/06

 

1

334713

 

Pond and Reservoir Liners

 

11/21/06

 

1

221113

 

Facility Water Distribution Piping

 

11/21/06

 

1

221313

 

Facility Sanitary Sewers

 

11/21/06

 

1

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

PROCESS

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

105613

 

Metal Storage Racks

 

11/21/06, 11/6/06

 

0

132126

 

Cold Storage Rooms

 

11/21/06

 

0

402001

 

Piping Material and Methods

 

11/21/06

 

0

Piping System Service Index

 

Index, SS01, SS02, SS03, SS05, SS06 [Totaling 6 pages]

 

11/21/06

 

0

402002

 

Sanitary Pharmaceutical Piping

 

11/21/06

 

0

Equipment List

 

Pages: 1 (of 112), 2 (of 112), 3 (of 112), 4 (of 112), 5 (of 112), 6 (of 112), 7
(of 112), 8 (of 112), 9 (of 112) and 10 (of 112)

 

11/21/06

 

0

Room Data Summary

 

Pages: 1 (of 118), 2 (of 118), 3 (of 118), 4 (of 118), 5 (of 118), 6 (of 118), 7
(of 118), 8 (of 118), 9 (of 118), 10 (of 118), 11 (of 118), 12 (of 118), 13 (of
118), 14 (of 118), 15 (of 118), 16 (of 118), 17 (of 118), 18 (of 118), 19 (of
118) and 20 (of 118)

 

11/21/06

 

0

Room Design Criteria

 

Pages 11205-11240, 11242-11253, 11255-11260, 11301-11309, 11321-11322, 11324,
12321, 12324, 12331, 12337-12339, 12342, 12343, 21249-21256, 21258-21272 and
unlabelled last page [Totaling 98 pages]

 

11/21/06

 

0

 

FIRE PROTECTION

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

213116

 

Diesel Horizontal Centrifugal Fire Pumps [and fire pump data sheet]

 

11/21/06

 

0

211313

 

Fire Protection System

 

11/21/06

 

0

212200

 

Total Flooding Fire Suppression System

 

11/21/06

 

0

 

INSTRUMENTATION AND CONTROLS

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

011113.17

 

Work Covered By Contract Documents Controls Work

 

11/21/06

 

0

250500

 

Common Work Results for Integrated Automation

 

11/21/06

 

0

251316

 

Integrated Automation Control and Monitoring Network Integration

 

11/21/06

 

0

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

 

 

Panels

 

 

 

 

255100

 

Integrated Automation Control of Facility Equipment

 

11/21/06

 

0

259100

 

Integrated Automation Control Sequences for Facility Equipment

 

11/21/06

 

0

 

 

Instrument Index

 

11/21/06

 

 

 

 

Instrument Specifications

 

11/21/06

 

0

 

 

I/O Count

 

11/21/06

 

0

 

 

I/O Schedule

 

11/21/06

 

0

New RTP Facility (thermowell sketches)

 

Pages 1 -6

 

11/21/06

 

 

 

STRUCTURAL STEEL

 

Specification No.

 

Description

 

Revision Date

 

Revision Number

033000

 

Cast-in-Place Concrete

 

11/21/06

 

0

051200

 

Structural Steel

 

11/21/06

 

0

052100

 

Steel Joist Framing

 

11/21/06

 

0

053100

 

Steel Deck

 

11/21/06

 

0

 

B.         Drawings

GENERAL

 

Drawing

 

Description

 

Revision No.

 

Revision Date

G0-01

 

General Project Cover Sheet & Vicinity Map

 

0

 

11/21/06

G0-02

 

Architectural Building Code Summary

 

0

 

11/21/06

G0-04

 

General UL Details

 

0

 

11/21/06

G0-05

 

Architectural Material & Personnel Flow Diagram

 

0

 

11/21/06

GA-01

 

Architectural General Details

 

0

 

11/21/06

 

CIVIL

 

Drawing

 

Description

 

Revision No.

 

Revision Date

C1-00

 

Civil  General Notes, Abbreviations & Index

 

3

 

11/21/06

C1-02

 

Civil Site Layout Plan

 

A

 

02/15/07

C1-03.1

 

Civil Stormwater & Grading Plan

 

A

 

02/15/07

C1-03.2

 

Civil Stormwater & Grading Plan

 

A

 

02/15/07

C1-05

 

Civil Proposed Drainage Plan

 

A

 

02/15/07

C1-06.1

 

Civil Erosion Control Plan Phase 1

 

A

 

02/15/07

C1-06.2

 

Civil Erosion Control Plan Phase 2

 

A

 

02/15/07

C1-07

 

Civil Underground Utilities

 

A

 

02/15/07

C5-01

 

Civil Site & Pavement Details

 

1

 

10/12/06

C5-02

 

Civil Stormwater & Erosion Control

 

A

 

02/15/07

C5-03

 

Civil Water Details

 

0

 

08/24/06

C5-04

 

Civil Sanitary Sewer Details

 

A

 

02/15/07

 

STRUCTURAL

 

Drawing

 

Description

 

Revision No.

 

Revision Date

S0-1

 

Structural General Notes & Design Criteria

 

0

 

11/21/06

S1-101

 

Structural Partial Foundation and Slab Plan

 

0

 

11/21/06

S1-102

 

Structural Partial Foundation and Slab Plan

 

0

 

11/21/06

S1-111

 

Structural Partial Foundation and Slab Plan

 

A

 

02/15/07

S1-112

 

Structural Partial Foundation and Slab Plan

 

A

 

02/15/07

S1-113

 

Structural Partial Foundation and Slab Plan

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

S1-121

 

Structural Partial Foundation and Slab Plan

 

0

 

11/21/06

S1-123

 

Structural Partial Foundation and Slab Plan

 

0

 

11/21/06

S1-133

 

Structural Pipe Bridge & Equip Foundation Plan

 

0

 

11/21/06

S1-201

 

Structural Partial Second Floor Framing Plan

 

0

 

11/21/06

S1-202

 

Structural Partial Second Floor Framing Plan

 

0

 

11/21/06

S1-211

 

Structural Partial Second Floor Framing Plan

 

0

 

11/21/06

S1-212

 

Structural Partial Second Floor Framing Plan

 

A

 

02/15/07

S1-213

 

Structural Partial Second Floor Framing Plan

 

0

 

11/21/06

S1-221

 

Structural Framing Plan at el 18’-0” (nominal)

 

0

 

11/21/06

S1-223

 

Structural Partial Second Floor Framing Plan

 

0

 

11/21/06

S1-233

 

Structural Pipe Bridge Framing Plan

 

0

 

11/21/06

S1-301

 

Structural Partial Roof Framing Plan

 

0

 

11/21/06

S1-302

 

Structural Partial Roof and Third Floor Framing Plan

 

0

 

11/21/06

S1-311

 

Structural Partial Roof and Third Floor Framing Plan

 

0

 

11/21/06

S1-312

 

Structural Partial Roof and Third Floor Framing Plan

 

A

 

02/15/07

S1-313

 

Structural Partial Roof Framing Plan

 

0

 

11/21/06

S1-321

 

Structural Partial Roof Framing Plan

 

0

 

11/21/06

S1-323

 

Structural partial Roof Framing Plan

 

0

 

11/21/06

S1-402

 

Structural roof Framing Plan at EL 47’-9”

 

0

 

11/21/06

S1-411

 

Structural Roof Framing Plan at EL 49’-6”

 

0

 

11/21/06

S1-412

 

Structural Roof framing Plan at EL. 56’-0”

 

A

 

02/15/07

S2-01

 

Structural Steel Bracing Elevations

 

0

 

11/21/06

S2-02

 

Structural Steel Bracing Elevations

 

0

 

11/21/06

S4-01

 

Structural Roof Framing Plan at EL. 30’-0”

 

0

 

11/21/06

S4-02

 

Structural Miscellaneous Framing Plans

 

A

 

02/15/07

S4-03

 

Structural Miscellaneous Framing Plans

 

0

 

11/21/06

S4-04

 

Structural Pipe Support Framing Plan

 

0

 

11/21/06

S5-01

 

Structural Typical Concrete Sections & Details

 

0

 

11/21/06

S5-02

 

Structural Typical Concrete Sections & Details

 

0

 

11/21/06

S5-03

 

Structural Typical Steel Sections & Details

 

0

 

11/21/06

S5-04

 

Structural Column Schedule

 

0

 

11/21/06

S5-05

 

Structural Typical Sections & Details

 

0

 

11/21/06

S5-06

 

Structural Sections & Details

 

0

 

11/21/06

S5-07

 

Structural Sections & Details

 

A

 

02/15/07

S5-08

 

Structural Sections & Details

 

0

 

11/21/06

S5-11

 

Structural Sections & Details

 

0

 

11/21/06

S5-12

 

Structural Sections & Details

 

0

 

11/21/06

S5-13

 

Structural Sections & Details

 

0

 

11/21/06

S5-14

 

Structural Sections & Details

 

A

 

02/15/07

S5-15

 

Structural Sections & Details

 

A

 

02/15/07

S5-16

 

Structural Sections & Details

 

A

 

02/15/07

S5-17

 

Structural Sections & Details

 

0

 

11/21/06

S5-18

 

Structural Sections & Details

 

0

 

11/21/06

S5-20

 

Structural Sections & Details

 

0

 

11/21/06

S5-21

 

Structural Sections & Details

 

0

 

11/21/06

 

ARCHITECTURAL

 

Drawing

 

Description

 

Revision No.

 

Revision Date

A0-01

 

Architectural Abbreviations and General Notes

 

0

 

11/21/06

A1-01

 

Architectural Overall First Floor Plan

 

A

 

02/15/07

A1-02

 

Architectural Overall Second Floor Plan

 

A

 

02/15/07

A1-03

 

Architectural Overall Third Floor Plan

 

0

 

11/21/06

A1-04

 

Architectural Roof Plan

 

0

 

11/21/06

A1-101

 

Architectural Partial First Floor Plan

 

0

 

11/21/06

A1-102

 

Architectural Partial First Floor Plan

 

0

 

11/21/06

A1-111

 

Architectural Partial First Floor Plan

 

A

 

02/15/07

A1-112

 

Architectural Partial First Floor Plan

 

A

 

02/15/07

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

A1-112M

 

Architectural Mezzanine Plan

 

A

 

02/15/07

A1-113

 

Architectural Partial First Floor Plan

 

0

 

11/21/06

A1-121

 

Architectural Partial First Floor Plan

 

A

 

02/15/07

A1-123

 

Architectural Partial First Floor Plan

 

A

 

02/15/07

A1-201

 

Architectural Partial Second Floor Plan

 

0

 

11/21/06

A1-202

 

Architectural Partial Second Floor Plan

 

0

 

11/21/06

A1-211

 

Architectural Partial Second Floor Plan

 

A

 

02/15/07

A1-212

 

Architectural Partial Second Floor Plan

 

A

 

02/15/07

A1-213

 

Architectural Partial Second Floor Plan

 

0

 

11/21/06

A1-221

 

Architectural Partial Second Floor Plan

 

0

 

11/21/06

A1-223

 

Architectural Partial Second Floor Plan

 

A

 

02/15/07

A1-301

 

Architectural Partial Third Floor Plan

 

0

 

11/21/06

A1-302

 

Architectural Partial Third Floor Plan

 

0

 

11/21/06

A1-311

 

Architectural Partial Third Floor Plan

 

A

 

02/15/07

A1-312

 

Architectural Partial Third Floor Plan

 

A

 

02/15/07

A1-313

 

Architectural Partial Third Floor Plan

 

0

 

11/21/06

A1-321

 

Architectural Partial Third Floor Plan

 

A

 

02/15/07

A1-323

 

Architectural Partial Third Floor Plan

 

0

 

11/21/06

A2-01

 

Architectural Building Elevations

 

0

 

11/21/06

A2-02

 

Architectural Partial Building Elevations

 

0

 

11/21/06

A3-01

 

Architectural Building Sections

 

0

 

11/21/06

A3-02

 

Architectural Building Sections

 

A

 

02/15/07

A3-03

 

Architectural Building Sections

 

0

 

11/21/06

A3-04

 

Architectural Building Sections

 

0

 

11/21/06

A3-05

 

Architectural Building Sections

 

0

 

11/21/06

A3-06

 

Architectural Building Sections

 

0

 

11/21/06

A3-07

 

Architectural Building Sections

 

0

 

11/21/06

A3-08

 

Architectural Building Sections

 

0

 

11/21/06

A3-09

 

Architectural Building Sections

 

0

 

11/21/06

A3-101.1

 

Architectural Details

 

A

 

02/15/07

A3-101.2

 

Architectural Details

 

A

 

02/15/07

A3-101.3

 

Architectural Details

 

0

 

11/21/06

A3-101.4

 

Architectural Details

 

None

 

11/9/06

A3-101

 

Architectural Wall Sections

 

A

 

02/15/07

A3-102.1

 

Architectural Details

 

0

 

11/21/06

A3-102.2

 

Architectural Details

 

0

 

11/21/06

A3-102

 

Architectural Wall Sections

 

0

 

11/21/06

A3-103.1

 

Architectural Details

 

0

 

11/21/06

A3-103.2

 

Architectural Details

 

0

 

11/21/06

A3-103

 

Architectural Wall Sections

 

0

 

11/21/06

A3-104.1

 

Architectural Details

 

A

 

02/15/07

A3-104.2

 

Architectural Details

 

0

 

11/21/06

A3-104.3

 

Architectural Details

 

0

 

11/21/06

A3-104

 

Architectural Wall Sections

 

0

 

11/21/06

A3-105.1

 

Architectural Details

 

0

 

11/21/06

A3-105.2

 

Architectural Details

 

0

 

11/21/06

A3-105

 

Architectural Wall Sections

 

0

 

11/21/06

A3-106.1

 

Architectural Details

 

0

 

11/21/06

A3-106

 

Architectural Wall Sections

 

0

 

11/21/06

A3-107

 

Architectural Wall Sections

 

A

 

02/15/07

A3-108

 

Architectural Wall Sections

 

0

 

11/21/06

A3-109

 

Architectural Wall Sections

 

0

 

11/21/06

A3-110

 

Architectural Wall Sections & Details

 

0

 

11/21/06

A3-111

 

Architectural Wall Sections of Entrance Lobby

 

0

 

11/21/06

A3-113.1

 

Architectural Details

 

0

 

11/21/06

A3-113

 

Architectural Wall Sections

 

0

 

11/21/06

A4-01.1

 

Architectural Stair Details

 

0

 

11/21/06

A4-01

 

Architectural Stair Plans, Sections and Details

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

A4-02

 

Architectural Stair Plans, Sections and Details

 

0

 

11/21/06

A4-03

 

Architectural Stair Plans, Sections and Details

 

0

 

11/21/06

A4-04

 

Architectural Stair Plans, Sections and Details

 

0

 

11/21/06

A4-05

 

Architectural Stair Plans, Sections and Details

 

0

 

11/21/06

A4-09

 

Architectural First Floor Enlarged Plans

 

0

 

11/21/06

A4-11

 

Architectural Second Floor Enlarged Plans

 

0

 

11/21/06

A4-13

 

Architectural Exterior Soffit Plan

 

0

 

11/21/06

A4-14.1

 

Architectural Enlarged Assembly Plan Details

 

0

 

11/21/06

A4-14.2

 

Architectural Enlarged Assembly Plan Details

 

0

 

11/21/06

A4-14.3

 

Architectural Enlarged Assembly Plan Details

 

0

 

11/21/06

A4-14.4

 

Architectural Enlarged Assembly Plan Details

 

0

 

11/21/06

A4-14

 

Architectural Lobby Assembly Enlarged Floor Plan

 

0

 

11/21/06

A4-15.1

 

Architectural Enlarged Lobby Plan Details

 

0

 

11/21/06

A4-15.2

 

Architectural Enlarged Lobby Plan Details

 

0

 

11/21/06

A4-15.3

 

Architectural Enlarged Lobby Plan Details

 

A

 

02/15/07

A4-15

 

Architecture Lobby Enlarged Floor Plan

 

A

 

02/15/07

A4-16

 

Architectural Enlarged Canopy Plan, Elevation, Section, & Details

 

0

 

11/21/06

A4-17

 

Architectural Enlarged Employee Entrance Canopy Plan, Elevation, Section &
Details

 

0

 

11/21/06

A5-01.1

 

Architectural Plan Details

 

0

 

11/21/06

A5-01.2

 

Architectural Plan Details

 

0

 

11/21/06

A5-01.3

 

Architectural Plan Details

 

0

 

11/21/06

A5-01.4

 

Architectural Plan Details

 

0

 

11/21/06

A5-01.5

 

Architectural Plan Details

 

0

 

11/21/06

A5-01

 

Architectural Plan Details

 

0

 

11/21/06

A5-02.1

 

Architectural Details

 

0

 

11/21/06

A5-02

 

Architectural Details

 

0

 

11/21/06

A5-03.1

 

Architectural Reflecting Pool Sections

 

0

 

11/21/06

A5-03

 

Architectural Reflecting Pool Plans & Details

 

0

 

11/21/06

A5-04.1

 

Architectural Exec—Suites Second Floor Panel Details

 

0

 

11/21/06

A5-04.2

 

Architectural Pharm—Dev First & Second Floor Panel Details

 

0

 

11/21/06

A5-04

 

Architectural Exec—Suites First Floor Panel Details

 

0

 

11/21/06

A5-05

 

Architectural Retaining Wall Details

 

0

 

11/21/06

A5-06

 

Architectural Roof Details

 

0

 

11/21/06

A6-01

 

Architectural Room Finish Schedule

 

0

 

11/21/06

A6-02

 

Architectural Room Finish Schedule

 

0

 

11/21/06

A6-03

 

Architectural Door Schedule

 

0

 

11/21/06

A6-04

 

Architectural Door Schedule

 

0

 

11/21/06

A6-05.1

 

Architectural Door Details

 

0

 

11/21/06

A6-05.2

 

Architectural Door Details

 

0

 

11/21/06

A6-05.3

 

Architectural Door Details

 

0

 

11/21/06

A6-05.4

 

Architectural Door Details

 

0

 

11/21/06

A6-05.5

 

Architectural Door Details

 

0

 

11/21/06

A6-05.6

 

Architectural Door Details

 

0

 

11/21/06

A6-05

 

Architectural Door Schedules, Door Elevations & Details

 

0

 

11/21/06

A6-06

 

Architectural Window Schedule Elevations & Details

 

0

 

11/21/06

 

AI2-01

 

Architectural Interior Storefront Elevations & Details

 

0

 

11/21/06

AI2-02

 

Architectural Interior Storefront Elevations & Details

 

0

 

11/21/06

AI2-03

 

Architectural Interior Storefront Elevations

 

0

 

11/21/06

AI2-04.1

 

Casework Plans and Elevations

 

0

 

11/21/06

AI2-04

 

Casework Elevations and Details

 

0

 

11/21/06

AI2-05.1

 

Casework Sections and Details

 

A

 

02/15/07

AI2-05

 

Casework Plans and Elevations

 

0

 

11/21/06

AI2-06

 

Casework Sections and Details

 

0

 

11/21/06

AI2-07

 

Architectural Interior Restroom Elevations

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

AI2-08

 

Architectural Interior Restroom Elevations

 

0

 

11/21/06

AI2-09

 

Architectural Interior Restroom Elevations

 

0

 

11/21/06

AI2-10

 

Architectural Interior Restroom Elevations

 

0

 

11/21/06

AI2-11

 

Architectural Interior Locker Room Elevations

 

0

 

11/21/06

AI2-12

 

Architectural Interior Women’s Locker Room Elevations

 

0

 

11/21/06

AI2-13

 

Building Sections and Details

 

0

 

11/21/06

AI4-01

 

Architectural Interior Lobby, Gallery & Kitchen Floor Pattern

 

A

 

02/15/07

AI4-02

 

Architectural Interior Assembly Floor Pattern

 

0

 

11/21/06

AI5-01

 

Architectural Interior Acoustical Wall Baffles Plan & Details

 

0

 

11/21/06

 

 

 

 

 

 

 

AQ2-01

 

Architectural Equipment Lab Casework Elevations & Plan

 

A

 

10/27/06

AQ2-02

 

Architectural Equipment Lab Casework Elevations Elevations & Plans

 

0

 

11/21/06

AQ2-03

 

Architectural Equipment Lab Casework Elevations & Plan

 

0

 

11/21/06

AQ4-01

 

Architectural Equipment Enlarged Lab Equipment Plans

 

0

 

11/21/06

AQ4-02

 

Architectural Enlarged Kitchen Equipment Plans

 

0

 

11/21/06

 

 

 

 

 

 

 

AR1-101

 

Architectural Partial First Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-102

 

Architectural Partial First Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-111

 

Architectural Partial First Floor Reflected Ceiling Plan

 

A

 

02/15/07

AR1-112

 

Architectural Partial First Floor Reflected Ceiling Plan

 

A

 

02/15/07

AR1-112M

 

Architectural Mezzanine Reflected Ceiling Plan

 

A

 

02/15/07

AR1-113

 

Architectural Partial First Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-121

 

Architectural Partial First Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-123

 

Architectural Partial First Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-201

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-202

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-211

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-212

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

A

 

02/15/07

AR1-213

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-221

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

AR1-223

 

Architectural Partial Second Floor Reflected Ceiling Plan

 

0

 

11/21/06

 

PROCESS

 

Drawing

 

Description

 

Revision
No.

 

Revision Date

R0-001

 

Process Lead Sheet

 

0

 

11/21/06

R1-112.1

 

Process General Arrangement Production Area First Floor

 

0

 

11/21/06

R1-112.2

 

Process General Arrangement Production Area First Floor

 

A

 

02/15/07

R1-112.3

 

Process General Arrangement Production Area First Floor

 

0

 

11/21/06

R1-112.4

 

Process General Arrangement Production Area First Floor

 

0

 

11/21/06

R1-112.5

 

Process General Arrangement Production Area First Floor

 

A

 

02/15/07

R1-112.6

 

Process General Arrangement Production Area First Floor

 

A

 

02/15/07

R1-112

 

Process General Arrangement Production Area First Floor

 

A

 

02/15/07

R1-113

 

Process General Arrangement Packaging Area

 

0

 

11/21/06

R1-123

 

Process General Arrangement Partial Plan First Floor

 

0

 

11/21/06

R1-212

 

Process General Arrangement Partial Plan Second Floor

 

A

 

02/15/07

R1-223.1

 

Process General Arrangement Purified & RO Water Generation

 

0

 

11/21/06

R1-112.5

 

Process General Arrangement Production Area First Floor

 

0

 

11/21/06

R3-001

 

Process Sections Fluid Bed Systems

 

A

 

02/15/07

R3-002

 

Process Miscellaneous Plans & Sections

 

0

 

11/21/06

R3-003

 

Process Miscellaneous Elevations

 

0

 

11/21/06

R3-004

 

Process Miscellaneous Plans

 

0

 

11/21/06

R3-005

 

Process Utility Box Elevations GLATT RM 11220 GLATT RM 11222 GLATT RM 11237

 

A

 

02/15/07

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

R3-006

 

Process Utility Box Elevations Compression RM 11235 Blender RM 11236 Compression
RM 11218 Blender RM 11219

 

0

 

11/21/06

R3-007

 

Process Utility Box Elevations GLATT RM 21259 GLATT RM 21258

 

A

 

02/15/07

R3-008

 

Process Utility Box Elevations GLATT RM 21271 COATER RM 21269

 

0

 

11/21/06

R3-009

 

Process Utility Box Elevations GLATT RM 21263 Pharmacy RM 21255 Blend RM 21270

 

A

 

02/15/07

R3-010

 

Process Utility Box Elevations Compression RM 21268 Dispense RM 11224

 

0

 

11/21/06

R3-011

 

Process Utility Box Elevations Coater Prep  RM 11253 Coater Prep RM 11254 Coater
RM 11248 Coater RM 11249

 

0

 

11/21/06

R3-012

 

Process Downflow Booth Plan and Elevations RM 11224

 

0

 

11/21/06

R5-001

 

Process Utility Panel Details

 

0

 

11/21/06

R5-002

 

Process WPU Piping Drop Detail

 

0

 

11/21/06

R6-001

 

Process P&ID Acetone Storage

 

0

 

11/21/06

R6-002

 

Process P&ID Granulation and Screening GLATT—300

 

0

 

11/21/06

R6-003

 

Process P&ID Coating Solution Preparation Room 11253

 

0

 

11/21/06

R6-004

 

Process P&ID Coating Solution Preparation Room 11254

 

C

 

11/21/06

R6-005

 

Process P&ID Coater Room 11249

 

0

 

11/21/06

R6-006

 

Process P&ID Coater Room 11248

 

0

 

11/21/06

R6-007

 

Process P&ID Purified/RO Water Generation

 

0

 

11/21/06

R6-008

 

Process P&ID WPU Dispensing Room 11224

 

0

 

11/21/06

R6-009

 

Process P&ID Purified & RO Water Distribution

 

A

 

02/15/07

R6-010

 

Process P&ID Tote Washing Room 11232

 

0

 

11/21/06

R6-011

 

Process P&ID Compression Room 11218

 

0

 

11/21/06

R6-012

 

Process P&ID GLATT Wash in Place Room 11252

 

0

 

11/21/06

R6-013

 

Process P&ID Granulation and Screening GLATT—60

 

0

 

11/21/06

R6-014

 

Process P&ID Granulation GLATT—15 (Future)

 

0

 

11/21/06

R7-001

 

Process Flow Diagram Flammable Liquids Storage and Handling

 

F

 

11/21/06

R7-002

 

Process Flow Diagram Warehouse and Dispensing

 

D

 

11/21/06

R7-003

 

Process Flow Diagram Granulation—Screening

 

D

 

11/21/06

R7-005

 

Process Flow Diagram Coater Solution Program

 

E

 

11/21/06

R7-006

 

Process Flow Diagram Tablet Coating

 

D

 

11/21/06

R7-007

 

Process Flow Diagram Purified & RO Water Generation

 

D

 

11/21/06

R7-008

 

Process Flow Diagram Purified & RO Water Diagram

 

D

 

11/21/06

 

INSTRUMENTATION AND CONTROLS

 

Drawing

 

Description

 

Revision
No.

 

Revision Date

I1-101

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-102

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-111

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-112

 

Instrumentation Partial Location Plan First Floor

 

A

 

02/15/07

I1-113

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-121

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-123

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-133

 

Instrumentation Partial Location Plan First Floor

 

0

 

11/21/06

I1-201

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-202

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-211

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-212

 

Instrumentation Partial Location Plan Second Floor

 

A

 

02/15/07

I1-213

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-221

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-223

 

Instrumentation Partial Location Plan Second Floor

 

0

 

11/21/06

I1-302

 

Instrumentation Partial Location Plan Third Floor

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

I1-311

 

Instrumentation Partial Location Plan Third Floor

 

0

 

11/21/06

I1-312

 

Instrumentation Partial Location Plan Third Floor

 

0

 

11/21/06

I5-001

 

Controls Instrumentation Details

 

0

 

11/21/06

I5-002

 

Controls Instrumentation Details

 

0

 

11/21/06

I5-003

 

Instrumentation Details

 

0

 

11/21/06

I7-001

 

Controls Refrigerant Monitoring & Exhaust System Plan

 

0

 

11/21/06

I7-002

 

Controls Refrigerant Monitoring & Exhaust System Control Panel CP—12325—1 Layout

 

0

 

11/21/06

I7-003

 

Controls AHU-001 PDIT Interface Panel Layout

 

0

 

11/21/06

I7-004

 

Controls AHU-001, AHU-002 & AHU-004 PDIT Interface Panel Layout

 

0

 

11/21/06

I7-005

 

Controls AHU-008 PDIT Interface Panel Layout

 

0

 

11/21/06

I7-006

 

Controls Coater Prep Room Alarm Panel CP—21269 Layout

 

0

 

11/21/06

I7-007

 

Controls Coater Prep Room Alarm Panel CP—11253—1 Layout

 

0

 

11/21/06

I7-008

 

Controls Refrigerant Monitoring & Exhaust System Remote Panel CP—12325—2 Layout

 

0

 

11/21/06

I7-009

 

Controls VFD Speed Control Panel Layout/Schematic Instrinsically Safe

 

0

 

11/21/06

I7-010

 

Controls VFD Speed Control Panel Layout/Schematic General Purpose

 

A

 

02/15/07

I7-011

 

Controls Acetone Storage/Dispensing Alarm Panel CP—12342 Layout

 

0

 

11/21/06

I7-012

 

Controls Intrinsic Safety Panel CP—11242 Layout

 

0

 

11/21/06

I7-013

 

Controls Ozone Monitoring System Plan

 

0

 

11/21/06

I7-014

 

Controls Ozone Monitoring Control Panel CP—21301 Layout

 

0

 

11/21/06

I7-015

 

Controls Oxygen Deficiency Monitoring System Plan

 

0

 

11/21/06

I7-016

 

Controls Oxygen Deficiency Monitoring Control Panel CP—31203 Layout

 

0

 

11/21/06

I8-001

 

Controls Refrigerant Monitoring & Exhaust System Control Panel CP—12325—1
Schematic

 

0

 

11/21/06

I8-002

 

Controls Coater Room Alarm Panel CP—21269 Schematic

 

0

 

11/21/06

I8-003

 

Controls Coater Prep Rooms Alarm Panel CP—11253—1 Schematic

 

0

 

11/21/06

I8-004

 

Controls Acetone Storage/Dispensing Alarm Panel CP—12342 Schematic

 

0

 

11/21/06

I8-005

 

Controls Ozone Monitoring Control Panel CP—21301 Schematic

 

0

 

11/21/06

I8-006

 

Controls Oxygen Deficiency Monitoring Control Panel CP—31203 Schematic

 

0

 

11/21/06

I8-007

 

Controls Intrinsic Safety Panel CP—11242 Schematic (Sheet 1 of 5)

 

0

 

11/21/06

I8-008

 

Controls Instrinsic Safety Panel CP—11242 Schematic (Sheet 2 of 5)

 

0

 

11/21/06

I8-009

 

Controls Intrinsic Safety Panel CP—11242 Schematic (Sheet 3 of 5)

 

0

 

11/21/06

I8-010

 

Controls Intrinsic Safety Panel CP—11242 Schematic (Sheet 4 of 5)

 

0

 

11/21/06

I8-011

 

Controls Intrinsic Safety Panel CP—11242 Schematic (Sheet 5 of 5)

 

0

 

11/21/06

I9-001

 

Controls Network Architecture

 

0

 

11/21/06

 

LIFE SAFETY

 

Drawing

 

Description

 

Revision
No.

 

Revision Date

LS1-01

 

Overall First Floor Life Safety Plan

 

0

 

11/21/06

LS1-02

 

Overall Second Floor Life Safety Plan

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

MECHANICAL

 

Drawing

 

Description

 

Revision
No.

 

Revision Date

M0-001

 

Mechanical HVAC Lead Sheet

 

0

 

11/21/06

M1-101.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-101.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-102.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-102.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-102.3

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-111.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-111.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-111.3

 

Mechanical HVAC Partial Floor Plan First Floor

 

A

 

02/15/07

M1-111.4

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-112.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-112.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

A

 

02/15/07

M1-112.3

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-112.4

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-112.5

 

Mechanical HVAC Partial Floor Plan First Floor

 

A

 

02/15/07

M1-112.6

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-113.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-113.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-113.3

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-121.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-123.1

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-123.2

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-123.3

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-123.4

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-123.5

 

Mechanical HVAC Partial Floor Plan First Floor

 

0

 

11/21/06

M1-201.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-201.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-202.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-202.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-202.3

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-211.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-211.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-211.3

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-211.4

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-212.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-212.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-212.3

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-212.4

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-212.5

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

M1-212.6

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-213.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-213.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-213.3

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-221.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-223.1

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-223.2

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

M1-301.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-301.2

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

M1-302.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-302.2

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-302.3

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-311.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-311.2

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-311.4

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-312.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

A

 

02/15/07

M1-312.2

 

Mechanical HVAC Partial Floor Plan Third Floor

 

A

 

8/14/06

M1-312.3

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-312.4

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-312.5

 

Mechanical HVAC Partial Floor Plan Third Floor

 

A

 

02/15/07

M1-312.6

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-313.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-313.2

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-313.3

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-323.1

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-323.3

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M1-323.4

 

Mechanical HVAC Partial Floor Plan Third Floor Plan

 

0

 

11/21/06

M1-323.5

 

Mechanical HVAC Partial Floor Plan Third Floor

 

0

 

11/21/06

M4-100

 

Mechanical HVAC AHU Zone Plan First Floor

 

0

 

11/21/06

M4-200

 

Mechanical HVAC AHU Zone Plan Second Floor

 

0

 

11/21/06

M5-101

 

Mechanical HVAC Details

 

0

 

11/21/06

M5-102

 

AHU-002 Details

 

0

 

11/21/06

M5-103

 

AHU-004 Details

 

0

 

11/21/06

M5-104

 

AHU-005 Details

 

0

 

11/21/06

M5-105

 

AHU-008 Details

 

0

 

11/21/06

M5-106

 

AHU-012 Details

 

0

 

11/21/06

M5-107

 

AHU-014 Details

 

0

 

11/21/06

M5-108

 

Mechanical Details

 

0

 

11/21/06

M5-109

 

Mechanical Details

 

0

 

11/21/06

M5-110

 

Mechanical Details

 

0

 

11/21/06

M6-101

 

Mechanical HVAC Schedules

 

A

 

02/15/07

M6-102

 

Mechanical HVAC Schedules

 

A

 

02/15/07

M6-103

 

Mechanical Schedules

 

A

 

02/15/07

M7-112

 

Mechanical HVAC Partial Pressurization Plan First Floor

 

0

 

11/21/06

M7-113

 

Mechanical HVAC Partial Pressurization Plan First Floor

 

0

 

11/21/06

M7-212

 

Mechanical HVAC Partial Pressurization Plan Second Floor

 

0

 

11/21/06

M8-001

 

Mechanical HVAC P&ID Lead Sheet

 

0

 

11/21/06

M8-011

 

Mechanical HVAC AHU-001 P&ID

 

0

 

11/21/06

M8-012

 

Mechanical HVAC AHU-001 P&ID

 

0

 

11/21/06

M8-021

 

Mechanical HVAC AHU-002 P&ID

 

0

 

11/21/06

M8-022

 

Mechanical HVAC AHU-002 P&ID

 

0

 

11/21/06

M8-031

 

Mechanical HVAC AHU-003 P&ID

 

0

 

11/21/06

M8-041

 

Mechanical HVAC AHU-004 P&ID

 

0

 

11/21/06

M8-051

 

Mechanical HVAC AHU-005 P&ID

 

0

 

11/21/06

M8-061

 

Mechanical HVAC AHU-006 P&ID

 

0

 

11/21/06

M8-071

 

Mechanical HVAC AHU-007 P&ID

 

0

 

11/21/06

M8-072

 

Mechanical HVAC AHU-007 P&ID

 

0

 

11/21/06

M8-073

 

Mechanical HVAC AHU-007 P&ID

 

0

 

11/21/06

M8-081

 

Mechanical HVAC AHU-008 P&ID

 

0

 

11/21/06

M8-082

 

Mechanical HVAC AHU-008 P&ID

 

0

 

11/21/06

M8-091

 

Mechanical HVAC AHU-009 P&ID

 

0

 

11/21/06

M8-092

 

Mechanical HVAC AHU-009 P&ID

 

0

 

11/21/06

M8-101

 

Mechanical HVAC AHU-010 P&ID

 

0

 

11/21/06

M8-102

 

Mechanical HVAC AHU-010 P&ID

 

0

 

11/21/06

M8-111

 

Mechanical HVAC AHU-011 P&ID

 

A

 

02/15/07

M8-112

 

Mechanical HVAC AHU-011 P&ID

 

A

 

02/15/07

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

M8-113

 

Mechanical HVAC AHU - 11 P&ID

 

A

 

02/15/07

M8-121

 

Mechanical HVAC AHU-012 P&ID

 

A

 

02/15/07

M8-122

 

Mechanical HVAC AHU-012 P&ID

 

0

 

11/21/06

M8-131

 

Mechanical HVAC AHU-013 P&ID

 

A

 

02/15/07

M8-141

 

Mechanical HVAC AHU-014 P&ID

 

0

 

11/21/06

M8-151

 

Mechanical HVAC AHU-015 P&ID

 

0

 

11/21/06

M8-161

 

Mechanical HVAC AHU-016 P&ID

 

0

 

11/21/06

M8-162

 

Mechanical HVAC AHU-016 P&ID

 

0

 

11/21/06

 

ELECTRICAL

 

Drawing

 

Description

 

Revision
No.

 

Revision Date

E0-01

 

Electrical Abbreviations and Legend

 

0

 

11/21/06

E0-02

 

Electrical Luminaire Schedule

 

0

 

11/21/06

E1-01

 

Electrical Overall First Floor Panel Layout Plan

 

0

 

11/21/06

E1-02

 

Electrical Overall Second Floor Plan

 

A

 

02/15/07

E1-03

 

Electrical Overall Third Floor Plan

 

0

 

11/21/06

E1-04

 

Electrical Overall First Floor Classification Plan

 

0

 

11/21/06

E1-05

 

Electrical Overall Second Floor Classification Plan

 

0

 

11/21/06

E1-06

 

Electrical Overall Third Floor Classification Plan

 

0

 

11/21/06

E1-07

 

Electrical Site Classification Plan

 

0

 

11/21/06

E1-08

 

Electrical Classified Area Details

 

0

 

11/21/06

E1-09

 

Electrical Solar Panel Plan

 

A

 

02/15/07

E5-01

 

Electrical Details

 

0

 

11/21/06

E5-02

 

Electrical Details

 

0

 

11/21/06

E5-03

 

Electrical Wiring Diagrams

 

0

 

11/21/06

E6-01

 

Electrical Master Single Line Diagram

 

0

 

11/21/06

E6-02

 

Electrical Emergency Generator and UPS Single Line Diagram

 

0

 

11/21/06

E6-03

 

Electrical Normal Power Single Line Diagram 1

 

0

 

11/21/06

E6-04

 

Electrical Normal Power Single Line Diagram 2

 

A

 

02/15/07

E6-05

 

Electrical Emergency Power Single Line Diagram 1

 

0

 

11/21/06

E6-06

 

Electrical Emergency Power Single Line Diagram 2

 

0

 

11/21/06

E6-07

 

Electrical Solar Power Single Line Diagram

 

A

 

02/15/07

E7-01

 

Electrical Normal Power Panel Schedules

 

A

 

02/15/07

E7-02

 

Electrical Normal Power Panel Schedules

 

A

 

02/15/07

E7-03

 

Electrical Normal Power Panel Schedules

 

A

 

02/15/07

E7-04

 

Electrical Normal Power Panel Schedules

 

0

 

11/21/06

E7-05

 

Electrical Normal Power Panel Schedules

 

0

 

11/21/06

E7-06

 

Electrical Normal Power Panel Schedules

 

0

 

11/21/06

E7-07

 

Electrical Emergency Power Panel Schedules

 

A

 

02/15/07

E7-08

 

Electrical Emergency Power Panel Schedules

 

0

 

11/21/06

E7-09

 

Electrical UPS Power Panel Schedules

 

0

 

11/21/06

E7-10

 

Electrical UPS Power Panel Schedules

 

0

 

11/21/06

E7-11

 

Electrical Normal Power MCC Schedules

 

0

 

11/21/06

E7-12

 

Electrical Emergency Power MCC Schedules

 

0

 

11/21/06

E7-13

 

Electrical UPS Power MCC Schedules

 

0

 

11/21/06

EL1-101

 

Electrical Partial First Floor Area 101 Lighting Plan

 

0

 

11/21/06

EL1-102

 

Electrical Partial First Floor Area 102 Lighting Plan

 

0

 

11/21/06

EL1-111.1

 

Electrical Partial First Floor Area 111 Reflecting Pool Lighting

 

0

 

11/21/06

EL1-111

 

Electrical Partial First Floor Area 111 Lighting Plan

 

0

 

11/21/06

EL1-112

 

Electrical Partial First Floor Area 112 Lighting Plan

 

A

 

02/15/07

EL1-113

 

Electrical Partial First Floor Area 113 Lighting Plan

 

0

 

11/21/06

EL1-121

 

Electrical Partial First Floor Area 121 Lighting Plan

 

0

 

11/21/06

EL1-123

 

Electrical Partial First Floor Area 123 Lighting Plan

 

0

 

11/21/06

EL1-201

 

Electrical Partial Second Floor Area 201 Lighting Plan

 

0

 

11/21/06

EL1-202

 

Electrical Partial Second Floor Area 202 Lighting Plan

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

EL1-211

 

Electrical Partial Second Floor Area 211 Lighting Plan

 

0

 

11/21/06

EL1-212

 

Electrical Partial Second Floor Area 212 Lighting Plan

 

0

 

11/21/06

EL1-213

 

Electrical Partial Second Floor Area 213 Lighting Plan

 

0

 

11/21/06

EL1-221

 

Electrical Partial Second Floor Area 221 Lighting Plan

 

0

 

11/21/06

EL1-223

 

Electrical Partial Second Floor Area 223 Lighting Plan

 

0

 

11/21/06

EL1-302

 

Electrical Partial Third Floor Area 302 Lighting Plan

 

0

 

11/21/06

EL1-311

 

Electrical Partial Third Floor Area 311 Lighting Plan

 

0

 

11/21/06

EL1-312

 

Electrical Partial Third Floor Area 312 Lighting Plan

 

0

 

11/21/06

 

 

 

 

 

 

 

EP1-101

 

Electrical Partial First Floor Area 101 Power Plan

 

0

 

11/21/06

EP1-102

 

Electrical Partial First Floor Area 102 Power Plan

 

0

 

11/21/06

EP1-111

 

Electrical Partial First Floor Area 111 Power Plan

 

0

 

11/21/06

EP1-112

 

Electrical Partial First Floor Area 112 Power Plan

 

A

 

02/15/07

EP1-113

 

Electrical Partial First Floor Area 113 Power Plan

 

0

 

11/21/06

EP1-121

 

Electrical Partial First Floor Area 121 Power Plan

 

0

 

11/21/06

EP1-123

 

Electrical Partial First Floor Area 123 Power Plan

 

0

 

11/21/06

EP1-201

 

Electrical Partial Second Floor Area 201 Power Plan

 

0

 

11/21/06

EP1-202

 

Electrical Partial Second Floor Area 202 Power Plan

 

0

 

11/21/06

EP1-211

 

Electrical Partial Second Floor Area 211 Power Plan

 

A

 

02/15/07

EP1-212

 

Electrical Partial Second Floor Area 212 Power Plan

 

A

 

02/15/07

EP1-213

 

Electrical Partial Second Floor Area 213 Power Plan

 

0

 

11/21/06

EP1-221

 

Electrical Partial Second Floor Area 221 Power Plan

 

0

 

11/21/06

EP1-223

 

Electrical Partial Second Floor Area 223 Power Plan

 

0

 

11/21/06

EP1-302

 

Electrical Partial Third Floor Area 302 Power Plan

 

0

 

11/21/06

EP1-311

 

Electrical Partial Third Floor Area 311 Power Plan

 

0

 

11/21/06

EP1-312

 

Electrical Partial Third Floor Area 312 Power Plan

 

A

 

02/15/07

EP1-323

 

Electrical Partial Third Floor Area 323 Power Plan

 

0

 

11/21/06

 

 

 

 

 

 

 

EP4-01

 

Electrical Main Electrical Room Enlarged Power Plan

 

A

 

02/15/07

EQ1-112

 

Electrical Partial First Floor Area 112 Process Equipment Power Plan

 

A

 

02/15/07

EQ1-113

 

Electrical Partial First Floor Area 113 Process Equipment Power Plan

 

0

 

11/21/06

EQ1-123

 

Electrical Partial First Floor Area 123 Process Equipment Power Plan

 

0

 

11/21/06

EQ1-212

 

Electrical Partial Second Floor Area 212 Process Equipment Power Plan

 

0

 

11/21/06

EQ1-312

 

Electrical Partial Third Floor Area 312 Process Equipment Power Plan

 

0

 

11/21/06

ES1-01

 

Electrical Site Lighting Plan

 

0

 

11/21/06

ES1-02

 

Electrical Overall Site Plan

 

A

 

02/15/07

ES1-03

 

Electrical Building Canopy Lighting Plan

 

0

 

11/21/06

ES1-04

 

Electrical Site Grounding Plan

 

0

 

11/21/06

ET1-101

 

Electrical Partial First Floor Area 101 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-102

 

Electrical Partial First Floor Area 102 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-111

 

Electrical Partial First Floor Area 111 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-112

 

Electrical Partial First Floor Area 112 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-113

 

Electrical Partial First Floor Area 113 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-121

 

Electrical Partial First Floor Area 121 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-123

 

Electrical Partial First Floor Area 123 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-201

 

Electrical Partial Second Floor Area 201 Telecommunications and Data Plan

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

ET1-202

 

Electrical Partial Second Floor Area 202 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-211

 

Electrical Partial Second Floor Area 211 Telecommunications and Data Plan

 

A

 

02/15/07

ET1-212

 

Electrical Partial Second Floor Area 212 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-213

 

Electrical Partial Second Floor Area 213 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-223

 

Electrical Partial Second Floor Area 223 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-302

 

Electrical Partial Third Floor Area 302 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-311

 

Electrical Partial Third Floor Area 311 Telecommunications and Data Plan

 

0

 

11/21/06

ET1-312

 

Electrical Partial Third Floor Area 312 Telecommunications and Data Plan

 

0

 

11/21/06

EY1-101

 

Electrical Partial First Floor Area 101 Special Systems Plan

 

0

 

11/21/06

EY1-102

 

Electrical Partial First Floor Area 102 Special Systems Plan

 

0

 

11/21/06

EY1-111

 

Electrical Partial First Floor Area 111 Special Systems Plan

 

0

 

11/21/06

EY1-112

 

Electrical Partial First Floor Area 112 Special Systems Plan

 

0

 

11/21/06

EY1-113

 

Electrical Partial First Floor Area 113 Special Systems Plan

 

0

 

11/21/06

EY1-121

 

Electrical Partial First Floor Area 121 Special Systems Plan

 

0

 

11/21/06

EY1-123

 

Electrical Partial First Floor Area 123 Special Systems Plan

 

0

 

11/21/06

EY1-201

 

Electrical Partial Second Floor Area 201 Special Systems Plan

 

0

 

11/21/06

EY1-202

 

Electrical Partial Second Floor Area 202 Special Systems Plan

 

0

 

11/21/06

EY1-211

 

Electrical Partial Second Floor Area 211 Special Systems Plan

 

0

 

11/21/06

EY1-212

 

Electrical Partial Second Floor Area 212 Special Systems Plan

 

0

 

11/21/06

EY1-213

 

Electrical Partial Second Floor Area 213 Special Systems Plan

 

0

 

11/21/06

EY1-221

 

Electrical Partial Second Floor Area 221 Special Systems Plan

 

0

 

11/21/06

EY1-223

 

Electrical Partial Second Floor Area 223 Special Systems Plan

 

0

 

11/21/06

EY1-302

 

Electrical Partial Third Floor Area 302 Special Systems Plan

 

0

 

11/21/06

EY1-311

 

Electrical Partial Third Floor Area 311 Special Systems Plan

 

0

 

11/21/06

EY1-312

 

Electrical Partial Third Floor Area 312 Special Systems Plan

 

0

 

11/21/06

 

MECHANICAL

 

Drawing

 

Description

 

Revision No.

 

Revision Date

Q0-001

 

Mechanical Piping Abbreviations & Legends

 

0

 

11/21/06

Q0-002

 

Mechanical Piping Specifications

 

0

 

11/21/06

Q0-003

 

Mechanical Piping Specifications

 

0

 

11/21/06

Q1-101.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-101.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-102.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-102.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-102.3

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-111.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-111.3

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-111.4

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-112.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-112.2

 

Mechanical Piping Partial Floor Plan First Floor Plan

 

A

 

02/15/07

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

Q1-112.3

 

Mechanical Piping Partial Floor Plan First Floor Plan

 

0

 

11/21/06

Q1-112.4

 

Mechanical Piping Partial Floor Plan First Floor Plan

 

0

 

11/21/06

Q1-112.5

 

Mechanical Piping Partial Floor Plan First Floor

 

A

 

02/15/07

Q1-112.6

 

Mechanical Piping Partial Floor Plan First Floor Plan

 

0

 

11/21/06

Q1-113.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-113.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-113.3

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-121.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-123.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-123.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-123.3

 

Mechanical Piping Partial Floor Plan Floor Plan

 

0

 

11/21/06

Q1-123.4

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-123.5

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-132.2

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-133.1

 

Mechanical Piping Partial Floor Plan First Floor

 

0

 

11/21/06

Q1-201.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-201.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-202.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-202.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-202.3

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-211.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-211.3

 

Mechanical Piping Partial Floor Plan Second Floor

 

A

 

02/15/07

Q1-211.4

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

Q1-212.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-212.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

A

 

02/15/07

Q1-212.3

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-212.4

 

Mechanical HVAC Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-212.5

 

Mechanical HVAC Partial Floor Plan Second Floor

 

A

 

02/15/07

Q1-212.6

 

Mechanical Piping Partial Floor Plan Second Floor Plan

 

0

 

11/21/06

Q1-213.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-213.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-213.3

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-221.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-223.1

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-223.2

 

Mechanical Piping Partial Floor Plan Second Floor

 

A

 

8/14/06

Q1-223.3

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-223.4

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-223.5

 

Mechanical Piping Partial Floor Plan Second Floor

 

0

 

11/21/06

Q1-302

 

Mechanical Piping Partial Floor Plan Third Floor

 

0

 

11/21/06

Q1-311

 

Mechanical Piping Partial Floor Plan Third Floor

 

0

 

11/21/06

Q1-312

 

Mechanical Piping Partial Floor Plan Third Floor

 

0

 

11/21/06

Q3-101

 

Mechanical Piping Sections

 

0

 

11/21/06

Q3-102

 

Mechanical Piping Chiller & Boiler Room Sections

 

0

 

11/21/06

Q3-103

 

Mechanical Piping Chiller Room Sections

 

0

 

11/21/06

Q3-104

 

Mechanical Piping Cooling Tower Sections

 

0

 

11/21/06

Q3-105

 

Mechanical Piping Cooling Tower Section

 

0

 

11/21/06

Q4-101

 

Mechanical Piping Enlarged Partial Floor Plan

 

0

 

11/21/06

Q4-102

 

Mechanical Piping Enlarged Partial Chiller Room Floor Plan

 

0

 

11/21/06

Q5-101

 

Mechanical Piping Steam & Condensate Details

 

0

 

11/21/06

Q5-102

 

Mechanical Piping Steam & Condensate Details

 

0

 

11/21/06

Q5-103

 

Mechanical Piping Hot Water/Chilled Water Detials

 

0

 

11/21/06

Q5-104

 

Mechanical Piping Details

 

0

 

11/21/06

Q5-105

 

Mechanical Piping Details

 

0

 

11/21/06

Q5-106

 

Mechanical Piping Support Details

 

0

 

11/21/06

Q5-107

 

Mechanical Piping Details

 

0

 

11/21/06

Q5-108

 

Mechanical Piping Support Details

 

0

 

11/21/06

Q6-101

 

Mechanical Piping Schedule

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

Q6-102

 

Mechanical Piping Schedule

 

0

 

11/21/06

Q6-103

 

Mechanical Piping Schedules

 

0

 

11/21/06

Q8-001

 

Mechanical Piping P&ID Lead Sheet

 

0

 

11/21/06

Q8-011

 

Mechanical Piping Chilled Water P&ID

 

0

 

11/21/06

Q8-012

 

Mechanical Piping Chilled Water Distribution

 

0

 

11/21/06

Q8-021

 

Mechanical Piping Cooling Tower Water P&ID

 

0

 

11/21/06

Q8-031

 

Mechanical Piping Steam Generation P&ID

 

0

 

11/21/06

Q8-032

 

Mechanical Piping Steam Distribution P&ID

 

0

 

11/21/06

Q8-041

 

Mechanical Piping Compressed Air P&ID

 

0

 

11/21/06

Q8-051

 

Mechanical Piping Heating Hot Water P&ID

 

0

 

11/21/06

Q8-052

 

Mechanical Piping Heating Hot Water Distribution P&ID

 

0

 

11/21/06

Q8-061

 

Mechanical Piping Fuel Oil System P&ID

 

0

 

11/21/06

Q8-071

 

Mechanical Piping Vacuum System P&ID

 

0

 

11/21/06

Q8-081

 

Mechanical Piping Natural Gas and Propane P&ID

 

0

 

11/21/06

Q8-082

 

Mechanical Piping Reflecting Pool System

 

0

 

11/21/06

 

FIRE SAFETY

 

Drawing

 

Description

 

Revision No.

 

Revision Date

FP-001

 

Fire Protection Sprinkler Specifications and Notes

 

0

 

11/21/06

FP-100

 

Fire Protection Sprinkler System Design Density Layout First Floor

 

0

 

11/21/06

FP-101

 

Fire Protection Equipment Layout First Floor

 

0

 

11/21/06

FP-200

 

Fire Protection Sprinkler System Design Density Layout Second Floor

 

0

 

11/21/06

FP-201

 

Fire Protection Equipment Layout Second Floor

 

0

 

11/21/06

FP-300

 

Fire Protection Sprinkler System Design Density Layout Third Floor

 

0

 

11/21/06

FP-301

 

Fire Protection Equipment Layout Third Floor

 

0

 

11/21/06

FP-400

 

Fire Protection Fire Pump House Detail

 

0

 

11/21/06

FP-500

 

Fire Protection Raw Material Storage Alternate 1

 

0

 

11/21/06

 

PLUMBING

 

Drawing

 

Description

 

Revision No.

 

Revision Date

P-001

 

Plumbing Abbreviations and Legend

 

0

 

11/21/06

P-002

 

Plumbing Specifications

 

0

 

11/21/06

P-003

 

Plumbing Specifications

 

0

 

11/21/06

P1-101.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-101.2

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-102.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-102.2

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-102.3

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-111.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-111.2

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-111.3

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-111.4

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-112.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-112.2

 

Plumbing Partial Floor Plan First Floor

 

A

 

02/15/07

P1-112.3

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-112.4

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-112.5

 

Plumbing Partial Floor Plan First Floor

 

A

 

02/15/07

P1-112.6

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-113.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-113.2

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-113.3

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-121.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-123.1

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-123.2

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-123.3

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

P1-123.4

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-123.5

 

Plumbing Partial Floor Plan First Floor

 

0

 

11/21/06

P1-201.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-201.2

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-202.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-202.2

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-202.3

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-211.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-211.2

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-211.3

 

Plumbing Partial Floor Plan Second Floor

 

A

 

02/15/07

P1-211.4

 

Plumbing Partial Floor Plan Second Floor

 

A

 

02/15/07

P1-212.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-212.2

 

Plumbing Partial Floor Plan Second Floor

 

A

 

02/15/07

P1-212.3

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-212.4

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-212.5

 

Plumbing Partial Floor Plan Second Floor

 

A

 

02/15/07

P1-212.6

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-213.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-213.3

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-221.1

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-223.1

 

Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-223.2

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-223.3

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-223.4

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-223.5

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P1-301.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-301.2

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-302.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-302.2

 

Plumbing Partial Floor Plan Third Floor Plan

 

0

 

11/21/06

P1-302.3

 

Plumbing Partial Floor Plan Third Floor Plan

 

0

 

11/21/06

P1-311.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-311.2

 

Plumbing Partial Floor Plan Third Floor

 

A

 

02/15/07

P1-311.3

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-311.4

 

Plumbing Partial Floor Plan Third Floor

 

A

 

02/15/07

P1-312.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-312.2

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-312.3

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-312.4

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-312.5

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-312.6

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-313.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-313.2

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-313.3

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-323.1

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-323.2

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-323.3

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-323.4

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-323.5

 

Plumbing Partial Floor Plan Third Floor

 

0

 

11/21/06

P1-213.2

 

Plumbing Partial Floor Plan Second Floor

 

0

 

11/21/06

P4-131

 

Plumbing Utilities Yard Plan

 

A

 

02/15/07

P3-101

 

Plumbing Riser Diagrams

 

0

 

11/21/06

P3-102

 

Plumbing Riser Diagrams

 

0

 

11/21/06

P3-103

 

Plumbing Riser Diagrams

 

0

 

11/21/06

P3-104

 

Plumbing Riser Diagrams

 

0

 

11/21/06

P3-105

 

Plumbing Riser Diagrams

 

0

 

11/21/06

P3-106

 

Plumbing First Floor Water Isometrics

 

0

 

11/21/06

P3-107

 

Plumbing Second Floor Water Isometrics

 

0

 

11/21/06

P5-101

 

Plumbing Details

 

0

 

11/21/06

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

P5-102

 

Plumbing Details

 

0

 

11/21/06

P5-103

 

Plumbing Details

 

0

 

11/21/06

 

C.                  GEOTECHNICAL REPORT

 

PC ATC Project No. 45.31244.001

 

Soils Report, provided by ATC Associates of North Carolina

 

07/11/06

 

D.            EQUIPMENT LIST

 

Equipment List Numbering System

 

RTP Phase 1

 

Revision 0

 

11/21/06

Equipment List

 

RTP Phase 1

 

Revision 0

 

11/21/06

Equipment List Install Responsibilities and Equipment Package

 

Issued by DPR Construction, Inc.

 

 

 

02/20/07

 

E.              REQUEST FOR INFORMATION (RFIs):

 

Response to RFI 001

Response to RFIs 010 through 036

Response to RFI 039

Response to RFIs 042 through 044

Response to RFIs 046 through 047

Response to RFI 049 through 051

Response to RFI 055

 

F.              VE CLARIFICATION – DOCUMENTS

 

G.            INSTRUMENT LIST

 

Thermowell Connections

 

Sketches

 

6 pages

 

11/21/06

Section 011113.17

 

Work Covered By Contract Documents Controls Work

 

Rev. 0

 

11/21/06

Section 250500

 

Common Work Results For Integrated Automation

 

Rev. 0

 

11/21/07

Section 251316

 

Integrated Automation Control and Monitoring Network Integration Panels

 

Rev. 0

 

11/21/06

Section 255100

 

Integrated Automation Control of Facility Equipment

 

Rev. 0

 

11/21/06

Section 259100

 

Integrated Automation Control Sequences For Facility Equipment

 

Rev. 0

 

11/21/06

Instrument Index

 

100 Pages

 

Rev. 0

 

11/21/06

Instruments by Specification Type

 

164 Pages

 

Rev. 0

 

11/21/06

Instrumentation & Controls Specifications (TOC)

 

1 page

 

 

 

11/21/06

I/O Count

 

23 Pages

 

Rev. 0

 

11/21/06

I/O Schedule

 

24 Pages

 

Rev. 0

 

11/21/06

 

H.            SCHEDULE

 

Contract Summary Schedule

 

Issued by DPR Construction, Inc.

 

 

 

02/22/07

 

United Therapeutics — xxxxxx

Subcontractor: <<SUB>>

Subcontract No. 16-26002-01

 

 

--------------------------------------------------------------------------------


 

6. Construction Schedule

 

--------------------------------------------------------------------------------


 

EXHIBIT

United Therapeutics Phase 1

Contract Summary

Schedule

 

[g107032ka35i001.jpg]

 

United Therapeutics/DPR Construction/O’Neal

 

February 22, 20

 

--------------------------------------------------------------------------------


 

7. VE Alternatives

 

--------------------------------------------------------------------------------


 

[g107032ka35i002.jpg]

3/4/2007

 

United Therapeutics

Solid Dose Facility

Research Triangle Park, North Carolina

 

GMP - Value Engineering and Cost Studies Log

 

 

 

 

 

Savings

 

Accepted

 

Rejected

 

Pending

 

Need Decision

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-002

 

Sitework/Utilities/Paving

 

($*)

 

($*)

 

($*)

 

$*

 

 

 

 

 

002-01

 

Revise Site Classification to Classified

 

($*)

 

($*)

 

($*)

 

 

 

3/27/2007

 

Currently unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-007

 

Masonry

 

($*)

 

$*

 

($*)

 

$*

 

 

 

 

 

002-01

 

Standard CMU Exterior Walls

 

($*)

 

 

 

($*)

 

 

 

4/27/2007

 

Currently unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-008

 

Structural Metals

 

$*

 

$*

 

$*

 

$*

 

 

 

 

 

 

 

304 S/S ILO 316

 

*

 

 

 

 

 

*

 

 

 

Handrail/Flashing/Corner Guard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-009

 

Carpentry

 

$*

 

$*

 

$*

 

$*

 

 

 

 

 

 

 

Alternate Wall material ILO “Corian”

 

*

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-011

 

Fireproofing

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

011-01

 

Delete Fireproofing after Code Review

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

Is not required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP-012

 

Metal Panels

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

012-01

 

Revise Metal Panel Systems

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

Formabond and S/S to 4MM ACM-wet seal-lighter guage

 

012-02

 

Delete Metal Panels in stairs 11115 &11135

 

*

 

 

 

 

 

*

 

 

 

Drywall & Epoxy Paint

 

012-03

 

S/S column Wraps to 304s/s

 

*

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 013

 

Roofing

 

($*)

 

($*)

 

$*

 

$*

 

 

 

 

 

013-01

 

60 Mil TPO ILO EPDM

 

($*)

 

($*)

 

 

 

 

 

5/28/2007

 

White

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 014

 

Doors/Frames/Hardware

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

014-01

 

Alternate Door Manufacturer

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

FRP doors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 015

 

Special Doors

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

015-01

 

Alternate ASI doors

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

Different ASI door from Base ASI door

 

015-02

 

Alternate Manufacturer for Doors

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

Rolling doors fire shutters/security grills

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 016

 

Glass and Glazing

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

016-01

 

Alternate Tube Manufacturer

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

ILO United Aluminium

 

016-02

 

Alternate Structural Glass Manufacturer

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

W&W ILO Oldcastle

 

016-03

 

Alternate Revolving door Manufacturer

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

Crane ILO Boone Edam

 

016-04

 

Eliminate Low Glass

 

*

 

 

 

 

 

*

 

 

 

 

 

016-04

 

Anodized Finish inside ILO Kynar

 

*

 

 

 

 

 

*

 

 

 

 

 

CP 020

 

Floor Coverings

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

020-01

 

Wood Floors to Carpet

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

Rooms12312/20012 & 20013

 

020-02

 

Less expensive carpet

 

*

 

 

 

 

 

 

 

 

 

Broadloom or less expensive tile

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 021

 

Epoxy Flooring Systems

 

($*)

 

$*

 

($*)

 

$*

 

 

 

 

 

021-01

 

Delete Vapor Transmission Barrier

 

($*)

 

 

 

($*)

 

 

 

5/28/2007

 

Under terrazzo & epoxy

 

021-02

 

Simplify Terrazzo pattern

 

*

 

 

 

 

 

*

 

 

 

11101/11109/11124

 

 

 

Ground Concrete ILO Terrazzo

 

*

 

 

 

 

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 029

 

Seating

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

029-01

 

Least Costly Seating Finish

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

See page 5 of the specifications

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 030

 

Elevators

 

($*)

 

($*)

 

($*)

 

$*

 

 

 

 

 

030-01

 

Standard Ceiling Heights

 

($*)

 

($*)

 

($*)

 

 

 

5/28/2007

 

Manufacturers standard Heights

 

 

--------------------------------------------------------------------------------


 

[g107032ka35i002.jpg]

3/4/2007

 

United Therapeutics

Solid Dose Facility

Research Triangle Park, North Carolina

 

GMP - Value Engineering and Cost Studies Log

 

 

 

 

 

Savings

 

Accepted

 

Rejected

 

Pending

 

Need Decision

 

Comments

 

CP 031

 

HVAC and Plumbing

 

($*)

 

($*)

 

($*)

 

$*

 

 

 

 

 

031-01

 

Revise Process Waste and Vent Piping to Schedule 40 Polypropylene from Schedule
80 Polypropylene.

 

($*)

 

($*)

 

($*)

 

 

 

3/27/2007

 

 

 

031-02

 

Revise above ground storm drainage piping from extra heavy weight hub and spigot
cast iron pipe and fittings to service weight no hub cast iron pipe and
fittings.

 

($*)

 

($*)

 

 

 

 

 

3/27/2007

 

 

 

031-03

 

Revise above ground sanitary sewer drainage piping from extra heavy weight hub
and spigot cast iron pipe and fittings to service weight no hub cast iron pipe
and fittings.

 

($*)

 

($*)

 

 

 

 

 

3/27/2007

 

 

 

031-04

 

Change the carbon steel piping specification from A-106 pipe to A53 ERW pipe for
steam, steam condensate, pumped condensate, steam vents, steam drains, heating
hot water, chilled water, chiller vent, propane, boiler feedwater, and condenser
water.

 

($*)

 

($*)

 

($*)

 

 

 

3/27/2007

 

 

 

031-05

 

Revise the steam boiler relief vent piping to vent each boiler separately in
lieu of header layout.

 

($*)

 

($*)

 

 

 

 

 

4/27/2007

 

 

 

031-06

 

Revise ductwork classification on AHU-1 and 2 from 10” wg to 3” wg.

 

($*)

 

($*)

 

 

 

 

 

4/27/2007

 

 

 

031-07

 

Revise ductwork material for AHU-1 and 2 from stainless steel to galvanized.

 

($*)

 

($*)

 

 

 

 

 

4/27/2007

 

 

 

031-08

 

Revise the ductwork classifications on AHU-5, 8, 9, 12, 14 and 16 to 3” wg from
stated classifications.

 

($*)

 

($*)

 

 

 

 

 

4/27/2007

 

 

 

031-09

 

Delete the chemical treatment self-cleaning strainer and centrifugal separator
for a cooling tower basin filtration system.

 

($*)

 

 

 

($*)

 

 

 

5/28/2007

 

 

 

031-10

 

Change the three chilled water pumps from double suction to end suction.

 

($*)

 

 

 

($*)

 

 

 

5/28/2007

 

 

 

031-11

 

Utilize 20 ga stainless steel in lieu of 16 ga stainless steel for low wall
return duct.

 

($*)

 

($*)

 

 

 

 

 

3/27/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 032

 

Fire Protection

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

032-01

 

Utilize dry pendant sprinkler heads at the freezer / cold room in lieu of dry
pipe sprinkler systems.

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 033

 

Electrical and Fire Alarm

 

($*)

 

($*)

 

($*)

 

($*)

 

 

 

 

 

033-01

 

Utilize alternate lighting fixture package.

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

 

 

033-02

 

Utilize underground secondary feeders in conduit ductbanks in lieu of overhead
IAC in cable tray.

 

($*)

 

 

 

 

 

($*)

 

4/27/2007

 

Cannot be combined with Items 33-03 and 33-04.

 

033-03

 

Install feeders sized according amperage of the switchboards, panel boards and
panels which they are serving.

 

($*)

 

 

 

($*)

 

($*)

 

3/27/2007

 

 

 

033-04

 

Utilize type XHHW-2 compact stabi-loy aluminum conductors in lieu of copper for
all wire sizes #1 and larger.

 

($*)

 

 

 

($*)

 

 

 

3/27/2007

 

 

 

033-05

 

Utilize solid conductor in lieu of stranded conductors as specified for sizes
#10 and smaller

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

 

 

033-06

 

Utilize set screw die cast EMT fittings in lieu of set screw steel fittings as
specified.

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

 

 

033-07

 

Delete the conduit systems for CCTV, Card Access and Security and provide stub
ups only to the nearest accessible ceiling space.

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

 

 

033-08

 

Utilize MC cable for all branch circuiting above ceilings. All home runs and
exposed branch circuiting shall be installed in conduit.

 

($*)

 

($*)

 

 

 

 

 

5/28/2007

 

 

 

033-09

 

Delete the duel fuel requirement for the emergency generators.

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

 

 

033-10

 

Delete all independent third party electrical requirements.

 

($*)

 

 

 

 

 

($*)

 

5/28/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 034

 

Building Automation

 

$*

 

$*

 

$*

 

$*

 

 

 

 

 

034-01

 

Reheat and humidification control valves

 

*

 

 

 

 

 

 

 

3/27/2007

 

Less Expensive Valve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 036

 

Process Piping and Process Eq. Setting

 

($*)

 

$*

 

$*

 

($*)

 

 

 

 

 

036-01

 

Utilize Ingersol Rand air compressors in lieu of the specified Atlas Copco.

 

($*)

 

 

 

 

 

($*)

 

3/27/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CP 037

 

Envrionmental Rooms

 

($*)

 

$*

 

($*)

 

$*

 

 

 

 

 

037-01

 

Revise Ceiling heights

 

($*)

 

 

 

($*)

 

 

 

5/28/2007

 

10’ ceilings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allowances

 

($*)

 

($*)

 

($*)

 

($*)

 

 

 

 

 

 

 

Delete Solar Panels

 

($*)

 

 

 

($*)

 

 

 

5/28/2007

 

 

 

 

 

Delete Reflecting Pools

 

($*)

 

($*)

 

 

 

($*)

 

5/28/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

($*)

 

($*)

 

($*)

 

($*)

 

 

 

 

 

 

 

Incidental Costs (fee/ins/contengency

 

($*)

 

($*)

 

($*)

 

($*)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

($*)

 

($*)

 

($*)

 

($*)

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF PARTIAL AND FINAL WAIVERS AND RELEASE OF LIENS

 

(see attached)

 

--------------------------------------------------------------------------------


 

CONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS AND CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:

 

FROM:

STREET:

CITY, ST.:

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                            (“Owner”) to
the undersigned or to a Subcontractor, Materialman, or Supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Payment Request No.                            represents the
actual value of work performed through the above indicated payment request
period for which payment is due under the terms of the Contract (and all
authorized changes thereto) between the undersigned and Owner relating to the
Project, including (i) all labor expended in the construction of the Project,
(ii) all materials, fixtures and equipment delivered to Project, (iii) all
materials, fixtures and equipment for the Project stored offsite to the extent
authorized by Owner and for which payment therefore is permitted by the Contract
and all requirements of said Contract with respect to materials stored offsite
have been fulfilled, (iv) all services performed in the construction of the
Project, and (v) all equipment used, for provided for use, in the construction
of the Project. Such work including items (I) through (v) is hereafter
collectively referred to as “work performed in the construction of the Project”.

 

2.             Except for retainage, if applicable, there are no outstanding
claims against the Owner and/or its lenders and guarantors, or the Project, in
connection with the work performed in the construction of the Project through
the              day of                       , 200  .

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage and Exceptions, all Subcontractors, Suppliers, Materialmen, trade
unions and others with respect to all work performed in the construction of the
Project through                day of                   , 200  . No such party
has filed or can properly file any claim, demand, lien, encumbrance or action
against the Owner and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

2

--------------------------------------------------------------------------------


 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Contract, the undersigned does hereby forever waive and
release in favor of the Owner and its lenders, the Project and the title company
or companies examining and/or insuring title to the Project, and any and all
successors and assignees of the above, all rights that presently exist or
hereafter may accrue to the undersigned by reason of work performed in the
construction of the Project through the            day of
                      , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless the Owner and its
lenders, from any and all damages, costs, expenses, demands, and suits,
(including reasonable legal fees) directly or indirectly relating to any cause
of action, claim or lien filing by any party with respect to any (1) work
performed in the construction of the Project or work which should have been
performed in construction of the Project through the             of
                        , 200  , (2) any rights waived or released herein, and
(3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Affidavit, Waiver and Release of Liens,
and upon the request the Owner or its lenders, will undertake to defend such
causes of action, claims or lien filings at its sole cost and expense.

 

 

Date:

 

 

 

 

 

(Construction Manager - Full Corporate Name)

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me

this            day of                             ,

200  .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

3

--------------------------------------------------------------------------------


 

CONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS AND CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:

 

FROM:

STREET:

CITY, ST.:

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                       (“Owner”) to
the undersigned or to a subcontractor, materialman, or supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Upon receipt of the sum of $                       , the
undersigned will have received final payment under the terms of the Contract
(and all authorized changes thereto) between the undersigned and Owner relating
to the Project, including (1) all labor expended in the construction of the
Project, (2) all materials, fixtures and equipment delivered to the site and
either incorporated or to be incorporated into the Project, (3) all materials,
fixtures and equipment for the Project stored offsite to the extent authorized
by Owner and for which payment therefor is permitted by the Contract and all
requirements of said Contract with respect to materials stored offsite have been
fulfilled, (4) all services performed in the construction of the Project, and
(5) all equipment used, or provided for use, in the construction of the Project.
Such work including items (1) through (5) is hereafter collectively referred to
as “work performed in the construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph I,
there are no outstanding claims against the Owner and/or its lenders, or the
Project, in connection with the work performed in the construction of the
Project.

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work performed in the construction of the Project. No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against the Owner and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title of the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

4

--------------------------------------------------------------------------------


 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Contract, the undersigned does hereby forever waive and
release in favor of the Owner and its lenders, the Project and the title company
or companies examining and/or insuring title to the Project, and any and all
successors and assignees of the above, all rights that presently exist or
hereafter may accrue to the undersigned by reason of work performed in the
construction of the Project through the              day of
                     , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless the Owner and its
lenders, from any and all damages, costs, expenses, demands, and suits,
(including reasonable legal fees) directly or indirectly relating to any cause
of action, claim or lien filing by any party with respect to any (1) work
performed in the construction of the Project or work which should have been
performed in construction of the Project through the            of
                           , 200  , (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Final Affidavit, Waiver and Release of
Liens and Claims, and upon the request of the Owner or its lenders, will
undertake to defend such causes of action, claims or lien filings at its sole
cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work on the project and for any
further work done or materials furnished at any time with respect to the project
subsequent to the execution hereof.

 

 

Date:

 

 

 

 

 

(Construction Manager - Full Corporate Name)

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me

this            day of                             ,

200  .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

5

--------------------------------------------------------------------------------


 

SUBCONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:

PURCHASE ORDER NO.

 

FROM:

STREET:

CITY, ST.:

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                       (“Construction
Manager”) to the undersigned or to a Subcontractor, Materialman, or Supplier of
the undersigned, and contingent upon the receipt of such payment, for work
performed in the construction of the above-referenced Project pursuant to the
above-referenced Subcontract or Purchase Order, hereby affirms, certifies and
warrants as follows:

 

1.             Payment Request No.                       represents the actual
value of work performed through the above indicated payment request period for
which payment is due under the terms of the Subcontract or Purchase Order (and
all authorized changes thereto) between the undersigned and Construction Manager
relating to the Project, including (I) all labor expended in the construction of
the Project, (ii) all materials, fixtures and equipment delivered to Project,
(iii) all materials, fixtures and equipment for the Project stored offsite to
the extent authorized by Construction Manager and for which payment therefore is
permitted by Construction Manager=s contract with the Owner and all requirements
of said contract with respect to materials stored offsite have been fulfilled,
(iv) all services performed in the construction of the Project, and (v) all
equipment used, for provided for use, in the construction of the Project. Such
work including items (I) through (v) is hereafter collectively referred to as
“work performed in the construction of the Project.”

 

2.             Except for retainage, if applicable, and except for those items
specifically listed on an exhibit attached hereto, if any (“Exceptions”), there
are no outstanding claims against  Construction Manager and/or its sureties, the
Owner of the Project and/or its lenders and guarantors, or the Project, in
connection with the work performed in the construction of the Project through
the               day of                           , 200  .

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage and Exceptions, all Subcontractors, Suppliers, Materialmen, trade
unions and others with respect to all work performed in the construction of the
Project through                    day of                       , 200  . No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against Construction Manager and/or its sureties, the Owner of the
Project and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to Construction Manager or
the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

6

--------------------------------------------------------------------------------


 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
the undersigned does hereby forever waive and release in favor of Construction
Manager and its sureties, the Owner of the Project and its lenders, the Project
and the title company or companies examining and/or insuring title to the
Project, and any and all successors and assignees of the above, all rights that
presently exist or hereafter may accrue to the undersigned by reason of work
performed in the construction of the Project through the                day of
                     , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against Construction Manager and/or its sureties, the Owner of the Project
and/or its lenders, or the Project, except to the extent of retainage and
Exceptions..

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless Construction
Manager and its sureties, and the Owner of the project and its lenders, from any
and all damages, costs, expenses, demands, and suits, (including reasonable
legal fees) directly or indirectly relating to any cause of action, claim or
lien filing by any party with respect to any (1) work performed in the
construction of the Project or work which should have been performed in
construction of the Project through the               of                       ,
200  ,except to the extent of retainage and Exceptions. (2) any rights waived or
released herein, and (3) any misrepresentation or breach of any certification,
affirmation or warranty made by the undersigned in this Affidavit, Waiver and
Release of Liens, and upon the request of Construction Manager, its sureties,
the Owner of the Project or its lenders, will undertake to defend such causes of
action, claims or lien filings at its sole cost and expense.

 

 

Date:

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me

this            day of                             ,

200  .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

7

--------------------------------------------------------------------------------


 

SUBCONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:

PURCHASE ORDER NO.

 

FROM:

STREET:

CITY, ST.:

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                         
(“Construction Manager”) to the undersigned or to a subcontractor, materialman,
or supplier of the undersigned, and contingent upon the receipt of such payment,
for work performed in the construction of the above-referenced Project pursuant
to the above-referenced Subcontract or Purchase Order, hereby affirms, certifies
and warrants as follows:

 

1.             Upon receipt of the sum of $                        , the
undersigned will have received final payment under the terms of the Subcontract
or Purchase Order (and all authorized changes thereto) between the undersigned
and Construction Manager relating to the Project, including (1) all labor
expended in the construction of the Project, (2) all materials, fixtures and
equipment delivered to the site and either incorporated or to be incorporated
into the Project, (3) all materials, fixtures and equipment for the Project
stored offsite to the extent authorized by Construction Manager and for which
payment therefor is permitted by Construction Manager’s contract with the Owner
and all requirements of said contract with respect to materials stored offsite
have been fulfilled, (4) all services performed in the construction of the
Project, and (5) all equipment used, or provided for use, in the construction of
the Project. Such work including items (1) through (5) is hereafter collectively
referred to as “work performed in the construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph I,
there are no outstanding claims against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project, in
connection with the work performed in the construction of the Project.

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work performed in the construction of the Project. No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against Construction Manager and/or its sureties, the Owner of the
Project and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title ot the same to Construction Manager or
the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

8

--------------------------------------------------------------------------------


 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
the undersigned does hereby forever waive and release in favor of Construction
Manager and its sureties, the Owner of the Project and its lenders and
guarantors, the Project and the title company or companies examining and/or
insuring title to the Project, and any and all successors and assignees of the
above, all rights that presently exist or hereafter may accrue to the
undersigned by reason of work performed in the construction of the Project
through the             day of                        , 200  , (1) to assert a
lien upon the land and/or improvements comprising the Project, and (2) to assert
or bring any causes of action, claims, suits and demands which the undersigned
ever had or now has against Construction Manager and/or its sureties, the Owner
of the Project and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless Construction
Manager and its sureties, and the Owner of the project and its lenders, from any
and all damages, costs, expenses, demands, and suits, (including reasonable
legal fees) directly or indirectly relating to any cause of action, claim or
lien filing by any party with respect to any (1) work performed in the
construction of the Project or work which should have been performed in
construction of the Project through the               of
                           , 200  , (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Final Affidavit, Waiver and Release of
Liens and Claims, and upon the request of Construction Manager, its sureties,
the Owner of the Project or its lenders, will undertake to defend such causes of
action, claims or lien filings at its sole cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work on the project and for any
further work done or materials furnished at any time with respect to the project
subsequent to the execution hereof.

 

 

Date:

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

 

 

 

 

Title:

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me

this            day of                             ,

200  .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

9

--------------------------------------------------------------------------------


 

ISO I Commercial General Liability Forms I 07/01/04

 

POLICY NUMBER:

 

COMMERCIAL GENERAL LIABIL

 

CG 20 37 0

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

ADDITIONAL INSURED - OWNERS, LESSEES OR
CONTRACTORS - COMPLETED OPERATIONS

 

This endorsement modifies insurance provided under

 

the following: COMMERCIAL GENERAL LIABILITY

 

COVERAGE PART

 

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s):

 

Location And Description Of Completed
Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

Section II — Who Is An insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect to
liability for “bodily injury” or “property damage” caused, in whole or in part,
by “your work” at the location designated and described in the schedule of this
endorsement performed for that additional insured and included in the
“products-completed operations hazard”

 

G 20 37 07 04
© ISO Properties, Inc.


© ISO Properties, Inc., 2004

 

--------------------------------------------------------------------------------


 

ISO I Commercial General Liability Forms I 07/01/04

 

POLICY NUMBER:

 

COMMERCIAL GENERAL LIABILITY

 

 

C

 

G 20 10 07 04

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

ADDITIONAL INSURED - OWNERS, LESSEES OR
CONTRACTORS - SCHEDULED PERSON OR
ORGANIZATION

 

This endorsement modifies insurance provided under

 

the following: COMMERCIAL GENERAL LIABILITY

 

COVERAGE PART

 

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s):

 

Location And Description Of Completed
Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

A. Section II — Who Is An Insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect to
liability for “bodily injury”, “property damage” or “personal and advertising
injury” caused, in whole or in part, by:

 

1.  Your acts or omissions; or

 

2.  The acts or omissions of those acting on your behalf;

 

in the performance of your ongoing operations for the additional insured(s) at
the location(s) designated above.

 

B. With respect to the insurance afforded to these additional insureds, the
following additional exclusions apply:

 

This insurance does not apply to “bodily injury” or “property damage” occurring
after:

 

1. All work, including materials, parts or equipment furnished in connection
with such work, on the project (other than service, maintenance or repairs) to
be performed by or on behalf of the additional insured(s) at the location of the
covered operations has been completed; or

 

2. That portion of “your work” out of which the injury or damage arises has been
put to its intended use by any person or organization other than another
contractor or subcontractor engaged in performing operations for a principal as
a part of the same project.

 

G 20 37 07 04
© ISO Properties, Inc.


© ISO Properties, Inc., 2004

 

--------------------------------------------------------------------------------


 

WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY

 

WC 00 03 13

 

2nd Reprint

 

Effective April 1. 1984

Advisory

 

 

 

 

 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the

 

Schedule.

 

Schedule

 

Where required by Written Contract

 

--------------------------------------------------------------------------------


 

1983 National Council on Compensation Insurance, Inc.

 

POLICY NUMBER:

 

COMMERCIAL

GENERAL LIABILITY

 

 

 

 

CC 24 04 10 93

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF
RECOVERY,
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART

 

SCHEDULE

 

Name of Person or Organization:

 

WHERE REQUIRED BY AN INSURED CONTRACT

 

(If no entry appears above, information required to complete this endorsement
will be shown in the Declarations as applicable to this endorsement.)

 

The TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US Condition (Section IV -
COMMERCIAL GENERAL LIABILITY CONDITIONS) is amended by the addition of the
following:



We waive any right of recovery we may have against the person or organization
shown in the Schedule above because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule above.

 

CG 24 04 10 93

Copyright, Insurance Services Office, Inc.,

1992

 

 

--------------------------------------------------------------------------------


 

ANNEX 2- EXHIBIT F

 

FINANCIAL INTREST ENDOURCEMENT

 

--------------------------------------------------------------------------------


 

[g107032ka35i003.jpg]

 

Steadfast Insurance Company
Dover, Delaware
Administrative Offices - 1400 American Lane, Schaumburg. Illinois 60196-1056

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

Policy No.

 

Eff. Date of Pol.

 

Exp. Date of Pol.

 

Eff. Date of End.

 

Producer Code

 

Add’I Prem.

 

Return Prem.

 

 

 

 

 

 

 

 

 

N/A

 

N/A

 

N/A

 

 

Insured:

Address:

 

This endorsement modifies insurance provided by the following:
Subguard Policy Form

 

Financial Interest Endorsement

 

Scheduled Entity(ies):

 

Contract:

(Give contract number
anchor title)

 

Project:

(Give name. location and
description of the Works
of the Project)

 

Upon legal default and termination of the Insured for Insolvency only, we will
indemnify the above Scheduled Entity(ies). subject to:

 

1.                           all the terms and conditions of the Policy.

2.                           assignment of the subcontracts or purchase order
agreements to the Scheduled Entity.

3.                           the satisfaction of all warranties, covenants and
conditions of the Policy. and

4.                           the Insured’s failure to make claim on the
Scheduled Entity’s behalf for its portion of Loss to the extent caused by a
Default of performance by any Subcontractor/supplier as defined under this
Policy.

 

A claim may only be made with respect to those Subcontracts or purchase order
agreements awarded by the Insured in connection with the Project scheduled above
and that are subject to this Policy. Our liability under this endorsement shall
be limited to Loss the scheduled entity is contractually entitled to under the
terms and conditions of its Contract(s) with the Insured for the Project.

 

We shall not be liable to the Scheduled Entity unless said Entity has made all
payments as required by Contract(s) with the Insured and has performed all other
obligations to be performed under said Contract(s) at the time and in the manner
therein set forth.

 

For purposes of this endorsement only. any amounts paid by us under this
endorsement shall be included under the definition of Loss.

 

STF – GL – 10065 – A – CW (8.06)

 

1

--------------------------------------------------------------------------------


 

We shall be give written notice within 10 days after a Scheduled Entity
determines its portion of Loss has reasonable potential to develop. or within
the timeframe prescribed in the Contract(s) with the Insured, whichever is
greater.

 

In no event will we indemnify for any costs or expenses incurred due to a
Default of performance of the Insured.

 

In no event shall this endorsement increase our Limits of insurance as specified
in Item 3. of the Declarations.

 

In no event shall this endorsement minimize the amount of the Deductible or
Coinsurance stated in Items 4. and 5. of the Declarations, respectively.

 

This endorsement is not transferable, unless with our prior written consent.

 

This endorsement shall not apply in the circumstance where the Insured is
terminated for convenience from its role as general contractor for the scheduled
project.

 

This endorsement shall not apply unless the Insured has been defaulted and
terminated for Insolvency..

 

All other terms and conditions of this Policy shall remain the same.

 

 

Steadfast Insurance Company

 

 

 

 

 

 

 

 

 

 

 

Signature

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Name (print)

 

 

 

STF – GL – 10065 – A – CW (8.06)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

INSURANCE REQUIREMENTS

 

CONTRACTOR INSURANCE REQUIREMENTS

 

The Contractor shall procure and maintain in effect during the term of this
Agreement, insurance policies described in this Exhibit with (i) responsible
insurance companies authorized to do business in Maryland (if so required by law
or regulation) with (A) an A.M. Best’s Key Rating Guide rating of A or better,
unless otherwise approved by the Owner or (B) a Standard and Poor’s or Moody’s
financial strength rating of A or A2, respectively, or higher, unless otherwise
approved by the Owner or (ii) other companies acceptable to the Owner with
limits and coverage provisions sufficient to satisfy the requirements set forth
below. All policies shall be written on an occurrence basis. All insurance
required by this Exhibit shall be in form, amounts and with coverage and
deductibles satisfactory to Owner, in its sole discretion. The Contractor shall
from time to time, but at intervals of not less than twelve (12) months each,
undertake all actions and due diligence as reasonably necessary to determine
whether the insurance coverage maintained pursuant to this Agreement is in
compliance with all of the requirements of this Exhibit, including any increases
in coverage required as a result of any change in applicable laws, and if the
Contractor determines that such insurance coverage does not meet such
requirements, it agrees to promptly cause such coverage to comply with such
requirements and to notify the Owner of the steps being taken by the Contractor
to do so.

 

The Owner acknowledges that as of the date of execution of the Contract, there
are no Financing Parties (as defined in Section 4.3.2 below). At such time, if
ever, that an entity provides financing for the Project, such entity shall
become a Financing Party hereunder, and the Contractor shall add such Financing
Party as an additional insured within five (5) business days after receipt of
written notice from the Owner, and thereafter the Financing Party shall be
entitled to all of the benefits provided to it under this Exhibit F.

 

Section 1. Contractor Provided Insurance. The Contractor shall provide the
following insurance:

 

1.1           Worker’s Compensation and Employer’s Liability Insurance. Worker’s
Compensation Insurance, which shall include Stop Gap, with a minimum limit of
the statutory limits for Part A and a $100,000/$500,000/$1,000,000 minimum limit
for employer liability.

 

1.2           Commercial General Liability Insurance. Liability insurance on an
occurrence basis against claims filed in the United States and occurring in the
United States for the Contractor’s and each subcontractor’s liability of any
tier arising out of claims for bodily injury, personal injury and property
damage (other than the Work itself). Such insurance shall provide coverage for
products-completed operations (which coverage shall remain

 

--------------------------------------------------------------------------------


 

in effect for a period of at least five (5) years following Final Completion of
the Work), blanket contractual, broad form property damage, personal injury
insurance and independent contractors with a $1,000,000 minimum limit per
occurrence for combined bodily injury and property damage. A maximum deductible
or self-insured retention of $250,000 per occurrence shall be allowed.

 

Such policy must be further endorsed to:

 

(a)           Provide personal liability coverage including, but not limited to,
false arrest, detention or imprisonment or malicious prosecution; libel, slander
or defamation of character, invasion of privacy, wrongful eviction or wrongful
entry, harassment of any kind and discrimination.

 

(b)           Contingent Employer’s liability coverage

 

(c)           Blanket contractual liability coverage, including the liability
assumed by the Contractor under Paragraph 3.18 of the General Conditions;

 

(d)           Elevator and Hoist liability coverage, as applicable.

 

(e)           Coverage for shoring, blasting, excavating, underpinning,
demolition, pile driving and caisson work, work below ground surface, tunneling
and grading, as applicable.

 

1.3           Automobile Liability Insurance. Automobile liability insurance for
the Contractor’s liability arising out of claims for bodily injury and property
damage covering all owned (if any), leased (if any), non-owned and hired
vehicles used in the performance of the Contractor’s obligations under the
Contract Documents with a $1,000,000 minimum limit per accident for combined
bodily injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable. A maximum deductible or self-insured retention
of $1,000 per occurrence shall be allowed.

 

1.4           Umbrella or Excess Liability Insurance. Umbrella or excess
liability insurance on an occurrence basis covering claims in excess of the
underlying insurance described in the foregoing Sections 1.1 and 1.3 with a
$25,000,000 minimum limit per occurrence, such insurance shall contain a
provision that it will not be more restrictive than the primary insurance;
provided that aggregate limits of liability, if any, shall apply separately to
claims occurring with respect to the Work.

 

Section 2.              Pollution Liability Insurance

 

Contractor shall provide broad form Pollution Liability Insurance which covers
losses caused by pollution conditions (including sudden and non-sudden pollution
conditions) arising from the services and operations of the Contractor and all
Subcontractors. Such policy (i) shall apply, without limitation, to bodily
injury, property damage (including

 

--------------------------------------------------------------------------------


 

loss of use of damaged property or of property which has not been physically
injured or destroyed) and clean-up costs, (ii) shall provide coverage for
pollution conditions which arise from encountering pre-existing environmental
conditions at the Project Site, (iii) shall provide coverage for liability
resulting from the transportation of hazardous wastes, as well as liability
relating to non-owned disposal sites, (iv) shall be written with a combined
single limit of liability of not less than $10,000,000 for each occurrence and
not less than $10,000,000 aggregate; (v) shall provide coverage for mold
conditions, if such coverage is not provided by the Commercial General Liability
Insurance Policies referenced above, (vi) shall contain a deductible no greater
than $250,000, and (vi) shall contain a 5 year extended reporting period.

 

Section 3.              Subcontractors Insurance Requirements.

 

3.1           Contractor agrees that all Subcontractors will be required to
obtain and maintain the insurance required by the Contractor’s Standard
Subcontract. (Copy of standard requirements are attached to this Exhibit as
Annex 1).

 

3.2           Contractor agrees that it will promptly advise Owner in the event
that any subcontractor which it wishes to retain is unable to obtain such
requisite insurance coverages; Contractor will obtain Owner’s prior written
approval of any deviations in such insurance coverages prior to entering into a
subcontract with such subcontractor.

 

Section 4.              Terms and Conditions.

 

4.1           Endorsements. Each liability policy required to be maintained
under Sections 1, and 2 hereunder shall be endorsed as follows:

 

(a)           Name Owner and all Financing Parties, the Project Manager and each
of their respective affiliates, subsidiaries, parent corporations, directors,
members, partners, officers, shareholders, employees and agents as additional
insureds.

 

(b)           Stipulate that such insurance is primary and is not contributing
with, any other insurance carried by, or for the benefit of the additional
insureds.

 

(c)           Contain cross liability and severability of interest endorsements,
or a separation of insureds provision acceptable to the Owner.

 

(d)           Stipulate that such policy will not be invalidated with respect to
the rights of any additional insured should the Contractor or any subcontractor,
as the case may be, have waived any or all rights of recovery against any party
for losses covered by such policy or due to any breach of warranty, fraud,
action, inaction or misrepresentation by the Contractor or any person acting on
behalf of the Contractor.

 

--------------------------------------------------------------------------------


 

4.2           Waiver of Subrogation. The Owner and the Contractor waive all
rights against (1) each other and any of their subcontractors,
sub-subcontractors, agents and employees, each of the other, and (2) the
Architect, Architect’s consultants, separate contractors described in Article 6
of the General Conditions, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages to the extent covered by
insurance required to be obtained by the Contractor and the Owner pursuant to
this Exhibit F, except such rights as they have to proceeds of such insurance.
The Owner or Contractor, as appropriate, shall require of the Architect,
Architect’s consultants, separate contractors described in Article 6 of the
General Conditions, if any, and the subcontractors, sub-subcontractors, agents
and employees of any of them, by appropriate agreements, written where legally
required for validity, similar waivers each in favor of other parties enumerated
herein. The policies shall provide such waivers of subrogation by endorsement or
otherwise. A waiver of subrogation shall be effective as to a person or entity
even though that person or entity would otherwise have a duty of
indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.

 

4.3           Conditions:

 

(1)           Loss Notification: The Contractor shall promptly notify the Owner
of any single loss or event likely to give rise to a claim against an insurer
for an amount in excess of $1,000,000 covered by any insurance maintained
pursuant to this Agreement.

 

(2)           Policy Cancellation and Change: All policies of insurance required
to be maintained pursuant to Sections 1 or 2 shall be endorsed so that if at any
time should they be canceled, or coverage be reduced (by any party including the
insured) which affects the interests of the Owner or any entity providing
financing for the Project (a “Financing Party”) such cancellation or reduction
shall not be effective as to the Owner or any Financing Party for 30 days,
except for non-payment of premium which shall be for 10 days, after receipt by
the Owner of written notice from such insurer of such cancellation or reduction.

 

(3)           Separation of Interests: All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Owner and any Financing Party regardless of any breach or violation by the
Contractor or any other party of warranties, declarations or conditions
contained in such policies, any action or inaction of the Contractor or others.

 

(4)           Acceptable Policy Terms and Conditions: All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Owner in its reasonable discretion.

 

4.4           Evidence of Insurance. Within thirty (30) days after execution of
the Agreement, and at least 10 days prior to each policy anniversary, the
Contractor shall furnish the Owner with (1) certificates of insurance or
binders, in a form acceptable to the Owner, evidencing all of the insurance
required by the provisions of this Agreement and (2) a

 

--------------------------------------------------------------------------------


 

schedule of the insurance policies held by or for the benefit of the Contractor
and required to be in force by the provisions of this Agreement. Such
certificates of insurance/binders shall be executed by each insurer or by an
authorized representative of each insurer where it is not practical for such
insurer to execute the certificate itself. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and the policy term and shall specifically list the special
provisions enumerated for such insurance required by this Agreement. Upon
request, the Contractor will promptly furnish the Owner with copies of all
insurance policies, binders and cover notes or other evidence of such insurance
relating to the insurance required to be maintained by the Contractor. The
schedule of insurance shall include the name of the insurance company, policy
number, type of insurance, major limits of liability and expiration date of the
insurance policies.

 

4.5           Reports. Concurrently with the furnishing of the certification
referred to in Section 3.4, the Contractor shall furnish the Owner with a report
of an independent broker, signed by an officer of the broker, stating that in
the opinion of such broker, the insurance then carried or to be renewed is in
accordance with the terms of this Agreement and attaching an updated copy of the
schedule of insurance required by Section 3.4 above. In addition the Contractor
will advise the Owner in writing promptly of any default in the payment of any
premium and of any other act or omission on the part of the Contractor which may
invalidate or render unenforceable, in whole or in part, any insurance being
maintained by the Contractor pursuant to this Agreement.

 

4.6           No Duty of Agent to Verify or Review. No provision of this
Agreement shall impose on the Owner or any Financing Party any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Contractor, nor shall any of the foregoing parties be
responsible for any representations or warranties made by or on behalf of the
Contractor to any insurance company or underwriter. Any failure on the part of
any of the foregoing parties to pursue or obtain the evidence of insurance
required by this Agreement from the Contractor and/or failure of any of the
foregoing parties to point out any non-compliance of such evidence of insurance
shall not constitute a waiver of any of the insurance requirements in this
Agreement.

 

4.7           Certificates. All certificates and policies of insurance and all
notices required pursuant to this Exhibit must be sent to the attention of:

 

Avi Halpert

United Therapeutics Corporation

1110 Spring Street

Silver Spring, Maryland 20910

 

4.8           No Limitation. The insurance provisions of this Agreement shall
not be construed as a limitation on the Contractor’s responsibilities and
liabilities pursuant to the terms and conditions of this Agreement including,
but not limited to, liability for claims in excess of the insurance limits and
coverages set forth herein.

 

--------------------------------------------------------------------------------


 

Section 5.              Subguard Insurance

 

If approved in writing in advance by Owner, instead of requiring Subcontractors
to provide payment and performance bonds, Contractor may provide Subcontractor
Default Insurance (“SDI”) (the “Subguard Insurance”) to cover its
Subcontractors’ Work and performance on this Project. Construction Manager shall
provide a “Financial Interest Endorsement” in the form attached to this Exhibit
as Annex 2. If a Subcontractor is not eligible to be covered under the Subguard
Insurance, such Subcontractor shall provide 100% performance and payment bonds.
Contractor warrants and represents that no Subcontractor used to perform any
part of the Work will be omitted or excluded from coverage under the Subguard
Insurance (except as noted above) and that the Subguard Insurance shall apply to
all Losses under that policy except as excluded by Exclusions F (nuclear
radiation), G (war), and H (terrorism) thereof. (For bonded Subcontractors, the
Contractor and the Owner shall be named as obligees under the bonds, and the
cost of such bonds shall not increase the GMP.)  The existence of the Subguard
Insurance does not limit the liability of the Contractor under the Contract
Documents. Contractor shall give the Owner notice of any default by a
Subcontractor or Supplier in connection with this Project on which that
Subcontractor or Supplier holds a contract with the Contractor, and Contractor
shall keep Owner fully apprised of the amount and status of any claims made
under the Subguard Insurance policy that may diminish the limits available to
this Project. Premiums associated with the Subguard Insurance are included in
the GMP, and any additional premium shall not be paid as a Cost of the Work,
unless such additional premium amount is a direct result of a Change Order for
which the Owner is responsible.

 

OWNER INSURANCE REQUIREMENTS

 

The Owner shall provide the following insurance coverage:

 

Builder’s Risk Insurance. From commencement of construction until Substantial
Completion of the Work, the Owner shall provide Builder’s Risk insurance
covering property damage on an “all risk” basis insuring the Contractor, it’s
Subcontractors and the Owner, as their interests may appear, and naming the
Financing Party and the Owner as loss payees, including coverage for the perils
of earth movement (including but not limited to earthquake, landslide,
subsidence and volcanic eruption), wind, flood, terrorist acts, if commercially
available for similar operations in the mid-Atlantic region of the United States
at commercially reasonable cost and boiler and machinery accidents.

 

                (A)          Property Covered: The builder’s risk insurance
shall provide coverage for (i) the buildings, all fixtures, materials, supplies,
machinery and equipment of every kind to be used in, or incidental to, the
construction, (ii) new underground works, sidewalks, paving, site works and
excavation works and landscaping, (iii) the Work, (iv) property of others in the
care, custody or control of the Contractor or of a Subcontractor , (v) all
preliminary works and temporary works, (vi) foundations and other property below
the surface of the ground, and (vii) electronic equipment and media.

 

--------------------------------------------------------------------------------


 

(B)           Additional Coverages: The builder’s risk policy shall insure (i)
the cost of preventive measures to reduce or prevent a loss, (ii) inland transit
with sub-limits sufficient to insure the largest single shipment to or from the
Project site from anywhere within the United States or Canada valued at
$2,500,000 (iii) attorney’s fees, engineering and other consulting costs, and
permit fees directly incurred in order to repair or replace damaged insured
property, iv) expediting expenses, (v) off-site storage with sub-limits
sufficient to insure the full replacement value of any property or equipment not
stored on the Project site, (vi) the removal of debris, and (vii) demolition and
increased costs of construction due to the operation of building laws or
ordinances in an amount not less than $5,000,000.

 

(C)           Special Clauses: The builder’s risk policy shall include (i) a 72
hour flood/storm/earthquake clause, (ii) an unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 30 days after
receipt of an acceptable proof of loss or partial proof of loss, (iv) an other
insurance clause making this insurance primary over any other insurance and (v)
a clause stating that the policy shall not be subject to cancellation by the
insurer except for non-payment of premium, fraud or material misrepresentation.

 

(D)          Prohibited Exclusions: The builder’s risk policy shall not contain
any (i) coinsurance provisions, or (ii) exclusion for loss or damage resulting
from freezing or mechanical breakdown.

 

(E)           Sum Insured: The builder’s risk policy shall (i) be on a completed
value form, with no periodic reporting requirements, (ii) insure 100% of the
replacement value of the Improvements (except with respect to flood and
earthquake, in each case, the policy shall be in an amount not less than
$10,000,000), and (iii) value losses at replacement cost, without deduction for
physical depreciation or obsolescence including custom duties, taxes and fees
(if rebuilt or repaired).

 

(F)           Deductible: The builder’s risk insurance shall have no deductible
greater than $50,000 per occurrence for all coverage. The Owner will be
responsible for paying the deductible to the extent it exceeds $10,000; all
deductibles paid by the Contractor shall be reimbursed as Cost of the Work as
defined in the Agreement.

 

(G)           Payment of Loss Proceeds: The Builder’s Risk policy shall provide
that the proceeds of such policy shall be payable solely to the Owner and/or the
Financing Party.

 

(H)          Loss Adjustment and Settlement: A loss under the Builder’s Risk
policy shall be adjusted with the insurance companies, including the filing in a
timely manner of appropriate proceedings, by the Owner, subject to the
reasonable approval of the Contractor

 

(I)            Miscellaneous Policy Provisions: The Builder’s Risk policy shall
(i) not include any annual or term aggregate limits of liability except as
regards the insurance applicable to the perils of flood and earth movement and
pollutant clean up of land and

 

--------------------------------------------------------------------------------


 

water at the Land (project site), (ii) shall not include coverage for mold
conditions, and (iii) include a clause requiring the insurer to make final
payment on any claim within 30 days after the submission of proof of loss and
its acceptance by the insurer.

 

--------------------------------------------------------------------------------


 

ANNEX 1-Exhibit F

 

ATTACHMENT A
INSURANCE REQUIREMENTS
TO THE SUBCONTRACT AGREEMENT BETWEEN
DPR CONSTRUCTION, INC.
AND
({ToCompany.Name}“>”)
SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

Immediately send a copy of this information to your insurance broker for
compliance.

 

1.0           Subcontractor shall, at its own expense, maintain in effect at all
times during the performance of the work under the Subcontract not less than the
following coverage and limits of insurance which shall be maintained under forms
of policies and from companies satisfactory to the Contractor and Owner. Any
insurance policy that contains Deductibles or Self Insured Retentions (SIR) in
excess of $25,000 per occurrence shall not be acceptable without the prior
approval of DPR Construction. The insurance company must have a financial rating
of at least A-VII as defined by A.M. Best Company. Copies of policies shall be
provided when requested.

 

2.0           Workers’ Compensation and Employer’s Liability Insurance. Workers’
Compensation insurance shall be provided as required by any applicable law or
regulation. A waiver of subrogation is required. See sample of waiver attached.
Employer’s Liability Insurance shall be provided in amounts not less than:

 

$1,000,000 each accident for bodily injury by accident

$1,000,000 policy limit for bodily injury by disease

$1,000,000 each employee for bodily injury by disease

 

If there is an exposure of injury to Subcontractor’s employees under the U. S.
Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims.

 

3.0           General Liability Insurance. Subcontractor shall carry Commercial
General Liability insurance covering operations by or on behalf of
Subcontractor, providing insurance for bodily injury liability and property
damage liability for at least the minimum limits of liability indicated below
and including coverage for:

 

(1)           premises and operations;

(2)           products and completed operations;

(3)           broad-form contractual liability;

(4)           broad-form property damage (including completed operations);

(5)           explosion, collapse and underground hazards;

 

--------------------------------------------------------------------------------


 

(6)           personal injury liability/advertising injury;

 

3.1           A waiver of subrogation is required. See sample of waiver
attached.

 

3.2           A “claims-made” policy form is not acceptable.

 

3.3           A “modified occurrence” policy is not acceptable.

 

3.4           Minimum Limits of Liability.

 

3.4.1        Commercial General Liability Form:

 

$2,000,000 each occurrence Bodily Injury and Property Damage

$2,000,000 Personal Injury

$2,000,000 aggregate for Products - Completed operations

$2,000,000 general aggregate

 

3.5           Per Project Aggregate. The policy must have an endorsement
providing that the general aggregate limit applies separately to this project.
If a per-project aggregate is not provided, the total limit of liability (per
occurrence) shall be $5,000,000. The above limits can be satisfied by either
providing a primary policy or in combination with an excess liability policy.

 

4.0           Automobile Liability Insurance. Subcontractor shall carry
automobile liability insurance, including coverage for all owned, hired and
non-owned automobiles. The limits of liability shall be not less than $2,000,000
combined single limit each accident for bodily injury and property damage. This
limit can be satisfied by either providing a primary policy or in combination
with an excess liability policy.

 

5.0           Certificates of Insurance. Certificates of Insurance, as evidence
of all insurance required by this Agreement, shall be furnished by Subcontractor
to Contractor before any work hereunder is commenced by Subcontractor. The
Certificates of Insurance shall provide that there will be no cancellation or
reduction of coverage without thirty (30) days prior written notice to
Contractor. The words “endeavor to” and “but failure to mail such notice shall
impose no obligation or liability of any kind upon the company, its agents or
representatives” shall be crossed out on the certificate.

 

5.1           Certificates, including additional insured endorsement, shall be
furnished for five (5) years following completion of the project.

 

6.0           Additional Insured Endorsement and Primary Insurance Clause. The
Bodily Injury and Property Damage Liability policies shall include a provision
or endorsement, at least as broad as the CG2010 07 04, in combination with the
CG2037 07 04, as published by Insurance Services Offices (ISO), naming as
additional insured any person or organization for whom Subcontractor is required
by written subcontract agreement or permit to name. The endorsement shall also
provide that such insurance is primary insurance with respect to the interest of
the Contractor and Owner and that any other insurance maintained by the
Contractor and Owner is excess and not contributing insurance with the insurance
requirement hereunder.

 

Samples of Policy Endorsements are attached hereto.

 

7.0           Insurance Requirements for Sub-subcontractors. The Subcontractor
shall ensure that all tiers of their Subcontractors shall procure and maintain
insurance in like form and amounts including the Additional Insured
requirements, all as set forth in Paragraph 3.0. Copies of the certificate must
be provided prior to the sub-subcontractors entering the site.

 

2

--------------------------------------------------------------------------------


8.0          Aircraft Insurance. If the Subcontractor or their Subcontractors
use any owned, leased, chartered or hired aircraft of any type (including
helicopters) in the performance of this Subcontract, they shall maintain
aircraft liability insurance in an amount of not less than $10,000,000 per
occurrence including Passenger Liability. Evidence of coverage in the form of a
Certificate of Insurance shall be provided prior to the start of work.

 

9.0          Professional Liability Exposures. A $2,000,000 Professional
Liability insurance policy shall be carried if Subcontractor or their
subcontractor is to provide any professional services, including but not limited
to, design or design/build services to the project. Evidence of coverage in the
form of a Certificate of Insurance shall be provided prior to the start of work.

 

Hazardous Materials/Pollution Liability/Mold Coverage.

 

9.1           Subcontractor shall provide a “Contractors Pollution Liability”
policy with minimum limits of $2,000,000, with continuing coverage after project
completion in accordance with subsection 5.1.

 

9.2           Mold Coverage. Subcontractor’s Pollution liability policy to
include coverage for mold or fungus with limits of $2,000,000 if any of
Subcontractor’s Work includes or directly or indirectly impacts any of the work
scopes as defined in this subsection 10.2.

 

9.2.1        All work which could in any way contribute to or cause moisture to
be introduced into the interior of the building, either by construction, sealing
or penetrating any portion of the building’s exterior envelope or releasing
moisture within the building, are required to have the above coverage for mold
insurance. These include but not limited to the following:

 

9.2.1.1     Exterior Envelopes (envelope areas are defined as including all
above and below ground exteriors of the building or facility, be they vertical,
horizontal or angled surfaces) related work may include but not limited to
scopes such as masonry, cast-in-place concrete (including slab on grade,
elevator or other pits or shafts), pre-cast concrete, gunite, shotcrete,
plaster, drywall (exterior gypsum sheathing and building paper), marble or stone
facades, EIFS, metal panel, glass & glazing, exterior insulating, roofing,
skylights, louvers, exterior doors (all types), sheet metal and flashing,
expansion joints, any form of waterproofing and or damproofing, caulking and
sealants, etc.

 

9.2.1.2     All systems which directly or indirectly involve water retention,
generation or conveying work within or in close proximity to the building such
as plumbing, HVAC, fire sprinkler and process piping and the controls of their
wet systems, below slab mechanical, sump pits, tanks, site utilities and/or
irrigation systems (near, attaching to or penetrating the building), etc.

 

9.2.1.3     All scopes that may penetrate or seal penetrations of the exterior
envelopes such as equipment roof supports, satellite dishes, photovoltaic
panels, handrails, trellises, miscellaneous or ornamental metal, signage and
subcontractors who seal their own exterior penetrations.

 

9.3           Hazardous Materials Remediation. In addition, if Subcontractor’s
Work includes remediating of hazardous materials, including but not limited to
asbestos

 

3

--------------------------------------------------------------------------------


 

containing materials, silica, lead, PCBs, contaminated soils, etc., they must
carry a “Contractor’s Pollution Liability” policy which covers liability
therefor, with limits not less than $2,000,000 and not less than $2,000,000
aggregate for Bodily Injury, Personal Injury and Property Damage, naming
Contractor as additional Insured. Subcontractor shall also require any of its
subcontractors performing such operations to provide the insurance required
hereunder.

 

9.4           Automobile Pollution Liability. If Subcontractor or their
subcontractors haul hazardous waste they must carry Automobile Liability
Insurance with a $2,000,000 combined single limit for Bodily Injury and Property
Damage applicable to all hazardous waste hauling vehicles and include MCS 90
coverage.

 

10.0        Builders Risk Insurance. Contractor and Subcontractor waive all
rights against each other and against all other subcontractors and Owner for
loss or damage to the extent reimbursed by Builder’s Risk or any other property
or equipment insurance applicable to the work, except such rights as they may
have to the proceeds of such insurance. If the policies of insurance referred to
in this Section require an endorsement or consent of the insurance company to
provide for continued coverage where there is a waiver of subrogation, the
owners of such policies will cause them to be so endorsed or obtain such
consent.

 

Upon written request of Subcontractor, Contractor shall provide Subcontractor
with a copy of the Builder’s Risk policy of insurance or any other property or
equipment insurance in force for the project and procured by Contractor.
Subcontractor shall satisfy itself as to the existence and extent of such
insurance prior to commencement of Subcontractor’s work.

 

If Builder’s Risk insurance purchased by Owner or Contractor provides coverage
for Subcontractor for loss or damage to Subcontractor’s work, Subcontractor
shall be responsible for the insurance policy deductible amount applicable to
damage to Subcontractor’s work and/or damage to other work caused by
Subcontractor.

 

If not covered under the Builder’s Risk policy of insurance or any other
property or equipment insurance required by the Subcontract Documents,
Subcontractor shall procure and maintain at its own expense property and
equipment insurance for portions of Subcontractor’s work stored off the site or
in transit.

 

If Owner or Contractor has not purchased Builder’s Risk or equivalent insurance
including the full insurable value of Subcontractor’s work, then Subcontractor
may procure such insurance at its own expense as will protect the interests of
Subcontractor and its subcontractors in the work. Such insurance shall also
apply to any of Owner’s or Contractor’s property in the care. custody or control
of Subcontractor.

 

11.0        Crane Services/Hoisting. Lifting, Riggers Liability

 

11.1         Crane Services Liability. Should Subcontractor’s work include
providing of Crane Services, either by directly or by contract with a
subcontractor, then, then the Subcontractor shall carry “Commercial General
Liability Insurance”, with minimum limits of liability of $10,000,000 Per
Occurrence to insure against bodily injury and property damage for such
operations. Insurance coverage shall be subject to the same requirements
pursuant to Sections 3.0 through 3.3. Subcontractor shall be responsible for
ensuring that sub tier contractor(s) will also comply with these same insurance
requirements for Crane Services. Evidence of coverage shall be provided in the
form of a Certificate of Insurance pursuant to Section 5.0. Subcontractor’s
retention under such policy shall not be more than $100,000 without the express
written authorization of Contractor.

 

4

--------------------------------------------------------------------------------


 

11.2         Hoisting, Lifting, Riggers Liability.  Should Subcontractor’s work
involve the rigging, hoisting, lifting of property, Subcontractor shall carry
“Riggers Liability Insurance (for hoisting, lifting, etc.), with minimum limits
of liability of $1,000,000. to insure against physical loss or damage to the
property being lifted. Evidence of coverage shall be provided in the form of a
Certificate of Insurance pursuant to Section 5.0. Subcontractor’s retention
under such policy shall not be more than $100,000 without the express written
authorization of Contractor.

 

12.0        Acceptance by Contractor. The required insurance shall be subject to
the approval of Contractor. Any acceptance of Certificates of Insurance by
Contractor, or failure of Subcontractor to provide Certificates of Insurance,
shall in no way limit or relieve Subcontractor of its duties and
responsibilities in this Agreement. If higher limits or other forms of insurance
are required in the Subcontract Documents, Subcontractor will comply with such
requirements.

 

13.0        Excess Liability. The above limits can be met by either providing a
primary policy or in combination with an excess liability policy.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Other Requirements (RTP and Regulations)

 

--------------------------------------------------------------------------------


 

Exhibit G – Other Requirements (RTP Rules and Regulations)

 

1.             ATC Associates, Inc. - Phase I and II Limited Environmental Site
Assessment dated May 16, 2006

 

2.             ATC Associates, Inc. – Subsurface Exploration & Geotechnical
Analysis dated July 11, 2006

 

3.             MACTEC Jurisdictional Wetlands & Stream Delineation report dated
August 17, 2006

 

4.             MACTEC Jurisdictional Determination letter dated August 17 to
County of Durham

 

5.             Environmental Services, Inc. report titled: United Therapeutics
RTP Site Surface Water Evaluation dated July 2006 prepared for The Durham County
Engineering Department

 

6.             Chicago Title Insurance Company Policy No. 34-106-06-0013606
dated June 23, 2006 and supporting exhibits

 

7.             Research Triangle Foundation of North Carolina – Amended
Conditions, Covenants, Restrictions and Reservations Affecting Property of: The
Research Triangle Foundation of North Carolina dated July 29, 1980

 

8.             Durham City zoning letter dated April 4, 2006 and supporting
exhibits

 

9.             Kimley-Horn & Associates Traffic Impact Analysis dated June 2006.

 

10.           Durham Unified Development Ordinance located at:
www.durhamnc.gov/departments/planning/udo

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Form of Subcontract and Purchase Order

 

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

Exhibit “H”

[g107032ka39i001.gif]

DPR SUBCONTRACT

        North Carolina

 

{Projects.Name}

 

 

DPR Job No.:

 

{Projects.Number}

 

DESIGN/BUILD SUBCONTRACT

 

BONDS REQUIRED


Subcontract No.:

 


{Contracts.ContractNumber}

 


x Yes

 

x
({Contracts.Udf_Bond_is_Required} “Yes/No”)

Phase Code(s):

 

{Contracts.Exhibits}

 

 

 

 

 

This Subcontract (“Agreement”) is made as of {Contracts.ContractDate},
(“Effective Date”), between DPR Construction, Inc., a California corporation
(“DPR”), and Subcontractor, in connection with the Prime Contract for the
Project.

 

CONTRACTOR

 

DPR Construction, Inc., {Contracts.Udf_DPR_Region} Regional Office

{Contracts.Udf_Region_Address}

 

SUBCONTRACTOR

 

{ToCompany.Name}

{ToContact.DisplayAddress}

Phone: {ToContact.Tel}, Fax: {ToContact.Fax}

Vendor No.: {ToCompany.CompanyID}

 

OWNER

 

{LegalDocInfo.Owner}

{LegalDocInfo.OwnerAddr1}

{LegalDocInfo.OwnerAddr2}

 

PROJECT

 

{Projects.Name}

{Projects.Address}

 

ARCHITECT

 

{LegalDocInfo.ArchName}

{LegalDocInfo.ArchAddr1}

{LegalDocInfo.ArchAddr2}

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES; CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS USE OR MODIFICATION. SOME CONSTRUCTION PRIME
CONTRACTS MAY REQUIRE THE USE OF SPECIALIZED PROVISIONS NOT INCLUDED IN THIS
FORM.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

TABLE OF CONTENTS

 

SECTION 1

 

ENTIRE AGREEMENT; INVESTIGATION; PRIME CONTRACT; DEFINITIONS

 

3

 

 

 

 

 

SECTION 2

 

SCOPE OF WORK

 

4

 

 

 

 

 

SECTION 3

 

SUBCONTRACT PRICE

 

4

 

 

 

 

 

SECTION 4

 

PAYMENTS

 

5

 

 

 

 

 

SECTION 5

 

TIME

 

6

 

 

 

 

 

SECTION 6

 

CHANGES IN THE WORK

 

7

 

 

 

 

 

SECTION 7

 

DAMAGES CAUSED BY DELAYS

 

9

 

 

 

 

 

SECTION 8

 

BONDING OF SUBCONTRACTOR

 

9

 

 

 

 

 

SECTION 9

 

LIENS

 

9

 

 

 

 

 

SECTION 10

 

PROVISIONS FOR INSPECTION

 

10

 

 

 

 

 

SECTION 11

 

MATERIALS AND WORK FURNISHED BY OTHERS

 

10

 

 

 

 

 

SECTION 12

 

PROTECTION OF WORK

 

10

 

 

 

 

 

SECTION 13

 

LABOR RELATIONS

 

10

 

 

 

 

 

SECTION 14

 

RECOURSE BY DPR

 

11

 

 

 

 

 

SECTION 15

 

INDEMNIFICATION

 

13

 

 

 

 

 

SECTION 16

 

INSURANCE

 

14

 

 

 

 

 

SECTION 17

 

DISPUTE RESOLUTION PROCEDURES

 

14

 

 

 

 

 

SECTION 18

 

COMPLIANCE WITH LAWS; SAFETY PRACTICES

 

16

 

 

 

 

 

SECTION 19

 

WARRANTY

 

16

 

 

 

 

 

SECTION 20

 

USE OF DPR’S EQUIPMENT

 

16

 

 

 

 

 

SECTION 21

 

ASSIGNMENT OF CONTRACT

 

16

 

 

 

 

 

SECTION 22

 

INDEPENDENT CONTRACTOR

 

17

 

 

 

 

 

SECTION 23

 

CLEAN-UP

 

17

 

 

 

 

 

SECTION 24

 

ATTORNEYS’ FEES

 

18

 

 

 

 

 

SECTION 25

 

NOTICES

 

18

 

 

 

 

 

SECTION 26

 

GOVERNING LAW

 

18

 

 

 

 

 

SECTION 27

 

DELIVERABLES AND CLOSE-OUT DOCUMENTATION

 

18

 

 

 

 

 

SECTION 28

 

SEVERIALITY

 

18

 

Attachment Summary – See Attachment # 1

 

Attachment 1

 

List of Subcontract Documents

Attachment 1A

 

List of the Subcontract Construction Documents

Attachment 2

 

Scope and Commercial Terms

Attachment 2A

 

Design/Build Supplement

Attachment 3

 

Special Conditions

Attachment 4

 

Schedule

Attachment 5

 

Environmental, Health and Safety Plan, Rev 6, dated January 2005

Attachment A

 

Insurance Requirements

Attachment B

 

Billing Package

Additional Insureds for the Insurance Requirements

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

2

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

SECTION 1          ENTIRE AGREEMENT; INVESTIGATION; PRIME CONTRACT; DEFINITIONS

 

1.1       Entire Agreement:  This Agreement is the entire agreement between DPR
and Subcontractor with respect to the Work and the Project, and supersedes all
proposals, negotiations, stipulations, understandings, agreements,
representations and warranties, if any, between DPR and Subcontractor with
respect to the Work and the Project which precede or accompany the execution of
this Agreement.

 

1.2       Applicability of Contract Documents to Subcontractor:  Subcontractor
and its subcontractors and suppliers shall be bound by the terms of the Contract
Documents, including without limitation the Prime Contract, insofar as they
relate in any way to the Work of this Agreement. Subcontractor further agrees to
be bound to DPR in the same manner and to the same extent as DPR is or will be
bound to Owner under the terms of the Prime Contract, to the extent the terms
relate in any way, to the Work or Subcontractor’s obligations under this
Agreement.

 

1.3       Investigation by Subcontractor:  Subcontractor represents and warrants
that it has carefully reviewed, and is thoroughly familiar with, all of the
terms of the Subcontract Documents, the plans and specifications as they pertain
to the Work, the location of the Project site, and the conditions under which
the Work is to be performed by Subcontractor. Subcontractor enters into this
Agreement based upon its investigation of all relevant matters, including
without limitation, investigations, testing, and observations of any existing
conditions related to or affecting the Work. Subcontractor is not relying on any
opinions or representations of DPR or any person purporting to act on DPR’s
behalf. If Subcontractor discovers any apparent or actual error, omission, code
compliance issue, or deficiency in such documents, location, or conditions (any
of the foregoing, a “Deficiency”), Subcontractor shall, on or before the earlier
of (a) five (5) Days after Subcontractor first becomes aware of a Deficiency, or
(b) two (2) Business Days prior to the last day upon which DPR must report a
Deficiency under the Prime Contract, notify DPR in writing of the existence or
possible existence of each Deficiency in detail and take any other actions
otherwise required of DPR under the Prime Contract. If Subcontractor believes
that additional cost or time is involved because of modifications to the Work as
a result of one or more Deficiencies as to which Subcontractor has given notice
to DPR pursuant to this Section 1.3, then, subject to the provisions of the
Prime Contract, Subcontractor may request a Change Order pursuant to Section 6.
If DPR has any obligation under the Prime Contract regarding any investigation,
testing or inspection of the site and the conditions under which the Work is to
be performed, Subcontractor assumes those obligations and shall be solely
responsible for all costs, expenses and damages that may result from
Subcontractor’s failure to perform or properly perform such investigation,
testing or inspection.

 

1.4       Prime Contract

 

1.4.1      Prime Contract Not Yet Executed:  If, as of the execution of this
Agreement, the Prime Contract has not been executed by DPR and Owner, the terms
and conditions of the Prime Contract, as they relate in any way to the Work,
shall nonetheless be incorporated within this Agreement as a Subcontract
Document upon its execution. Upon execution of the Prime Contract and written
request by Subcontractor, DPR shall make the Prime Contract available to
Subcontractor. If the Subcontractor believes that the Prime Contract, as
executed, affects the cost or time of Subcontractor’s performance of the Work,
then Subcontractor may request a Change Order in accordance with Section 6
below.

 

1.4.2      Prime Contract Executed: By executing this Agreement or commencement
of the Work, Subcontractor represents and acknowledges that Subcontractor has
reviewed or has been given ample opportunity to review the Prime Contract and
the terms of the Prime Contract have no affect on the cost or time of
Subcontractor’s performance of the Work.

 

1.5       Definitions:  In this Agreement, the following definitions apply.

 

1.5.1      Business Day:  “Business Day” means all calendar days except weekends
and federal holidays.

 

1.5.2      Contract Documents:  “Contract Documents” means all of the documents
included or referenced as part of the Prime Contract between DPR and Owner for
work at the Project.

 

1.5.3      Day:  “Day” means calendar day.

 

1.5.4      Effective Date:  “Effective Date” means the date first shown in this
Agreement.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

3

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

1.5.5      Prime Contract:  “Prime Contract” means that certain contract between
DPR and Owner for work at the Project, including all documents included or
incorporated therein.

 

1.5.6      Project Schedule:  “Project Schedule” means DPR’s schedule for the
Project at the effective date of the Agreement, as reflected on Attachment 4 to
this Agreement.

 

1.5.7      Subcontract Documents:  “Subcontract Documents” means this Agreement
and the documents identified on Attachment 1 to this Agreement, all of which are
incorporated by this reference within this Agreement.

 

1.5.8      Work:  “Work” refers to work to be performed by Subcontractor under
this Agreement in accordance with Section 2, and subject to such changes as may
be made pursuant to Section 6 below.

 

SECTION 2          SCOPE OF WORK

 

2.1       Subcontractor agrees to furnish all labor, materials, equipment and
other facilities required to timely and properly perform the Work, which is
generally described as: {Contracts.ScopeOfWork} and more particularly described
in Attachment 2, subject to such changes as may be made pursuant to Section 6
below. The Work shall be performed in accordance with the Subcontract Documents.

 

2.2       It is understood that drawings and specifications indicate the general
scope of the project and, as such, the drawings and specifications do not
necessarily indicate or describe all work required for the full performance and
completion of work. This Subcontract is executed and awarded on the basis of
such documents with the understanding that the Subcontractor is to furnish and
install all items reasonably inferable as required for the proper completion of
the Work without adjustment to the Subcontract Price. In the event of a dispute
between DPR and Subcontractor over the scope of the Work under the Subcontract
Documents, Subcontractor shall not cease performing the Work but will continue
to perform the Work diligently to completion as directed by DPR, with any
dispute to be resolved in accordance with Section 17 below.

 

SECTION 3          SUBCONTRACT PRICE

 

3.1       DPR agrees to pay to Subcontractor for the performance of the Work in
strict compliance with the Subcontract Documents the Subcontract Price in
accordance with the terms indicated by the checked box below:

 

3.2       Compensation Basis:

 

{Contracts.Udf_Lump_Sum}

 

Lump Sum:

 

 

DPR shall pay the total of ({Contracts.Udf_LS_Contract_Amount}”NumToText”)
Dollars (({Contracts.Udf_LS_Contract_Amount} “Currency”)).

 

 

 

{Contracts.Udf_Not_To_Exceed}

 

Cost-Reimbursable, Not-to-Exceed (NTE):

 

 

DPR shall pay the total of Subcontractor’s Cost of Work in accordance with
Section 4.4, plus a Fee of {Contracts.Udf_NTE_Percent} covering Subcontractor’s
overhead and profit, not to exceed
({Contracts.Udf_NTE_Contract_Amount}”NumToText”) Dollars
(({Contracts.Udf_NTE_Contract_Amount}”Currency”)) (the “NTE Amount”). The NTE
Amount is not guaranteed by Subcontractor. Subcontractor shall notify DPR when
75% of the NTE Amount has been incurred.

 

 

 

{Contracts.Udf_Not_To_Exceed}

 

Cost-Reimbursable with a Guaranteed Maximum Price (GMP):

 

 

DPR shall pay the total of Subcontractor’s Cost of Work in accordance with
Section 4.4, plus a Fee of {Contracts.Udf_GMP_Percent} covering Subcontractor’s
overhead and profit, the sum of which is guaranteed by Subcontractor not to
exceed the GMP ({Contracts.Udf_GMP_Cont_Amount}”NumToText”) Dollars
(({Contracts.Udf_GMP_Cont_Amount}”Currency”)).

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

4

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

3.3       The Subcontract Price is payable in accordance with the payment
schedule set forth in Section 4 below and is subject to additions or deductions
for changes in the Work as may be directed in writing by DPR under Section 6
below.

 

SECTION 4          PAYMENTS

 

4.1       Timing:  Subject to the terms and provisions of Section 4.5, DPR
agrees to pay to Subcontractor monthly progress payments for work actually
completed by Subcontractor under this Agreement, less retention, to the extent
DPR receives funds from Owner for Work performed by Subcontractor as reflected
in DPR’s applications for payment. The retention shall be Ten Percent (10%), or
as required under the Prime Contract. The monthly progress payments shall be
made within the last to occur of: a) Seven (7) Days after DPR receives payment
from Owner or b) a reasonable time after the receipt by DPR of all information
required of Subcontractor under Section 4.2 below. The final payment to
Subcontractor, including any retention, shall be made pursuant to the terms of
the Prime Contract, or in the absence of an applicable provision under the Prime
Contract, within Seven (7) Days after the Work has been fully completed and has
been delivered to and accepted by Owner, Architect, and DPR, to the extent DPR
receives funds from Owner in final payment for work performed under the Prime
Contract. Subcontractor’s right to receive compensation under this Agreement is
not conditioned upon Owner’s payment to DPR under the Prime Contract. If Owner
or other responsible party delays making any payment to DPR from which payment
to Subcontractor is to be made, and provided that such delay is not due to the
fault of Subcontractor, DPR and its sureties shall have a reasonable time to
make payment to Subcontractor. A “reasonable time,” as used herein, shall be
determined according to the relevant circumstances, but in no event shall it be
less than the time required for DPR, DPR’s sureties, and Subcontractor to fully
pursue their legal remedies to conclusion against Owner or any other responsible
parties to obtain payment, including, without limitation, mechanic’s lien
remedies. Any payment made prior to completion and acceptance of the Work, as
referred to above, shall not be construed as evidence of acceptance of any part
of the Work.

 

4.2       Payment Applications:  As a condition precedent to DPR’s obligation to
make any payment to Subcontractor under this Section 4.2, Subcontractor shall
furnish to DPR: a) a written request for payment in the form and content
required by DPR; and b) if and when required by DPR, payroll affidavits,
receipts, vouchers, applicable releases for claims by Subcontractor, or
materialmen, suppliers, union trustees and trust funds, and subcontractors hired
by Subcontractor in the forms set forth in Attachment B, stop notice releases,
and any other information or documents reasonably requested by DPR or required
to be provided to Owner under the Prime Contract. The format and content of all
submissions to DPR under this Section 4.2 shall be satisfactory to DPR. The
Subcontractor may be required to code all payment requests and invoices and
organize its schedule of values as may be directed by DPR prior to their
submittal for payment. Subcontractor shall submit a proposed schedule of values
to DPR for review prior to submittal of its first Application for Payment
hereunder. Payment for all materials stored offsite is solely at the discretion
of DPR.

 

4.3       Joint Checks:  DPR, at its option, and for good cause including but
not limited to Subcontractor’s past or present failure to make timely payments
to sub-subcontractors, materialmen or suppliers, may make any payment due under
this Section 4.3 by check made payable jointly to Subcontractor and any
sub-subcontractors, materialmen, and suppliers hired by Subcontractor who have
performed work or furnished materials under this Agreement.

 

4.4       Cost-Reimbursable Payments:  To the extent that Subcontractor is
entitled to reimbursement of any costs incurred in the performance of the Work
(“Reimbursable Costs”), including without limitation Work performed for a
Subcontract Price based on costs incurred plus a fee (whether or not subject to
a not-to-exceed amount), or any claim for additional compensation pursuant to
Section 6 below, payment of such Reimbursable Costs shall be made in accordance
with Attachment C, or in the absence of an Attachment C to the Agreement, in
accordance with the cost reimbursement terms of the Prime Contract.
Subcontractor shall maintain, in a manner and quality satisfactory to DPR and
Owner, accounting records for Reimbursable Costs including, without limitation,
supplier and subcontractor invoices, material receiving reports, purchase
orders, payrolls and other such documentation necessary to fully substantiate
each reimbursement request. Those records shall be subject to audit by DPR,
Owner, or the designated representative of either, without prior notification to
Subcontractor, for a period of five (5) years following completion of the Work,
or longer if required by the Prime Contract.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

5

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

4.5       Insurance and Bond Requirements:  Subcontractor shall not commence
work on the project site and no payments shall be due or payable to
Subcontractor, and no payments will be made to Subcontractor under this
Agreement unless and until Subcontractor satisfies all of Subcontractor’s
obligations to provide insurance and performance and payment bonds pursuant to
the terms of this Agreement and the Subcontract Documents.

 

SECTION 5          TIME

 

5.1       Project Schedule; Coordination:  Time is of the essence in the
performance of Subcontractor’s obligations under this Agreement. Prior to
performing any Work, Subcontractor shall provide DPR with scheduling information
and a proposed schedule for performance of the Work, which shall include a
projection of man-hours and crew sizes, all in forms acceptable to DPR.
Subcontractor’s proposed schedule shall conform to the Project Schedule and all
revisions or changes made to it from time-to-time. When directed by DPR,
Subcontractor shall revise and update Subcontractor’s activities reflected in
DPR’s then current schedule. The Project Schedule is not a representation by DPR
that Subcontractor will be able to perform its activities on certain dates.
Subcontractor shall perform the Work in a prompt and diligent manner in
accordance with DPR’s schedule, as updated from time to time, without delaying
or hindering DPR’s work or the work of other contractors or subcontractors.
Subcontractor shall coordinate the Work with that of DPR and all other
contractors and subcontractors, in a manner that will facilitate the efficient
completion of the entire Project. DPR shall have complete control of the
premises on which the Work is to be performed and all matters relating to the
timely and orderly completion of the Work. DPR shall have the right to decide
the relative priority of the Work compared to the work of other subcontractors
on the Project and the time and order in which various portions of the Work
shall be performed by Subcontractor. Subcontractor must attend all coordination
and other required meetings as DPR may schedule from time to time. If
Subcontractor fails to maintain progress in accordance with the current
schedule, it shall, without additional compensation, accelerate the Work as DPR
may direct until the Work is in accordance with such schedule.

 

5.2       Delays and Time Extensions:  The time fixed for the completion of the
Work under this Section 5.2 shall only be extended by the number of Days
Subcontractor has been delayed, through no fault of Subcontractor, in its
performance or completion of the Work by one or more of the following events: a)
the act, neglect or default of Owner, Architect, or DPR; b) delays directly
resulting from any fire or other casualty for which Subcontractor is not
responsible; c) the combined action of the workmen, in no way caused by or
resulting from the fault or collusion on the part of Subcontractor; d) a
lock-out by DPR; or e) other causes which DPR determines may justify delay;
provided, however, no extension shall be made unless Subcontractor presents to
DPR a written claim for an extension within 48 hours of the commencement of a
delay, and under no circumstances shall the time of completion be extended to a
date which will prevent DPR from completing the entire Project within the time
allowed DPR by Owner for that completion. Any such time extension shall be
limited to the Days that Subcontractor’s overall duration of performance is
extended by the foregoing events.

 

5.3       Damages for Delays:  If Subcontractor has incurred delay damages as a
result of delays caused by events under Section 5.2, it may request a Change
Order pursuant to Section 6. Notwithstanding anything to the contrary in this
Agreement, Subcontractor’s rights to receive additional compensation under this
Section 5.3 shall be subject to any applicable provisions of the Prime Contract,
and any additional compensation allowed shall be payable in accordance with the
above Section 4.4 and the Prime Contract. Subcontractor shall not be entitled to
compensation for delay damages to the extent that delays caused by the events in
Section 5.2 are concurrent with delays caused by Subcontractor or someone for
whom Subcontractor is responsible. !f delays caused by the events described in
Section 5.2 are caused by any reason other than the acts of DPR that interfere
with Subcontractor’s performance of the Work, Subcontractor shall only be
entitled to additional compensation if DPR receives compensation from the Owner
for delays sustained by Subcontractor, and only in the amount of the
compensation received by DPR from the Owner, less any mark-up included by DPR in
the claim for additional compensation made on behalf of the Subcontractor to the
Owner.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

6

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

SECTION 6          CHANGES IN THE WORK

 

6.1       Changes:  Subcontractor shall make any and all changes in the work
described in the Subcontract Documents and this Agreement as directed by DPR in
writing. Such change or written direction shall not invalidate this Agreement.
If necessary, the Subcontract Price and the time for Subcontractor’s performance
shall be adjusted by Change Order, documenting mutually agreed additions or
deductions. Subcontractor shall supply DPR with all documentation necessary to
substantiate the amount of the addition to or deduction from the price or time.
If DPR and Subcontractor cannot agree on the amount of the addition or deletion,
Subcontractor shall nonetheless timely perform the work as changed by DPR’s
written direction. Once Subcontractor receives DPR’s written direction,
Subcontractor is solely responsible for timely performance of the work as
changed by the written direction. The foregoing notwithstanding, if the change
is directed by the Owner, the adjustment in the Subcontract Price shall be
limited to the amount approved by the Owner for such change attributed to the
Work to be added to or deleted from the Work performed by Subcontractor under
this Subcontract.

 

6.2       Written Authorization Required:  Subcontractor shall not make any
changes in the Work or in any way cause or allow that work to deviate from the
Subcontract Documents without written direction from DPR. If Subcontractor makes
any changes in the Work without written direction from DPR, such change
constitutes an agreement by Subcontractor that it has waived its right to claim
for compensation for such change, and that it will not be paid for that changed
work, even if it received verbal direction from DPR or any form of direction,
written or otherwise, from Owner or any other person or entity. In addition,
Subcontractor shall be liable for any and all losses, costs, expenses, damages,
and liability of any nature whatsoever associated with or in any way arising out
of any such change made by Subcontractor without written direction from DPR.

 

6.3       Change Quotation Pricing:  Subcontractor shall submit change quotation
pricing in the form and format required by DPR, and using labor, tool and
equipment rates and/or unit prices detailed in 1) Attachment 2; or 2) in the
absence of such rates in Attachment 2, as detailed in the Bid Form submitted by
Subcontractor and accepted by DPR; or 3) in the absence of any such rates in any
Subcontract Documents, by other agreement of DPR and Subcontractor.
Subcontractor’s markups on direct costs in change quotations shall be limited to
the rates defined in Attachment 2. If the Prime Contract sets forth rates, unit
prices and/or mark-ups to be applied to the changes affecting a subcontractor,
Subcontractor shall utilize such rates, prices and mark-ups in submitting a
change quotation price.

 

6.4       Direct Costs; Overhead:  Direct Costs shall mean craft labor,
materials, equipment, subcontracted work and other direct costs incurred in
direct performance of the changed work. Overhead shall include all indirect
costs, including, but not limited to, detailing, engineering, purchasing, shop
burden, tools, equipment, trucks, trucking costs, non-productive labor, and
Project Management costs (onsite and offsite). No multipliers for any soft costs
shall be allowed in calculation of the direct costs of, or rates for, the work.
All supervision (e.g., General Foreman, Superintendent, Project Manager, etc.)
above the level of working foreman will be included in the Subcontractor’s
markups for Overhead and Profit.

 

6.5       Time and Materials Changes:

 

6.5.1        For any work performed on a Time and Materials basis, Subcontractor
shall submit, EACH DAY, Time and Materials (T&M) tickets for signature of DPR’s
authorized representative. DPR’s authorized representative shall be its Project
Manager, or the delegated representative designated in writing. The signature of
DPR’s authorized representative will constitute acknowledgment that the work was
performed pursuant to DPR’s direction, and that the time and material quantities
indicated on the T&M Ticket appear to be correct. The signature of DPR’s
authorized representative shall not be deemed to constitute agreement that the
work of the T&M Ticket has been performed properly in accordance with the
requirements of the Subcontract Documents, which shall remain Subcontractor’s
responsibility. Further, the signature of DPR’s authorized representative shall
not by itself be deemed conclusive evidence of DPR’s agreement that
Subcontractor is entitled to payment for the amount(s) shown on the T&M Ticket.
Subcontractor shall not be entitled to payment for any work claimed to have been
performed under this Subcontract when the T&M Tickets documenting such work have
not been duly signed by DPR’s authorized representative.

 

6.5.2        Subcontractor’s T&M Tickets shall include, at a minimum, the
following information:

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

7

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

a.         The date on which the work was performed.

 

b.         A detailed description of the work performed.

 

c.         The location of the work performed.

 

d.         The name of the DPR Representative authorizing such work to be
performed under the Allowance.

 

e.         Names, Man-hours and Labor Rates actually paid by Subcontractor for
all labor performed, with separate identification of straight and overtime
hours.

 

f.          Descriptions and costs for each item of materials used to perform
the work.

 

g.         Descriptions and costs for each item of equipment used to perform the
work.

 

h.         The signature of DPR’s Authorized Representative.

 

i.          The signature of Subcontractor’s authorized representative.

 

6.6       Scope Disputes:  If a dispute arises between DPR and Subcontractor
about whether there exists a change in the Work, Subcontractor shall timely
perform the disputed work and shall give written notice of its intent, if any,
to claim for additional compensation for that work pursuant to Section 17. Such
written notice of claim must be given prior to performance of the disputed work.
Subcontractor’s failure to give written notice and submit its claim accordingly
constitutes an agreement that Subcontractor will not be paid for the disputed
work and a waiver of claims therefore.

 

6.7       Surety:  No change, alteration, or modification to or deviation from
the Subcontract Documents, whether made in the manner provided in this provision
or not, shall release or exonerate, in whole or in part, any bond or any surety
on any bond given in connection with this Agreement, and no notice is required
to be given to such surety of any such change, alteration, modification, or
deviation.

 

6.8       Claims:  If Subcontractor timely gives DPR written notice of a claim
for additional compensation pursuant to Section 6.6 above, the format and
content of such claim shall conform to the requirements set forth in this
Section 6.8 and shall be otherwise satisfactory to DPR. Claims submitted
hereunder must be submitted within the earlier of thirty (30) Days after
notification of intent to claim, or such earlier time as may be required by the
Prime Contract. Claims by Subcontractor must provide sufficient details and
attached supporting documentation for DPR to determine the validity of the
claim, including but not limited to: a description of the alleged change, a
demonstration of contractual entitlement; a detailed breakdown of the costs; the
dates on which the costs were actually incurred; a time impact analysis for any
time request, and a demonstration of how the disputed Work resulted in the
incurrence of the claimed costs. If DPR rejects the claim in whole or in part,
the claim may be resolved in accordance with the resolution procedures set forth
in Section 17 below. DPR shall, upon request, be entitled to review and audit
Subcontractor’s project records and actual cost data relating to Subcontractor’s
claim.

 

6.9       Unforeseen Conditions:  If Subcontractor encounters conditions at the
Project site which are a) subsurface or otherwise concealed physical conditions
which differ materially from those indicated in the Subcontract Documents, or b)
unknown physical conditions of an unusual nature, which differ materially from
those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Subcontract
Documents or (c) conditions which differ materially from those which should have
been discovered if Subcontractor had performed the investigations, testing or
inspections required to be performed by the Contractor under the Prime Contract
which Subcontractor agreed to perform pursuant to Section 1.3 above (in each
case, an “Unforeseen Condition”), then Subcontractor shall deliver to DPR notice
of the Unknown Condition promptly before it is disturbed and in no event later
than twenty-four (24) hours after first observance of the conditions. If the
Prime Contract provides for procedures governing the discovery of an Unknown
Condition, DPR and Subcontractor shall comply with those procedures. To the
extent the Prime Contract does not provide those procedures, the following shall
apply:  DPR shall cause a prompt investigation of the Unknown Condition, which
may in DPR’s discretion include a request to Owner and/or Architect to undertake
the investigation. Provided that the Unknown Condition was not discoverable
during the course of Subcontractor’s review and investigation of the Subcontract
Documents and field conditions pursuant to Section 1.3 above, and if DPR, or
Owner and

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

8

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

Architect, as the case may be, determines the conditions at the Project site
differ materially and causes an increase or decrease in the Subcontractor’s cost
of, or time required for, performing any part of the Work, an adjustment will be
made to the Subcontract Price or time for performing the Work, or both, subject
to allowability per the Prime Contract. The amount of the adjustment to the
Subcontract Price, if any, shall in any event be limited to the amount which DPR
receives from Owner on Subcontractor’s behalf based upon the claim submitted by
Subcontractor. If DPR, Owner, or Architect, as the case may be, determines that
the conditions at the Project site are not materially different from those
indicated in the Subcontract Documents or from those which should have been
discovered by Subcontractor by performing investigations, testing, or
inspections required by the Prime Contract, no equitable adjustment will be made
to the Subcontract Price or time for performing the Work. Claims by
Subcontractor in opposition to DPR’s determination must be made within the
earlier of: a) twenty-one (21) Days after DPR has given notice of the decision;
or b) two (2) Business Days prior to the last day that DPR may oppose a similar
determination under the Prime Contract. Subcontractor’s rights under this
Section 6.9 are subject to DPR’s rights to oppose any determination by Owner or
Architect under the Prime Contract or other agreement. Subject to the
limitations herein, if DPR and Subcontractor cannot agree on an adjustment to
the Subcontract Price or time for performing the Work, the adjustment shall
resolved in accordance with Section 17.

 

SECTION 7          DAMAGES CAUSED BY DELAYS

 

7.1       If Subcontractor defaults in its performance of the Work or otherwise
commits any act or omission which causes delay to DPR or other subcontractors or
suppliers or the Project, or causes the completion of the Project to be delayed,
Subcontractor shall be liable for all losses, costs, expenses, liabilities and
damages, including consequential damages and liquidated damages, sustained by
DPR, or for which DPR may be liable to Owner or any other party because of
Subcontractor’s default or act or omission.

 

SECTION 8          BONDING OF SUBCONTRACTOR

 

8.1       Concurrently with the execution of this Agreement, Subcontractor
shall, if required by DPR, provide a payment bond and/or performance bond, each
in an amount equal to one hundred percent (100%) of the Subcontract Price. These
bonds shall be executed by a corporate surety acceptable to DPR and shall be in
a form satisfactory to DPR. DPR shall pay the premium on these bonds, without
markup, and such amount is included in the Subcontract Price.

 

SECTION 9          LIENS

 

9.1       Satisfaction of Liens:  If an action is brought on any claim or lien,
by any party for whom Subcontractor is responsible, for labor or services
performed or equipment and materials provided in connection with the Work (a
“Lien”), Subcontractor shall pay and satisfy the Lien as may be required by the
court having jurisdiction in the action.

 

9.2       Removal of Action or Lien:  Within ten (10) Days after DPR delivers to
Subcontractor a written demand to cause any Lien to be removed from the premises
Subcontractor shall cause the Lien to be removed or dismissed, or shall bond
around the Lien. If Subcontractor fails to do so, DPR may take whatever steps it
may deem in its sole discretion appropriate to cause the Lien to be removed or
dismissed, including posting a bond for removal of the lien. All costs incurred
by DPR relating to the foregoing, together with actual attorneys’ fees, plus a
markup of fifteen percent (15%) overhead, shall be immediately due and payable
to DPR by Subcontractor. Subcontractor may litigate the Lien, provided it causes
the effects of the Lien to be promptly removed from the Project to the
satisfaction of DPR and Owner. Subcontractor shall also take whatever steps that
may be necessary to cause Owner not to withhold any monies due to DPR from Owner
by reason of the Lien.

 

9.3       Condition Precedent:  The full and faithful performance of this
Agreement on the part of Subcontractor (including the payment of any obligations
due from Subcontractor to DPR, and any amounts due to labor or materialmen
furnishing labor or material for the Work, or union trustees or trust funds) is
a condition precedent to Subcontractor’s right to receive payment for the Work.
Any monies paid by DPR to Subcontractor under the terms of this Agreement shall
be held in trust by Subcontractor in favor of third parties furnishing labor and
material to Subcontractor with respect to the Work.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

9

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

SECTION 10        PROVISIONS FOR INSPECTION

 

10.1     Subcontractor shall at all times furnish to DPR and its representatives
safe and ample facilities for inspecting materials at the Project site, shops,
factories or any place of business of Subcontractor and its subcontractors and
materialmen where materials under this Agreement may be in the course of
preparation, process, manufacture or treatment. Subcontractor shall furnish to
DPR as often as required by DPR, full reports of the progress of the Work at any
place where materials under this Agreement may be in the course of preparation
or manufacture. These reports shall show the progress of that preparation and
manufacture in such details as may be required by DPR, including, but not
limited to, any plans, drawings, or diagrams in the course of preparation.

 

SECTION 11        MATERIALS AND WORK FURNISHED BY OTHERS

 

11.1     If the Work includes installation of materials or equipment furnished
by others or work to be performed in areas to be constructed or prepared by
others, Subcontractor shall immediately examine the items or areas to ensure
they are of acceptable quality or condition for the Work. If Subcontractor
reasonably concludes the items or areas are so acceptable, Subcontractor shall
secure, handle, store and install the items with that skill and care as to
ensure completion of the Work in accordance with this Agreement. The use of
these items or commencement of any Work by Subcontractor in those areas shall
constitute Subcontractor’s acceptance of them. Subcontractor shall be liable for
any loss or damage caused by the acts of Subcontractor, or those for whom
Subcontractor is responsible, and DPR may deduct any such amount from monies
otherwise due Subcontractor under this Agreement.

 

SECTION 12        PROTECTION OF WORK

 

12.1     Subcontractor shall secure and protect the Work performed and assume
full responsibility for the condition of the Work until final acceptance by
Architect, Owner, and DPR. Subcontractor shall also provide protection as is
necessary to protect the Work and the workmen of DPR, Owner and other
subcontractors and suppliers from Subcontractor’s operations. Subcontractor
shall be liable for any loss or damage to any work in place or to any equipment
and materials at the Project site caused by Subcontractor or its agents,
employees or guests, or by Subcontractor’s failure to secure and protect the
Work until it is accepted.

 

SECTION 13        LABOR

 

13.1     Representative:  Prior to the commencement of any Work, Subcontractor
shall designate a responsible representative at the Project site. The
representative shall be available at the Project site at all times when the Work
is in progress. The representative shall be authorized to represent
Subcontractor as to all phases of the Work, and to act on behalf of the
Subcontractor. In the event of any proposed change of representative,
Subcontractor shall notify DPR of the new representative at least twenty-four
(24) hours prior to the change becoming effective.

 

13.2     DBE/MBE/WBE/DVBE/SBE:  Subcontractor represents and warrants that it
has reviewed and is thoroughly familiar with all DBE/MBE/WBE/DVBE/SBE
requirements pertaining to the Project, if any. If Subcontractor claims status
as a DBE/MBE/WBE/DVBE/SBE, the Subcontractor shall make all necessary records
available to DPR and Owner to confirm that status and Subcontractor’s compliance
with those requirements. If any sub-subcontractor or supplier of Subcontractor
is designated or is required to be a DBE/MBE/WBE/DVBE/SBE, Subcontractor shall
be responsible to ensure that the sub-subcontractor or supplier meets all
applicable requirements. DPR is relying on Subcontractor’s representations
regarding the validity of Subcontractor’s status, if any, as a
DBE/MBE/WBE/DVBE/SBE. Misrepresentation of the status of Subcontractor or any of
its sub-subcontractors or suppliers as a DBE/MBE/WBE/DVBE/SBE is a material
breach of this Agreement and grounds for immediate termination. If this
Agreement is terminated due to a material misrepresentation of the status of
Subcontractor or any sub-subcontractor or supplier of Subcontractor as a
DBE/MBE/WBE/DVBE/SBE, Subcontractor shall not be entitled to any compensation
not already paid under this Agreement and DPR shall be entitled to any excess
costs and expenses related to completing the Work, in accordance with Section
14.1.3.

 

13.3     Employment Laws:  Subcontractor shall comply with all equal employment
opportunity and affirmative action requirements promulgated by any governmental
authority, including, without limitation, the

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

10

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

requirements of the Civil Rights Act of 1964, as amended; Presidential Executive
Orders No. 10925, 11114 and 11246; any Fair Employment and Housing Acts, if
applicable; the Americans with Disabilities Act of 1990, as amended; and the
Family and Medical Leave Act of 1993. Subcontractor shall comply with and agrees
to be bound by all applicable federal, state and local laws and regulations,
including, but not limited to, all Fair Labor Standards Act provisions and North
Carolina Labor Code provisions covering the Work. Upon request, Subcontractor
agrees to submit certified payroll reports to DPR no later than three (3)
working days after labor has been paid.

 

13.4     Labor. If Subcontractor is signatory to any labor agreements,
Subcontractor agrees to comply with all of the terms and conditions of labor
agreements including trust fund payment into the respective labor trust funds
set forth in the respective labor agreements, insofar as Subcontractor may
lawfully  be required to do.

 

13.4.1      Should there be a labor dispute on DPR’s jobsite and should a
reserved gate or neutral access be established, it shall be the obligation of
Subcontractor to continue the proper performance of its work without
interruption or delay.

 

13.4.2      Prior to Final Payment to the Subcontractor, when requested by the
Contractor, Subcontractor agrees to provide a letter from the labor trust funds
for unions which Subcontractor is signatory to that indicates the date through
which Subcontractor is current to in their trust fund payments obligations. Said
date shall be no more than 60 days in arrears of Subcontractor’s request for
final payment.

 

SECTION 14        RECOURSE BY DPR

 

14.1     Failure of Performance:

 

14.1.1    Right to Adequate Assurance:  If, at any time during Subcontractor’s
performance of the Work under this Agreement, DPR has what DPR, in its sole
discretion, believes to be reasonable grounds for insecurity with respect to
Subcontractor’s performance, DPR may, at its election, give Subcontractor
written demand for adequate assurance of due performance. Such demand shall be
issued and considered received in accordance with Section 25, Notices. If
Subcontractor fails to provide such assurance that is reasonably acceptable to
DPR within ten (10) Days after that Subcontractor’s receipt of written demand,
Subcontractor shall be in default under Section 14.1.2 below.

 

14.1.2      Notice to Cure; Default; Remedies:  If Subcontractor at any time 
(i) refuses or neglects to supply enough properly skilled workers and proper
materials, or fails to properly and diligently perform the Work, (ii) fails to
make prompt payment to its workers, sub-subcontractors, or suppliers, including
without limitation any payment required to be made to any employee benefit
program or trust, (iii) is in breach of any representation or warranty made by
it in this Agreement, (iv) is in breach of any covenant made by it in this
Agreement, (v) fails to perform in strict accordance with DPR’s safety
requirements, or (vi) commits or fails to commit any act that would constitute a
default under the Prime Contract by either DPR or Subcontractor, then
Subcontractor shall be deemed to be in default under this Agreement. If
Subcontractor commits a default, and fails to commence and continue satisfactory
correction of the default within forty-eight (48) hours after receipt of a
written Notice thereof from DPR, then DPR, without prejudice to any other rights
or remedies, shall have the right to any or all of the following remedies:

 

a.     take steps to cure the default, including without limitation the
supplying of workers, material, and equipment as DPR deems necessary for the
orderly and timely performance of the Work. Subcontractor shall pay all costs
incurred by DPR to cure the default, plus a markup of fifteen percent (15%)
overhead and profit on all expenses incurred by DPR in the performance of the
Work, plus actual attorneys’ fees;

 

b.     contract with one or more additional contractors to perform all or part
of the Work and charge to Subcontractor all resulting costs incurred by DPR;

 

c.     use any materials, implements, equipment, appliances or tools furnished
by or belonging to Subcontractor to complete the Work, or furnish those items to
other contractors to complete the Work, without additional compensation to
Subcontractor; and/or

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

11

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

d.     withhold payment of any monies due Subcontractor pending corrective
action to the extent required by and to the satisfaction of DPR and/or offset
against any monies due Subcontractor any amounts incurred by DPR to cure the
default.

 

The foregoing remedies are cumulative and DPR shall not be deemed to have
elected a particular remedy to the exclusion of the others. In the event of an
emergency affecting the safety of persons or property, DPR may proceed as above
without notice.

 

14.1.3      Termination for Default:  In addition to any other remedies
available to DPR, including without limitation any applicable remedies specified
in Section 14.1.2 above, if Subcontractor fails to commence and satisfactorily
continue correction of any default, or if Subcontractor is in breach of any
representation or warranty made by it under this Agreement or any document
furnished by it pursuant to this Agreement, then DPR may immediately terminate
Subcontractor’s right to proceed under this Agreement. Subcontractor shall not
be entitled to any further payments until the balance of the Work has been
completed. At such time as the balance of the Work has been completed, all of
the costs incurred by DPR in performing the balance of the Work, including a
markup of fifteen percent (15%) for overhead and profit on such costs, plus
actual attorneys’ fees, shall be deducted from any amounts due or to become due
Subcontractor. In addition to any other remedies available to DPR, Subcontractor
shall be liable for the payment of the amount by which the expenses incurred by
DPR to cure the default (plus the markup) exceeds the unpaid balance of the
Subcontract Price.

 

14.1.4      If DPR elects in its sole discretion, and effective only upon
termination of Subcontractor’s right to proceed under this Agreement pursuant to
this Section 14.1.4 in combination with written direction of DPR, Subcontractor
assigns to DPR all lower tier subcontracts and purchase orders for the Work.
Subcontractor agrees to include provisions in its tier subcontracts and purchase
orders for such assignment without further consent of such tier subcontractors
or vendors.

 

14.2     Termination for Convenience:  DPR may at any time and for any reason
terminate this Agreement at DPR’s convenience by delivering to Subcontractor a
written Notice of termination.

 

14.2.1      Upon receipt of a Notice of termination under this Section 14.2,
Subcontractor shall, unless the notice directs otherwise, immediately
discontinue performing the Work and placing orders for materials, facilities,
and supplies in connection with its performance under this Agreement.
Subcontractor shall, if requested, make every reasonable effort to procure
cancellation of all existing orders or contracts upon terms satisfactory to DPR,
or at the option of DPR, give DPR the right to assume those obligations
directly, including all benefits to be derived from them. Subcontractor shall,
if directed by DPR in writing, thereafter perform that work as may be necessary
to preserve and protect the Work already in progress and to protect material and
equipment at the Project site or in transit thereto.

 

14.2.2      Upon termination under this Section 14.2., Subcontractor shall be
entitled to payment for the Work only as follows, subject to any limitations
imposed by the Prime Contract: (i) the actual cost of the Work completed in
conformity with this Agreement as verified by DPR’s audit; plus (ii) any other
costs actually incurred by Subcontractor as are permitted by the Prime Contract
and approved by DPR and/or Owner; plus (iii) fifteen percent (15%) of the cost
of the Work referred to in the foregoing subparagraph (i) above as overhead and
profit. Any payments made to Subcontractor prior to the date of the termination
shall be deducted from any sums payable to Subcontractor under this
subparagraph. Subcontractor shall not be entitled to any claim or lien against
DPR or Owner for any additional compensation or damages in the event of such
termination and payment.

 

14.3     Grounds for Withholding Payment:  DPR may withhold payment under this
Agreement or, on account of subsequently discovered evidence, nullify the whole
or part of any previous payment, whenever DPR deems it necessary in order to
protect itself from loss, including without limitation costs and attorneys’
fees, due to: a) defective Work not remedied; b) claims filed or reasonable
evidence indicating a probable filing of a claim by any third party or any
employee, independent contractor, sub-subcontractor, or supplier who performed
work on behalf of Subcontractor against the Work or Project; c) failure of
Subcontractor to make proper payments to its sub-subcontractors, suppliers, or
other persons employed in connection with the Work or any employee benefit
program or trust; d) a reasonable doubt by DPR that the Work can be completed by
Subcontractor in accordance with this Agreement for the balance then unpaid; e)
damage

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

12

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

caused by Subcontractor or its own sub-subcontractors, suppliers or agents to
another subcontractor or supplier; f) penalties assessed against DPR or
Subcontractor for failure of Subcontractor to comply with federal, state, or
local laws and regulations; g) grounds under which Owner may elect to withhold
payment under the Prime Contract; h) Subcontractor’s failure, or DPR’s
reasonable anticipation that Subcontractor will fail, to comply with any
provision under this Agreement; i) Subcontractor’s failure to timely submit any
report, submittal, or lien release required pursuant to this Agreement, and/or
j) any other ground for withholding payment allowed by federal, state or local
law or as provided in this Agreement. In any of those events, any amounts then
due and owing to Subcontractor shall be paid or credited to it upon the event
being rectified to DPR’s full satisfaction.

 

14.4     Bankruptcy:

 

14.4.1      Termination Absent Cure. To the fullest extent permitted by
applicable law upon (i) the appointment of a receiver for Subcontractor, (ii)
Subcontractor making an assignment for the benefit of creditors, (iii)
Subcontractor seeking protection under the Bankruptcy Code or committing any
other act of insolvency, or (iv) a bankruptcy proceeding is filed against
Subcontractor, DPR may terminate this Agreement upon giving forty-eight (48)
hours written Notice to Subcontractor and its surety, if any. If an order for
relief is entered under the Bankruptcy Code with respect to Subcontractor, DPR
may terminate this Agreement by giving forty-eight (48) hours written Notice, to
Subcontractor, its trustee, and its surety, if any, unless Subcontractor, the
surety, or the trustee:

 

a.     promptly cures any and all defaults and compensates DPR for actual loss
resulting from the defaults;

 

b.     assumes the obligations of Subcontractor within the statutory time
limits;

 

c.     provides to DPR adequate assurance of future performance;

 

14.4.2      Interim Remedies. DPR may setoff against any sums due or to become
due Subcontractor all costs incurred in pursuing any of the remedies provided
hereunder, including, but not limited to, reasonable overhead, profit and actual
attorneys’ fees incurred as a result of Subcontractor’s non-performance.
Subcontractor shall be liable for the payment of any amount by which that
expense may exceed the unpaid balance of the Subcontract Price, in addition to
any other remedies available to DPR.

 

SECTION 15        INDEMNIFICATION

 

15.1     Subcontractor’s Performance:

 

15.1.1      To the maximum extent permitted by law, Subcontractor shall defend,
indemnify and hold harmless Owner and DPR, including their officers, agents,
employees, affiliates, parents and subsidiaries, and each of them, of and from
any and all claims, demands, causes of action, damages, costs, expenses, actual
attorneys’ fees, losses or liability, in law or in equity, of every kind and
nature whatsoever (“Claims”) arising out of or related to Subcontractor’s
performance under this Agreement, including, but not limited to, Claims for:

 

a.     Personal injury, including, but not limited to, bodily injury, emotional
injury, sickness or disease, or death to persons, including, but not limited to,
any employees or agents of Subcontractor, Owner, DPR, or any other subcontractor
and/or damage to property of anyone (including loss of use thereof), caused or
alleged to be caused by negligent acts or omissions of Subcontractor or anyone
directly or indirectly employed by Subcontractor or anyone for whose acts
Subcontractor may be liable. b.     Penalties imposed on account of the
violation of any law, order, citation, rule, regulation, standard, ordinance, or
statute, caused by the action or inaction of Subcontractor.

 

c.     Infringement of any patent, trademark, or other proprietary right which
may be brought against DPR or Owner arising out of Subcontractor’s work.

 

d.     Claims and liens (see Section 9) for labor performed or materials used or
furnished to be used for the Work, including all incidental or consequential
damages resulting to DPR or Owner from such claims or liens.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

13

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

e.     Subcontractor’s failure to comply with any covenants made by it in this
Agreement.

 

f.      Subcontractor’s breach of any representation or warranty made by it in
this Agreement or in any document furnished by it pursuant to this Agreement.

 

g.     Any liabilities, losses or expenses arising out of or relating to any
other act (or failure to act) by Subcontractor for which DPR must indemnify
Owner under the Prime Contract.

 

h.     Any violation or infraction by Subcontractor of any law, order, citation,
rule, regulation standard, ordinance or statute in any way relating to the
occupational health or safety of employees, including, but not limited to, the
use of DPR’s or others’ equipment, hoists, elevators, or scaffolds.

 

The indemnification provisions of a) through h) above shall survive the
termination or expiration of this Agreement.

 

15.1.2      Subcontractor shall:

 

a.     At Subcontractor’s own cost, expense and risk, defend all Claims as
defined in Section 15.1.1 that may be brought or instituted by third persons,
including, but not limited to, governmental agencies or employees of
Subcontractor, against DPR or Owner or their agents or employees or any of them;

 

b.     Pay and satisfy any judgment or decree that may be rendered against DPR
or Owner or their agents or employees, or any of them, arising out of any such
Claim; and/or

 

c.     Reimburse DPR or Owner or their agents or employees for any and all
expenses incurred by any of them in connection herewith or in enforcing the
indemnity granted in this Section 15, including, without limitation, actual
attorneys fees.

 

15.2     Risk of Loss:  All Work performed at the Project site or in preparing
or delivering materials or equipment, or any or all of them, to the site shall
be at the risk of Subcontractor exclusively until the Work as completed is
accepted by DPR, except to the extent that such risk is covered by Builder’s
Risk insurance provided by DPR or Owner.

 

15.3     No Limitation of Liability:  The indemnities set forth in this Section
15 shall not be limited by the insurance requirements set forth in Section 16.

 

15.4     Survival: The provisions set forth in this Section 15 shall survive the
termination of this Subcontract and the completion of the work.

 

SECTION 16        INSURANCE

 

16.1     Subcontractor shall, at its expense, comply with the terms and
conditions relating to insurance and risk management procedures set forth in
Attachment A (Insurance Requirements), including without limitation the
procurement and maintenance of insurance coverage pursuant to that attachment.

 

SECTION 17        DISPUTE RESOLUTION PROCEDURES

 

17.1     Means of Resolution:  The dispute resolution procedures of the Prime
Contract (which procedures are incorporated herein as if fully set forth) shall
apply to disputes arising hereunder if such disputes involve or are alleged to
involve acts or omissions of the Owner or its representatives or involve a
dispute between Owner and DPR, related in any manner to the Work. If the dispute
does not involve acts or omissions of the Owner or its representatives, does not
involve a dispute between Owner and DPR related, in any manner to the Work, or
if there is no dispute resolution procedure in the Prime Contract, then all
claims, disputes and matters in question arising out of or relating to this
Agreement (a “Dispute”), except for claims which have been waived by
Subcontractor by the acceptance of final payment or otherwise hereunder, shall
be decided by the claims procedure set forth in Section 17.2.

 

17.2     Disputes Resolution Procedure:

 

17.2.1      Dispute Notice:  If either party (the “Disputing Party”) determines
that a Dispute exists, that party shall provide written notice of the Dispute to
the other, setting forth the nature of the Dispute with

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

14

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

specific details or, in the case of a Dispute relating to changes in the Work,
the details in the form described in Section 6.8 followed by the claim for
additional compensation (in either case a “Dispute Notice”).

 

17.2.2      Informal Resolution:  For a reasonable period commencing on the day
the Dispute Notice is delivered by the Disputing Party to the other, but not to
exceed thirty (30) days, the parties shall in good faith attempt to resolve the
Dispute. If the parties are unable resolve the Dispute during this period, the
parties shall proceed with mediation.

 

17.2.3      Mediation:  Upon the failure of the parties to resolve the Dispute
under Section 17.2.2, the Disputing Party may require that the Dispute be
submitted to non-binding mediation by delivering a written notice thereof (the
“Mediation Notice”) to the other party. The parties shall use their best efforts
to commence mediation promptly after the Disputing Party delivers the Mediation
Notice to the other. In this event, each party shall in good faith attempt to
resolve the Dispute in mediation, with each party bearing their own costs and
expenses and the fees of the mediator being shared equally. If the parties are
still unable to resolve the Dispute within a reasonable time, but in no event
exceeding fifteen (15) days after the first day the mediation proceeding
commences, the Disputing Party may require that the Dispute be submitted to
binding arbitration under Section 17.2.4

 

17.2.4      Arbitration:  To the extent the parties are unable to resolve any
Dispute in mediation; the Dispute may be resolved in DPR’s sole discretion, in
binding arbitration conducted by a single, neutral arbitrator. Unless the
parties mutually agree otherwise, the arbitration shall be conducted according
to the Judicial Arbitration and Mediation Services, Inc. (JAMS) rules applicable
to JAMS arbitrations at the time of the arbitration or such other procedures as
may be agreed upon by the parties. The arbitration shall determine all rights
and obligations under this Agreement and the award of the arbitrator shall be
final, binding, and enforceable. Any award issued pursuant to this provision may
be enforced in a court of competent jurisdiction, and each party hereby consents
to that jurisdiction. Exclusive venue for any arbitration, and the State or
Federal courts where any award can be enforced, shall be in the locality in
which the project is located.

 

17.3     Disputes Involving Owner:  Subcontractor shall not be entitled to
receive any greater amount from DPR than DPR receives from Owner on account of
Subcontractor’s claim(s), less any markups or costs to which DPR is otherwise
entitled, and Subcontractor shall accept such amount, if any, received by DPR
from Owner as a full accord and satisfaction of all such claims for or on
account of acts or omissions of Owner or its representatives. If Subcontractor
fails to prosecute claims relating to acts or omissions of Owner through the
dispute resolution procedures of the Prime Contract, or fails in any way to
adhere to claims procedures contained in the Prime Contract, it shall be barred
from asserting such claims against DPR in any other proceeding or through any
other procedures, including those under Section 17.2 above. Subcontractor shall
be solely responsible for complying with the requirements set forth for DPR
under the Prime Contract with respect to any claims by or against Subcontractor.
Subcontractor shall reimburse DPR for any expenses incurred by DPR, including
actual attorneys’ fees, for DPR’s prosecution of a claim against Owner on behalf
of, and at the request of, Subcontractor. If Owner makes a claim against DPR for
which Subcontractor is alleged to be responsible, Subcontractor shall defend
such claims in accordance with the provisions of the Prime Contract. If
Subcontractor fails to defend such claims, DPR shall have the right to defend
such claim at Subcontractor’s sole expense.

 

17.4     Work Continuation and Payment:  Notwithstanding the existence of any
Dispute, Subcontractor shall continue performing the Work and maintain the
schedule of Work as set forth in the Project Schedule pending resolution under
this Section 17. To the extent Subcontractor continues to perform the Work
despite the existence of a Dispute, DPR shall continue to make payments in
accordance with this Agreement, subject to its right to withhold payment under
Section 14.3 above.

 

17.5     Consolidated Proceedings:  To the extent a Dispute involves a common
question of fact or law with any other dispute or claim between DPR and Owner
under the Prime Contract, the Dispute shall be resolved in accordance with any
applicable resolution provisions under the Prime Contract. In this event,
Subcontractor shall be responsible for preparing and presenting DPR’s case, to
the extent the resolution proceedings are related to this Agreement. If DPR
enters into any arbitration or other proceeding with Owner or others regarding
matters relating to this Agreement, Subcontractor shall be bound by the result

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

15

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

of the arbitration or proceeding to the same degree as DPR. Further,
Subcontractor shall have the obligation to join any arbitration between Owner
and DPR which involves, in any respect, the Work performed by Subcontractor.
Nothing in this Section 17 shall require DPR to participate in any arbitration
with Subcontractor if there is a dispute between Owner and DPR involving
Subcontractor’s Work and Owner and DPR are not parties to an agreement requiring
binding arbitration to resolve the dispute

 

17.6     No Limitation of Rights or Remedies:  This Section shall not be deemed
a limitation of any rights or remedies which Subcontractor may have under any
federal or state mechanics’ lien laws or under any applicable labor and material
payment bonds, unless those rights or remedies are expressly waived by
Subcontractor.

 

SECTION 18        COMPLIANCE WITH LAWS; SAFETY PRACTICES

 

18.1     Subcontractor shall comply fully with all laws, orders, citations,
rules, regulations, standards and statutes pertaining to the Work (collectively,
“Laws”), including, without limitation, Laws bearing on or related to
occupational health and safety, the handling and storage of hazardous materials,
accident prevention, safety equipment and practices including the accident
prevention and safety program of Owner and DPR. Subcontractor is responsible for
ensuring that its subcontractors and suppliers, and their employees, comply with
DPR’s site safety requirements. Subcontractor shall conduct inspections to
determine that safe working conditions and equipment exist and accepts sole
responsibility for: a) providing a safe place to work for its employees and for
employees of its subcontractors and suppliers; b) the adequacy of and required
use of all safety equipment; and c) full compliance with the Laws. Subcontractor
shall have sole responsibility for providing a safe workplace in performing its
Work and for its agents, employees, representatives, laborers, subcontractors
and independent contractors, and shall be solely responsible for ensuring that
it complies with all applicable safety laws and regulations. If DPR believes the
Subcontractor is not performing its Work in compliance with any applicable
safety laws or regulations, DPR reserves the right to stop Subcontractor’s Work
until corrective action is taken by Subcontractor. If Subcontractor fails to
take corrective action, DPR, in its discretion, shall have the right, but not
the obligation, to take corrective action and to backcharge the cost or expense
thereof against Subcontractor.

 

SECTION 19        WARRANTY

 

19.1     Subcontractor warrants to Owner, Architect, and DPR that all materials
and equipment furnished shall be new, unless otherwise explicitly specified in
the Subcontract Documents and that all Work shall be of good quality, free from
faults and defects and in full conformance with the Subcontract Documents. All
Work not conforming to these requirements, including substitutions not properly
approved and authorized, shall be considered defective. The warranty provided in
this Section 19 shall be in addition to and not in limitation of any other
warranty or remedy required by law or by the Subcontract Documents. The
representations and warranties in this Section 19 shall survive the termination
or completion of this Agreement. In addition to the foregoing warranties,
Subcontractor shall be required to provide all warranties required in the Prime
Contract to be provided by DPR that relate, in any manner, to the
Subcontractor’s Work.

 

SECTION 20        USE OF DPR’S EQUIPMENT

 

20.1     If Subcontractor shall use DPR’s equipment, materials, labor, supplies
or facilities, Subcontractor shall reimburse DPR for such use at rates
acceptable to DPR except as otherwise stated herein. Furthermore, Subcontractor
assumes all responsibility for physical damage to any and all equipment,
materials, labor, supplies, or facilities used by Subcontractor or its agents,
employees, or permittees. If DPR’s employees are used by Subcontractor,
Subcontractor shall have full responsibility for all acts or omissions of DPR’s
employees with regard to Subcontractor’s use of them. Subcontractor accepts any
and all of DPR’s equipment, materials, labor, supplies, or facilities as
furnished, without any express or implied warranties by DPR with respect
thereto. Subcontractor shall execute DPR’s Hold Harmless Agreement prior to use
of such equipment.

 

SECTION 21        ASSIGNMENT OF CONTRACT

 

21.1     Subcontractor shall not, without the written consent of DPR, assign,
transfer, or sublet any portion or part of the Work, nor assign any payment,
claims, or rights hereunder to any third party. DPR may assign this Subcontract
to its surety.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

16

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

21.2     DPR may assign this Agreement to Owner or its designated assignee in
accordance with the terms of the Prime Contract, subject to the prior rights of
any surety obligated by this Agreement.

 

21.3     No assignment of any funds becoming due or payable to Subcontractor
hereunder shall be binding upon DPR unless Contractor has received written
notice of and a true copy of such assignment, DPR has agreed to such assignment,
and unless the assignees have acknowledged in writing that such assignment is
subject to the terms and provisions of this subparagraph. Each assignment of
funds becoming due or payable hereunder shall be subject to all of the
provisions of this Subcontract and the Contract Documents and the rights of
Subcontractor’s employees, suppliers and subcontractors to be paid first and in
full out of any funds paid hereunder. All funds received by any assignee under
any such assignment shall be received and held by it in trust for the benefit of
Subcontractor’s employees, suppliers and subcontractors on the Project to the
extent of all amounts due them on or in connection with the Project. All such
employees, suppliers and subcontractors shall be paid in full all sums due them
on or in connection with the Project before any funds paid hereunder received by
such assignee or paid or applied on any other obligation of Subcontractor or for
any other purpose. If an assignment is approved hereunder and subsequent to that
assignment it is determined that Subcontractor’s employees, suppliers or
subcontractors on the Project have not been paid any amount that may be due and
owing to them, the assignee shall pay to such employees, suppliers and
subcontractors the full amount of all sums due and owing to such employees,
suppliers and subcontractors in connection with the Project. If the assignee
does not pay said amounts, assignee shall be liable to DPR for any amounts paid
by DPR to such employees, suppliers and subcontractors and assignee, by
accepting the assignment, shall be responsible for reimbursing DPR for all
costs, expenses and attorney’s fees incurred by DPR in recovering from the
assignee all of the funds paid by DPR to any employees, suppliers and
subcontractors of Subcontractor. This Section 21.3 is for the benefit and
protection of DPR and may be enforced by it.

 

21.4     In the event of any such assignment, DPR shall have the right to make
any payments becoming due hereunder to Subcontractor and such assignee and/or
one or more of Subcontractor’s subcontractors and/or suppliers jointly.

 

SECTION 22        INDEPENDENT CONTRACTOR

 

22.1     Subcontractor is an independent contractor. Subcontractor shall have no
authority to bind DPR in any respect. Subcontractor shall, at its sole cost and
expense, and without increase in the Subcontract Price:  (a) fully comply with
all Laws (as defined in Section 18); (b) obtain all necessary permits and
licenses therefore; and (c) pay all income taxes, gross receipts taxes,
manufacturers’ taxes, sales taxes, use taxes, processing taxes, and all federal,
state and local taxes, insurance and contributions for social security and
unemployment which are measured by wages, salaries, or other remunerations paid
to Subcontractor’s employees, whether levied under existing or subsequently
enacted laws, rules or regulations. Subcontractor, upon request, shall furnish
evidence satisfactory to DPR that any or all of the foregoing obligations have
been fulfilled.

 

SECTION 23        CLEAN-UP

 

23.1     At all times during the course of construction, Subcontractor shall
perform the Work so as to maintain the Project site in a clean, safe and orderly
condition, and in the condition required under the Subcontract Documents. Upon
completion of the Work, Subcontractor shall remove from the Project site all
hazardous materials, temporary structures, and equipment, unused materials,
debris and waste incident to its operation, and Subcontractor shall clean all
surfaces, fixtures, equipment, etc., relative to the performance of this
Agreement, in the manner required of DPR under the Prime Contract.

 

23.2     Clean up shall be performed on a daily basis by each Subcontractor. If
in the opinion of DPR, Subcontractor is not properly performing cleanup, DPR
will issue to Subcontractor a twenty-Four (24) hour noncompliance Notice. If at
the end of twenty-four (24) hours the Subcontractor has not satisfactorily
accomplished the cleanup, DPR Construction, Inc. will perform such cleanup work
and Subcontractor shall be liable for all costs incurred by DPR, at DPR’s
standard rates, plus 15%. Subcontractor agrees that 24 hours is a reasonable
time for notice, due to the safety considerations associated with a worksite
that is not appropriately cleaned.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

17

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

SECTION 24        ATTORNEYS’ FEES

 

24.1     The prevailing party in any litigation, arbitration, insolvency or
other proceeding (“Proceeding”) relating to the enforcement or interpretation of
this Agreement may recover from the unsuccessful party all costs, expenses, and
attorney’s fees (including expert witness and other consultants’ fees and costs)
relating to or arising out of (a) the Proceeding (whether or not the Proceeding
proceeds to judgment), and (b) any post-judgment or post-award proceeding
including, without limitation, one to enforce or collect any judgment or award
resulting from the Proceeding. All such judgments and awards shall contain a
specific provision for the recovery of all subsequently incurred costs,
expenses, and attorney’s fees. Unless judgment goes by default, the attorneys’
fee award shall not be computed in accordance with any court schedule, but shall
be such as to fully reimburse all attorneys’ fees actually incurred in good
faith, regardless of the size of a judgment, it being the intention of the
parties to fully compensate for all attorneys’ fees and experts’ fees paid or
incurred in good faith.

 

SECTION 25        NOTICES

 

25.1     Each notice and other communication required or permitted to be given
under this Agreement (“Notice”) must be in writing. Notice is duly given to, and
considered received by, the designated representative of the other party upon
the earlier of:  (a) hand delivery to the other party, (b) delivery to the other
party when sent by facsimile to the fax number for that party, and when
validated by a send-confirmation page from the sending fax machine, (c) receipt
by the other party when sent by email, if the sender receives a delivery receipt
indicating that the email was successfully delivered to the other party, and
provided, that said Notice is not effective unless a paper form of Notice is
promptly given by one of the other methods permitted under this paragraph; (d)
three (3) Business Days after the Notice has been deposited with the United
States postal service as first class certified mail, return receipt requested,
postage prepaid, and addressed to the party as set forth on the signature page,
or (e) the next Business Day after the Notice has been deposited with a
reputable overnight delivery service, postage prepaid, addressed to the party as
set forth on the signature page with next-business-day delivery guaranteed,
provided that the sending party receives a confirmation of delivery from the
delivery-service-provider. Each party shall make a reasonable, good faith effort
to ensure that it will accept or receive Notices to it that are given in
accordance with this paragraph. A party may change its address for purposes of
this paragraph by giving the other party(ies) written notice of a new address in
the manner set forth above.

 

SECTION 26        GOVERNING LAW

 

26.1     This Subcontract shall be governed by, and shall be interpreted in
accordance with, the laws of the state and locality in which the project is
located without regard to any state’s choice or conflict of law statutes.

 

SECTION 27        DELIVERABLES AND CLOSE-OUT DOCUMENTATION

 

27.1     All submittals and deliverables required to be submitted by
Subcontractor under the Subcontract Documents shall be submitted by the dates
required by DPR. All final closeout documentation shall be submitted by
Subcontractor not later than 15 days after the earlier of demobilization from
the site or final acceptance of Subcontractor’s work by DPR, Architect, and
Owner.

 

SECTION 28        SEVERABILITY

 

28.1     Severability:  Every term, condition or provision of this Agreement is
severable from others. If a court or an arbitrator of competent jurisdiction
holds any term, condition or provision of this Agreement to be invalid,
unenforceable or illegal in whole or in part for any reason, the validity and
enforceability of the remaining terms, conditions or provisions, or portions of
them, will not be affected.

 

SUBCONTRACTORS MAY BE REQUIRED BY LAW TO BE LICENSED AND REGULATED BY THE
SUBCONTRACTORS STATE LICENSE BOARD.

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

18

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

CONTRACTOR:

 

SUBCONTRACTOR:

DPR CONSTRUCTION, INC.

 

({ToCompany.Name} “>”)

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

{Contracts.FromSignedBy}

 

{Contracts.ToSignedBy}

(Typed/Printed Name)

 

(Typed/Printed Name)

 

 

 

{Contracts.FromSignedByTitle}

 

{Contracts.ToSignedByTitle}

(Title)

 

(Title)

 

 

 

Contractor’s License No.:      599846

 

Subcontractor’s License No.:

 

{ToCompany.LicenseInfo}

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

North Carolina Subcontract

 

19

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 1

LIST OF THE SUBCONTRACT DOCUMENTS

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}”>“)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

Subcontract Documents. The following documents are collectively and individually
referred to throughout the Subcontract as “Subcontract Documents.”

 

1.     Prime Contract between DPR Construction, Inc. and the Owner, dated
{LegalDocInfo.ContractDate}. If no date shown, please refer to Section 1.4 of
this subcontract agreement.

 

2.     Instructions to Bidders, dated {Contracts.Udf_ITB_Date}.

 

3.     This DPR Subcontract agreement, dated {Contracts.ContractDate}, including
the following attachments:

 

a.   Attachment 1 - List of Subcontract Documents, dated
{Contracts.ContractDate}.

b.   Attachment 1A - List of the Subcontract Construction Documents, dated
{Contracts.ContractDate}.

c.   Attachment 2 - Continuation of Scope of Work and Commercial Terms dated
{Contracts.ContractDate}.

d.   Attachment 2A - Design/Build Supplement, dated {Contracts.ContractDate}.

e.   Attachment 3 - Special Conditions, dated {Contracts.ContractDate}.

f.    Attachment 4 - Schedule, dated {Contracts.ContractDate}.

g.   Attachment 5 - DPR Environmental Health and Safety Plan, Rev 6, Jan 2005.

h.   Attachment A - Project Insurance Requirements, dated
{Contracts.ContractDate}.

i.    Attachment B - Billing Package, dated {Contracts.ContractDate}.

j.    Additional Insureds for the Insurance Requirements, dated
{Contracts.ContractDate}.

k.   {Contracts.Udf_Add_Attach1}.

l.    {Contracts.Udf_Add_Attach2}.

 

- End of Attachment 1 -

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

Attachment 1

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 1A

LIST OF THE SUBCONTRACT CONSTRUCTION DOCUMENTS

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

 

No.

 

Document Title

 

Document Type

 

Revision Date

 

Revision No.

 

Prepared By

{DwgsSpecs
Headers.Number}

 

{DwgsSpecsHeaders.
Title}

 

{LU_DwgType.
Description}

 

{DrawingsSpecs.
RevisionDate}

 

{DrawingsSpecs.
RevisionNumber}

 

{Company.
Name}

 

- End of Attachment 1A -

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

Attachment 1A

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 2

SCOPE AND COMMERCIAL TERMS

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

Continuation of Section 2.1 - Scope:

 

The Subcontractor’s Work is to include, but not be limited to providing all
labor, supervision, installation, layout, engineering, hoisting, unloading,
parking, shop drawings, submittals, mockups, benchmarks, fabrication, materials,
equipment, services, supplies, tools, facilities, transportation, storage,
protection, handling, licenses, inspections, taxes (federal, state, county,
local, etc.), overhead, profit, insurance, etc. as required to timely complete
the {Contracts.ScopeOfWork} in accordance with the Subcontract Documents.

 

A.    SPECIFIC SCOPE REQUIREMENTS:

 

1.     INCLUSIONS:

 

{ContractInclusions.ItemNumber}

 

{ContractInclusions.Description}


 


2.     EXCLUSIONS:

 

{ContractExclusions.ItemNumber}

 

{ContractExclusions.Description}

 

NO OTHER EXCLUSIONS, CLARIFICATIONS OR QUALIFICATIONS PROPOSED BY SUBCONTRACTOR
ARE PART OF THIS AGREEMENT IF NOT EXPRESSLY ENUMERATED HEREIN.

 

B.    COMMERCIAL TERMS:

 

1.     SUBCONTRACTOR PRICE BREAKDOWN

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

Attachment 2

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

Item

 

Description

 

Phase Code

 

Amount

{ContractSchedOf
Values.ItemNumber}

 

{ContractSchedOfValues.
Description}

 

{ContractSchedOfValues.
BdgtCode}

 

{ContractSchedOfValues.
ScheduledValue}

 

 

 

 

 

 

 

Total Schedule of Values

 

{Contracts.OrigValue}

 

2.     ALTERNATES AND ALLOWANCES

 

Item

 

Description

 

Amount

{ContractAlternates.ItemNumber}

 

{ContractAlternates.Description}

 

{ContractAlternates.Notes}

 

3.     UNIT PRICES - LABOR

 

GENERAL FOREMAN
Base w/ Fringes
Burden
Total Labor / hour

 

Straight Time

 

Time and 1/2

 

Double Time

 

 

 

 

 

 

 

FOREMAN
Base w/ Fringes
Burden
Total Labor / hour

 

Straight Time

 

Time and 1/2

 

Double Time

 

 

 

 

 

 

 

JOURNEYMAN
Base w/ Fringes
Burden
Total Labor / hour

 

Straight Time

 

Time and 1/2

 

Double Time

 

 

 

 

 

 

 

APPRENTICE
Base w/ Fringes
Burden
Total Labor / hour

 

Straight Time

 

Time and 1/2

 

Double Time

 

Subcontractor warrants that the rates above include all labor burdens, fringes,
benefits, taxes, insurance and other factors, multipliers or markups for any and
all cost incurred by Subcontractor with respect to or allocated by Subcontractor
on the basis of, labor hours

 

4.     UNIT PRICES – OTHER:

 

DESCRIPTION

 

UNIT AMOUNT

 

UNIT OF MEASURE

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

Attachment 2

 

2

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

5.     CHANGE ORDER MARKUPS:

 

Subcontractor’s markups on direct costs (excluding above unit prices for labor)
in the change order proposal shall be limited to the following:

 

Description

 

Overhead on
Subcontractor
Cost

 

Profit on
Subcontractor
Cost

 

OH & P on
Subtier

Additive Changes

 

({Contracts.Udf_Add_CO_OH} “Percent”)

 

({Contracts.Udf_Add_CO_P} “Percent”)

 

({Contracts.Udf_Subtier_Add} “Percent”)

Deductive Changes

 

({Contracts.Udf_Deductive_CO_OH} “Percent”)

 

({Contracts.Udf_Deductive_CO_P} “Percent”)

 

({Contracts.Udf_Subtier_Deduct} “Percent”)

 

C.    GENERAL REQUIREMENTS FOR ALL TRADES:

 

APPROVED AND ACCEPTED BY:

 

CONTRACTOR:

SUBCONTRACTOR:

 

 

 

DPR Construction, Inc.

 

 

{ToCompany.Name}

By:

 

 

By:

 

Name:

{Contracts.FromSignedBy}

 

Name:

{Contracts.ToSignedBy}

Title:

{Contracts.FromSignedByTitle}

 

Title:

{Contracts.ToSignedByTitle}

 

- End of Attachment 2 -

 

{ToCompany.Name}

 

{Projects.Name}

 

{Contracts.ContractDate}

Initials

 

/

 

 

 

 

 

Attachment 2

 

3

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 2A

DESIGN BUILD SUPPLEMENT

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

Continuation of Section 2 - Scope:

 

2.1                           The Contractor employs the Subcontractor as an
independent contractor, to design and construct a part of the Project for which
the Contractor has contracted with the Owner. The Subcontractor’s portion of the
Project, hereinafter referred to as the “Work,” is set out in the Subcontract
Documents. The Subcontractor agrees to perform such Work under the general
direction of the Contractor and subject to the final approval of the Owner, in
accordance with the Subcontract Documents

 

2.2                           In the performance of his Work, Subcontractor
will:

 

2.2.1                        Furnish by properly licensed and qualified
architects or engineers all necessary professional architectural and engineering
design services for the design of the Work;

 

2.2.2                        Furnish all labor and materials, along with
competent supervision, shop drawings and samples, tools, equipment, scaffolding,
permits and fees necessary for the construction of the Work;

 

2.2.3                        Give all notices and comply with all applicable
laws, building codes, ordinances, regulations and orders of any public
authority.

 

2.2.4                        The Subcontractor shall submit for the Contractor’s
and Owner’s approval in accordance with the Project Schedule, design development
documents, working drawings, specified shop drawings and samples, and data and
specifications of materials proposed to be incorporated in the Work. The
Subcontractor shall provide copies of approved drawings in the form and quantity
specified by the Contractor. Subcontractor shall advise Contractor and other
affected trades of all design development changes and in a timely manner so as
to preclude additional costs and conflicts with work of others on the Project.
Subcontractor shall be liable for the extra costs incurred for failure to
provide such timely notice;

 

2.2.5                        The Work performed under this Agreement shall be
coordinated by the Subcontractor with the Design and Construction work performed
by others outside of this Agreement. Sufficient plans and specifications
prepared by the Subcontractor under this Agreement will be furnished for
coordination, construction and permit purposes.

 

APPROVED AND ACCEPTED BY:

 

 

CONTRACTOR:

 

 

SSUBCONTRACTOR:

 

 

  DPR Construction, Inc.

 

 

  {ToCompany.Name}

By:

 

 

By:

 

Name:

  {Contracts.FromSignedBy}

 

Name:

  {Contracts.ToSignedBy}

Title:

  {Contracts.FromSignedByTitle}

 

Title:

  {Contracts.ToSignedByTitle}

 

 - End of Attachment 2A -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment 2A

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 3

SPECIAL CONDITIONS

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

A.            Following is a listing of specific clauses in the Prime Contract
that are required to be inserted into the Subcontract Agreements on this
Project. This listing does not in any way limit or change the applicability of
the Prime Contract.

 

Pending final execution of the Prime Contract with the Owner.

 

B.            Following is a listing for Subcontractor’s information and
convenience only and does not in any way limit or change the applicability of
the Prime Contract.

 

Pending final execution of the Prime Contract with the Owner.

 

- END OF ATTACHMENT 3 -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment 3

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 4

SCHEDULE

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

1.               The Project Schedule is attached and entitled
{Contracts.Udf  Schedule  Title}, dated {Contracts.Udf  Schedule  Date},
{Contracts.Udf  Schedule  Pages} pages.

 

- END OF ATTACHMENT 4 -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment 4

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT 5

DPR ENVIRONMENTAL HEALTH AND SAFETY PLAN

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

1.               The DPR Environmental Health and Safety Plan, Rev 6, Jan 2005,
is hereby attached and made a part of this Attachment 5 as if fully set forth
herein.

 

- END OF ATTACHMENT 5 -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment 5

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT A

INSURANCE REQUIREMENTS

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract between the parties, as the parties desire to amend said document.
In the event of any conflict, inconsistency or ambiguity between the terms and
provisions of this Attachment and those of the above referenced Subcontract
Agreement between the parties, this Attachment shall govern.

 

Immediately send a copy of this information to your insurance broker for
compliance.

 

1.0                           Subcontractor shall, at its own expense, maintain
in effect at all times during the performance of the work under the Subcontract 
not less than the following coverage and limits of insurance which shall be
maintained under forms of policies and from companies satisfactory to the
Contractor and Owner. Any insurance policy that contains Deductibles or Self
Insured Retentions (SIR) in excess of $25,000 per occurrence shall not be
acceptable without the prior approval of DPR Construction. The insurance company
must have a financial rating of at least A-VII as defined by A.M. Best Company.
Copies of policies shall be provided when requested.

 

2.0                           Workers’ Compensation and Employer’s Liability
Insurance. Workers’ Compensation insurance shall be provided as required by any
applicable law or regulation. A waiver of subrogation is required. See sample of
waiver attached. Employer’s Liability Insurance shall be provided in amounts not
less than:

 

$1,000,000 each accident for bodily injury by accident

$1,000,000 policy limit for bodily injury by disease

$1,000,000 each employee for bodily injury by disease

 

If there is an exposure of injury to Subcontractor’s employees under the U. S.
Longshoremen’s and Harbor Workers’ Compensation Act, the Jones Act or under
laws, regulations or statutes applicable to maritime employees, coverage shall
be included for such injuries or claims.

 

3.0                           General Liability Insurance. Subcontractor shall
carry Commercial General Liability insurance covering operations by or on behalf
of Subcontractor, providing insurance for bodily injury liability and property
damage liability for at least the minimum limits of liability indicated below
and including coverage for:

 

(1)                premises and operations;

(2)                products and completed operations;

(3)                broad-form contractual liability;

(4)                broad-form property damage (including completed operations);

(5)                explosion, collapse and underground hazards;

(6)                personal injury liability/advertising injury;

 

3.1                                 A waiver of subrogation is required. See
sample of waiver attached.

 

3.2                                 A “claims-made” policy form is not
acceptable.

 

3.3                                 A “modified occurrence” policy is not
acceptable.

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

3.4                                 Minimum Limits of Liability.

 

3.4.1                        Commercial General Liability Form:

 

$2,000,000 each occurrence Bodily Injury and Property Damage

$2,000,000 Personal Injury

$2,000,000 aggregate for Products - Completed operations

$2,000,000 general aggregate

 

3.5                                 Per Project Aggregate. The policy must have
an endorsement providing that the general aggregate limit applies separately to
this project. If a per-project aggregate is not provided, the total limit of
liability (per occurrence) shall be $5,000,000. The above limits can be
satisfied by either providing a primary policy or in combination with an excess
liability policy.

 

4.0                           Automobile Liability Insurance. Subcontractor
shall carry automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The limits of liability shall be not less than
$2,000,000 combined single limit each accident for bodily injury and property
damage. This limit can be satisfied by either providing a primary policy or in
combination with an excess liability policy.

 

5.0                           Certificates of Insurance. Certificates of
Insurance, as evidence of all insurance required by this Agreement, shall be
furnished by Subcontractor to Contractor before any work hereunder is commenced
by Subcontractor. The Certificates of Insurance shall provide that there will be
no cancellation or reduction of coverage without thirty (30) days prior written
notice to Contractor. The words “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” shall be crossed out on the certificate.

 

5.1                                 Certificates, including additional insured
endorsement, shall be furnished for five (5) years following completion of the
project.

 

6.0                           Additional Insured Endorsement and Primary
Insurance Clause. The Bodily Injury and Property Damage Liability policies shall
include a provision or endorsement, at least as broad as the CG2010 07 04, in
combination with the CG2037 07 04, as published by Insurance Services Offices
(ISO), naming as additional insured any person or organization for whom
Subcontractor is required by written subcontract agreement or permit to name.
The endorsement shall also provide that such insurance is primary insurance with
respect to the interest of the Contractor and Owner and that any other insurance
maintained by the Contractor and Owner is excess and not contributing insurance
with the insurance requirement hereunder.

 

Samples of Policy Endorsements are attached hereto.

 

7.0                           Insurance Requirements for Sub-subcontractors. The
Subcontractor shall ensure that all tiers of their Subcontractors shall procure
and maintain insurance in like form and amounts including the Additional Insured
requirements, all as set forth in Paragraph 3.0. Copies of the certificate must
be provided prior to the sub-subcontractors entering the site.

 

8.0                           Aircraft Insurance. If the Subcontractor or their
Subcontractors use any owned, leased, chartered or hired aircraft of any type
(including helicopters) in the performance of this Subcontract, they shall
maintain aircraft liability insurance in an amount of not less than $10,000,000
per occurrence including Passenger Liability. Evidence of coverage in the form
of a Certificate of Insurance shall be provided prior to the start of work.

 

9.0                           Professional Liability Exposures. A $2,000,000
Professional Liability insurance policy shall be carried if Subcontractor or
their subcontractor is to provide any professional services, including but not
limited to, design or design/build services to the project. Evidence of coverage
in the form of a Certificate of Insurance shall be provided prior to the start
of work.

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

2

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

10.0                     Hazardous Materials/Pollution Liability/Mold Coverage.

 

10.1                           Subcontractor shall provide a “Contractors
Pollution Liability” policy with minimum limits of $2,000,000, with continuing
coverage after project completion in accordance with subsection 5.1.

 

10.2                           Mold Coverage. Subcontractor’s Pollution
liability policy to include coverage for mold or fungus with limits of
$2,000,000 if any of Subcontractor’s Work includes or directly or indirectly
impacts any of the work scopes as defined in this subsection 10.2.

 

10.2.1                  All work which could in any way contribute to or cause
moisture to be introduced into the interior of the building, either by
construction, sealing or penetrating any portion of the building’s exterior
envelope or releasing moisture within the building, are required to have the
above coverage for mold insurance. These include but not limited to the
following:

 

10.2.1.1         Exterior Envelopes (envelope areas are defined as including all
above and below ground exteriors of the building or facility, be they vertical,
horizontal or angled surfaces) related work may include but not limited to
scopes such as masonry, cast-in-place concrete (including slab on grade,
elevator or other pits or shafts), pre-cast concrete, gunite, shotcrete,
plaster, drywall (exterior gypsum sheathing and building paper), marble or stone
facades, EIFS, metal panel, glass & glazing, exterior insulating, roofing,
skylights, louvers, exterior doors (all types), sheet metal and flashing,
expansion joints, any form of waterproofing and or damproofing, caulking and
sealants, etc.

 

10.2.1.2         All systems which directly or indirectly involve water
retention, generation or conveying work within or in close proximity to the
building such as plumbing, HVAC, fire sprinkler and process piping and the
controls of their wet systems, below slab mechanical, sump pits, tanks, site
utilities and/or irrigation systems (near, attaching to or penetrating the
building), etc.

 

10.2.1.3         All scopes that may penetrate or seal penetrations of the
exterior envelopes such as equipment roof supports, satellite dishes,
photovoltaic panels, handrails, trellises, miscellaneous or ornamental metal,
signage and subcontractors who seal their own exterior penetrations.

 

10.3                           Hazardous Materials Remediation. In addition, if
Subcontractor’s Work includes remediating of hazardous materials, including but
not limited to, asbestos containing materials, silica, lead, PCBs, contaminated
soils, etc., they must carry a “Contractor’s Pollution Liability” policy which
covers liability therefor, with limits not less than $2,000,000 and not less
than $2,000,000 aggregate for Bodily Injury, Personal Injury and Property
Damage, naming Contractor as additional Insured. Subcontractor shall also
require any of its subcontractors performing such operations to provide the
insurance required hereunder.

 

10.4                           Automobile Pollution Liability. If Subcontractor
or their subcontractors haul hazardous waste they must carry Automobile
Liability Insurance with a $2,000,000 combined single limit for Bodily Injury
and Property Damage applicable to all hazardous waste hauling vehicles and
include MCS 90 coverage.

 

11.0                     Builders Risk Insurance. Contractor and Subcontractor
waive all rights against each other and against all other subcontractors and
Owner for loss or damage to the extent reimbursed by Builder’s Risk or any other
property or equipment insurance applicable to the work, except such rights as
they may have to the proceeds of such insurance. If the policies of insurance
referred to in this Section require an endorsement or consent of the insurance
company to provide for continued coverage where there is a waiver of
subrogation, the owners of such policies will cause them to be so endorsed or
obtain such consent.

 

Upon written request of Subcontractor, Contractor shall provide Subcontractor
with a copy of the Builder’s Risk policy of insurance or any other property or
equipment insurance in force for the project and procured

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

3

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

by Contractor. Subcontractor shall satisfy itself as to the existence and extent
of such insurance prior to commencement of Subcontractor’s work.

 

If Builder’s Risk insurance purchased by Owner or Contractor provides coverage
for Subcontractor for loss or damage to Subcontractor’s work, Subcontractor
shall be responsible for the insurance policy deductible amount applicable to
damage to Subcontractor’s work and/or damage to other work caused by
Subcontractor.

 

If not covered under the Builder’s Risk policy of insurance or any other
property or equipment insurance required by the Subcontract Documents,
Subcontractor shall procure and maintain at its own expense property and
equipment insurance for portions of Subcontractor’s work stored off the site or
in transit.

 

If Owner or Contractor has not purchased Builder’s Risk or equivalent insurance
including the full insurable value of Subcontractor’s work, then Subcontractor
may procure such insurance at its own expense as will protect the interests of
Subcontractor and its subcontractors in the work. Such insurance shall also
apply to any of Owner’s or Contractor’s property in the care, custody or control
of Subcontractor.

 

12.0                     Crane Services/Hoisting, Lifting, Riggers Liability

 

12.1                           Crane Services Liability.  Should Subcontractor’s
work include providing of Crane Services, either by directly or by contract with
a subcontractor, then, then the Subcontractor shall carry “Commercial General 
Liability Insurance”, with minimum limits of liability of $10,000,000 Per
Occurrence to insure against bodily injury and property damage for such
operations.  Insurance coverage shall be subject to the same requirements
pursuant to Sections 3.0 through 3.3.  Subcontractor shall be responsible for
ensuring that sub tier contractor(s) will also comply with these same insurance
requirements for Crane Services.  Evidence of coverage shall be provided in the
form of a Certificate of Insurance pursuant to Section 5.0.  Subcontractor’s
retention under such policy shall not be more than $100,000 without the express
written authorization of Contractor.

 

12.2                           Hoisting, Lifting, Riggers Liability.  Should
Subcontractor’s work involve the rigging, hoisting, lifting of property,
Subcontractor shall carry “Riggers Liability Insurance (for hoisting, lifting,
etc.), with minimum limits of liability of $1,000,000. to insure against
physical loss or damage to the property being lifted.  Evidence of coverage
shall be provided in the form of a Certificate of Insurance pursuant to Section
5.0.  Subcontractor’s retention under such policy shall not be more than
$100,000 without the express written authorization of Contractor.

 

13.0                           Acceptance by Contractor. The required insurance
shall be subject to the approval of Contractor. Any acceptance of Certificates
of Insurance by Contractor, or failure of Subcontractor to provide Certificates
of Insurance, shall in no way limit or relieve Subcontractor of its duties and
responsibilities in this Agreement. If higher limits or other forms of insurance
are required in the Subcontract Documents, Subcontractor will comply with such
requirements.

 

14.0                           Excess Liability.  The above limits can be met by
either providing a primary policy or in combination with an excess liability
policy.

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

4

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ISO I Commercial General Liability Forms I 07/01/04

 

POLICY NUMBER:

COMMERCIAL GENERAL LIABILITY

 

 

 

CG 20 37 07 04

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

ADDITIONAL INSURED - OWNERS, LESSEES OR
CONTRACTORS - COMPLETED OPERATIONS

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART

 

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s):

 

Location And Description Of Completed Operations

 

 

 

 

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

Section II — Who Is An insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect to
liability for “bodily injury” or “property damage” caused, in whole or in part,
by “your work” at the location designated and described in the schedule of this
endorsement performed for that additional insured and included in the
“products-completed operations hazard”

 

G.20.37.07 04

© ISO Properties, Inc., 2004

©ISO Properties, Inc

 

 

{ToCompany.Name}

{Project.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

5

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ISO I Commercial General Liability Forms I 07/01/04

 

 

POLICY NUMBER:

 

COMMERCIAL GENERAL LIABILITY

 

 

CG 20 10 07 04

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

ADDITIONAL INSURED - OWNERS, LESSEES OR
CONTRACTORS - SCHEDULED PERSON OR
ORGANIZATION

 

This endorsement modifies insurance provided under the following:

 

COMMERCIAL GENERAL LIABILITY COVERAGE PART

 

SCHEDULE

 

Name Of Additional Insured Person(s)
Or Organization(s):

 

Location(s) Of Covered Operations

 

 

 

 

 

 

 

 

 

 

 

 

Information required to complete this Schedule, if not shown above, will be
shown in the Declarations.

 

A. Section II — Who Is An Insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect to
liability for “bodily injury”, “property damage” or “personal and advertising
injury” caused, in whole or in part, by:

 

1.        Your acts or omissions; or

2.        The acts or omissions of those acting on your behalf;

in the performance of your ongoing operations for the additional insured(s) at
the location(s) designated above.

B. With respect to the insurance afforded to these additional insureds, the
following additional exclusions apply:

This insurance does not apply to “bodily injury” or “property damage” occurring
after:

1.        All work, including materials, parts or equipment furnished in
connection with such work, on the project (other than service, maintenance or
repairs) to be performed by or on behalf of the additional insured(s) at the
location of the covered operations has been completed; or

2.        That portion of “your work” out of which the injury or damage arises
has been put to its intended use by any person or organization other than
another contractor or subcontractor engaged in performing operations for a
principal as a part of the same project.

 

CG 20 10 07 04

© ISO Properties, Inc., 2004

©ISO Properties, Inc.

 

 

{ToCompany.Name}

{Project.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

6

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY

 

WC 00 03 13

 

2nd Reprint

Effective April 1, 1984

Advisory

 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS ENDORSEMENT

 

We have the right to recover our payments from anyone liable for an injury
covered by this policy. We will not enforce our right against the person or
organization named in the Schedule. (This agreement applies only to the extent
that you perform work under a written contract that requires you to obtain this
agreement from us.)

 

This agreement shall not operate directly or indirectly to benefit anyone not
named in the Schedule.

 

Schedule

 

Where required by Written Contract

 

 

© 1983 National Council on Compensation Insurance, Inc.

 

POLICY NUMBER:

COMMERCIAL GENERAL LIABILITY

 

{ToCompany.Name}

{Project.Name}

{Contracts.ContractDate}

Initials               /               

 

Attachment A

 

7

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

CG 24 04 10 93

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY,
AGAINST OTHERS TO US

 

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

 

SCHEDULE

Name of Person or Organization:

WHERE REQUIRED BY AN INSURED CONTRACT

 

 

(If no entry appears above, information required to complete this endorsement
will be shown in the Declarations as applicable to this endorsement.)

The TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US Condition (Section IV -
COMMERCIAL GENERAL LIABILITY CONDITIONS) is amended by the addition of the
following:

We waive any right of recovery we may have against the person or organization
shown in the Schedule above because of payments we make for injury or damage
arising out of your ongoing operations or “your work” done under a contract with
that person or organization and included in the “products-completed operations
hazard”. This waiver applies only to the person or organization shown in the
Schedule above.

 

CG 24 04 10 93

Copyright, Insurance Services Office, Inc.,

1992

 

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment A

 

8

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ATTACHMENT B

SUBCONTRACTOR BILLING PACKAGE

TO THE SUBCONTRACT AGREEMENT BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

SUBCONTRACT NUMBER {Contracts.ContractNumber}

 

{Projects.Name}

{Projects.Address}

DPR Job #: {Projects.Number}

 

This Attachment is attached and incorporated into the above referenced
Subcontract Agreement between the parties, as the parties desire to amend said
document. In the event of any conflict, inconsistency or ambiguity between the
terms and provisions of this Attachment and those of the above referenced
Subcontract Agreement between the parties, this Attachment shall govern.

 

1.     The Subcontractor Billing Package is attached, dated
{Contracts.Udf  Billing  Pack  Date}, {Contracts.Udf  Billing  Pack  Pages}
pages.

 

- END OF ATTACHMENT B -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Attachment B

 

1

--------------------------------------------------------------------------------


 

Subcontract Template Version 2

 

ADDITIONAL INSUREDS

FOR THE INSURANCE REQUIREMENTS

OF SUBCONTRACT NO. {Contracts.ContractNumber}, BETWEEN

DPR CONSTRUCTION, INC.

AND

({ToCompany.Name}“>”)

 

Additional Insured Endorsement – COMMERCIAL GENERAL LIABILITY COVERAGE

 

Name Of Additional Insured Person(s) or Organization(s):

{Contracts.Udf  Add  Insured}

 

The above are named as additional insured under this policy, but only with
respect to liability arising out of  perations performed under this Subcontract,
for the project known as:

 

 

Project Name:

{Projects.Name}

Address:

{Projects.Address}

DPR Job #:

{Projects.Number}

 

- END OF ADDITIONAL INSUREDS ATTACHMENT -

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Additional Insureds

 

1

--------------------------------------------------------------------------------


 

P. O. Template Version 0

 

EXHIBIT “H”

 

DPR Purchase Order

[g107032ka47i001.gif]

 

{Projects.Name}

 

DPR Job No.:

{Project.Number}

P. O. No.: {Contracts.ContractNumber}

Phase Code(s): {Contracts.Exhibits}

 

This Purchase Order (“Agreement”) is made as of {Contracts.ContractDate},
(“Effective Date”), between DPR Construction, Inc., a California corporation
(“Buyer”), and {ToCompany.Name} (Seller) in connection with the Prime Contract
for the Project, dated {LegalDocInfo.ContractDate} with the Owner.

 

 

BUYER

 

DPR Construction, Inc., {Contracts.Udf_DPR_Region}       Regional Office

{Contracts.Udf_Region_Address}

 

SELLER

 

{ToCompany.Name}

{ToContact.DisplayAddress}

Phone: {To.Contact.Tel}, Fax: {To.Contact.Fax}

Vendor No.: {ToCompany.CompanyID}

 

OWNER

 

{LegalDocInfo.Owner}

{LegalDocInfo.OwnerAddr1}

{LegalDocInfo.OwnerAddr2}

 

PROJECT

 

{Projects.Name}

{Projects.Address}

 

ARCHITECT

 

{LegalDocInfo.Arch.Name}

{LegalDocInfo.Arch.Addr1}

{LegalDocInfo.Arch.Addr2}

 

THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES; CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS USE OR MODIFICATION. SOME CONSTRUCTION PRIME
CONTRACTS MAY REQUIRE THE USE OF SPECIALIZED PROVISIONS NOT INCLUDED IN THIS
FORM.

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials            /           

 

Purchase Order

 

1

--------------------------------------------------------------------------------


 

P. O. Template Version 0

 

1.         MATERIAL TO BE PROVIDED: Seller shall furnish the goods and material
described below at the price or prices set forth opposite each item within the
times stated below in accordance with the terms and provisions of the Prime
Contract.

 

Item

 

Description & Estimated Quantity

 

Job No.

 

Phase
Code

 

Net
Price

 

Sales
Tax

 

Freight

 

Total*

 

Delivery
Date

{Con
tract
Sch
edOf
Values.
Item
Numb
er}

 

{ContractSchedOfValues.Descrip tion}

 

{Contract SchedOf Values.U df_Job_ Number}

 

{Contra ctSched OfValue s.BdgtC ode}

 

{Contra ctSched OfValue s.Udf_P O_Sale s_Tax}

 

{ContractSched
OfValues.
Udf_PO_Sales
_Tax}

 

{ContractSch edOfValues. Udf_
PO_Freight}

 

{Contr actSch edOfV alues. Sched uledVa lue}

 

{Contract SchedOf Values. Udf_PO _Deliver y_Date}

 

Total:

{Contracts.Orig
Value}

 

--------------------------------------------------------------------------------

* Approximate Amount of Material Contract (Based on Estimated Quantity)

 

Ship to: {Projects.Address}

Via:

 

Mark:

 

 

Deliver F.O.B. Destination, Freight Prepaid and Allowed, to: Job Site

Mail Invoices in Triplicate to:   DPR Construction, Inc.

Terms:  Payment within 10 days from payment from Owner.

 

2.         ENTIRE AGREEMENT:  This Purchase Order is the entire agreement
between DPR and Seller with respect to the goods and materials and the Project,
and supersedes all proposals, negotiations, stipulations, understandings,
agreements, representations and warranties, if any, between Buyer and Seller
with respect to the goods and materials and the Project which precede or
accompany the execution of this Agreement. This Purchase Order consists of this
Agreement,, the Attachments listed in this Section 2  and the applicable terms,
conditions, plans and specifications of the Prime Contract. Seller’s acceptance
is limited to the terms and conditions contained in this Purchase Order.
Commencing performance or making deliveries or any acknowledgement of this
Agreement by Seller shall constitute an acceptance of the terms of this
Agreement by Seller. Buyer is to be bound only by the terms and conditions of
this Purchase Order. Purchase Order Attachments are:

 

a)     Attachment 1. {Contracts.Udf Add Attach1},

 

b)    Attachment 2. {Contracts.Udf add Attach2}.

 

3.         CHANGES AND RIGHT TO TERMINATE:  Changes will be binding on Buyer
only if in writing and signed by the Buyer.

 

a)     Buyer, for its convenience, may by written change order make any change,
including, without limitation, additions or deductions in quantities ordered,
changes in the specifications or drawings, changes in the time of delivery, or
termination. Buyer may terminate or suspend, at its convenience, all or any
portion of this order not shipped as of the date of termination or suspension of
Seller’s right to proceed with this Purchase Order. In the event of any change
or termination, there shall be an equitable price adjustment by Buyer. If Seller
maintains that Buyer’s adjustment is not equitable, the price change shall be
negotiated. In the event the parties cannot agree, the final determination shall
be made in accordance with the dispute resolution provision of this Agreement.
However, if unit prices have been designated as to materials maintained in the
normal course of Seller’s business as standard stock, such unit prices shall
control all price adjustments for quantity changes. No change or termination
shall relieve Buyer or Seller of any of their obligations as to any material
shipped prior to Seller’s receipt of the change, termination or suspension
order. Any claim for adjustment by Seller hereunder must be asserted in writing
within ten (10) days from Notice of the change or termination.

 

b)    If the Owner shall order the Buyer to change, adjust, substitute, add to,
delete from, suspend, or terminate the work included in this Purchase Order,
Seller shall comply with Owner’s order and the price or time of performance
hereunder shall only be adjusted as allowed by Owner. If requested by Owner,
Seller agrees to be bound to, and by, the dispute resolution procedure of the
Prime Contract.

 

c)     In the event of a termination for default, Buyer may, in addition to all
other rights and remedies, purchase substitute items or services elsewhere and
hold Seller liable for any and all excess costs incurred, including attorneys’
fees and experts’ and consultants’ fees actually incurred.

 

4.           PAYMENT:  The price herein specified shall, unless otherwise
expressly stated within the terms of this Agreement, include all taxes and
duties of any kind levied by federal, state, municipal, or other governmental
authorities, which either party is required to pay with respect to the
production, sale, use or shipment of the materials covered by this agreement,
and all charges for packing, loading, insurance, shipping and unloading.
Transportation costs are

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials

 

/

 

 

 

Purchase Order

 

2

--------------------------------------------------------------------------------


 

P. O. Template Version 0

 

designated as part of the cost of the Seller and are only to be compensated for
actual costs. Any and all damage to the goods and materials, until acceptance by
Buyer at destination, shall be for the account of the Seller.

 

Seller’s invoice shall set forth the items delivered to the project site, the
date of delivery, and the unit cost and total costs of the items invoiced.
Seller’s right to payment is subject to the same payment provisions enforced
upon Buyer by the terms of the Prime Contract. Buyer agrees to pay the seller
for goods and materials actually delivered to the named destination under this
Agreement, from funds received by Buyer, from Owner, for work of Seller as
referenced in Buyer’s Payment Applications, except payments withheld due to
culpable acts or omissions of Buyer.

 

5.           RISK OF LOSS:  Notwithstanding the terms of shipment, the risk of
loss shall pass to Buyer only after delivery and acceptance by Buyer at the
named destination.

 

6.           DELIVERY:  Time is of the essence of this Agreement. If no delivery
date is specified on the face of this order, all deliveries of materials shall
conform to the date or dates specified in writing from time to time by Buyer’s
representative. Should delivery for any reason fail to be timely, Seller shall
be liable for all damages suffered by Buyer as a result of such failure,
including, without limitation, any liquidated or other damages under Buyer’s
Prime Contract. In no event shall Seller be entitled to an extension beyond that
allowed to Buyer under the terms of the Prime Contract.

 

7.           DEFAULTS:  If Seller fails to perform any of its obligations
hereunder, Buyer shall be entitled to all remedies provided by law. If Seller
becomes insolvent or makes an assignment for the benefit of creditors, or files
or becomes subject to receivership or reorganization or bankruptcy proceedings,
or becomes involved in labor difficulties, which in Buyer’s opinion threaten
Seller’s ability to perform in a timely manner, Buyer may, in addition to any
other rights or remedies it may have hereunder or at law, terminate the purchase
order upon written notice to Seller; such termination shall be deemed a
termination for default. Buyer’s failure to notify Seller of a rejection of
nonconforming materials or to specify with particularity any defect in
nonconforming materials after rejection or acceptance thereof will not bar Buyer
from pursuing any remedies for breach which it may otherwise have.

 

8.           INSPECTION:  Buyer shall have the right to inspect and test the
materials at Seller’s plant anytime prior to shipment and to conduct additional
inspections at any time after arrival at the job site. The making or failure to
make any inspection of, or payment for or acceptance of, the materials shall not
impair Buyer’s right to later reject nonconforming materials, or to avail itself
of any other remedy to which Buyer may be entitled, notwithstanding Buyer’s
knowledge of the nonconformity, its substantiality, or the ease of its
discovery. Seller shall be liable for all additional inspection, reshipment and
return costs on nonconforming materials. Seller shall not replace returned
materials unless so directed by Buyer in writing.

 

9.           WARRANTIES:  Seller warrants to Buyer that it has fully reviewed
the Attachments, specifications, drawings, samples or other descriptions
contained in this Agreement and in the Prime Contract. Seller warrants to Owner,
Architect, and Buyer that all materials and equipment furnished shall be new,
unless otherwise explicitly specified in the Purchase Order Documents and that
all Work shall be of good quality, free from faults and defects and shall be fit
and appropriate for the purpose intended and in full conformance with the
Attachments, specifications, performance standards, drawings, samples or other
descriptions contained herein or in the Prime Contract for the period set forth
in the Prime Contract. All Work not conforming to these requirements, including
substitutions not properly approved and authorized, shall be considered
defective. The warranty provided in this Section 9 shall be in addition to and
not in limitation of any other warranty or remedy required by law or by the
Purchase Order Documents. The representations and warranties in this Section 9
shall survive the termination or completion of this Agreement. In addition to
the foregoing warranties, Seller shall be required to provide all warranties
required in the Prime Contract to be provided by Buyer that relate, in any
manner, to the Seller’s Work.

 

10.        INFRINGEMENT:  Seller shall pay all royalties and licensing fees
arising in connection with the sale or use of materials hereunder. Seller
further undertakes and agrees to defend, at Seller’s expense, all suits, actions
or proceedings in which Buyer, its successors, assigns, customers or users of
its customer’s products are made defendants for actual or alleged infringement
of any U.S. or foreign letters patent, copyrights or trademarks resulting from
the use or purchase of any materials furnished under this Agreement, and Seller
agrees to pay or discharge any and all judgments or decrees which may be
rendered in any such suit, action or proceeding against such defendants therein.

 

11.        COMPLIANCE:  Seller’s performance shall in all ways strictly conform
with all applicable laws, regulations, safety orders, labor agreements and
working conditions to which it is subject, including, but not limited to, all
State, Federal and local non-discrimination in employment provisions, and all
applicable provisions required by the Prime Contract and by Buyer’s own internal
safety program, and all local regulations and building codes. Seller shall
execute and deliver all documents as may be required to effect or evidence
compliance.

 

12.        INDEMNITY:  Seller assumes all risk in furnishing the materials and
services ordered hereunder, and will indemnify, hold harmless and defend Buyer
and Owner against any and all losses, damages, liabilities and claims of any
kind whatsoever, including actual attorneys’ fees and experts’ or consultants’
fees, which arise directly or indirectly out of the performance or
nonperformance of this purchase order including, but not limited to, losses of
any materials ordered hereunder and injuries to property and to persons,
including death. This indemnity applies regardless of any active

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials

 

/

 

 

 

Purchase Order

 

3

--------------------------------------------------------------------------------


 

P. O. Template Version 0

 

and/or passive negligent act or omission of Buyer or Owner or their agents or
employees Seller, however, shall not be obligated under this Agreement to
indemnify Buyer or Owner for the sole negligence or willful misconduct of Buyer
or Owner or their agents or employees. The indemnity set forth in this paragraph
shall not be limited by the insurance requirements set forth in Paragraph 15.

 

13.        ASSIGNMENTS, SETOF:  Any delegation, subletting or assignment by
operation of law or otherwise, of all or any portion of the obligations to be
performed by Seller without the prior written consent of Buyer shall be void. In
the event of any transfer, hypothecation or assignment by Seller, without
Buyer’s consent, of the right to receive all or any part of any payments due or
to become due hereunder, Buyer may, at any time thereafter withhold any or all
monies or payments due or to become due hereunder until final payment is due and
all conditions precedent to such payment are satisfied. Buyer may, at its option
setoff any amounts otherwise due from Buyer to Seller under this purchase order
against any delinquent amounts or liabilities which are due to Buyer or its
commonly controlled affiliates from Seller.

 

14.        APPLICABLE LAW – DEFINITIONS:  The definitions of terms used,
interpretation of this Agreement and the rights of all parties hereunder, shall
be governed by, and shall be interpreted in accordance with the laws of the
state and locality in which the project is located without regard to any state’s
choice or conflict of law statutes. Whenever Buyer is not the ultimate consumer
of the materials, all rights, benefits and remedies conferred upon Buyer
hereunder shall accrue and be available to and are for the express benefit of
any successors in interest to the materials, including the ultimate consumer of
the materials. The materials means the supplies, drawings, data and other
property and all services, including design, delivery, installation, inspection
and testing specified or required to furnish the materials or services ordered.

 

15.        INSURANCE AND CLAIMS:  If Seller or its employees or agents come onto
Buyer’s premises or project in connection with this purchase order, Seller
agrees to carry  (i) Comprehensive General Liability Insurance covering personal
injuries (including death) in the amount of $1,000,000.00 per occurrence, and
(ii) automobile liability insurance covering bodily injuries (including death)
in the amount of $1,000,000.00 per person, and $1,000,000.00 per occurrence,
property damage in the amount of $1,000,000.00 per occurrence, and products
liability in the amount of     $1,000,000.00. Seller further agrees to provide
and maintain Workers’ Compensation Insurance in conformity with the laws of the
state in which such premises or project is located and Employer’s Liability
Insurance in the amount of $500,000.00  per occurrence If requested by Buyer,
Seller shall submit written proof of such insurance to Buyer prior to entrance
on Buyer’s premises or project. Seller shall supply such bonds as are required
by Buyer.

 

16.        COMPLIANCE WITH LICENSE LAW: Sellers shall have all licenses required
by the appropriate authorized authority, and maintain said licenses during the
full term of this purchase order.

 

17.        DISPUTES:  Buyer may, at its sole option, elect to arbitrate any
dispute, the value of which is less than $50,000.00, arising out of or related
to this purchase order or the breach thereof, in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association.
The existence of a dispute between Buyer and Seller, not involving a material
default by Buyer in performance of a condition precedent to Seller’s
performance, shall not relieve Seller of its obligation to perform under this
Agreement. In the event either party becomes involved in litigation or
arbitration arising out of this Agreement, the prevailing party shall be fully
compensated for the cost of its participation in such proceedings, including the
cost incurred for attorneys’ fees and experts’ fees. Unless judgment goes by
default, the attorneys’ fee awarded shall not be computed in accordance with any
court schedule, but shall be such as to fully reimburse all attorneys’ fees
actually incurred in good faith, regardless of the size of a judgment, it being
the intention of the parties to fully compensate for all attorneys’ fees and
experts’ fees paid or incurred in good faith. Disputes not arbitrated pursuant
to this provision shall be litigated.

 

BUYER:

 

SELLER:

 

 

 

DPR CONSTRUCTION, INC.

 

({ToCompany.Name} ">")

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

{Contracts.FromSignedBy}

 

{Contracts.ToSignedBy}

 

{ToCompany.Name}

{Projects.Name}

{Contracts.ContractDate}

Initials

 

/

 

 

 

Purchase Order

 

4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Project Schedule

 

See Tab 6 of Exhibit D

 

--------------------------------------------------------------------------------